Exhibit 10.1

Execution Version

AMENDED AND RESTATED

SENIOR UNSECURED CREDIT AGREEMENT

dated as of August 20, 2018

among

CHOICE HOTELS INTERNATIONAL, INC.,

as Borrower,

THE DESIGNATED BORROWERS FROM TIME TO TIME PARTY HERETO,

THE LENDERS NAMED HEREIN,

and

DEUTSCHE BANK AG NEW YORK BRANCH,

as Administrative Agent,

with

DEUTSCHE BANK SECURITIES INC.,

JPMORGAN CHASE BANK, N.A.

and

WELLS FARGO SECURITIES, LLC

as Joint Lead Arrangers and Joint Book-Running Managers

and

JPMORGAN CHASE BANK, N.A.

and

WELLS FARGO SECURITIES, LLC

as Co-Syndication Agents

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Swingline Lender,

and

BANK OF AMERICA, N.A.,

BARCLAYS BANK PLC

and

SUNTRUST BANK,

as Co-Documentation Agents

 

      Choice Hotels – Credit Agreement (2018)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

         Page    

ARTICLE I

 

DEFINITIONS

  

SECTION 1.01

  Defined Terms      1  

SECTION 1.02

  Terms Generally      27  

SECTION 1.03

  Effectiveness of Euro Provisions      27  

SECTION 1.04

  Other Definitions and Provisions      27  

SECTION 1.05

  Alternative Currencies      28   ARTICLE II    THE CREDITS   

SECTION 2.01

  Revolving Loans; Competitive Bid Loans      28  

SECTION 2.02

  Swingline Loans      29  

SECTION 2.03

  Procedure for Advances of Revolving Loan and Swingline Loans      30  

SECTION 2.04

  Procedure for Advance of Competitive Bid Loans      31  

SECTION 2.05

  Repayment of Loans      33   SECTION 2.06   Permanent Reduction of the
Commitments and the Alternative Currency Commitment      35  

SECTION 2.07

  Fees      36  

SECTION 2.08

  Evidence of Indebtedness      36  

SECTION 2.09

  Interest on Loans      36  

SECTION 2.10

  Notice and Manner of Conversion or Continuation of Loans      39  

SECTION 2.11

  Manner of Payment      39  

SECTION 2.12

  Crediting of Payments and Proceeds      40  

SECTION 2.13

  Adjustments      40   SECTION 2.14   Nature of Obligations of Lenders
Regarding the Loans; Assumption by the Administrative Agent      41  

SECTION 2.15

  Redenomination of Eurocurrency Loans      41  

SECTION 2.16

  Extension of Maturity Date      42  

SECTION 2.17

  Changed Circumstances      45  

SECTION 2.18

  Indemnity      47  

SECTION 2.19

  Capital Requirements      47  

SECTION 2.20

  Taxes      47  

SECTION 2.21

  Mitigation by Lenders      50  

SECTION 2.22

  General Policy of Lenders      50  

SECTION 2.23

  Rounding and Other Consequential Changes      50  

SECTION 2.24

  Increase in Commitments      50  

SECTION 2.25

  Special Provisions Regarding Revolving Loans      51  

SECTION 2.26

  Replacement of Certain Lenders      52  

SECTION 2.27

  Defaulting Lenders      52  

SECTION 2.28

  Certain Permitted Amendments      54   SECTION 2.29   Reallocation of Lender
Pro Rata Percentage; No Novation; Guarantor Release      55  

SECTION 2.30

  Designated Borrowers.      56  

SECTION 2.31

  Incremental Term Loan Facility.      58  

 

      Choice Hotels – Credit Agreement (2018)



--------------------------------------------------------------------------------

 

ARTICLE III    REPRESENTATIONS AND WARRANTIES   

SECTION 3.01

 

Organization; Powers

     58   SECTION 3.02  

Authorization

     59  

SECTION 3.03

 

Enforceability

     59  

SECTION 3.04

 

Governmental Approvals

     59  

SECTION 3.05

 

Financial Statements

     59  

SECTION 3.06

 

No Material Adverse Change

     59  

SECTION 3.07

 

Title to Properties; Possession Under Leases

     60  

SECTION 3.08

 

[Reserved]

     60  

SECTION 3.09

 

Litigation; Compliance with Laws

     60  

SECTION 3.10

 

Agreements

     60  

SECTION 3.11

 

Federal Reserve Regulations

     60  

SECTION 3.12

 

Investment Company Act

     61  

SECTION 3.13

 

Use of Proceeds

     61  

SECTION 3.14

 

Tax Returns

     61  

SECTION 3.15

 

No Material Misstatements

     61  

SECTION 3.16

 

Employee Benefit Plans

     61  

SECTION 3.17

 

Environmental Matters

     61  

SECTION 3.18

 

Solvency

     62  

SECTION 3.19

 

OFAC

     62  

SECTION 3.20

 

Intellectual Property

     62  

SECTION 3.21

 

Anti-Corruption Laws

     62  

SECTION 3.22

 

EEA Financial Institution

     62  

SECTION 3.23

 

Beneficial Ownership

     62   ARTICLE IV    CONDITIONS OF LENDING   

SECTION 4.01

 

All Credit Events

     63  

SECTION 4.02

 

First Credit Event.

     63   ARTICLE V    AFFIRMATIVE COVENANTS   

SECTION 5.01

 

Existence; Businesses and Properties

     65  

SECTION 5.02

 

Insurance

     65  

SECTION 5.03

 

Taxes

     65  

SECTION 5.04

 

Financial Statements, Reports, etc

     66  

SECTION 5.05

 

Litigation and Other Notices

     67  

SECTION 5.06

 

ERISA

     68  

SECTION 5.07

 

Maintaining Records; Access to Properties and Inspections

     68  

SECTION 5.08

 

Use of Proceeds

     68  

SECTION 5.09

 

Guarantors; Additional Subsidiaries; Principal Properties

     69   ARTICLE VI    NEGATIVE COVENANTS   

SECTION 6.01

 

Indebtedness

     70  

SECTION 6.02

 

Liens

     70  

SECTION 6.03

 

Sale and Lease-Back Transactions

     72  

SECTION 6.04

 

Investments, Loans and Advances

     72  

 

 

   (ii)    Choice Hotels – Credit Agreement (2018)



--------------------------------------------------------------------------------

SECTION 6.05

 

Mergers and Consolidations

     73  

SECTION 6.06

 

Asset Sales

     74  

SECTION 6.07

 

Transactions with Affiliates

     74  

SECTION 6.08

 

Certain Accounting Changes; Organizational Documents

     74  

SECTION 6.09

 

[Reserved]

     74  

SECTION 6.10

 

Restricted Payments

     74  

SECTION 6.11

 

Consolidated Leverage Ratio

     74  

SECTION 6.12

 

Consolidated Fixed Charge Coverage Ratio

     75  

SECTION 6.13

 

OFAC

     75   ARTICLE VII    EVENTS OF DEFAULT    ARTICLE VIII    THE AGENT   

SECTION 8.01

 

Appointment

     77  

SECTION 8.02

 

Delegation of Duties

     78  

SECTION 8.03

 

Exculpatory Provisions

     78  

SECTION 8.04

 

Reliance by the Administrative Agent

     78  

SECTION 8.05

 

Notice of Default

     79  

SECTION 8.06

 

Non-Reliance on the Administrative Agent and Other Lenders

     79  

SECTION 8.07

 

Indemnification

     79  

SECTION 8.08

 

The Administrative Agent in Its Individual Capacity

     80  

SECTION 8.09

  Resignation of the Administrative Agent; Successor Administrative Agent     
80  

SECTION 8.10

 

Other Agents, Arrangers and Managers

     80  

SECTION 8.11

 

[Reserved].

     80  

SECTION 8.12

 

Certain ERISA Matters

     81   ARTICLE IX    MISCELLANEOUS   

SECTION 9.01

 

Notices

     81  

SECTION 9.02

 

Survival of Agreement

     82  

SECTION 9.03

 

Binding Effect

     82  

SECTION 9.04

 

Successors and Assigns

     82  

SECTION 9.05

 

Expenses; Indemnity

     86  

SECTION 9.06

 

Right of Setoff

     87  

SECTION 9.07

 

Applicable Law

     88  

SECTION 9.08

 

Waivers; Amendment

     88  

SECTION 9.09

 

Entire Agreement

     89  

SECTION 9.10

 

Waiver of Jury Trial; Consequential and Punitive Damages

     89  

SECTION 9.11

 

Severability

     89  

SECTION 9.12

 

Counterparts

     90  

SECTION 9.13

 

Headings

     90  

SECTION 9.14

 

Jurisdiction; Consent to Service of Process; Judgment Currency

     90  

SECTION 9.15

 

Confidentiality

     91  

SECTION 9.16

 

Rights and Remedies Cumulative; Non-Waiver; etc

     92  

SECTION 9.17

 

USA Patriot Act

     92  

SECTION 9.18

 

No Fiduciary Duties

     92  

SECTION 9.19

 

No Bankruptcy Proceedings

     92  

 

 

   (iii)    Choice Hotels – Credit Agreement (2018)



--------------------------------------------------------------------------------

SECTION 9.20

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     93   ARTICLE X    GUARANTEE    SECTION 10.01  

Guarantee

     93  

SECTION 10.02

 

Obligations Unconditional

     93  

SECTION 10.03

 

Reinstatement

     94  

SECTION 10.04

 

Subrogation

     94  

SECTION 10.05

 

Remedies

     94  

SECTION 10.06

 

Continuing Guarantee

     94  

 

Exhibits                        Exhibit A-1    Form of Notice of Borrowing
Exhibit A-2    Form of Notice of Account Designation Exhibit A-3    Form of
Notice of Prepayment Exhibit A-4    Form of Notice of Conversion/Continuation
Exhibit A-5    Form of Competitive Bid Request Exhibit A-6    Form of Invitation
to Bid Exhibit A-7    Form of Competitive Bid Exhibit A-8    Form of Competitive
Bid Accept/Reject Letter Exhibit A-9    Form of Designation Letter Exhibit A-10
   Form of Termination Letter Exhibit B    Form of Administrative Questionnaire
Exhibit C    Form of Assignment and Acceptance Exhibit D    Form of Guarantee
Agreement for Restricted Subsidiaries Exhibit E    Form of Note Exhibit F   
Form of Designated Bank Note Exhibit G    Form of Designation Agreement
Schedules    Schedule 2.01    Commitments Schedule 6.02    Existing Liens

 

 

   (iv)    Choice Hotels – Credit Agreement (2018)



--------------------------------------------------------------------------------

AMENDED AND RESTATED

SENIOR UNSECURED CREDIT AGREEMENT

This AMENDED AND RESTATED SENIOR UNSECURED CREDIT AGREEMENT, dated as of
August 20, 2018, is made by and among CHOICE HOTELS INTERNATIONAL, INC., a
Delaware corporation (the “Company”), the Lenders referred to herein, DEUTSCHE
BANK AG NEW YORK BRANCH, as administrative agent for the Lenders (in such
capacity, together with any successor administrative agent appointed in
accordance with Section 8.09, the “Administrative Agent”), DEUTSCHE BANK
SECURITIES INC., JPMORGAN CHASE BANK, N.A. and WELLS FARGO SECURITIES, LLC, as
joint lead arrangers (the “Arrangers”), DEUTSCHE BANK SECURITIES INC., JPMORGAN
CHASE BANK, N.A. and WELLS FARGO SECURITIES, LLC, as joint book-running managers
(the “Book-Running Managers”), JPMORGAN CHASE BANK, N.A. and WELLS FARGO
SECURITIES, LLC, as co-syndication agents (the “Co-Syndication Agents”) and
WELLS FARGO BANK, NATIONAL ASSOCIATION, as swingline lender (in such capacity,
together with any successor swingline lender appointed in accordance with
Section 9.04(l), the “Swingline Lender”), and BANK OF AMERICA, N.A., BARCLAYS
BANK PLC and SUNTRUST BANK, as co-documentation agents.

Capitalized terms used in this Agreement shall have the meanings assigned to
such terms in Section 1.01.

W I T N E S S E T H:

WHEREAS, pursuant to that certain Senior Unsecured Credit Agreement, dated as of
July 21, 2015, by and among the Company, the lenders party thereto and Deutsche
Bank AG New York Branch, as administrative agent (as amended, the “Existing
Agreement”), the lenders party thereto agreed to extend certain commitments to
make certain extensions of credit available to the Borrower; and

WHEREAS, the Company, the Administrative Agent and the lenders party to the
Existing Agreement desire to amend and restate the Existing Agreement to make
certain amendments thereto;

NOW, THEREFORE, in consideration of the recitals set forth above, which by this
reference are incorporated into the operative provisions of this Agreement, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, and subject to the terms and conditions hereof and on
the basis of the representations and warranties herein set forth, the parties
hereby agree to amend and restate the Existing Agreement to read in its entirety
as herein set forth.

ARTICLE I

DEFINITIONS

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings specified below:

“ABR Loan” shall mean any Loan denominated in Dollars bearing interest at a rate
determined by reference to the Alternate Base Rate in accordance with the
provisions of Article II.

“Accepting Lenders” shall have the meaning assigned to such term in
Section 2.28(a).

“Additional Commitment Notice” shall have the meaning assigned to such term in
Section 2.24(a).

 

 

      Choice Hotels – Credit Agreement (2018)



--------------------------------------------------------------------------------

“Additional Commitments” shall have the meaning assigned to such term in
Section 2.24(a).

“Additional Incremental Term Loan Lender” shall have the meaning assigned to
such term in Section 2.31(b).

“Adjusted LIBO Rate” shall mean, with respect to any Eurodollar Loan or
Eurodollar Competitive Bid Loan for any Interest Period, an interest rate per
annum (rounded upwards, if necessary, to the next 1/100 of 1%) equal to (a) the
LIBO Rate for such Interest Period multiplied by (b) the Statutory Reserve Rate.

“Administrative Questionnaire’’ shall mean an Administrative Questionnaire in
the form of Exhibit B.

“Administrative Agent” shall have the meaning specified in the recital of
parties to this Agreement.

“Administrative Agent’s Correspondent” shall mean Deutsche Bank AG, London
Branch, or any other financial institution designated by the Administrative
Agent to act as its correspondent hereunder with respect to the distribution and
payment of Eurocurrency Loans.

“Affected Borrower” shall have the meaning set forth in Section 2.05(b)(v).

“Affiliate” shall mean, when used with respect to a specified Person, another
Person (whether now existing or hereafter organized) that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agreement” shall mean this Senior Unsecured Credit Agreement.

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus  1⁄2%, or (c) the LIBO Rate for a one
(1) month Interest Period (determined on a daily basis) plus 1%. For purposes
hereof, “Prime Rate” shall mean the rate of interest per annum publicly
announced from time to time by the Deutsche Bank AG New York Branch, as its
prime rate in effect at its principal office in New York City; each change in
the Prime Rate shall be effective on the date such change is publicly announced
as effective. The parties hereto acknowledge that the rate announced publicly by
Deutsche Bank AG New York Branch, as its Prime Rate is an index or base rate and
shall not necessarily be its lowest or best rate charged to its customers;
provided, however, that for the avoidance of doubt, in no circumstance shall the
Prime Rate be less than zero percent per annum (0.00%). “Federal Funds Effective
Rate” shall mean the rate per annum (rounded upwards, if necessary, to the next
higher 1/100th of 1%) representing the daily effective federal funds rate as
quoted by the Administrative Agent and confirmed in Federal Reserve Board
Statistical Release H.15 (519) or any successor or substitute publication
selected by the Administrative Agent; provided, however, that for the avoidance
of doubt, in no circumstance shall the Federal Funds Rate be less than zero
percent per annum (0.00%). If, for any reason, such rate is not available, then
“Federal Funds Effective Rate” shall mean a daily rate which is determined, in
the opinion of the Administrative Agent, to be the rate at which federal funds
are being offered for sale in the national federal funds market at 9:00 a.m.
Rates for weekends or holidays shall be the same as the rate for the most
immediately preceding Business Day. Any change in the Alternate Base Rate due to
a change in the Prime Rate, the Federal Funds Effective Rate or the LIBO Rate
shall be effective on the effective date of such change in the Prime Rate, the
Federal Funds Effective Rate or the LIBO Rate, respectively.

“Alternative Currency” shall mean each lawful and freely available currency
(other than Dollars, Euros, Sterling, Australian Dollars, Canadian Dollars) that
is freely transferable and freely convertible into Dollars and in which dealings
in deposits are carried on in the London interbank market, which shall be
requested by the Borrower and approved by all of the Lenders.

 

   2    Choice Hotels – Credit Agreement (2018)



--------------------------------------------------------------------------------

“Alternative Currency Amount” shall mean with respect to each Revolving Loan
made or continued (or to be made or continued) in a Permitted Alternative
Currency, the amount of such Permitted Alternative Currency which is equivalent
to the principal amount in Dollars of such Revolving Loan at the most favorable
Spot Exchange Rate determined by the Administrative Agent to be available to it
at approximately 11:00 a.m. two (2) Business Days before such Revolving Loan is
made or continued (or to be made or continued). When used with respect to any
other sum expressed in Dollars, “Alternative Currency Amount” shall mean the
amount of such Permitted Alternative Currency which is equivalent to the amount
so expressed in Dollars at the most favorable Spot Exchange Rate determined by
the Administrative Agent to be available to it at the relevant time.

“Alternative Currency Commitment” shall mean the lesser of (a) $35,000,000 and
(b) the Commitment, as such amount may be reduced or modified at any time or
from time to time pursuant to the terms hereof.

“Anniversary Date” shall have the meaning set forth in Section 2.16(a).

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery, corruption or money laundering including,
without limitation, the United Kingdom Bribery Act of 2010 and the United States
Foreign Corrupt Practices Act of 1977, as amended.

“Anti-Terrorism Laws” means any Applicable Law relating to terrorism, trade
sanctions programs and embargoes, import/export licensing, money laundering, or
bribery, including the PATRIOT Act.

“Applicable Law” shall mean all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts of governmental authorities and
all orders and decrees of all courts and arbitrators.

“Applicable Percentage” shall mean, with respect to any Eurocurrency Loan, ABR
Loan, Floating Rate Loan or the Facility Fee, as the case may be, the applicable
percentage per annum based on the Debt Rating of the Company, as set forth in
the table below (the “Pricing Grid”) under the caption “Applicable Percentage
for Eurocurrency and Floating Rate Loans,” “Applicable Percentage for ABR Loans”
or “Facility Fee”, as the case may be:

 

                    Applicable                         Percentage for    
Applicable                   Eurocurrency and     Percentage for         Level
  

Debt Rating

   Floating Rate Loans     ABR Loans     Facility Fee  

I

   ³ A-/A3      0.900 %      0.000 %      0.075 % 

II

   BBB+/Baa1      0.975 %      0.000 %      0.100 % 

III

   BBB/Baa2      1.050 %      0.050 %      0.125 % 

IV

   BBB-/Baa3      1.300 %      0.300 %      0.175 % 

V

   < BBB-/Baa3 or no Debt      1.500 %      0.500 %      0.250 %     Rating     
 

 

 

   3    Choice Hotels – Credit Agreement (2018)



--------------------------------------------------------------------------------

Notwithstanding the foregoing, during any period that the Consolidated Leverage
Ratio (x) is less than 2.50 to 1.00 but greater than or equal to 2.00 to 1.00,
if the Applicable Percentage would be determined by reference to Level IV or V
of the Pricing Grid, then the Applicable Percentage shall be determined by
reference to Level III of the Pricing Grid, or (y) is less than 2.00 to 1.00, if
the Applicable Percentage would be determined by reference to Level III, IV or V
of the Pricing Grid, then the Applicable Percentage shall be determined by
reference to Level II of the Pricing Grid; provided, however, that (a) the
Applicable Percentage for the period from the Closing Date until the date on
which the Administrative Agent receives the financial statements required to be
delivered pursuant to Section 5.04(b) for the quarter ending September 30, 2018
shall be at Pricing Level III, (b) no change in the Applicable Percentage
pursuant to this paragraph resulting from the Consolidated Leverage Ratio shall
be effective until the first Business Day after the date on which the
Administrative Agent receives (i) the financial statements required to be
delivered pursuant to Section 5.04(a) or (b), as the case may be, and (ii) a
certificate of the Financial Officer of the Borrower demonstrating the
Consolidated Leverage Ratio and (c) the Applicable Percentage shall be at
Pricing Level V for so long as the Borrower has not submitted to the
Administrative Agent as and when required under Section 5.04(a) or (b), as
applicable, the information described in clause (b) of this proviso and shall
continue to apply until the first Business Day after the date on which such
information described in clause (b) is delivered. If as a result of a
restatement of the Borrower’s financial statements or other recomputation of the
Consolidated Leverage Ratio on which the Applicable Percentage is based, the
interest paid or accrued hereunder was paid or accrued at a rate lower than the
interest that would have been payable had such Consolidated Leverage Ratio been
correctly computed, the Borrower shall pay to the Administrative Agent for the
account of the Lenders on demand the difference between the amount that should
have been paid or accrued and the amount actually paid or accrued.

“Applicable Reference Rate” means, for any Eurodollar Loan or Eurocurrency Loan
(other than Eurocurrency Loans denominated in Euros, Canadian Dollars and
Australian Dollars), Adjusted LIBO Rate, for EURIBOR Loans, EURIBOR, for CDOR
Loans, the CDOR Rate and for BBSY Loans, BBSY, as applicable.

“Approved Fund” shall mean any Person (other than a natural person), including,
without limitation, any special purpose entity, that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business, provided
that such Approved Fund must be administered by (a) a Lender, (b) a Lender
Affiliate or (c) an entity or an Affiliate of an entity that administers or
manages a Lender.

“Arms-Length Basis” shall mean, with respect to any transaction, such
transaction is conducted in the ordinary course of business at prices and on
terms and conditions not less favorable to the Borrower and its Restricted
Subsidiaries than could be obtained on an arms-length basis from unaffiliated
third parties.

“Arrangers” shall have the meaning specified in the recital of parties to this
Agreement.

“Asset Sale” shall mean, with respect to the Borrower or any Restricted
Subsidiary, any sale, transfer or other disposition of any assets or other
properties (including individual business assets, patents, trademarks and other
intangibles) of the Borrower or such Restricted Subsidiary, including the sale,
transfer or disposition of any capital stock of or any merger or consolidation
involving any Subsidiary, any issuance or sale by any Subsidiary of shares of
its capital stock and any allocation of assets among newly divided limited
liability companies pursuant to a “plan of division” under the Delaware Limited
Liability Company Act, other than (i) sales of inventory and used equipment in
the ordinary course of business of the Person (whether the Borrower or a
Subsidiary) owning and selling such inventory or used equipment; (ii) sales,
transfers and other dispositions of any tangible assets by the Borrower or any
Subsidiary that have become obsolete or have been determined by the management
of the Borrower or such Subsidiary to no longer be necessary for the conduct of
its business; (iii) sales, transfers and other dispositions of any assets to the
Borrower or any Restricted Subsidiary; (iv) Sale and Lease-Back Transactions;
(v) sales by the Borrower or Subsidiaries of assets acquired from Persons other
than the Borrower or other Subsidiaries, which sales occur not more than 12
months after the respective dates on which such assets were acquired;
(vi) pursuant to Qualified Securitization Financing transactions and (vii) the
disposition of Hedging Agreements.

 

 

   4    Choice Hotels – Credit Agreement (2018)



--------------------------------------------------------------------------------

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Eligible Assignee, and accepted by the Administrative Agent,
in the form of Exhibit C.

“Assigned Commitments” shall have the meaning set forth in Section 2.16(d).

“Assignees” shall have the meaning set forth in Section 2.16(d).

“Assignment Date” shall have the meaning set forth in Section 2.16(d).

“Assignors” shall have the meaning set forth in Section 2.16(d).

“Assumed Commitment” shall have the meaning set forth in Section 2.16(d).

“Australian Dollars” shall mean the lawful money of the Commonwealth of
Australia.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bainum Affiliates” shall have the meaning assigned to such term in the
definition of “Permitted Holders”.

“BBSY” means, with respect to any BBSY Loan for any Interest Period, on any
date, the rate per cent per annum quoted as the average bid rate displayed on
the Thompson Reuters Monitoring System BBSY page at or about 10:30 a.m., Sydney
time, on the first day of such Interest Period for a term having a tenor closest
to such Interest Period. If such rate is not available for any reason, the
“BBSY” will be the rate determined by the Administrative Agent in good faith and
notified to the Borrower on or prior to the close of business of the first day
of such Interest Period to be the arithmetic mean (rounded upwards to four
decimal places and expressed as a percentage rate per annum) of the buying rates
(for bills of exchange accepted by leading Australian banks) which have a tenor
closest to such Interest Period quoted by three BBSY Reference Banks at or about
such time on such date; provided, however, that if any such rate is negative,
the “BBSY” will be deemed to be zero percent (0.00%) per annum.

“BBSY Loan” means a Loan denominated in Australian Dollars which bears interest
at a rate based upon BBSY.

“BBSY Reference Banks” means each of the Commonwealth Bank of Australia, Westpac
Banking Corporation, the Australia and New Zealand Banking Group Limited and the
National Australia Bank Limited.

“Beneficial Ownership” shall have the meaning provided in Rule 13d-3 of the
Securities and Exchange Commission under the Exchange Act.

“Beneficial Ownership Certification” means, if the Company or a proposed
Designated Borrower qualifies as a “legal entity customer” within the meaning of
the Beneficial Ownership Regulation, a certification of beneficial ownership as
required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230, as amended.

 

 

   5    Choice Hotels – Credit Agreement (2018)



--------------------------------------------------------------------------------

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States. “Book-Running Managers” shall have the meaning specified in the
recital of parties to this Agreement.

“Borrowed Money Recourse Debt” means, with respect to any Person, as of any date
of determination, all of the following (without duplication): (a) all
obligations of such Person for borrowed money and (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments; provided
that “Borrowed Money Recourse Debt” shall not include (i) Non-Recourse
Indebtedness, including Non-Recourse Guarantees unless and until a claim for
payment has been made under such Non-Recourse Guarantee, at which time any such
Non-Recourse Guarantee shall be deemed to be “Borrowed Money Recourse Debt” of
the guarantor thereunder, (ii) any trade payables and other current liabilities
arising in the ordinary course of business, (iii) any intercompany Indebtedness
between or among any of the Borrower and its Subsidiaries, (iv) Qualified
Securitization Financings, (v) construction loan financings, (vi) purchase-money
Indebtedness for equipment, (vii) Indebtedness assumed in connection with an
investment permitted under Section 6.04 so long as (x) such Indebtedness was not
incurred in contemplation of such investment and (y) the terms of such
Indebtedness would not permit the obligors thereunder to guarantee the
Borrower’s Obligations under the Loan Documents and (viii) other obligations of
the type described in clause (a) or (b) above in an aggregate principal amount
not to exceed $50,000,000 at any time outstanding.

“Borrower” means, at any time, collectively, the Company and each Designated
Borrower (if any).

“Borrower Materials” shall have the meaning given such term in Section 5.04.

“Borrower’s Account” shall mean the deposit account of the Borrower identified
in the applicable notice substantially in the form of Exhibit A-2 hereto (a
“Notice of Account Designation”) delivered by the Borrower to the Administrative
Agent or such deposit account as may be otherwise agreed upon by the Borrower
and the Administrative Agent from time to time.

“Business Day” shall mean any day (other than a day which is a Saturday, Sunday
or legal holiday) on which banks are open for business in New York, New York and
Charlotte, North Carolina; provided, however, that (i) when used in connection
with a Floating Rate Loan, the term “Business Day” shall also exclude any day on
which banks are not open for dealings in dollar deposits in the London interbank
market and (ii) when used in connection with a Eurocurrency Loan, “Business Day”
shall also mean any TARGET Day, and shall exclude any day on which commercial
banks are not open for foreign exchange business in London or, if such reference
relates to the date on which any amount is to be paid or made available in a
Permitted Alternative Currency, in the principal financial center in the country
of such Permitted Alternative Currency.

“Canadian Dollars” shall mean the lawful money of Canada.

“Capital Lease Obligations” of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP applied on a consistent
basis and, for the purposes of this Agreement, the amount of such obligations at
any time shall be the liability therefor at such time determined in accordance
with GAAP applied on a consistent basis.

 

 

   6    Choice Hotels – Credit Agreement (2018)



--------------------------------------------------------------------------------

“Capital Stock” shall mean (i) in the case of a corporation, capital stock,
(ii) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
capital stock, (iii) in the case of a partnership, partnership interests
(whether general or limited), (iv) in the case of a limited liability company,
membership interests and (v) any other interest or participation that confers on
a Person the right to receive a share of the profits and losses of, or
distribution of assets of, the issuing Person (excluding hypothetical shares of
stock of the Borrower issued to employees as part of a “phantom stock” or
similar compensation plan).

“Cash Management Agreement” shall mean any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
purchasing cards, electronic funds transfer and other cash management
arrangements.

“Cash Management Obligations” shall mean all existing or future payment and
other obligations owing by the Borrower or any Restricted Subsidiary under any
Cash Management Agreement (which such Cash Management Agreement is permitted
hereunder) with any person that (i) is a Lender or a Lender Affiliate or
(ii) was a Lender or a Lender Affiliate at the time such Cash Management
Agreement is entered into.

“CDOR Loan” means a Loan denominated in Canadian Dollars which bears interest at
a rate based upon the CDOR Rate.

“CDOR Rate” means, (a) if the Lender is a Schedule I chartered bank under the
BankAct (Canada) on any date, the annual rate of interest which is the rate
based on an average rate applicable to Canadian Dollar bankers’ acceptances for
the applicable Interest Period appearing on the Reuters screen CDOR Page,
rounded up to the nearest 1/100th of 1%, at approximately 10:00 a.m., Toronto
time, on such date, or if such date is not a Business Day, then on the
immediately preceding Business Day; provided that if such rate does not appear
on the Reuters screen CDOR Page on such date as contemplated, then the CDOR Rate
on such date shall be calculated as the rate for the term referred to above
applicable to Canadian Dollar bankers’ acceptances quoted by the Canadian
Reference Lender as of 10:00 a.m., Toronto time, on such date or, if such date
is not a Business Day, then on the immediately preceding Business Day, or (b) if
the Lender is any other Person, the rate specified in clause (a) above plus
0.10%; provided, further, that (i) if any such rate is negative, the CDOR Rate
will be deemed to be zero percent per annum (0.00%) and (ii) the CDOR Rate for
any Interest Period shall be adjusted to reflect the Statutory Reserve Rate, if
applicable thereto, by multiplying the rate described above by the Statutory
Reserve Rate.

“Change in Control” shall be deemed to have occurred if (i) any Person or two or
more Persons acting in concert (other than, in either case, a Permitted Holder)
shall have acquired Beneficial Ownership, directly or indirectly, of, or shall
have acquired by contract or otherwise, Capital Stock of the Company (or other
securities convertible into such Capital Stock) representing 35% or more of the
aggregate ordinary voting power represented by the issued and outstanding
Capital Stock of the Company, (ii) the direct or indirect sale, assignment,
transfer, lease, conveyance or other disposition (other than by way of merger or
consolidation), in one or a series of related transactions, of all or
substantially all of the Company’s and its Subsidiaries’ properties or assets,
taken as a whole, to any “person” (individually and as that term is used in
Section 13(d)(3) and Section 14(d)(2) of the Exchange Act), other than the
Company or one of its Subsidiaries, or (iii) Continuing Directors shall cease
for any reason to constitute a majority of the members of the board of directors
of the Company then in office.

“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental
Authority, provided that notwithstanding anything herein to the contrary,
(i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements or the Basel Committee on Banking
Supervision, in each case pursuant to Basel III, shall be deemed to be a “Change
in Law”, regardless of the date enacted, adopted or issued.

 

 

   7    Choice Hotels – Credit Agreement (2018)



--------------------------------------------------------------------------------

“Closing Date” shall mean the date hereof.

“Code” shall mean the Internal Revenue Code of 1986, and the rules and
regulations thereunder, each as may be amended or modified from time to time.

“Commitment” shall mean, as to any Lender, the obligation of such Lender to
(a) make Revolving Loans to the account of the Borrower hereunder and
(b) purchase participations in Swingline Loans pursuant to Section 2.02(b), in
each case in an aggregate principal amount at any time outstanding not to exceed
the amount set forth opposite such Lender’s name in the Register, as such amount
may be increased or reduced at any time or from time to time pursuant to the
terms hereof. The aggregate Commitments of all Lenders on the Closing Date shall
be $600,000,000.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Competitive Bid” shall mean an offer by a Lender to make a Competitive Bid Loan
pursuant to Section 2.04.

“Competitive Bid Accept/Reject Letter” shall mean a notification made by the
Borrower pursuant to Section 2.04(c) in the form of Exhibit A-8.

“Competitive Bid Interest Period” shall have the meaning assigned thereto in
Section 2.09(b)(ii).

“Competitive Bid Loan” shall mean any Loan bearing interest at the Competitive
Bid Rate determined in accordance with Section 2.04.

“Competitive Bid Rate” shall mean, as to any Competitive Bid made by a Lender
pursuant to Section 2.04 in the case of (a) a Eurodollar Competitive Bid Loan,
the Adjusted LIBO Rate adjusted by the Competitive Margin and (b) a Fixed Rate
Loan, the fixed rate of interest offered by the Lender making such Competitive
Bid.

“Competitive Bid Reduction” shall have the meaning given such term in
Section 2.01(a).

“Competitive Bid Request” shall mean a request made pursuant to Section 2.04(a)
in the form of Exhibit A-5.

“Competitive Margin” shall mean, as to any Eurodollar Competitive Bid Loan, the
margin (expressed as a percentage rate per annum in the form of a decimal to no
more than four decimal places) to be added to or subtracted from the Adjusted
LIBO Rate in order to determine the interest rate applicable to such Loan, as
specified in the Competitive Bid relating to such Loan.

“Consent Date” shall have the meaning set forth in Section 2.16(a).

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

“Consolidated EBITDA” shall mean, for any period, the Consolidated Net Income
for such period taken as a single accounting period, plus (a) the sum of the
following amounts of the Borrower and its Subsidiaries for such period
determined on a consolidated basis in conformity with GAAP to the extent
deducted in the determination of such Consolidated Net Income: (i) depreciation
expense, (ii) amortization expense and

 

 

   8    Choice Hotels – Credit Agreement (2018)



--------------------------------------------------------------------------------

capitalized fees related to any Qualified Securitization Financing of the
Borrower or any of its Subsidiaries, (iii) interest expense, (iv) income and
franchise tax expense, (v) amortization of management and franchise agreement
intangibles constituting key money, (vi) other non-cash charges (other than any
increase in the allowance for doubtful accounts), (vii) unusual or non-recurring
charges, as determined in good faith by the Borrower, including restructuring
charges, start-up or initial costs for any project, new production line,
division or new line of business, integration costs or other business
optimization expenses or reserves including, without limitation, any one-time
costs incurred in connection with acquisitions and investments and (viii) the
amount of loss or discount on sale of receivables, Securitization Assets and
related assets to any Securitization Subsidiary in connection with a Qualified
Securitization Financing, minus (b) the portion of such Consolidated EBITDA
attributable to any Domestic Subsidiary that is not a Restricted Subsidiary;
provided, however, “Consolidated EBITDA” for any period shall exclude overspend
and underspend or recovery associated with managed costs to the extent with
respect to an overspend, the amount is reasonably anticipated to be recovered in
a subsequent period and, with respect to an underspend or recovery, such amount
was added back to Consolidated EBITDA in a prior period.

“Consolidated Fixed Charge Coverage Ratio” shall mean, as of any date of
determination, the ratio of (i) Consolidated EBITDA for the fiscal four quarter
period most recently ended for which financial statements of the Borrower are
required to be delivered to the Administrative Agent pursuant to Section 5.04(a)
or (b), as the case may be, to (ii) Consolidated Fixed Charges for such fiscal
four quarter period.

“Consolidated Fixed Charges” shall mean, for any period, the sum of
(a) Consolidated Interest Expense plus (b) aggregate distributions on Preferred
Interests payable by the Borrower for such period and distributions made by the
Borrower in such period for the purpose of paying dividends on Preferred
Interests issued by the Borrower, provided that all such obligations of a
Domestic Subsidiary that is not a Restricted Subsidiary shall be excluded from
the determination of Consolidated Fixed Charges.

“Consolidated Indebtedness” shall mean, as of any date of determination without
duplication, all obligations accounted for as Indebtedness on a consolidated
balance sheet of the Borrower and its Subsidiaries on such date, in accordance
with GAAP consistently applied, whether such obligations are classified as
long-term or short-term, and including in any event, without duplication, all
(x) Guarantees of Indebtedness of others and (y) all obligations as an account
party in respect of letters of credit and bankers’ acceptances, but excluding
(A) Indebtedness of the type described in clause (i) of the definition of
Indebtedness, (B) Indebtedness incurred for the purpose of consummating a
Material Acquisition if (and for so long as) (1) such Material Acquisition has
not been consummated and (2) (x) the proceeds of such Indebtedness are held by
the Borrower in the form of unrestricted cash or cash equivalents or (y) such
Indebtedness is subject to mandatory redemption in the event such Material
Acquisition is not consummated) and (C) Indebtedness in respect of Qualified
Securitization Financings; provided that all such obligations of a Domestic
Subsidiary that is not a Restricted Subsidiary shall be excluded from the
determination of Consolidated Indebtedness.

“Consolidated Interest Expense” shall mean, for any period, the aggregate cash
interest expense of the Borrower and its Subsidiaries for such period, including
capitalized interest and the portion of any payments made in respect of Capital
Lease Obligations deemed to represent interest, all as determined on a
Consolidated basis in accordance with GAAP consistently applied, but excluding
(a) deferred financing costs, (b) other non-cash interest expenses, (c) any
commissions, discounts, yield and other fees and charges (including any interest
expense) related to any Qualified Securitization Financing and (d) interest
expense in respect of Indebtedness incurred for the purpose of consummating a
Material Acquisition if (and for so long as) (1) such Material Acquisition has
not been consummated and (2) (x) the proceeds of such Indebtedness are held by
the Borrower in the form of unrestricted cash or cash equivalents or (y) such
Indebtedness is subject to mandatory redemption in the event such Material
Acquisition is not consummated.

“Consolidated Leverage Ratio” shall mean, as of any date of determination, the
ratio of (i) Consolidated Indebtedness to (ii) Consolidated EBITDA for the
fiscal four quarter period most recently ended for which financial statements of
the Borrower are required to be delivered to the Administrative Agent pursuant

 

 

   9    Choice Hotels – Credit Agreement (2018)



--------------------------------------------------------------------------------

to Section 5.04(a) or (b), as the case may be. In the event the Borrower shall
complete, directly or through a Subsidiary (other than a Domestic Subsidiary
that is not a Restricted Subsidiary), an acquisition or divestiture of any
Person or business unit during any period, the Consolidated Leverage Ratio as of
the end of and for such period shall thereafter be determined on a pro forma
basis as if such acquisition or divestiture had been completed on the first day
of such period.

“Consolidated Net Assets” shall mean the Consolidated total assets of the
Borrower and its Subsidiaries, after deducting therefrom all current liabilities
of the Borrower and its Subsidiaries (other than the current portion of
long-term Indebtedness of the Borrower and its Subsidiaries and Capitalized
Lease Obligations of the Borrower and its Subsidiaries), all as set forth on the
latest Consolidated balance sheet of the Borrower prepared in accordance with
GAAP.

“Consolidated Net Income” shall mean, for any period, the net income (or loss)
of the Borrower and its Subsidiaries for such period, as determined on a
Consolidated basis in accordance with GAAP consistently applied; provided,
however, that with respect to interest income only cash interest income shall be
included in the determination of Consolidated Net Income.

“Consolidated Total Assets” shall mean, as at any date of determination, the
total assets of the Borrower and its Subsidiaries at such time, as determined on
a Consolidated basis in accordance with GAAP consistently applied, and including
in any event and without limitation, the value of all investments by the
Borrower or any Subsidiary in any joint venture or other Person that is not
Consolidated with the Borrower in accordance with GAAP, minus the portion of
such Consolidated Total Assets attributable to any Domestic Subsidiary that is
not a Restricted Subsidiary.

“Continuing Directors” shall mean, during any period of up to 24 consecutive
months after the date hereof, individuals who at the beginning of such 24 month
period were directors of the Borrower (together with any new director whose
election or designation by the Borrower’s board of directors or whose nomination
for election by the Borrower’s stockholders was approved by a vote of (i) at
least a majority of the directors then still in office who either were directors
at the beginning of such period or whose election, designation or nomination for
election was previously so approved or (ii) Permitted Holders representing not
less than 50% of the aggregate ordinary voting power represented by the issued
and outstanding Capital Stock of the Borrower).

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have correlative meanings; provided,
however, that the existence of a management contract by the Borrower or one of
its Affiliates to manage another entity shall not be deemed to be Control.

“Credit Event” shall have the meaning assigned to such term in Section 4.01.

“DBNY” shall mean Deutsche Bank AG New York Branch.

“Debt Rating” shall mean, as of any date, with respect to any of Fitch, Moody’s
or S&P, the most recent credit rating assigned to the senior, unsecured,
non-credit enhanced, long-term debt of the Borrower issued by such rating agency
prior to such date; provided, however, that:

(a) During any period for which the Borrower has received three (3) Debt Ratings
which are not equivalent, the Applicable Percentage will be determined by
(i) the highest Debt Rating if the highest Debt Rating and the second highest
Debt Rating differ by only one Level or (ii) the Debt Rating one Level below the
Level corresponding to the highest Debt Rating if the highest Debt Rating and
the second highest Debt Rating differ by two or more Levels.

 

 

   10    Choice Hotels – Credit Agreement (2018)



--------------------------------------------------------------------------------

(b) During any period for which the Borrower has received only two (2) Debt
Ratings and such Debt Ratings are not equivalent, the Applicable Percentage will
be determined by (i) the highest Debt Rating if they differ by only one Level or
(ii) the Debt Rating one Level below the Level corresponding to the higher Debt
Rating if they differ by two or more Levels.

(c) During any period for which the Borrower has received no Debt Rating from
Fitch, if the Borrower also ceases to have a Debt Rating from one of S&P or
Moody’s, then the Applicable Percentage shall be determined based on the
remaining such Debt Rating.

(d) Notwithstanding any Debt Rating from Fitch, during any period in which
neither S&P nor Moody’s has provided a Debt Rating corresponding to Level IV or
better to the Borrower, the Applicable

Percentage shall be determined based on Level V.

At any time, if any of Fitch, Moody’s or S&P shall no longer perform the
functions of a securities rating agency and such rating agency had provided a
Debt Rating immediately prior to such cessation, then (x) the Borrower and the
Administrative Agent shall promptly negotiate in good faith to agree upon a
substitute rating agency or agencies (and to correlate the system of ratings of
each substitute rating agency with that of the rating agency being replaced),
and (y) pending such amendment, (1) subject to clauses (c) and (d) of the
foregoing proviso, the Debt Rating of the other of rating agency described
herein, if one has been provided, shall continue to apply and (2) if such Debt
Rating is one of the ratings identified in clause (a) or (b) of the definition
of Investment Grade Rating, as applicable, then the Borrower will be deemed to
have achieved an Investment Grade Rating during such time.

“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.

“Defaulting Lender” shall mean any Lender that (a) has failed to fund any
portion of any Loan or any participation in any Swingline Loan required to be
funded by it hereunder within two Business Days of the date required to be
funded by it hereunder, (b) has otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within one Business Day of the date when due, unless such amount is
the subject of a good faith dispute, (c) has notified the Borrower, the
Administrative Agent or any other Lender in writing that it does not intend to
comply with any of its funding obligations under this Agreement or has made a
public statement to the effect that it does not intend to comply or has failed
to comply with its funding obligations under this Agreement, or (d) has become
or is, or whose direct or indirect parent company has become or is, insolvent or
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has become the subject of
a Bail-in Action; provided that a Lender shall not be a Defaulting Lender solely
by virtue of the ownership or acquisition of any Capital Stock in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made with such Lender. Any
determination by the Administrative Agent that a Lender is a Defaulting Lender
under any one or more of clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.27(f)) upon delivery of written notice
of such determination to the Borrower, the Swingline Lender and each Lender.

“Departing Lender” shall have the meaning assigned to such term in Section 2.26.

“Designated Bank” shall mean a special purpose entity that (i) shall have become
a party to this Agreement pursuant to Section 9.04(i), and (ii) is not otherwise
a Lender.

 

 

   11    Choice Hotels – Credit Agreement (2018)



--------------------------------------------------------------------------------

“Designated Bank Notes” shall mean promissory notes of the Borrower,
substantially in the form of Exhibit F hereto, evidencing the obligation of the
Borrower to repay Competitive Bid Loans made by Designated Banks, as the same
may be amended, supplemented, modified or restated from time to time, and
“Designated Bank Note” shall mean any one of such promissory notes issued under
Section 9.04(i).

“Designated Borrower” means any Wholly Owned Subsidiary of the Company as to
which a Designation Letter has been delivered to the Administrative Agent and as
to which a Termination Letter has not been delivered to the Administrative Agent
in accordance with Section 2.30(d).

“Designated Lender” shall have the meaning set forth in Section 2.30(b).

“Designating Lender” shall have the meaning set forth in Section 9.04(i).

“Designation Agreement” shall mean a designation agreement in substantially the
form of Exhibit G attached hereto, entered into by a Lender and a Designated
Bank and accepted by the Administrative Agent.

“Designation Letter” has the meaning specified in Section 2.30(a).

“Dollars” or “$” shall mean lawful money of the United States of America.

“Domestic Subsidiary” shall mean any Subsidiary that is organized under the laws
of any political subdivision of the United States of America (other than a
Subsidiary described in clause (ii) of the definition of Foreign Subsidiary).

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” shall mean the date on and as of which each of the conditions
set forth in Section 4.02 shall have been satisfied.

“Eligible Assignee” shall mean (a) a Lender, (b) a Lender Affiliate, (c) an
Approved Fund, and (d) any other person (other than a natural person) approved
by (i) the Administrative Agent and the Swingline Lender and (ii) unless an
Event of Default under clause (b), (c), (g) or (h) of Article VII or a Default
in the performance and observance of Sections 6.11 and 6.12 has occurred and is
continuing, the Borrower (each such approval not to be unreasonably withheld or
delayed), provided that notwithstanding the foregoing, “Eligible Assignee” shall
not include the Borrower or any of the Borrower’s Affiliates or Subsidiaries.

“EMU” shall mean economic and monetary union as contemplated in the Treaty on
European Union.

 

 

   12    Choice Hotels – Credit Agreement (2018)



--------------------------------------------------------------------------------

“EMU Legislation” shall mean legislative measures of the Council of European
Union for the introduction of, change over to or operation of the Euro.

“Equivalent Dollar Amount” shall mean, (a) with respect to any Loan denominated
in any Permitted Alternative Currency, the amount of Dollars that would be
required to purchase the amount of the Permitted Alternative Currency of such
Loan on the date two (2) Business Days prior to the date of such Loan (or in the
case of any determination made under Section 2.05 or redenomination under
Section 2.15, on the date of determination or redenomination therein referred
to), based upon the Spot Exchange Rate and (b) with respect to any amount of
Dollars on any date, such amount of Dollars.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, and the
rules and regulations thereunder, each as amended or modified from time to time.

“ERISA Affiliate” shall mean any person (whether or not incorporated) that is a
member of a group of which the Borrower is a member and which is treated as a
single employer under Section 414 of the Code or Section 4001(b) of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“EURIBOR” means, with respect to any Revolving Loan in Euros for any Interest
Period, the rate per annum equal to the Banking Federation of the European Union
EURIBO Rate for such Interest Period displayed on the appropriate page of the
Reuters screen (or on any successor or substitute page of such service, or any
successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such page of such service, as
reasonably determined by the Administrative Agent from time to time for purposes
of providing quotations of interest rates applicable to deposits in Euros in the
European interbank market) at approximately 11:00 a.m., Brussels time, two
Business Days prior to the commencement of such Interest Period, as the rate for
deposits in Euros for a term comparable to such Interest Period; provided that
in the event that such rate is not available at such time for any reason, then
“EURIBOR” with respect to such Loan for such Interest Period shall be the rate
at which deposits in Euros approximately equal to the amount of such Loan and
for a maturity comparable to such Interest Period are offered by the principal
London office of the Administrative in immediately available funds in the
European interbank market at approximately 11:00 a.m., Brussels time, two
Business Days prior to the commencement of such Interest Period; provided,
further, that (a) if any such rate is negative EURIBOR will be deemed to be zero
percent per annum (0.00%) and (b) EURIBOR for any Interest Period shall be
adjusted to reflect the Statutory Reserve Rate by multiplying the rate described
above by the Statutory Reserve Rate.

“EURIBOR Loan” means a Loan denominated in Euros which bears interest at a rate
based upon EURIBOR.

“Euros” shall mean the single currency to which the Participating Member States
of the European Union have converted.

“Eurocurrency” when used in reference to any Loan shall refer to whether such
Loan, or Loans, denominated in a Permitted Alternative Currency are bearing
interest at a rate determined by reference to the Applicable Reference Rate in
accordance with the provisions of Article II.

“Eurodollar” when used in reference to any Loan shall refer to whether such
Loan, or Loans, denominated in Dollars are bearing interest at a rate determined
by reference to the Adjusted LIBO Rate in accordance with the provisions of
Article II.

“Event of Default” shall have the meaning assigned to such term in Article VII.

 

 

   13    Choice Hotels – Credit Agreement (2018)



--------------------------------------------------------------------------------

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such related Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Taxes” shall have the meaning given such term in Section 2.20(a).

“Existing Agreement” shall have the meaning set forth in the recitals to this
Agreement.

“Existing Stockholder” shall mean any stockholder of the Borrower which,
together with such stockholder’s affiliates, owns more than 5% of the common
stock of the Borrower as of the Closing Date so long as the Bainum Affiliates
continue to own more common stock of the Borrower than such Existing
Stockholder.

“Extending Commitments” shall have the meaning set forth in Section 2.16(b)(ii).

“Extending Lender” shall have the meaning set forth in Section 2.16(a)(i).

“Extension Date” shall mean, following the satisfaction of the conditions
specified in clause (i) or clause (ii) of Section 2.16(b), the Consent Date.

“Facility” shall mean, at any time, the aggregate amount of the Commitments at
such time.

“Facility Assigned Rights and Obligations” shall have the meaning set forth in
Section 2.29(a).

“Facility Exposure” shall mean, at any date of determination, the sum of the
aggregate principal amount of all outstanding Loans plus, without duplication,
the outstanding Swingline Loans.

“Facility Fee” shall have the meaning assigned thereto in Section 2.07(a).

“Facility Purchasing Lender” shall have the meaning set forth in
Section 2.29(a).

“Facility Selling Lender” shall have the meaning set forth in Section 2.29(a).

“FATCA” shall mean Sections 1471 through 1474 of the Code (as of the date hereof
or any amended or successor version that is substantively comparable and not
materially more onerous to comply with) and any current or future regulations or
official interpretations thereof (including any Revenue Ruling, Revenue
Procedure, Notice or similar guidance issued by the United States Internal
Revenue Service thereunder as a precondition to relief or exemption from Taxes
under such provisions) and any agreement entered into pursuant to
Section 1471(b)(1) of the Code and any fiscal or regulatory legislation, rules
or practices adopted pursuant to any intergovernmental agreement, treaty or
convention among Governmental Authorities and implementing such Sections of the
Code.

“Federal Funds Effective Rate” shall have the meaning assigned to such term in
the definition of “Alternate Base Rate”.

 

 

   14    Choice Hotels – Credit Agreement (2018)



--------------------------------------------------------------------------------

“Fee Letter” shall mean any fee letter agreement executed and delivered by the
Borrower in connection with this Agreement (but not, for the avoidance of doubt,
the Existing Agreement) and to which any Arranger and/or the Administrative
Agent is a party, as the same may be amended from time to time.

“Financial Officer” of any corporation shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such corporation.

“Fitch” shall mean Fitch Ratings, Inc. and its successors.

“Fixed Rate Loan” shall mean any Competitive Bid Loan bearing interest at a
fixed percentage rate per annum (expressed in the form of a decimal to no more
than four decimal places) specified by the Lender making such Fixed Rate Loan in
its Competitive Bid.

“Floating Rate Loan” shall mean any Eurodollar Loan and any Swingline Loan.

“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” shall mean (i) any Subsidiary that is not a Domestic
Subsidiary, including any Subsidiary which is a “controlled foreign corporation”
(within the meaning of Section 957 of the Code) or (ii) any Subsidiary organized
under any political subdivision of the United States of America substantially
all of the assets of which constitute the Capital Stock of one or more
controlled foreign corporations.

“Franchise Agreement” shall mean a contract (whether called a franchise
agreement, license agreement or otherwise) pursuant to which the Borrower grants
a third party the right to operate a hotel under one or more hotel brands, as
each such contract may be amended from time to time.

“Fronting Exposure” shall mean, at any time there is a Defaulting Lender, with
respect to the Swingline Lender, such Defaulting Lender’s Pro Rata Percentage of
Swingline Loans other than Swingline Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders, repaid by the
Borrower or for which cash collateral or other credit support acceptable to the
Swingline Lender shall have been provided in accordance with the terms hereof.

“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States of America as recognized by the American Institute
of Certified Public Accountants and the Financial Accounting Standards Board and
any other applicable authoritative bodies; provided that in the event of a
conflict in the principles recognized by the American Institute of Certified
Public Accountants and the Financial Accounting Standards Board and another
applicable authoritative body, the principles in effect at such time and
recognized by the American Institute of Certified Public Accountants and the
Financial Accounting Standards Board shall control.

“Governmental Authority” shall mean the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Guarantee” of or by any Person shall mean any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of any other Person (the “primary obligor”) in any
manner, whether directly or indirectly, and including (a) any obligation of such
Person, direct or indirect, to assume, purchase or pay (or advance or supply
funds for the purchase or payment of) such Indebtedness or to purchase (or to
advance or supply funds for the purchase of) any security for the

 

   15    Choice Hotels – Credit Agreement (2018)



--------------------------------------------------------------------------------

payment of such Indebtedness, (b) any obligation of such Person to provide other
credit support or to purchase property, securities or services in each case for
the purpose of assuring the owner of such Indebtedness of the payment of such
Indebtedness, and (c) any obligation of such Person to maintain working capital,
equity capital or other financial statement condition or liquidity of the
primary obligor so as to enable the primary obligor to pay such Indebtedness;
provided, however, that the term Guarantee shall not include (i) endorsements
for collection or deposit, in either case in the ordinary course of business or
(ii) performance guarantees, construction guarantees or customary Non-Recourse
guarantees of Non-Recourse Indebtedness, unless and until a claim for payment
has been made under any performance guarantee, construction guarantee or
customary Non-Recourse Guarantee, at which time any such performance guarantee,
construction guarantee or customary Non-Recourse Guarantee shall be deemed to be
a Guarantee in an amount equal to such claim.

“Guarantee Agreement” shall mean the Guarantee Agreement, if any, substantially
in the form of Exhibit D, among the Guarantors and the Administrative Agent, and
shall include any Guarantee Joinder Agreement.

“Guarantee Joinder Agreement” shall mean any joinder agreement pursuant to which
a Restricted Subsidiary joins the Guarantee Agreement and becomes a Guarantor
pursuant to Section 5.09(a), either substantially in the form attached as an
exhibit to the Guarantee Agreement or in such other form as may be requested by
the Borrower and reasonably approved by the Administrative Agent for such
purpose.

“Guaranteed Obligations” shall have the meaning set forth in Section 10.01.

“Guarantor” shall mean each Restricted Subsidiary, to the extent required by
Section 5.09(a), to execute the Guarantee Agreement or a Guarantee Joinder
Agreement, as applicable. As of the Closing Date, no Restricted Subsidiary is a
Guarantor.

“Hedging Agreement” shall mean any agreement with respect to any Interest Rate
Contract, forward rate agreement, commodity swap, forward foreign exchange
agreement, currency swap agreement, cross-currency rate swap agreement, currency
option agreement or other agreement or arrangement designed to alter the risks
of any person arising from fluctuations in interest rates, currency values or
commodity prices, all as amended, restated, supplemented or otherwise modified
from time to time.

“Hedging Obligations” shall mean all existing or future payment and other
obligations owing by the Borrower or any Restricted Subsidiary under any Hedging
Agreement (which such Hedging Agreement is permitted hereunder) with any person
that (i) is a Lender or a Lender Affiliate or (ii) was a Lender or a Lender
Affiliate at the time such Hedging Agreement is executed.

“Hotel Properties” shall mean any hotel properties owned on the Closing Date or
acquired or constructed after the Closing Date, including fixtures and
personalty associated therewith.

“Increasing Lender” shall have the meaning set forth in Section 2.16(a)(ii).

“Incremental Term Loan Facility” shall have the meaning assigned to such term in
Section 2.31(a).

“Incremental Term Loan Date” shall have the meaning assigned to such term in
Section 2.31(a).

“Incremental Term Loan Maturity Date” shall have the meaning assigned to such
term in Section 2.31(a).

“Incremental Term Loan Amendment” shall have the meaning assigned to such term
in Section 2.31(c).

 

 

   16    Choice Hotels – Credit Agreement (2018)



--------------------------------------------------------------------------------

“Incremental Term Loan Lenders” shall mean, collectively, the Additional Term
Loan Lenders and each other Lender participating in the Incremental Term Loan
Facility.

“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
upon which interest charges are customarily paid, (d) all obligations of such
Person under conditional sale or other title retention agreements relating to
property or assets purchased by such Person, (e) all obligations of such Person
issued or assumed as the deferred purchase price of property or services,
(f) all indebtedness of others secured by (or for which the holder of such
indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such person, whether or not the
obligations secured thereby have been assumed (valued at the lesser of (1) the
amount of such indebtedness or (2) if such indebtedness is Non-Recourse to such
Person, the fair market value of such property), (g) all Guarantees by such
Person of Indebtedness of others, (h) all Capital Lease Obligations of such
Person, (i) all obligations of such Person in respect of Hedging Agreements,
(j) all obligations of such Person as an account party in respect of letters of
credit (other than (x) documentary letters of credit (including commercial and
trade letters of credit) issued to secure payment obligations in respect of
goods and services in the ordinary course of business and (y) letters of credit
and surety bonds with respect to underlying obligations of such Person that are
already accounted for as liabilities elsewhere in this definition) and bankers’
acceptances, (k) to the extent not otherwise included, all obligations of such
Person under so-called forward equity purchase contracts where such Person is
obligated to purchase or redeem any shares of equity securities issued by such
Person, and (l) all obligations of such person in respect of any so-called
“synthetic lease” (i.e., a lease of property which is treated as an operating
lease under GAAP and as a loan or financing for U.S. income tax purposes).
Notwithstanding the foregoing, Indebtedness shall (x) not include (1) “deferred
revenues”, “current accounts payable” or “accrued and other expenses” (as such
items are set forth in the financial statements of the Borrower and its
Subsidiaries to be delivered to the Administrative Agent and each Lender
pursuant to Section 5.04) incurred in the ordinary course of business and (2)
obligations under or in respect of Qualified Securitization Financing, and
(y) include the Indebtedness of any partnership in which such Person is a
general partner, except to the extent that such Indebtedness is expressly stated
to be non-recourse to such partner.

“Indenture” shall mean that certain Indenture, dated as of August 25, 2010,
between the Borrower and Wells Fargo Bank, National Association, as trustee, as
supplemented by a Supplemental Indenture dated as of August 25, 2010 and a
Second Supplemental Indenture dated as of June 27, 2012, as the same may be
further amended.

“Initial Maturity Date” shall mean August 20, 2023.

“Insignificant Subsidiary” shall mean, at any time, any Subsidiary of the
Borrower that (x) has (i) assets of not greater than 10% of the Consolidated
total assets of the Borrower and its Subsidiaries (determined as of the last day
of the most recent fiscal quarter of the Borrower) and (ii) revenue of less than
10% of the Consolidated revenues of the Borrower and its Subsidiaries for the
most recently ended four-quarter period of the Borrower and its Subsidiaries
(computed pro forma for any acquisitions or dispositions made during such
four-quarter period) and (y) if aggregated with all other Subsidiaries of the
Borrower with respect to which an event described under clause (g) or (h) of
Article VII has occurred and is continuing, would have (i) assets of not greater
than 10% of the Consolidated total assets of the Borrower and its Subsidiaries
(determined as of the last day of the most recent fiscal quarter of the
Borrower) and (ii) revenue of less than 10% of the Consolidated revenues of the
Borrower and its Subsidiaries for the most recently ended four-quarter period of
the Borrower and its Subsidiaries (computed pro forma for any acquisitions or
dispositions made during such four-quarter period).

“Intellectual Property” shall have the meaning set forth in Section 3.20 hereof.

 

 

   17    Choice Hotels – Credit Agreement (2018)



--------------------------------------------------------------------------------

“Interest Payment Date” shall mean, with respect to any Loan, the last day of
the Interest Period applicable thereto and, in the case of a Eurocurrency Loan
or Eurodollar Loan with an Interest Period of more than three (3) months’
duration or a Fixed Rate Loan with an Interest Period of more than three
(3) months’ duration, each day that would have been an Interest Payment Date for
such Loan had successive Interest Periods of three months’ duration been
applicable to such Loan and, in addition, the date of any refinancing or
conversion of such Loan.

“Interest Period” shall mean (a) as to any Eurocurrency Loan or Eurodollar Loan,
the period commencing on the date of such borrowing and ending on the
numerically corresponding day (or, if there is no numerically corresponding day,
on the last day) in the calendar month that is 1, 2, 3 or 6 months thereafter,
as the Borrower may elect, (b) as to any ABR Loan, the period commencing on the
date of such ABR Loan and ending on the earliest of (i) the last Business Day of
the calendar quarter in which such ABR Loan was made, (ii) the Maturity Date, or
(iii) the date of prepayment of such Loan and (c) as to any Fixed Rate Loan, the
period commencing on the date of such Fixed Rate Loan and ending on the date
specified in the Competitive Bids in which the offer to make the Fixed Rate
Loans were extended, which shall not be earlier than seven (7) days after the
date of such Fixed Rate Loan or later than ninety (90) days after the date of
such Fixed Rate Loan; provided, however, that if any Interest Period would end
on a day other than a Business Day, such Interest Period shall be extended to
the next Business Day unless, in the case of Eurocurrency Loans and Eurodollar
Loans only, such next Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the preceding Business Day.
Interest shall accrue from and including the first day of an Interest Period to
but excluding the last day of such Interest Period.

“Interest Rate Contract” shall mean any interest rate swap agreement, interest
rate cap agreement, interest rate floor agreement, interest rate collar
agreement, interest rate option or any other agreement regarding the hedging of
interest rate risk exposure executed in connection with hedging the interest
rate exposure of any person and any confirming letter executed pursuant to such
agreement, all as amended, restated, supplemented or otherwise modified from
time to time.

“Interest Rate Determination Date” shall mean, in relation to any period for
which an interest rate is to be determined with respect to a Eurodollar Loan or
Eurocurrency Loan: (a) (if the currency is euro) two TARGET Days before the
first day of that period; or (b) (for any other currency) two Business Days
before the first day of that period, unless, in either case, market practice
differs in the relevant interbank market for a currency, in which case the
Interest Rate Determination Date for that currency will be determined by the
Administrative Agent in accordance with market practice in the relevant
interbank market (and if quotations would normally be given by leading banks in
the relevant interbank market on more than one day, the Interest Rate
Determination Date will be the last of those days).

“Investment Grade Rating” shall mean a Debt Rating of both (a) BBB- or better
from S&P and (b) Baa3 or better from Moody’s. Subject to the last sentence of
the definition of Debt Rating, no Person shall be considered to have achieved an
Investment Grade Rating unless it shall have achieved each rating identified in
clauses (a) and (b).

“Lender” shall mean (a) a Person listed on Schedule 2.01 and any other Person
that shall become a party hereto pursuant to an Assignment and Acceptance or an
accession agreement executed and delivered in accordance with Section 2.24 or
2.28(a), as the case may be, other than such Person that ceases to be a party
hereto pursuant to an Assignment and Acceptance or (b) a Designated Bank;
provided, however, that the term “Lender” shall exclude each Designated Bank
when used in reference to a Revolving Loan, the Commitments or terms relating to
the Revolving Loans and the Commitments and shall further exclude each
Designated Bank for all other purposes hereunder, except that any Designated
Bank which funds a Competitive Bid Loan shall, subject to Section 9.04(i), have
the rights (including, without limitation, the rights given to a Lender
contained in Article IX) and obligations of a Lender associated with holding
such Competitive Bid Loan.

 

 

   18    Choice Hotels – Credit Agreement (2018)



--------------------------------------------------------------------------------

“Lender Affiliate” shall mean, (a) with respect to any Lender, (i) an Affiliate
of such Lender or (ii) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender or an Affiliate of such
lender and (b) with respect to any Lender that is a fund which invests in bank
loans and similar extensions of credit, any other fund that invests in bank
loans and similar extensions of credit and is managed by the same investment
advisor as such Lender or by an Affiliate of such investment advisor.

“Lending Office” shall mean, with respect to any Lender, the office of such
Lender maintaining such Lender’s Pro Rata Percentage of the Loans.

“LIBO Rate” shall mean, with respect to any Eurodollar Loan or Eurocurrency Loan
(other than Eurocurrency Loans denominated in Euros, Canadian Dollars and
Australian Dollars) for any Interest Period, the rate appearing on the Reuters
Screen LIBOR01 (or on any successor or substitute page of such service, or any
successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such page of such service, as
determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to deposits in the applicable
currency in the London interbank market) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, as
the rate for deposits in the applicable currency with a maturity comparable to
such Interest Period. In the event that such rate is not available at such time
for any reason or in the event of an Eurocurrency Loan denominated in Sterling,
then the “LIBO Rate” with respect to such Eurodollar Loan or Eurocurrency Loan
for such Interest Period shall be the rate at which deposits in the applicable
currency of $5,000,000 (or its Equivalent Dollar Amount) and for a maturity
comparable to such Interest Period are offered by the Administrative Agent’s
Correspondent in immediately available funds in the London interbank market at
approximately 11:00 a.m., London time, on the Interest Rate Determination Date;
provided, however, that for the avoidance of doubt, in no circumstance shall the
LIBO Rate be less than zero percent per annum (0.00%). Each calculation by the
Administrative Agent of the LIBO Rate shall be conclusive and binding for all
purposes, absent manifest error.

“LIBOR Market Index Rate” shall mean, with respect to any Swingline Loan, as of
any date of determination, the rate for 1 month dollar deposits as reported on
Reuters Screen LIBOR01 Page (or on any successor or substitute page of such
service, or any successor to or substitute for such service, providing rate
quotations comparable to those currently provided on such page of such service,
as determined by the Swingline Lender from time to time for purposes of
providing quotations of interest rates applicable to deposits in the applicable
currency in the London interbank market) as of 11:00 a.m., London time, on such
day, or if such day is not a Business Day, then the immediately preceding
Business Day (or if not so reported, then as determined by the Swingline Lender
from another recognized source or interbank quotation), as such rate may
fluctuate on a daily basis; provided, however, that for the avoidance of doubt,
in no circumstance shall the LIBOR Market Index Rate be less than zero percent
per annum (0.00%).

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, hypothecation, charge or security interest in or on
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement relating to such asset and
(c) in the case of securities, any purchase option, call or similar right of a
third party (excluding rights of first refusal) with respect to such securities.

“Loans” shall mean the loans made by the Lenders to the Borrower pursuant to
this Agreement, including each Revolving Loan, each Swingline Loan and each
Competitive Bid Loan.

“Loan Documents” shall mean (a) this Agreement, (b) the Guarantee Agreement,
(c) any Loan Modification Agreement, if requested by a Lender pursuant to
Section 2.08(a), (d) each Note, (e) the Fee Letters, (f) if applicable, any
Designation Agreements and Designated Bank Notes, (g) each Designation Letter
and each Termination Letter and (h) each other document or instrument now or
hereafter executed and delivered by a Loan Party in connection with, pursuant to
or relating to this Agreement, excluding Hedging Agreements and Cash Management
Agreements.

 

   19    Choice Hotels – Credit Agreement (2018)



--------------------------------------------------------------------------------

“Loan Modification Agreement” shall mean a Loan Modification Agreement in form
and substance reasonably satisfactory to the Administrative Agent, the Borrower
and the applicable Accepting Lenders, among the Borrower, the other Loan
Parties, such Accepting Lenders and the Administrative Agent.

“Loan Modification Offer” shall have the meaning assigned to such term in
Section 2.28(a).

“Loan Parties” shall mean the Company, any Guarantor and any Designated
Borrower.

“Margin Stock” shall mean “margin stock” or “margin securities” as such terms
are defined in Regulation T, Regulation U and Regulation X.

“Material Acquisition” shall mean any acquisition by the Borrower directly or
indirectly through any Subsidiary or by any of its Subsidiaries (in each case,
other than by a Domestic Subsidiary that is not a Restricted Subsidiary), in a
single transaction or in a series of related transactions, of any of (a) all or
any substantial portion of the property of, or a line of business or division
of, or any other property of, another Person, (b) one or more properties from
another Person, or (c) at least a majority of the voting Capital Stock of
another Person, in any such case whether or not involving a merger or
consolidation with such other Person, in which the gross purchase price of the
assets acquired in such acquisition is greater than or equal to $750,000,000.

“Material Adverse Effect” shall mean a materially adverse effect on the
business, operations, assets, property or financial condition of the Borrower,
its Domestic Subsidiaries that are Restricted Subsidiaries, and its Foreign
Subsidiaries, taken as a whole.

“Maturity Date” shall mean the earliest to occur of (a) the Initial Maturity
Date, as such date may be extended in accordance with Section 2.16, (b) the date
of termination of the Commitments by the Borrower pursuant to Section 2.06, (c)
the date of termination of the Commitments by the Administrative Agent on behalf
of the Lenders pursuant to Article VII or (d) the automatic termination of the
Commitments pursuant to clause (g) or (h) of Article VII.

“Moody’s” shall mean Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate (other
than one considered an ERISA Affiliate only pursuant to subsection (m) or (o) of
Section 414 of the Code) is making or accruing an obligation to make
contributions, or has within any of the preceding six (6) plan years made or
accrued an obligation to make contributions.

“New Lender” shall have the meaning set forth in Section 2.16(d).

“New Maturity Date” shall have the meaning set forth in Section 2.16(a).

“Non-Consenting Lender” shall mean any Lender that has not consented to any
proposed amendment, modification, waiver or termination of any Loan Document
which, pursuant to Section 9.08(b), requires the consent of all Lenders or all
affected Lenders and with respect to which the Required Lenders shall have
granted their consent.

“Non-Defaulting Lender” shall mean, at any time, any Lender that is not a
Defaulting Lender at such time.

“Non-Extending Lender” shall have the meaning set forth in Section 2.16(a).

 

 

   20    Choice Hotels – Credit Agreement (2018)



--------------------------------------------------------------------------------

“Non-Recourse” shall mean, with reference to any obligation or liability of any
person, any obligation or liability for which such person is not liable or
obligated other than, if at all, as to its interest in a specifically identified
asset only, subject to such limited exceptions to the non-recourse nature of
such obligation or liability, such as fraud, misappropriation, misapplication
and environmental indemnities, as are usual and customary in like transactions
involving institutional lenders at the time of the incurrence of such obligation
or liability.

“Non-Recourse Guarantee” shall mean a Guarantee of limited exceptions to
Non-Recourse Indebtedness such as fraud, misappropriation, misapplication and
environmental indemnities, as are usual and customary in like transactions
involving institutional lenders at the time of the incurrence of such Guarantee.

“Note” shall mean shall mean a promissory note of the Borrower payable to the
order of any Lender, in substantially the form of Exhibit E hereto, evidencing
the indebtedness of the Borrower to such Lender under the Facility.

“Notice of Account Designation” shall have the meaning set forth in the
definition of “Borrower’s Account”.

“Notice of Borrowing” shall have the meaning assigned thereto in
Section 2.03(a).

“Notice of Conversion/Continuation” shall have the meaning assigned thereto in
Section 2.10.

“Notice of Prepayment” shall have the meaning assigned thereto in
Section 2.05(c).

“Obligations” shall mean (a) the Borrower’s obligations in respect of the due
and punctual payment of principal of and interest on the Loans, in each case
when and as due whether at maturity, by acceleration, upon one or more dates set
for prepayment or otherwise, (b) all fees, expenses, indemnities, reimbursements
and other obligations, monetary or otherwise, of the Borrower under this
Agreement or any other Loan Document, (c) all obligations, monetary or
otherwise, of each Loan Party under each Loan Document to which it is a party
and (d) unless otherwise agreed upon in writing by the applicable Lender party
thereto, all Hedging Obligations and Cash Management Obligations; provided,
however, that in no event shall the Obligations of the Loan Parties under the
Loan Documents include Excluded Swap Obligations.

“Participating Member State” shall mean each state so described in any EMU
Legislation.

“PATRIOT Act” shall mean the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)), as amended.

“Payment in Full” shall mean, with respect to any Obligations, (a) the payment
in full in cash of all such Obligations (other than (i) contingent
indemnification obligations to the extent no claim giving rise thereto has been
asserted and (ii) Hedging Obligations and Cash Management Obligations that, at
the time of determination, are allowed by the Person to whom such Obligations
are owing to remain outstanding or are not required to be repaid or cash
collateralized pursuant to the provisions of any document governing the
applicable Hedging Obligations or Cash Management Obligations), and (b) the
termination or expiration of all of the Commitments.

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“Permitted Alternative Currency” shall mean (a) Euros, Sterling, Australian
Dollars and Canadian Dollars and (b) if approved in accordance with
Section 1.05, any Alternative Currency.

“Permitted Amendments” shall have the meaning assigned to such term in
Section 2.28(c).

 

   21    Choice Hotels – Credit Agreement (2018)



--------------------------------------------------------------------------------

“Permitted Corporate Transaction” shall mean that transaction disclosed to the
Administrative Agent prior to the Closing Date (as defined in the Existing
Agreement).

“Permitted Currency” shall mean Dollars or any Permitted Alternative Currency,
or each such currency, as the context requires.

“Permitted Holder” shall mean (a) (i) all lineal descendants of Stewart W.
Bainum, and all spouses and adopted children of such descendants, (ii) all
trusts for the benefit of any person described in clause

(i) and trustees of such trusts, (iii) all legal representatives of any person
or trust described in clauses (i) and (ii), and (iv) all partnerships,
corporations, limited liability companies or other entities controlled by a
Person described in clauses (i), (ii) or (iii) (such persons referred to in this
clause (a) collectively, “Bainum Affiliates”); or (b) any other Existing
Stockholder.

“Permitted Liquid Investments” shall mean (a) direct obligations of, or
obligations the principal of and interest on which are unconditionally
guaranteed by, the United States of America (or by any agency thereof to the
extent such obligations are backed by the full faith and credit of the United
States of America), (b) investments in commercial paper having credit ratings of
at least A-2 from S&P and P-2 from Moody’s, (c) investments in certificates of
deposit, bankers acceptances and time deposits issued or guaranteed by or placed
with, and money market deposit accounts issued or offered by, any domestic
office of any commercial bank organized under the laws of the United States of
America or any State thereof which has a combined capital and surplus and
undivided profits of not less than $200,000,000, (d) investments in the ordinary
course of business in customary repurchase agreements with respect to freely
marketable, short-term securities of the type customarily subject to repurchase
agreements, (e) other readily marketable debt and equity securities traded on
national securities exchanges or on other nationally recognized markets,
including over-the-counter markets, (f) investments, classified in accordance
with GAAP as current assets of the Borrower or any of its Subsidiaries, in money
market investment funds or mutual funds, which are administered by reputable
financial institutions, and the portfolios of which are limited to investments
of the character, quality and maturity described in clauses (a) through (e)
above, (g) investments that fail to meet the requirements of clause (f) above
solely because such investments do not constitute “current assets” due to their
being maintained in irrevocable trusts in connection with the Borrower’s
sponsorship of non-qualified retirement savings and investment plans for certain
employees and senior executives of the Borrower and (h) readily marketable
direct obligations issued by any foreign government or any political subdivision
or public instrumentality thereof, in each case having a rating of BBB- or
better from S&P or Baa3 or better from Moody’s (or, if at any time neither
Moody’s nor S&P shall be rating such obligations, an equivalent rating from
another nationally recognized statistical rating agency) with maturities of 12
months or less from the date of acquisition.

“Permitted Non-Arms-Length Unrestricted Subsidiary Investments” shall mean
loans, advances, capital contributions, guarantees and other investments by the
Borrower or any Restricted Subsidiary in, to or for the benefit of any
Unrestricted Subsidiary that are not on an Arms-Length Basis, so long as such
loans, advances, capital contributions, guarantees and other investments, when
taken together with all other loans, advances, capital contributions, guarantees
and other investments in, to or for the benefit of any Unrestricted Subsidiaries
that are not on an Arms-Length Basis made pursuant to this definition that are
at the time outstanding, do not exceed the greater of (x) $100,000,000 and
(y) ten percent (10.00%) of Consolidated Total Assets at such time, calculated
on the basis of amounts actually loaned, advanced, contributed, invested or
guaranteed, net of any return on investment or return of capital with respect
thereto and without regard to any write-up or write-down of the value thereof.

“Person” shall mean any natural person, corporation, trust, joint venture,
association, company, limited liability company, partnership or government, or
any agency or political subdivision thereof.

“Plan” shall mean any pension plan (other than a Multiemployer Plan) subject to
the provisions of Title IV of ERISA or Section 412 of the Code which is
maintained for employees of the Borrower or any ERISA Affiliate.

 

   22    Choice Hotels – Credit Agreement (2018)



--------------------------------------------------------------------------------

“Platform” shall have the meaning given such term in Section 5.04.

“Preferred Interests” shall mean, with respect to any Person, Capital Stock
issued by such Person that are entitled to a preference or priority over any
other Capital Stock issued by such Person upon any distribution of such Person’s
property and assets, whether by dividend or upon liquidation.

“Pricing Grid” shall have the meaning set forth in the definition of “Applicable
Percentage”.

“Principal Property” shall have the meaning set forth in the Indenture.

“Principal Property Subsidiary” shall mean a “Restricted Subsidiary”, as such
term is defined in the Indenture.

“Pro Rata Percentage” of any amount shall mean, with respect to any Lender at
any time, the product of such amount times a fraction the numerator of which is
the amount of such Lender’s Commitment at such time (or, if the Commitments
shall have expired or been terminated, such Lender’s Facility Exposure at such
time) and the denominator of which is the aggregate amount of the Lenders’
Commitments at such time (or, if the Commitments shall have expired or been
terminated, the aggregate Facility Exposure at such time).

“Proposed Additional Commitment” shall have the meaning set forth in
Section 2.16(a)(ii).

“Proprietary Information” shall have the meaning given such term in
Section 9.15.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” shall have the meaning given such term in Section 5.04.

“Qualified Securitization Financing” means any Securitization Financing of a
Securitization Subsidiary that meets the following conditions: (x) the board of
directors of the Borrower shall have determined in good faith that such
Securitization Financing (including financing terms, covenants, termination
events and other provisions) is in the aggregate economically fair and
reasonable to the Borrower and the Securitization Subsidiary and (y) all sales
and/or contributions of Securitization Assets and related assets to the
Securitization Subsidiary are made at fair market value (as determined in good
faith by the Borrower).

“Recourse” shall mean, with reference to any obligation or liability of any
person, any liability or obligation that is not Non-Recourse to such person.

“Reference Bank” shall mean the Administrative Agent.

“Register” shall have the meaning given such term in Section 9.04(d).

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

   23    Choice Hotels – Credit Agreement (2018)



--------------------------------------------------------------------------------

“Release Event” has the meaning specified in Section 5.09(d)(i).

“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA or the regulations issued thereunder with respect to a Plan (other than
a Plan maintained by an ERISA Affiliate which is considered an ERISA Affiliate
only pursuant to subsection (m) or (o) of Section 414 of the Code).

“Required Lenders” shall mean, at any time, Lenders having Commitments
representing at least a majority of the aggregate Commitments or, if the
Commitments have been terminated, Lenders holding Loans representing at least a
majority of the aggregate principal amount of the Loans then outstanding,
provided that the Commitment of, and the portion of the Loans, as applicable,
held or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.

“Responsible Officer” of any Person shall mean any executive officer or
Financial Officer of such Person and any other officer or similar official
thereof responsible for the administration of the obligations of such Person in
respect of this Agreement.

“Restricted Payment” shall have the meaning assigned to such term in
Section 6.10.

“Restricted Subsidiary” shall mean all Subsidiaries of the Borrower that are not
Unrestricted Subsidiaries.

“Revolving Loan” shall mean any revolving loan made to the Borrower pursuant to
Section 2.01(a), and all such revolving loans as the context requires.

“S&P” shall mean Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc. and any successor thereto.

“Sale and Lease-Back Transaction” shall mean any arrangement, directly or
indirectly, with any person whereby such person shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which it intends to use for substantially the same purpose or purposes as the
property being sold or transferred.

“Sanctions” shall mean any sanctions administered or enforced by the U.S.
Department of the Treasury’s Office of Foreign Assets Control, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury or other relevant sanctions authority.

“Screen Rate” shall have the meaning set forth in Section 2.17(a).

“Securitization Assets” means the accounts receivable, financing receivables,
other receivables, royalty or other revenue streams and other rights to payment
and any other assets related thereto subject to a Qualified Securitization
Financing and the proceeds thereof.

“Securitization Fees” means distributions or payments made directly or by means
of discounts with respect to any participation interest issued or sold in
connection with, and other fees paid to a Person that is not a Securitization
Subsidiary in connection with any Qualified Securitization Financing.

“Securitization Financing” means any of one or more receivables or
securitization financing facilities as amended, supplemented, modified,
extended, renewed, restated or refunded from time to time, the obligations of
which are Non-Recourse (except for customary representations, warranties,
covenants and indemnities made in connection with such facilities) to the
Borrower or any of its Restricted Subsidiaries (other than a Securitization
Subsidiary) pursuant to which the Borrower or any of its Restricted Subsidiaries
sells or grants a security interest in Securitization Assets to, or for the
benefit of, either (a) a Person that is not a Restricted Subsidiary or (b) a
Securitization Subsidiary that in turn sells or otherwise transfers or grants a
security interest in Securitization Assets to, or for the benefit of, a Person
that is not a Restricted Subsidiary.

 

   24    Choice Hotels – Credit Agreement (2018)



--------------------------------------------------------------------------------

“Securitization Subsidiary” means any Subsidiary formed for the purpose of, and
that solely engages only in one or more Qualified Securitization Financing and
other activities reasonably related thereto.

“Senior Financing Transaction” means a financing transaction in which the
Borrower or a Restricted Subsidiary is the obligor of Borrowed Money Recourse
Debt.

“Share” shall have the meaning set forth in Section 2.16(d).

“Sharing Event” shall mean (a) the occurrence of an Event of Default with
respect to the Borrower or a Restricted Subsidiary pursuant to clause (g) or (h)
of Article VII, (b) the termination of the Commitments pursuant to Article VII
or (c) the acceleration of the Loans pursuant to Article VII.

“Spot Exchange Rate” shall mean on the day two (2) Business Days prior to any
calculation date with respect to any Permitted Alternative Currency (a) the rate
appearing on Reuters Screen LIBOR01 or the applicable Reuters Screen Page (or
such other relevant display page as determined by the Administrative Agent) for
the sale or purchase, as applicable, of such Permitted Alternative Currency for
Dollars in the London foreign exchange market at approximately 11:00 a.m. London
time for purchase or delivery two (2) days later, or, if not available, (b) the
spot selling rate or purchasing rate, as applicable, at which the Administrative
Agent’s Correspondent offers to sell or purchase such Permitted Alternative
Currency for Dollars in the London foreign exchange market at approximately
11:00 a.m. London time for delivery two (2) Business Days later; provided,
however, that if, at the time of any such determination, no such spot rate can
reasonably be quoted, the Administrative Agent may use any method (including
obtaining quotes from two (2) or more market makers for the applicable Permitted
Alternative Currency) as it deems applicable to determine such rate, and such
determination shall be conclusive absent manifest error.

“Statutory Reserve Rate” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) established by any
central bank, monetary authority, the Board, the Financial Services Authority,
the European Central Bank or other Governmental Authority for any category of
deposits or liabilities customarily used to fund loans in the applicable
currency, expressed in the case of each such requirement as a decimal. Such
reserve percentages shall, in the case of Dollar denominated Loans, include
those imposed pursuant to Regulation D. Eurodollar Loans or EURIBOR Loans shall
be deemed to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

“Sterling” shall mean, at any date of determination, the lawful currency of the
United Kingdom.

“subsidiary” shall mean with respect to any Person, any corporation,
association, joint venture, partnership or other business entity (whether now
existing or hereafter organized) of which at least a majority of the voting
Capital Stock or other Capital Stock having ordinary voting power for the
election of directors (or the equivalent) is, at the time as of which any
determination is being made, directly or indirectly owned or controlled by such
Person or one or more subsidiaries of such Person or by such Person and one or
more subsidiaries of such Person.

“Subsidiary” shall mean any subsidiary of the Borrower.

 

   25    Choice Hotels – Credit Agreement (2018)



--------------------------------------------------------------------------------

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swingline Commitment” shall mean the lesser of (a) $25,000,000 and (b) the
aggregate Commitments of all Lenders.

“Swingline Lender” shall have the meaning specified in the recital of parties to
this Agreement.

“Swingline Loan” shall mean any swingline loan made by the Swingline Lender to
the Borrower pursuant to Section 2.02, and all such swingline loans
collectively, as the context requires.

“Swingline Resignation Date” shall have the meaning assigned to such term in
Section 9.04(l). “Syndication Agent” shall have the meaning specified in the
recital of parties to this Agreement.

“TARGET” shall mean Trans-European Automated Real-time Gross Settlement Express
Transfer payment system (or, if such system ceases to be operative, such other
payment system (if any) determined by the Administrative Agent to be a suitable
replacement).

“TARGET Day” shall mean any day on which TARGET is open for the settlement of
payments in Euro.

“Taxes” shall have the meaning assigned to such term in Section 2.20(a).

“Termination Letter” has the meaning specified in Section 2.30(d).

“Termination Value” shall mean, in respect of any one or more Hedging
Agreements, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Agreements, (a) for any date on or
after the date such Hedging Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedging Agreements, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedging Agreements (which
may include a Lender or any Lender Affiliate).

“Trading with the Enemy Act” means the Trading with the Enemy Act, as amended,
and each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended), and any other enabling
legislation or executive order relating thereto.

“Transactions” shall have the meaning assigned to such term in Section 3.02.

“Treaty on European Union” shall mean the Treaty of Rome of March 25, 1957, as
amended by the Single European Act of 1986, the Maastricht Treaty of 1992, and
the Amsterdam Treaty of 1998, each as amended from time to time.

“Unrestricted Subsidiaries” shall mean (a) all Foreign Subsidiaries of the
Borrower, (b) all Domestic Subsidiaries of the Borrower designated in writing to
the Administrative Agent on or prior to the Closing Date as unrestricted (until
redesignated as a Restricted Subsidiary in accordance with Section 5.09(c)) and
(c) such other Subsidiaries as may be designated or redesignated as unrestricted
by the Borrower in accordance with Section 5.09(b) or (c).

“WFB” shall mean Wells Fargo Bank, National Association.

 

   26    Choice Hotels – Credit Agreement (2018)



--------------------------------------------------------------------------------

“Wholly Owned Subsidiary” shall mean a Subsidiary all the Capital Stock or other
ownership interest of which is owned by the Company or a Wholly Owned Subsidiary
of the Company (including any Subsidiary that would be wholly owned but for
directors’ qualifying shares or similar matters).

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02 Terms Generally. The definitions herein shall apply equally to both
the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. All references herein to
Articles, Sections, Exhibits and Schedules shall be deemed references to
Articles and Sections of, and Exhibits and Schedules to, this Agreement unless
the context shall otherwise require. The words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. Except as otherwise expressly provided herein, all terms of an
accounting or financial nature shall be construed in accordance with GAAP
consistently applied, as in effect from time to time; provided, however, that,
for purposes of determining compliance with any covenant set forth in Article
VI, such terms shall be construed in accordance with GAAP as in effect on the
date of this Agreement applied on a basis consistent with the application used
in preparing the Borrower’s audited financial statements referred to in
Section 3.05. Notwithstanding the foregoing, for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein, Indebtedness of the Borrower and its Subsidiaries
shall be deemed to be carried at 100% of the outstanding principal amount
thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.

SECTION 1.03 Effectiveness of Euro Provisions. With respect to any state (or the
currency of such state) that is not a Participating Member State on the date of
this Agreement, the provisions of Sections 2.09(f), 2.15(b), 2.15(c) and 2.23
shall become effective in relation to such state (and the currency of such
state) at and from the date on which such state becomes a Participating Member
State.

SECTION 1.04 Other Definitions and Provisions.

(a) Use of Capitalized Terms. Unless otherwise defined therein, all capitalized
terms defined in this Agreement shall have the defined meanings when used in
this Agreement and the other Loan Documents or any certificate, report or other
document made or delivered pursuant to this Agreement.

(b) Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

(c) References to Agreement and Laws. Unless otherwise expressly provided
herein, (i) references to formation documents, governing documents, agreements
(including the Loan Documents) and other contractual instruments shall be deemed
to include all subsequent amendments, restatements, extensions, supplements and
other modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (ii) references to any Applicable Law shall include
all statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Applicable Law.

 

   27    Choice Hotels – Credit Agreement (2018)



--------------------------------------------------------------------------------

SECTION 1.05 Alternative Currencies. The Borrower may from time to time request
that Revolving Loans be made in an Alternative Currency. Any such request shall
be made to the Administrative Agent (which shall promptly notify each Lender
thereof) not later than 12:00 p.m. (noon) 30 days prior to the date of the
desired Revolving Loan. Each Lender shall notify the Administrative Agent, not
later than 12:00 p.m. (noon) 15 Business Days after receipt of such request
whether it consents, in its sole discretion, to making Revolving Loans in such
requested currency. Any failure by a Lender to respond to such request within
the time period specified in the preceding sentence shall be deemed to be a
refusal by such Lender to make Revolving Loans in such requested currency. If
all of the Lenders consent to making the Revolving Loans in such requested
currency, the Administrative Agent shall so notify the Borrower and such
currency shall be deemed for all purposes to be a Permitted Alternative Currency
hereunder. Upon any Lender’s refusal to make Revolving Loans in the requested
currency, the Borrower may replace such Lender in accordance with Section 2.26.

ARTICLE II

THE CREDITS

SECTION 2.01 Revolving Loans; Competitive Bid Loans.

(a) Revolving Loans. Subject to the terms and conditions of this Agreement, and
in reliance upon the representations and warranties set forth herein, each
Lender severally agrees to make Revolving Loans in a Permitted Currency to the
Borrower from time to time from the Closing Date through, but not including, the
Maturity Date as requested by the Borrower in accordance with the terms of
Section 2.03, provided that based upon the Equivalent Dollar Amount of all
outstanding Revolving Loans and Competitive Bid Loans, (i) the aggregate amount
of the Commitments shall be deemed used from time to time to the extent of the
aggregate amount of the Competitive Bid Loans then outstanding and such deemed
use of the aggregate amount of the Commitments shall be allocated among the
Lenders ratably according to their respective Commitments (such deemed use of
the aggregate amount of the Commitments being a “Competitive Bid Reduction”),
(ii) the aggregate principal amount of all outstanding Revolving Loans (after
giving effect to any amount requested and the use of the proceeds thereof) shall
not exceed the Commitment (as reduced by any Competitive Bid Reduction) minus
the sum of all outstanding Swingline Loans, (iii) the aggregate principal amount
of all outstanding Revolving Loans made in a Permitted Alternative Currency
(after giving effect to any amount requested and the use of the proceeds
thereof) shall not exceed the Alternative Currency Commitment and (iv) the
aggregate principal amount of all outstanding Revolving Loans (after giving
effect to any amount requested and the use of the proceeds thereof) from any
Lender to the Borrower shall not at any time exceed such Lender’s Commitment (as
reduced by such Lender’s Pro Rata Percentage of any Competitive Bid Reduction)
minus such Lender’s Pro Rata Percentage of outstanding Swingline Loans. Each
Revolving Loan by a Lender shall be in a principal amount equal to such Lender’s
Pro Rata Percentage of the aggregate principal amount of Revolving Loans
requested on such occasion. Subject to the terms and conditions hereof, the
Borrower may borrow, repay and reborrow Revolving Loans hereunder until the
Maturity Date.

(b) Competitive Bid Loans. Subject to the terms and conditions of this
Agreement, the Borrower may, prior to the Maturity Date and pursuant to the
procedures set forth in Section 2.04, request the Lenders to make offers to make
Competitive Bid Loans, provided that, based upon the Equivalent Dollar Amount of
all outstanding Revolving Loans, the aggregate principal amount of all
outstanding Competitive Bid Loans (after giving effect to any amount requested
and the use of proceeds thereof) shall not exceed the Commitment minus the sum
of all outstanding Revolving Loans and Swingline Loans. The Lenders may, but
shall have no obligation to, make such offers and the Borrower may, but shall
have no obligation to, accept any such offers in the manner set forth in
Section 2.04.

(c) Affiliates. Each Lender may, at its option, make any Loan under this
Section 2.01 available to the Borrower by causing any foreign or domestic branch
or Affiliate of such Lender to make such Loan; provided, however, that (i) any
exercise of such option shall not affect the rights and obligations of the
Borrower in accordance with the terms of this Agreement and (ii) nothing in this
Section 2.01(c) shall be deemed to obligate any Lender to obtain the funds for
any Loan in any particular place or manner or to constitute a representation or
warranty by any Lender that it has obtained or will obtain the funds for any
Loan in any particular place or manner.

 

   28    Choice Hotels – Credit Agreement (2018)



--------------------------------------------------------------------------------

SECTION 2.02 Swingline Loans.

(a) Availability. Subject to the terms and conditions of this Agreement and the
other Loan Documents, and in reliance upon the representations and warranties
set forth in this Agreement and the other Loan Documents, the Swingline Lender
agrees to make Swingline Loans in Dollars to the Borrower from time to time from
the Closing Date through, but not including, the Maturity Date, provided that
(i) all Swingline Loans shall be denominated in Dollars and (ii) based upon the
Equivalent Dollar Amount of all outstanding Revolving Loans, the aggregate
principal amount of all outstanding Swingline Loans (after giving effect to any
amount requested and the use of proceeds thereof), shall not exceed the lesser
of (A) the aggregate Commitments of all Lenders minus the sum of all outstanding
Revolving Loans and Competitive Bid Loans and (B) the Swingline Commitment.

(b) Refunding.

(i) Swingline Loans shall be refunded by the Lenders on demand by the Swingline
Lender (with a copy to the Administrative Agent). Such refundings shall be made
by the Lenders in accordance with each Lender’s Pro Rata Percentage and shall
thereafter be reflected as Revolving Loans of the Lenders on the books and
records of the Administrative Agent. Each Lender shall fund its respective Pro
Rata Percentage of Revolving Loans as required to repay Swingline Loans
outstanding to the Swingline Lender upon demand by the Swingline Lender but in
no event later than 1:00 p.m. on the next succeeding Business Day after such
demand is made and Swingline Lender shall notify the Administrative Agent within
one (1) Business Day of receipt of such refundings. No Lender’s obligation to
fund its respective Pro Rata Percentage of a Swingline Loan shall be affected by
any other Lender’s failure to fund its Pro Rata Percentage of a Swingline Loan,
nor shall any Lender’s Commitment or Pro Rata Percentage be increased as a
result of any such failure of any other Lender to fund its Pro Rata Percentage
of a Swingline Loan.

(ii) The Borrower shall pay to the Swingline Lender on demand the amount of such
Swingline Loans to the extent amounts received from the Lenders are not
sufficient to repay in full the outstanding Swingline Loans requested or
required to be refunded and Swingline Lender shall notify the Administrative
Agent within one (1) Business Day of receipt of such payment. In addition, the
Borrower hereby authorizes the Administrative Agent to charge any account
maintained by the Borrower with the Swingline Lender (up to the amount available
therein) in order to immediately pay the Swingline Lender the amount of such
Swingline Loans to the extent amounts received from the Lenders are not
sufficient to repay in full the outstanding Swingline Loans requested or
required to be refunded. If any portion of any such amount paid to the Swingline
Lender shall be recovered by or on behalf of the Borrower from the Swingline
Lender in bankruptcy or otherwise, the loss of the amount so recovered shall be
ratably shared among all the Lenders in accordance with their respective Pro
Rata Percentages (unless the amounts so recovered by or on behalf of the
Borrower pertain to a Swingline Loan extended after the occurrence and during
the continuance of an Event of Default of which the Administrative Agent has
received notice in the manner required pursuant to Section 8.05 and such notice
was provided to the Swingline Lender prior to the extension of such Swingline
Loan and which such Event of Default has not been waived by the Required Lenders
or the Lenders, as applicable).

(iii) Each Lender acknowledges and agrees that its obligation to refund
Swingline Loans in accordance with the terms of this Section is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, non-satisfaction of the conditions set forth in
Article IV. Further, each Lender agrees and acknowledges that if prior to the
refunding of any outstanding Swingline Loans pursuant to this Section, one of
the events described in clauses (g) or (h)

 

   29    Choice Hotels – Credit Agreement (2018)



--------------------------------------------------------------------------------

of Article VII shall have occurred, each Lender will, on the date the applicable
Revolving Loan would have been made, purchase an undivided participating
interest in the Swingline Loan to be refunded in an amount equal to its Pro Rata
Percentage of the aggregate amount of such Swingline Loan. Each Lender will
immediately transfer to the Swingline Lender, in immediately available funds,
the amount of its participation and upon receipt thereof the Swingline Lender
will deliver to such Lender a certificate evidencing such participation dated
the date of receipt of such funds and for such amount (with a copy to the
Administrative Agent). Whenever, at any time after the Swingline Lender has
received from any Lender such Lender’s participating interest in a Swingline
Loan, the Swingline Lender receives any payment on account thereof, the
Swingline Lender will distribute to such Lender its participating interest in
such amount (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Lender’s participating interest was
outstanding and funded) and Swingline Lender shall copy the Administrative Agent
on all correspondence with any Lender regarding such distributions and notify
the Administrative Agent within one (1) Business Day of receipt of such
distributions.

(iv) The Borrower shall repay to the Swingline Lender the outstanding principal
amount of each Swingline Loan on or before the earliest of (A) demand made to
the Borrower pursuant to Section 2.02(b)(ii), (B) the thirtieth (30th) day after
the date such Swingline Loan was funded by the Swingline Lender and (C) the
Maturity Date.

(c) Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Section 2.02, the Swingline Lender shall not be obligated to make any
Swingline Loan at a time when any other Lender is a Defaulting Lender, unless
the Swingline Lender has entered into arrangements with the Borrower or such
Defaulting Lender that are reasonably satisfactory to the Swingline Lender to
eliminate the Swingline Lender’s Fronting Exposure (after giving effect to
Section 2.27(c)) with respect to any such Defaulting Lender, including the
delivery of cash collateral.

SECTION 2.03 Procedure for Advances of Revolving Loan and Swingline Loans .

(a) Requests for Borrowing. The Borrower shall give the Administrative Agent
prior written notice (which notice shall be irrevocable unless the Borrower
specifies in the Notice of Borrowing that such requested borrowing is contingent
on the consummation of an anticipated transaction, in which case the Borrower
shall, as promptly as practicable, notify the Administrative Agent if such
transaction will not occur as scheduled) of its intention to borrow
substantially in the form attached hereto as Exhibit A-1 (a “Notice of
Borrowing”) not later than (i) 2:00 p.m. on the same Business Day as each ABR
Loan, (ii) 2:00 p.m. on the same Business Day as each Swingline Loan, (iii)
12:00 p.m. at least three (3) Business Days before each Eurodollar Loan and
(iv) subject to Section 1.05, 12:00 p.m. at least four (4) Business Days before
each Eurocurrency Loan, is to be made, specifying (A) the date of such
borrowing, which shall be a Business Day, (B) with respect to any Loan other
than any Swingline Loan, whether the Loan shall be denominated in Dollars or a
Permitted Alternative Currency, (C) if such Loan is denominated in Dollars,
whether such Loan shall be a Floating Rate Loan or an ABR Loan, (D) the amount
of such borrowing, which shall be in an amount equal to the amount of the
Commitment or the Alternative Currency Commitment, as applicable, then available
to the Borrower, or if less, (1) with respect to ABR Loans and Swingline Loans,
in an aggregate principal amount of $100,000 or a whole multiple of $100,000 in
excess thereof, and (2) with respect to Eurodollar Loans and Eurocurrency Loans,
in an aggregate principal amount of $3,000,000 or a whole multiple of $1,000,000
(or the Alternative Currency Amount thereof, as applicable) in excess thereof,
(E) whether such Loan is to be a Revolving Loan or a Swingline Loan, (F) in the
case of a Eurodollar Loan or a Eurocurrency Loan, the duration of the Interest
Period applicable thereto, and (G) with respect to any Loan other than any
Swingline Loan, whether the proceeds of such Loan are to be disbursed to the
Borrower’s Account or the account of the Swingline Lender in connection with the
repayment of a Swingline Loan. A Notice of Borrowing received after the
applicable deadline set forth above shall be deemed received on the next
Business Day. The Administrative Agent shall promptly notify the Lenders of each
Notice of Borrowing and shall provide any Notice of Borrowing with respect to a
Swingline Loan to the Swingline Lender by 2:00 p.m. on the same Business Day as
receipt of such Notice of Borrowing, which notice may be provided via email. For
the avoidance of doubt, the Borrower shall promptly reimburse the Lenders for
any amounts required to be paid under Section 2.18 as a result of the revocation
of any Notice of Borrowing.

 

   30    Choice Hotels – Credit Agreement (2018)



--------------------------------------------------------------------------------

(b) Disbursement of Revolving Loans Denominated in Dollars and Swingline Loans.
Not later than 4:00 p.m. on the proposed borrowing date for any Revolving Loan
denominated in Dollars, each Lender will make available to the Administrative
Agent, for the account of the Borrower, at the office of the Administrative
Agent in Dollars in funds immediately available to the Administrative Agent,
such Lender’s Pro Rata Percentage of the Revolving Loan to be made on such
borrowing date and the Borrower hereby irrevocably authorizes the Administrative
Agent to disburse the proceeds of each such borrowing in immediately available
funds by crediting or wiring such proceeds to the Borrower’s Account or any
other account identified by the Borrower in the Notice of Borrowing with respect
to such borrowing. Not later than 4:00 p.m. on the proposed borrowing date for
any Swingline Loan, the Swingline Lender will make available to the Borrower at
the Borrower’s Account in immediately available funds the Swingline Loan to be
made on such borrowing date. Subject to Section 2.14 hereof, the Administrative
Agent shall not be obligated to disburse the portion of the proceeds of any
Revolving Loan requested pursuant to Section 2.03(a) to the extent that any
Lender has not made available to the Administrative Agent its Pro Rata
Percentage of such Revolving Loan. Revolving Loans to be made for the purpose of
purchasing interests in Swingline Loans shall be made by the Lenders as provided
in Section 2.02(b).

(c) Disbursement of Revolving Loans denominated in a Permitted Alternative
Currency. Not later than 11:00 a.m. (in the city in which the Administrative
Agent’s Correspondent is located) on or before the proposed borrowing date for
any Revolving Loan denominated in a Permitted Alternative Currency, each Lender
will make available to the Administrative Agent, for the account of the
Borrower, at the office of the Administrative Agent’s Correspondent in the
requested Permitted Alternative Currency in funds immediately available to the
Administrative Agent, such Lender’s Pro Rata Percentage of the Revolving Loan to
be made on such borrowing date. The Borrower hereby irrevocably authorizes the
Administrative Agent to disburse the proceeds of each borrowing requested
pursuant to this Section 2.03 in immediately available funds by crediting or
wiring such proceeds to the Borrower’s Account. Subject to Section 2.14, the
Administrative Agent shall not be obligated to disburse the portion of the
proceeds of any Loan requested pursuant to this Section 2.03 to the extent that
any Lender has not made available to the Administrative Agent its Pro Rata
Percentage of such Loan.

SECTION 2.04 Procedure for Advance of Competitive Bid Loans.

(a) Competitive Bid Request. In order to request Competitive Bids, the Borrower
shall deliver to the Administrative Agent a duly completed Competitive Bid
Request in the form of Exhibit A-5 hereto (a “Competitive Bid Request”) to be
received by the Administrative Agent not later than 12:00 p.m. (i) five (5)
Business Days before each proposed Eurodollar Competitive Bid Loan and (ii) two
(2) Business Days before each proposed Fixed Rate Loan, provided that the
Borrower may not submit more than two (2) Competitive Bid Requests during any
period of five (5) consecutive Business Days. Notwithstanding the foregoing, the
Borrower may not submit more than six (6) Competitive Bid Requests during any
calendar month. No Eurocurrency Loan or ABR Loan shall be requested in, or made
pursuant to, a Competitive Bid Request. A Competitive Bid Request that does not
conform substantially to the form of Exhibit A-5 may be rejected in the
Administrative Agent’s sole discretion, and the Administrative Agent shall
promptly notify the Borrower of such rejection by telephone promptly confirmed
by telecopy. Such request shall in each case refer to this Agreement and specify
(i) whether the borrowing then being requested is to be a Eurodollar Competitive
Bid Loan or a Fixed Rate Loan, (ii) the date of such borrowing (which shall be a
Business Day), (iii) the aggregate principal amount of such borrowing which
shall be in a minimum principal amount of $1,000,000 or a whole multiple of
$1,000,000 in excess thereof, and (iv) the Competitive Bid Interest Periods with
respect to each Eurodollar Competitive Bid Loan and each Fixed Rate Loan which
Competitive Bid Interest Periods may not expire on a date later than the first
Business Day prior to the Maturity Date, provided that the Borrower may not
request bids for more than three (3) different durations of Competitive Bid
Interest Periods in the same Competitive Bid Request. Promptly after its receipt
of a Competitive Bid Request that is not rejected as aforesaid, the
Administrative Agent shall invite by facsimile (in the form set forth in Exhibit
A-6 hereto) the Lenders to bid, on the terms and conditions of this Agreement,
to make Competitive Bid Loans pursuant to the Competitive Bid Request.

 

   31    Choice Hotels – Credit Agreement (2018)



--------------------------------------------------------------------------------

(b) Competitive Bids.

(i) Each Lender may, in its sole discretion, make up to three (3) Competitive
Bids to the Borrower in response to a Competitive Bid Request. Each Competitive
Bid by a Lender must be received by the Administrative Agent via facsimile, in
the form of Exhibit A-7 hereto, (A) not later than 10:30 a.m. three (3) Business
Days before any proposed Eurodollar Competitive Bid Loan and (B) not later than
10:30 a.m. on the same Business Day as a proposed Fixed Rate Loan, and any
Competitive Bid received by the Administrative Agent after such time can be
rejected by the Administrative Agent. Competitive Bids that do not conform
substantially to the form of Exhibit A-7 or otherwise include additional
conditions to funding shall be rejected by the Administrative Agent and the
Administrative Agent shall notify the Lender making such nonconforming bid of
such rejection as soon as practicable. Each Competitive Bid shall refer to this
Agreement and specify (A) the principal amount of the Competitive Bid Loan or
Loans that the Lender is willing to make to the Borrower which shall be in a
minimum principal amount of $1,000,000 or a whole multiple of $1,000,000 in
excess thereof and may equal the entire principal amount of the Competitive Bid
Loan requested by the Borrower, (B) the Competitive Bid Rate or Rates at which
the Lender is prepared to make the Competitive Bid Loan or Loans and (C) the
Competitive Bid Interest Period with respect thereto. A Competitive Bid
submitted by a Lender pursuant to this Section 2.04(b)(i) shall be irrevocable.

(ii) If the Administrative Agent shall elect to submit a Competitive Bid in its
capacity as a Lender, it shall submit such bid directly to the Borrower at least
one quarter (1/4) of an hour earlier than the latest time at which the other
Lenders are required to submit their bids to the Administrative Agent pursuant
to Section 2.04(b)(i).

(iii) The Administrative Agent shall notify the Borrower by email, (A) not later
than 11:00 a.m. three (3) Business Days before a proposed Eurodollar Competitive
Bid Loan and (B) not later than 11:00 a.m. on the same Business Day of each
proposed Fixed Rate Loan, of all the Competitive Bids made, the Competitive Bid
Rate or Rates, the principal amount of each Competitive Bid Loan in respect of
which a Competitive Bid was made, the Competitive Bid Interest Period applicable
to each such Eurodollar Competitive Bid Loan and the identity of the Lender that
made each bid. The Administrative Agent shall send a copy of all Competitive
Bids to the Borrower for its records as soon as practicable after completion of
the bidding process set forth in this Section 2.04.

(iv) All notices required by this Section 2.04 shall be given in accordance with
Section 9.01.

(c) Acceptance/Rejection.

(i) The Borrower may, in its sole and absolute discretion, subject only to the
provisions of this paragraph (c), accept or reject any Competitive Bid referred
to in paragraph (b) above. The Borrower shall notify the Administrative Agent by
telephone, confirmed by email in the form of Exhibit A-8 hereto (a “Competitive
Bid Accept/Reject Letter”), whether and to what extent it has decided to accept
or reject any or all of the bids referred to in Section 2.04(b), (A) not later
than 12:00 p.m. three (3) Business Days before a proposed Eurodollar Competitive
Bid Loan and (B) not later than 12:00 p.m. on the day of each proposed Fixed
Rate Loan, provided that (A) the failure by the Borrower to give such notice
shall be deemed to be a rejection of all the bids referred to in
Section 2.04(b), (B) the acceptance of bids by the Borrower shall be made on the
basis of ascending order (from lowest to highest) of bids for Eurodollar
Competitive Bid Loans or Fixed Rate Loans within each Competitive Bid Interest
Period and the Borrower shall not accept a bid made at a particular Competitive
Bid Rate for a particular Competitive Bid Interest Period if the Borrower has
rejected a bid made at a lower

 

   32    Choice Hotels – Credit Agreement (2018)



--------------------------------------------------------------------------------

Competitive Bid Rate for the same Competitive Bid Interest Period, (C) if
Competitive Bids are made by two (2) or more Lenders for the same Competitive
Bid Rate and the same Competitive Bid Interest Period, the principal amount
accepted shall be allocated among such Lenders by the Borrower (after
consultation with the Administrative Agent) on a pro rata basis rounded to the
nearest $1,000,000, (D) the aggregate amount of the Competitive Bids accepted by
the Borrower shall not exceed the principal amount specified in the Competitive
Bid Request, and (E) no bid shall be accepted for a Competitive Bid Loan unless
such Competitive Bid Loan is in a minimum principal amount of $1,000,000 or a
whole multiple of $1,000,000 in excess thereof. A notice given by the Borrower
pursuant to this Section 2.04(c)(i) shall be irrevocable.

(ii) The Administrative Agent shall promptly notify each bidding Lender whether
or not its Competitive Bid has been accepted (and if so, in what amount and at
what Competitive Bid Rate) by facsimile, and each successful bidder will
thereupon become bound, subject to the other applicable conditions hereof, to
make the Competitive Bid Loan in respect of which its bid has been accepted.

(d) Disbursement of Competitive Bid Loans. Not later than 2:00 p.m. on the
proposed borrowing date, each Lender whose Competitive Bid was accepted will
make available to the Administrative Agent, for the account of the Borrower, at
the Administrative Agent’s Office in funds immediately available to the
Administrative Agent, such Lender’s Competitive Bid Loan to be made on such
borrowing date. After receipt thereof from the applicable Lenders, the
Administrative Agent shall disburse not later than 3:30 p.m. the proceeds of
each borrowing accepted pursuant to Section 2.04(c) in immediately available
funds by crediting such proceeds to the Borrower’s Account. The Administrative
Agent shall not be obligated to disburse the proceeds of any Competitive Bid
Loan accepted pursuant to Section 2.04(c) until the applicable Lender shall have
made available to the Administrative Agent its Competitive Bid Loan.

SECTION 2.05 Repayment of Loans.

(a) Repayment on the Maturity Date. The Borrower hereby agrees to repay the
outstanding principal amount of (i) all Revolving Loans in full in the
applicable Permitted Currency in which each Revolving Loan was initially funded
on the Maturity Date, (ii) each Competitive Bid Loan on the expiration of the
applicable Competitive Bid Interest Period in accordance with Section 2.08(b)
and (iii) all Swingline Loans in accordance with Section 2.02(b), together, in
each case, with all accrued but unpaid interest thereon. Each Lender agrees,
promptly after a request from the Borrower following the Maturity Date, to
return to the Borrower any Note issued to such Lender pursuant to this Agreement
(including any Designated Bank Notes).

(b) Mandatory Repayment of Revolving Loans.

(i) Aggregate Commitments. If at any time (as determined by the Administrative
Agent under Section 2.05(b)(iv)), based upon the Equivalent Dollar Amount of all
outstanding Revolving Loans, (A) solely because of currency fluctuation, the
Administrative Agent notifies the Borrower that the outstanding principal amount
of all Revolving Loans exceeds one hundred and five percent (105%) of the
aggregate Commitments minus the sum of all outstanding Competitive Bid Loans and
Swingline Loans or (B) for any other reason, the outstanding principal amount of
all Revolving Loans exceeds the aggregate Commitments minus the sum of all
outstanding Competitive Bid Loans and Swingline Loans, then, in each such case,
the Borrower shall (I) first, if (and to the extent) necessary to eliminate such
excess, immediately repay outstanding Swingline Loans (and/or reduce any pending
request for a borrowing of such Loans on such day by the Equivalent Dollar
Amount of such excess), (II), second, if (and to the extent) necessary to
eliminate such excess, immediately repay outstanding Revolving Loans which are
ABR Loans by the Equivalent Dollar Amount of such excess (and/or reduce any
pending request for a borrowing of such Loans on such day by the Equivalent
Dollar Amount of such excess), (III) third, if (and to the extent) necessary to
eliminate such excess, immediately repay Revolving Loans which are Eurodollar
Loans and Eurocurrency Loans (and/or reduce any pending

 

   33    Choice Hotels – Credit Agreement (2018)



--------------------------------------------------------------------------------

requests for a borrowing or continuation or conversion of such Loans submitted
in respect of such Loans on such day by the Equivalent Dollar Amount of such
excess), and (IV) fourth, if (and to the extent) necessary to eliminate such
excess, to immediately repay Competitive Bid Loans, in the inverse order of
maturity of any such Competitive Bid Loans.

(ii) Alternative Currency Commitment. If at any time (as determined by the
Administrative Agent under Section 2.05(b)(iv)), based upon the Equivalent
Dollar Amount of all outstanding Revolving Loans, (A) solely because of currency
fluctuation, the Administrative Agent notifies the Borrower that the outstanding
principal amount of all Revolving Loans denominated in a Permitted Alternative
Currency exceeds the lesser of (1) one hundred and five percent (105%) of the
aggregate Commitments of all Lenders minus the sum of all outstanding Revolving
Loans denominated in Dollars and Competitive Bid Loans and Swingline Loans and
(2) one hundred and five percent (105%) of the Alternative Currency Commitment
or (B) for any other reason, the outstanding principal amount of all Alternative
Currency Loans exceeds the lesser of (1) the aggregate Commitments of all
Lenders minus the sum of all outstanding Revolving Loans denominated in Dollars,
Competitive Bid Loans and Swingline Loans and (2) the Alternative Currency
Commitment, then, in each such case, such excess shall be immediately repaid in
the currency in which such Revolving Loan(s) were initially funded by the
Borrower to the Administrative Agent for the account of the Lenders.

(iii) Swingline Commitment. If at any time (as determined by the Administrative
Agent under Section 2.05(b)(iv)), based upon the Equivalent Dollar Amount of all
outstanding Revolving Loans, and for any reason the outstanding principal amount
of all Swingline Loans exceeds the lesser of (A) the aggregate Commitments of
all Lenders minus the sum of all outstanding Revolving Loans and Competitive Bid
Loans and (B) the Swingline Commitment, then, in each such case, such excess
shall be immediately repaid by the Borrower to the Administrative Agent for the
account of the Lenders.

(iv) Compliance and Payments.The Borrower’s compliance with this Section 2.05(b)
shall be tested from time to time by the Administrative Agent at its sole
discretion, but in any event shall be tested on the date on which the Borrower
requests the Lenders to make a Revolving Loan under Section 4.01. All
determinations of the outstanding principal amount of Loans shall be based on
their Equivalent Dollar Amounts. To determine this, on such testing dates, the
Administrative Agent shall determine the Spot Exchange Rate with respect to each
Eurocurrency Loan. Each such repayment pursuant to this Section 2.05(b) shall be
accompanied by any amount required to be paid pursuant to Section 2.18 hereof.
In order to permit the Administrative Agent to determine the Borrower’s
compliance pursuant to this Section, upon the request of the Administrative
Agent, the Swingline Lender shall confirm for the Administrative Agent via
telephone or email the principal amount of any Swingline Loans then outstanding.

(v) If (i) the obligations of the Company under Article X with respect to any
outstanding Guaranteed Obligations owing by any Designated Borrower (herein, the
“Affected Borrower”) shall for any reason (x) be terminated, (y) cease to be in
full force and effect or (z) not be the legal, valid and binding obligations of
the Company enforceable against the Company in accordance with its terms, and
(ii) such condition continues unremedied for 15 days after written notice
thereof shall have been given to the Company by the Administrative Agent or any
Lender, then the Affected Borrower shall, no later than the 15th day after the
date of such notice, prepay (and the Company shall cause to be prepaid) the full
principal of and interest on the Loans owing by such Affected Borrower and all
other amounts whatsoever payable hereunder by such Affected Borrower (including,
without limitation, all amounts payable under Section 2.18 as a result of such
prepayment).

(c) Optional Repayments. The Borrower may at any time and from time to time
repay the Loans, in whole or in part, upon at least four (4) Business Days’
notice to the Administrative Agent with respect to Eurocurrency Loans, upon at
least three (3) Business Days’ notice to the Administrative Agent with respect

 

   34    Choice Hotels – Credit Agreement (2018)



--------------------------------------------------------------------------------

to Eurodollar Loans and Competitive Bid Loans and upon notice received no later
than 2:00 p.m. (Eastern time) on the proposed date of repayment with respect to
ABR Loans and Swingline Loans, substantially in the form attached hereto as
Exhibit A-3 (a “Notice of Prepayment”) (which notices shall be irrevocable
unless the Borrower specifies in the Notice of Prepayment that such prepayment
is contingent on the consummation of an anticipated transaction, in which case
the Borrower shall, as promptly as practicable, notify the Administrative Agent
if such transaction will not occur as scheduled), specifying (i) the date of
repayment, (ii) the amount of repayment, (iii) whether the repayment is of the
Revolving Loans, Competitive Bid Loans, Swingline Loans, or a combination
thereof, and, if of a combination thereof, the amount allocable to each and
(iv) whether the repayment is of Eurocurrency Loans, Floating Rate Loans, ABR
Loans, or a combination thereof, and, if of a combination thereof, the amount
allocable to each. Upon receipt of such notice, the Administrative Agent shall
promptly notify each Lender. If any such notice is given, the amount specified
in such notice shall be due and payable on the date set forth in such notice.
Partial repayments shall be in an aggregate amount of (i) $100,000 or a whole
multiple of $100,000 in excess thereof with respect to ABR Loans and Swingline
Loans, (ii) $3,000,000 or a whole multiple of $1,000,000 in excess thereof with
respect to Eurodollar Loans and Eurocurrency Loans (based upon the Alternative
Currency Amount thereof) and (iii) $1,000,000 or a whole multiple of $1,000,000
in excess thereof with respect to Competitive Bid Loans. Each such repayment
shall be accompanied by any amount required to be paid pursuant to
Section 2.05(d). For the avoidance of doubt, the Borrower shall promptly
reimburse the Lenders for any amounts required to be paid under Section 2.18 as
a result of the revocation of any Notice of Prepayment.

(d) Limitation on Repayment of Certain Loans. The Borrower may not repay any
Eurodollar Loan, any Eurocurrency Loan or any Competitive Bid Loan on any day
other than on the last day of the Interest Period or Competitive Bid Interest
Period applicable thereto unless such repayment is accompanied by any amount
required to be paid pursuant to Section 2.18 hereof.

(e) Hedging Agreements and other Borrowings. No repayment or prepayment pursuant
to this Section 2.05 shall affect any of the Borrower’s obligations under any
Hedging Agreement or any of the Borrower’s right to obtain other Loans.

(f) Payment of Interest and Other Expenses. Each repayment or prepayment
pursuant to this Section 2.05 shall be accompanied by accrued interest on the
amount repaid.

SECTION 2.06 Permanent Reduction of the Commitments and the Alternative Currency
Commitment.

(a) Voluntary Reduction. The Borrower shall have the right at any time and from
time to time, upon at least five (5) Business Days prior written notice to the
Administrative Agent (which notice may be contingent on the consummation of an
anticipated transaction, in which case the Borrower shall, as promptly as
practicable, notify the Administrative Agent if such transaction will not occur
as scheduled), to permanently reduce, without premium or penalty, (i) the entire
Commitment at any time or (ii) portions of the Commitment, from time to time, in
an aggregate principal amount not less than $5,000,000 or any whole multiple of
$1,000,000 in excess thereof. Any such reduction shall (A) permanently reduce
the Lenders’ Commitments pro rata in accordance with their respective Pro Rata
Percentages and (B) permanently reduce the Alternative Currency Commitment pro
rata in accordance with the relative amount of the Alternative Currency
Commitment and the Commitment.

(b) Corresponding Payments. Each permanent reduction permitted pursuant to this
Section 2.06 shall be accompanied by a payment of principal sufficient to reduce
(i) the aggregate Equivalent Dollar Amount of all outstanding Revolving Loans
and Swingline Loans, as applicable, after such reduction to the Commitment as so
reduced and (ii) to the extent that the Alternative Currency Commitment is
reduced, the aggregate Equivalent Dollar Amount of all outstanding Eurocurrency
Loans to the Alternate Currency Commitment as so reduced. Any reduction of the
Commitment to zero shall be accompanied by payment of all outstanding Revolving
Loans, Competitive Bid Loans and Swingline Loans and shall result in the
termination

 

   35    Choice Hotels – Credit Agreement (2018)



--------------------------------------------------------------------------------

of the Commitment. If the reduction of the Commitment or the Alternative
Currency Commitment, as applicable, requires the repayment of any Eurodollar
Loan, any Eurocurrency Loan or any Competitive Bid Loans bearing interest at any
Applicable Reference Rate, such repayment shall be accompanied by any amount
required to be paid pursuant to Section 2.18 hereof.

SECTION 2.07 Fees.

(a) Facility Fee. The Borrower shall pay a facility fee (the “Facility Fee”)
from the Effective Date at the Applicable Percentage as set forth under the
title “Facility Fee” in the Pricing Grid, times the actual daily amount of each
Lender’s Commitment, regardless of usage. The Facility Fee will be payable
quarterly in arrears on the last Business Day of each calendar quarter
commencing on September 30, 2018, and on the Maturity Date. The Facility Fees
will be calculated on a 360-day basis.

(b) Administrative Agent’s and Other Fees. The Borrower agrees to pay the fees
set forth in the Fee Letter in accordance with the terms thereof.

(c) Competitive Bid Processing Fee. For each Competitive Bid Request received by
the Administrative Agent hereunder, the Borrower shall pay to the Administrative
Agent a competitive bid processing fee of $1,500.00.

SECTION 2.08 Evidence of Indebtedness.

(a) Loans. The Loans made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Loans made by the Lenders to the Borrower and the interest
and payments thereon. Any failure to so record or any error in doing so shall
not, however, limit or otherwise affect the obligation of the Borrower hereunder
to pay any amount owing with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error. Any Lender, through the Administrative Agent, may request that
Loans made by it be evidenced by a Note. In such event, the Borrower shall
prepare, execute and deliver to such Lender a Note payable to the order of such
Lender (or, if requested by such Lender, to such Lender and its registered
assigns).

(b) Participations. In addition to the accounts and records referred to in
subsection (a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Swingline Loans. In the event of
any conflict between the accounts and records maintained by the Administrative
Agent and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

(c) Conclusive Evidence. To the extent no Note has been issued to a Lender, this
Agreement shall be deemed to comprise conclusive evidence for all purposes of
the indebtedness resulting from the Loans hereunder.

SECTION 2.09 Interest on Loans.

(a) Interest Rate Options. Subject to the provisions of this Section 2.09, (i)
Revolving Loans denominated in Dollars shall bear interest at (A) the Alternate
Base Rate plus the Applicable Percentage or (B) the Adjusted LIBO Rate plus the
Applicable Percentage, at the election of the Borrower, (ii) Revolving Loans
denominated in Sterling shall bear interest at the Adjusted LIBO Rate plus the
Applicable Percentage, (iii) Revolving Loans denominated in Euros shall bear
interest at EURIBOR plus the Applicable Percentage, (iv) Revolving Loans
denominated in Canadian Dollars shall bear interest the CDOR Rate plus the
Applicable

 

   36    Choice Hotels – Credit Agreement (2018)



--------------------------------------------------------------------------------

Percentage, (v) Revolving Loans denominated in Australian Dollars shall bear
interest at BBSY plus the Applicable Percentage, (vi) Revolving Loans
denominated in any other Permitted Alternative Currency shall bear interest at
the LIBO Rate plus the Applicable Percentage and (vii) Swingline Loans shall
bear interest at the LIBOR Market Index Rate plus the Applicable Percentage. The
Borrower shall select the rate of interest and Interest Period, if any,
applicable to any Loan at the time a Notice of Borrowing is given pursuant to
Section 2.03 or at the time a Notice of Conversion/Continuation is given
pursuant to Section 2.10. Any Loan or any portion thereof as to which the
Borrower has not duly specified an interest rate (excluding Alternative Currency
Loans) as provided herein shall be deemed an ABR Loan denominated in Dollars.
Requests for Alternative Currency Loans as to which the Borrower has not duly
specified an interest rate and interest period shall be deemed a LIBO Rate Loan
for a one (1) month interest period.

(b) Interest Periods.

(i) In connection with each Eurodollar Loan or Eurocurrency Loan, the Borrower,
by giving notice at the times described in Section 2.09(a), shall elect an
Interest Period to be applicable to such Loan, which Interest Period shall be a
period of one (1), two (2), three (3), or six (6) months with respect to each
such Loan, provided that:

(A) the Interest Period shall commence on the date of advance of or conversion
to any Eurodollar or Eurocurrency Loan and, in the case of immediately
successive Interest Periods, each successive Interest Period shall commence on
the date on which the immediately preceding Interest Period expires;

(B) if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next Business Day,
provided that if any Interest Period with respect to a Eurodollar or
Eurocurrency Loan would otherwise expire on a day that is not a Business Day but
is a day of the month after which no further Business Day occurs in such month,
such Interest Period shall expire on the immediately preceding Business Day;

(C) any Interest Period with respect to a Eurodollar or Eurocurrency Loan that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the relevant calendar
month at the end of such Interest Period; and

(D) no Interest Period shall extend beyond the Maturity Date.

(ii) In connection with each Competitive Bid Loan, the Borrower, by giving
notice at the times described in Section 2.04, shall elect an interest period
(each, a “Competitive Bid Interest Period”) applicable to such Competitive Bid
Loan, which Competitive Bid Interest Period shall be a period of such duration
as accepted by the Borrower pursuant to Section 2.04(c), provided that:

(A) the Competitive Bid Interest Period for a Fixed Rate Loan shall not be less
than seven (7) days nor more than ninety (90) days;

(B) the Competitive Bid Interest Period for any Eurodollar Competitive Bid Loan
shall be a period of one (1), two (2), or three (3) months;

(C) the Competitive Bid Interest Period shall commence on the date of advance of
any Competitive Bid Loan;

(D) if any Competitive Bid Interest Period would otherwise expire on a day that
is not a Business Day, such Interest Period shall expire on the next Business
Day; and

 

   37    Choice Hotels – Credit Agreement (2018)



--------------------------------------------------------------------------------

(E) no Competitive Bid Interest Period shall expire on a date later than the
first Business Day prior to the Maturity Date.

(iii) There shall be no more than eight (8) Interest Periods in effect at any
time.

(c) Default Rate. Upon the occurrence and during the continuance of any payment
Event of Default, and at the option of the Required Lenders upon the occurrence
and during the continuance of any other Event of Default, (i) the Borrower shall
no longer have the option to request Eurocurrency Loans and Eurodollar Loans,
Competitive Bid Loans or Swingline Loans, (ii) all outstanding Eurocurrency
Loans and Eurodollar Loans shall bear interest at a rate per annum of two
percent (2%) in excess of the rate then applicable to such Loans until the end
of the applicable Interest Period and thereafter at a rate equal to two percent
(2%) in excess of the rate then applicable to ABR Loans, (iii) all outstanding
Competitive Bid Loans shall bear interest at a rate per annum equal to two
percent (2%) in excess of the rate then applicable to such Competitive Bid Loan
until the end of the applicable Competitive Bid Interest Period and thereafter
of a rate equal to two percent (2%) in excess of the rate then applicable to ABR
Loans and (iv) all outstanding ABR Loans, Swingline Loans and other Obligations
arising hereunder or under any other Loan Document shall bear interest at a rate
per annum equal to two percent (2%) in excess of the rate then applicable to ABR
Loans or such other Obligations arising hereunder or under any other Loan
Document. Interest at the default rate described in clauses (ii) through (iv)
above shall accrue from and after the date on which the Required Lenders elect
to impose such rate (or in the case of a payment Event of Default, from and
after the occurrence of such Event of Default) and for so long as such event of
Default exists. Interest shall continue to accrue on the Loans after the filing
by or against the Borrower of any petition seeking any relief in bankruptcy or
under any act or law pertaining to insolvency or debtor relief, whether state,
federal or foreign.

(d) Interest Payment and Computation. Interest on each ABR Loan and each
Swingline Loan shall be payable in arrears on the last Business Day of each
calendar quarter commencing September 30, 2018; and interest on each Eurodollar
Loan, Eurocurrency Loan and Competitive Bid Loan shall be payable on the last
day of each Interest Period or Competitive Bid Interest Period, respectively,
applicable thereto, and if such Interest Period extends over three (3) months,
at the end of each three (3) month interval during such Interest Period. All
computations of interest for Eurocurrency Loans denominated in Sterling and for
ABR Loans when the Alternate Base Rate is determined by the Prime Rate shall be
made on the basis of a year of 365 or 366 days, as the case may be, and actual
days elapsed. All other computations of fees and interest provided hereunder
shall be made on the basis of a 360-day year and actual days elapsed (which
results in more fees or interest, as applicable, being paid than if computed on
the basis of a 365/366-day year).

(e) Maximum Rate. In no contingency or event whatsoever shall the aggregate of
all amounts deemed interest under this Agreement charged or collected pursuant
to the terms of this Agreement exceed the highest rate permissible under any
Applicable Law which a court of competent jurisdiction shall, in a final
determination, deem applicable hereto. In the event that such a court determines
that the Lenders have charged or received interest hereunder in excess of the
highest applicable rate, the rate in effect hereunder shall automatically be
reduced to the maximum rate permitted by Applicable Law and the Lenders shall at
the Administrative Agent’s option (i) promptly refund to the Borrower any
interest received by the Lenders in excess of the maximum lawful rate or
(ii) apply such excess to the principal balance of the Obligations on a pro rata
basis. It is the intent hereof that the Borrower not pay or contract to pay, and
that neither the Administrative Agent nor any Lender receive or contract to
receive, directly or indirectly in any manner whatsoever, interest in excess of
that which may be paid by the Borrower under Applicable Law.

(f) Basis of Accrual. Subject to Section 1.03, with respect to the currency of
any state that becomes a Participating Member State, the accrual of interest or
fees expressed in this Agreement with respect to such currency shall be based
upon the applicable convention or practice in the London Interbank Market for
the basis of accrual of interest or fees in respect of the Euro, which such
convention or practice shall replace such expressed basis effective as of and
from the date on which such state becomes a Participating Member State, provided
that if any Loan in the currency of such state is outstanding immediately prior
to such date, such replacement shall take effect, with respect to such Loan, at
the end of the then current Interest Period.

 

   38    Choice Hotels – Credit Agreement (2018)



--------------------------------------------------------------------------------

SECTION 2.10 Notice and Manner of Conversion or Continuation of Loans. Provided
that no Default or Event of Default has occurred and is then continuing and
subject to the provisions of Section 2.17(a), the Borrower shall have the option
to (a) convert at any time following the third Business Day after the Closing
Date all or any portion of any outstanding ABR Loans in a principal amount equal
to $3,000,000 or any whole multiple of $1,000,000 in excess thereof into one or
more Eurodollar Loans, (b) upon the expiration of any Interest Period, convert
all or any part of its outstanding Eurodollar Loans in a principal amount equal
to $3,000,000 or a whole multiple of $1,000,000 in excess thereof into ABR Loans
or (c) upon the expiration of any Interest Period, continue any Eurodollar Loan
or Eurocurrency Loan denominated in any Permitted Currency in a principal amount
of $3,000,000 or any whole multiple of $1,000,000 in excess thereof (or with
respect to Eurocurrency Loans, the Alternative Currency Amount in each case
thereof) as a Eurodollar or Eurocurrency (as applicable) Loan in the same
Permitted Currency. Whenever the Borrower desires to convert or continue Loans
as provided above, the Borrower shall give the Administrative Agent irrevocable
prior written notice in the form attached as Exhibit A-4 (a “Notice of
Conversion/Continuation”) not later than 11:00 a.m. four (4) Business Days (with
respect to any Eurocurrency Loan) and three (3) Business Days (with respect to
any Loan denominated in Dollars) before the day on which a proposed conversion
or continuation of such Loan is to be effective specifying (A) the Loans to be
converted or continued, and, in the case of any Eurodollar Loan or Eurocurrency
Loan to be converted or continued, the last day of the Interest Period therefor,
(B) the Permitted Currency in which such Loan is denominated, (C) the effective
date of such conversion or continuation (which shall be a Business Day), (D) the
principal amount of such Loans to be converted or continued, and (E) the
Interest Period to be applicable to such converted or continued Eurodollar Loan
or Eurocurrency Loan. The Administrative Agent shall promptly notify the Lenders
of such Notice of Conversion/Continuation.

SECTION 2.11 Manner of Payment.

(a) Loans Denominated in Dollars. Each payment by the Borrower on account of the
principal of or interest on any Loan denominated in Dollars or of any fee,
commission or other amounts payable to the Lenders under this Agreement or any
Loan (except as set forth in Section 2.11(b)) shall be made in Dollars not later
than 1:00 p.m. on the date specified for payment under this Agreement to, in
connection with any Swingline Loans, the Swingline Lender, and in all other
cases, the Administrative Agent for the account of the applicable Lenders
(except as set forth below) pro rata in accordance with their respective Pro
Rata Percentages (except as specified below) in immediately available funds and
shall be made without any set-off, counterclaim or deduction whatsoever. Any
payment received after such time but before 2:00 p.m. on such day shall be
deemed a payment on such date for the purposes of Article VII, but for all other
purposes shall be deemed to have been made on the next succeeding Business Day.
Any payment received after 2:00 p.m. shall be deemed to have been made on the
next succeeding Business Day for all purposes.

(b) Loans Denominated in Alternative Currencies. Each payment by the Borrower on
account of the principal of or interest on the Revolving Loans denominated in
any Permitted Alternative Currency shall be made in such Permitted Alternative
Currency not later than 11:00 a.m. (in the city in which the Administrative
Agent’s Correspondent is located) on the date specified for payment under this
Agreement to the Administrative Agent’s account with the Administrative Agent’s
Correspondent for the account of the applicable Lenders (except as set forth
below) pro rata in accordance with their respective Pro Rata Percentages (except
as set forth below) in immediately available funds, and shall be made without
any set-off, counterclaim or deduction whatsoever. Any payment received after
such time but before 12:00 noon (in the city in which the Administrative Agent’s
Correspondent is located) on such day shall be deemed a payment on such date for
the purposes of Article VII, but for all other purposes shall be deemed to have
been made on the next succeeding Business Day. Any payment received after 12:00
noon (in the city in which the Administrative Agent’s Correspondent is located)
shall be deemed to have been made on the next succeeding Business Day for all
purposes.

 

   39    Choice Hotels – Credit Agreement (2018)



--------------------------------------------------------------------------------

(c) Pro Rata Treatment. Upon receipt by the Administrative Agent of each such
payment, the Administrative Agent shall distribute to each applicable Lender at
its address for notices set forth herein its pro rata share of such payment in
accordance with such Lender’s Pro Rata Percentage (except as specified below)
and shall wire advice of the amount of such credit to each such Lender. Each
payment to the Administrative Agent of Administrative Agent’s fees or expenses
shall be made for the account of the Administrative Agent. Each payment to the
Administrative Agent with respect to a Swingline Loan (including, without
limitation, the Swingline Lender’s fees or expenses) shall be made for the
account of the Swingline Lender. Any amount payable to any Lender under Sections
2.16, 2.17, 2.18, 2.19, 2.20 or 9.05 shall be paid to the Administrative Agent
for the account of the applicable Lender. Subject to Section 2.09(b)(i), if any
payment under this Agreement or any Loan shall be specified to be made upon a
day which is not a Business Day, it shall be made on the next day which is a
Business Day and such extension of time shall in such case be included in
computing any interest if payable along with such payment.

(d) Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Section 2.11, if any Lender becomes a Defaulting Lender, then, until such
time as such Lender is no longer a Defaulting Lender, each payment by the
Borrower hereunder shall be applied in accordance with Section 2.27(b).

SECTION 2.12 Crediting of Payments and Proceeds. In the event that the Borrower
shall fail to pay any of the Obligations when due and the Obligations have been
accelerated pursuant to Article VII, all payments received by the Lenders upon
the Loans and the other Obligations and all net proceeds from the enforcement of
the Obligations (in each case, exclusive of all Excluded Swap Obligations) shall
be applied: (a) first to all expenses then due and payable by the Borrower
hereunder and under the other Loan Documents, (b) then to all indemnity
obligations then due and payable by the Borrower hereunder and under the other
Loan Documents, (c) then to all Administrative Agent’s fees then due and
payable, (d) then to all facility and other fees and commissions then due and
payable, (e) then to the accrued and unpaid interest on the Swingline Loan to
the Swingline Lender, (f) then to the principal amount outstanding under the
Swingline Loans to the Swingline Lender, (g) then pro rata to accrued and unpaid
interest on the Loans (pro rata in accordance with all such amounts due), and
(h) then pro rata to (i) the principal amount of the Loans (pro rata in
accordance with all such amounts due), (ii) any Hedging Obligations (including
any termination payments and any accrued and unpaid interest thereon) (pro rata
in accordance with all such amounts due) and (iii) any Cash Management
Obligations (including any principal amounts and any accrued and unpaid interest
thereon) (pro rata in accordance with all such amounts due).

SECTION 2.13 Adjustments. If any Lender (a “Benefited Lender”) shall at any time
receive any payment of all or part of the Obligations owing to it, or interest
thereon, or if any Lender shall at any time receive any collateral in respect to
the Obligations owing to it (whether voluntarily or involuntarily, by set-off or
otherwise) in a greater proportion (taking into account any Competitive Bid
Loans of such Lender) than any such payment to and collateral received by any
other Lender, if any, in respect of the similar Obligations owing to such other
Lender, or interest thereon, such Benefited Lender shall purchase for cash from
the other Lenders in the applicable Facility such portion of each such other
Lender’s Loans, or shall provide such other Lenders with the benefits of any
such collateral, or the proceeds thereof, as shall be necessary to cause such
Benefited Lender to share the excess payment or benefits of such collateral or
proceeds ratably with each of the Lenders, provided that

(a) if all or any portion of such excess payment or benefits is thereafter
recovered from such Benefited Lender, such purchase shall be rescinded, and the
purchase price and benefits returned to the extent of such recovery, but without
interest; and

(b) provisions of this paragraph shall not be construed to apply to (A) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement, (B) the application of cash collateral provided for in
Section 2.27 or (C) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in Swingline Loans to any assignee or participant, other than to the Borrower or
any Subsidiary thereof (as to which the provisions of this paragraph shall
apply).

 

   40    Choice Hotels – Credit Agreement (2018)



--------------------------------------------------------------------------------

The Borrower agrees that each Lender so purchasing a portion of another Lender’s
Loans may exercise all rights of payment (including, without limitation, rights
of set-off) with respect to such portion as fully as if such Lender were the
direct holder of such portion.

SECTION 2.14 Nature of Obligations of Lenders Regarding the Loans; Assumption by
the Administrative Agent. The obligations of the Lenders under this Agreement to
make the Loans are several and are not joint or joint and several. Unless the
Administrative Agent shall have received notice from a Lender prior to a
proposed borrowing date that such Lender will not make available to the
Administrative Agent such Lender’s ratable portion of the amount to be borrowed
on such date (which notice shall not release such Lender of its obligations
hereunder), the Administrative Agent may assume that such Lender has made such
portion available to the Administrative Agent on the proposed borrowing date in
accordance with the terms hereof, and the Administrative Agent may, in reliance
upon such assumption, make available to the Borrower on such date a
corresponding amount. If such amount is made available to the Administrative
Agent on a date after such borrowing date, such Lender shall pay to the
Administrative Agent on demand interest, until paid, (a) with respect to any
Loan denominated in Dollars for each day after the date such amount was due
until the date such amount is paid to the Administrative Agent, at the Federal
Funds Effective Rate for the first day such payment is not made, and thereafter
at the interest rate applicable to such Loan pursuant to Section 2.09(a) or (c),
as the case may be, and (b) with respect to any Loan denominated in a Permitted
Alternative Currency, for each day after the date such amount was due until the
date such amount is paid to the Administrative Agent, at a rate per annum equal
to the Administrative Agent’s aggregate marginal cost (including the cost of
maintaining any required reserves or deposit insurance and of any fees,
penalties, overdraft charges or other costs or expenses incurred by the
Administrative Agent as a result of the failure to deliver funds hereunder) of
carrying such amount for the first day such payment is not made, and thereafter
at the interest rate applicable to such Loan pursuant to Section 2.09(a) or (c),
as the case may be. A certificate of the Administrative Agent with respect to
any amounts owing under this Section 2.14 shall be conclusive, absent manifest
error. If such Lender’s Pro Rata Percentage of such borrowing is not made
available to the Administrative Agent by such Lender within three (3) Business
Days after such borrowing date, the Administrative Agent shall be entitled to
recover such amount made available by the Administrative Agent with interest
thereon at the rate per annum applicable to ABR Loans hereunder, on demand, from
the Borrower. The failure of any Lender to make available its Pro Rata
Percentage of any Loan requested by a Borrower shall not relieve it or any other
Lender of its obligation, if any, hereunder to make its Pro Rata Percentage of
such Loan available on the borrowing date, but no Lender shall be responsible
for the failure of any other Lender to make its Pro Rata Percentage of such Loan
available on the borrowing date. Notwithstanding anything set forth herein to
the contrary, any Lender that fails to make available its Pro Rata Percentage of
any Loan shall not (a) have any voting or consent rights under or with respect
to any Loan Document or (b) constitute a “Lender” (or be included in the
calculation of Required Lenders hereunder) for any voting or consent rights
under or with respect to any Loan Document, in each case, as described further
in Section 2.27.

SECTION 2.15 Redenomination of Eurocurrency Loans.

(a) Conversion to the Base Rate. If any Eurocurrency Loan is required to bear
interest based at the Alternate Base Rate rather than the LIBO Rate pursuant to
Section 2.09(c), Section 2.17 or any other applicable provision hereof, such
Loan shall be funded in Dollars in an amount equal to the Equivalent Dollar
Amount of such Eurocurrency Loan, all subject to the provisions of
Section 2.05(b). The Borrower shall reimburse the Lenders upon any such
conversion for any amounts required to be paid under Section 2.18.

(b) Redenomination of Loans. Subject to Section 1.03, any Loan to be denominated
in the currency of the applicable Participating Member State shall be made in
Euro.

 

   41    Choice Hotels – Credit Agreement (2018)



--------------------------------------------------------------------------------

(c) Redenomination of Obligations. Subject to Section 1.03, any obligation of
any party under this Agreement or any other Loan Document which has been
denominated in the currency of a Participating Member State shall be
redenominated into Euro.

(d) Further Assurances. The terms and provisions of this Agreement will be
subject to such changes of construction as reasonably determined by the
Administrative Agent in consultation with the Borrower to reflect the
implementation of the EMU in any Participating Member State or any market
conventions relating to the fixing and/or calculation of interest being changed
or replaced and to reflect market practice at that time, and subject thereto, to
put the Administrative Agent, the Lenders and the Borrower in the same position,
so far as possible, that they would have been if such implementation had not
occurred. In connection therewith, the Borrower agrees, at the request of the
Administrative Agent, at the time of or at any time following the implementation
of the EMU in any Participating Member State or any market conventions relating
to the fixing and/or calculation of interest being changed or replaced, to enter
into an agreement amending this Agreement in such manner as the Administrative
Agent shall reasonably request in consultation with the Borrower.

SECTION 2.16 Extension of Maturity Date.

(a) The Borrower may, by notice to the Administrative Agent (which shall
promptly notify the Lenders) not less than 45 days and not more than 90 days
prior to each of the first, second and third anniversaries of the Closing Date
(each anniversary, an “Anniversary Date”), request that each Lender extend such
Lender’s then current Maturity Date to the date (the “New Maturity Date”) that
is one year after the then current Maturity Date. Each Lender, acting in its
sole discretion, shall, by written notice to the Administrative Agent given no
later than the date (the “Consent Date”) that is 20 days prior to the relevant
Anniversary Date (provided that, if such date is not a Business Day, the Consent
Date shall be the next succeeding Business Day), advise the Administrative Agent
as to:

(i) whether or not such Lender agrees to such extension of its then current
Maturity Date (each Lender so agreeing to such extension being an “Extending
Lender”); and

(ii) only if such Lender is an Extending Lender, whether or not such Lender also
irrevocably offers to increase the amount of its Commitment (each Lender so
offering to increase its Commitment being an “Increasing Lender” as well as an
Extending Lender) and, if so, the amount of the additional Commitment such
Lender so irrevocably offers to assume hereunder (such Lender’s “Proposed
Additional Commitment”).

Each Lender that determines not to extend its then current Maturity Date (a
“Non-Extending Lender”) shall notify the Administrative Agent (which shall
notify the Lenders) of such fact promptly after such determination but in any
event no later than the Consent Date, and any Lender that does not advise the
Administrative Agent in writing on or before the Consent Date shall be deemed to
be a Non-Extending Lender and (without limiting the Borrower’s rights under
Section 2.16(c)) shall have no liability to the Borrower in connection
therewith. The election of any Lender to agree to such extension shall not
obligate any other Lender to so agree. The Administrative Agent shall notify the
Borrower of each Lender’s determination under this Section 2.16(a) no later than
the date 15 days prior to the relevant Anniversary Date (or, if such date is not
a Business Day, on the next preceding Business Day).

(b) (i) If all of the Lenders are Extending Lenders, then, effective as of the
Consent Date, the then current Maturity Date of each Lender shall be extended to
the New Maturity Date, and the respective Commitments of the Lenders will not be
subject to change at such Consent Date pursuant to this Section 2.16.

 

   42    Choice Hotels – Credit Agreement (2018)



--------------------------------------------------------------------------------

(ii) If and only if the sum of (x) the aggregate amount of the Commitments of
the Extending Lenders plus (y) the aggregate amount of the Proposed Additional
Commitments of the Increasing Lenders (such sum, the “Extending Commitments”)
shall be equal to at least 50% of the then total Commitments, then:

(A) effective as of the Consent Date, the then current Maturity Date of each
Extending Lender shall be extended to the New Maturity Date;

(B) the Borrower shall (so long as no Event of Default shall have occurred and
be continuing) have the right, but not the obligation, to take either of the
following actions with respect to each Non-Extending Lender during the period
commencing on the Consent Date and ending on the immediately succeeding
Anniversary Date:

(X) the Borrower may elect by notice to the Administrative Agent and such
Non-Extending Lender that the Maturity Date of such Non-Extending Lender be
changed to a date (which date shall be specified in such notice) on or prior to
such immediately succeeding Anniversary Date (and, upon the giving of such
notice, the Initial Maturity Date of such Non-Extending Lender shall be so
changed); or

(Y) the Borrower may replace such Non-Extending Lender as a party to this
Agreement in accordance with Section 2.16(c); and

(C) the Borrower shall have the right, but not the obligation, to pay the
Extending Lenders (and to no other Lenders) an extension fee, provided that if
such fee is paid, it will be shared on a ratable basis among the Extending
Lenders.

(iii) If neither of the conditions specified in clause (i) or clause (ii) of
this Section 2.16(b) is satisfied, then neither the then current Maturity Date
nor the Commitment of any Lender will change pursuant to this Section 2.16 on
such Consent Date, and the Borrower will not have the right to take any of the
actions specified in Section 2.16(b)(ii)(B).

(c) Replacement by the Borrower of Non-Extending Lenders pursuant to
Section 2.16(b)(ii)(B)(Y) shall be effected as follows (certain terms being used
in this Section 2.16(c) having the meanings assigned to them in Section 2.16(d))
on the relevant Assignment Date:

(i) the Assignors shall severally assign and transfer to the Assignees, and the
Assignees shall severally purchase and assume from the Assignors, all of the
Assignors’ rights and obligations (including, without limitation, the Assignors’
respective Commitments) hereunder and under the other Loan Documents;

(ii) each Assignee shall pay to the Administrative Agent, for account of the
Assignors, an amount equal to such Assignee’s Share of the aggregate outstanding
principal amount of the Loans then held by the Assignors; and

(iii) the Borrower shall pay to the Administrative Agent, for account of the
Assignors, all interest, fees and other amounts (other than principal of
outstanding Loans) then due and owing to the Assignors by the Borrower hereunder
(including, without limitation, payments due such Assignors, if any, under
Sections 2.17(c), 2.18, 2.20, and 9.05).

The assignments provided for in this Section 2.16(c) shall be effected on the
relevant Assignment Date in accordance with Section 9.04 and pursuant to one or
more Assignments and Acceptances. After giving effect to such assignments, each
Assignee shall have a Commitment hereunder (which, if such Assignee was a Lender
hereunder immediately prior to giving effect to such assignment, shall be in
addition to such Assignee’s existing Commitment) in an amount equal to the
amount of its Assumed Commitment representing a Commitment. Upon any such
termination or assignment, such Assignor shall cease to be a party hereto but
shall continue to be obligated under Section 8.07 and be entitled to the
benefits of Section 9.05, as well as to any fees and other amounts accrued for
its account under Sections 2.07, 2.17(c), 2.18 or 2.20 and not yet paid.

 

   43    Choice Hotels – Credit Agreement (2018)



--------------------------------------------------------------------------------

(d) For purposes of this Section 2.16 the following terms shall have the
following meanings (such meanings to be equally applicable to both the singular
and plural forms of the terms defined):

“Assigned Commitments” means the Commitments of Non-Extending Lenders to be
replaced pursuant to Section 2.16(b)(ii)(B)(Y).

“Assignees” means, at any time, Increasing Lenders and, if the Assigned
Commitments exceed the aggregate amount of the Proposed Additional Commitments,
one or more New Lenders.

“Assignment Date” means the Anniversary Date or such earlier date as shall be
acceptable to the Borrower, the relevant Assignors, the relevant Assignees and
the Administrative Agent.

“Assignors” means, at any time, the Lenders to be replaced by the Borrower
pursuant to Section 2.16(b)(ii)(B)(Y).

The “Assumed Commitment” of each Assignee shall be determined as follows:

(a) If the aggregate amount of the Proposed Additional Commitments of all of the
Increasing Lenders shall exceed the aggregate amount of the Assigned
Commitments, then (i) the amount of the Assumed Commitment of each Increasing
Lender shall be equal to (x) the aggregate amount of the Assigned Commitments
multiplied by (y) a fraction, the numerator of which is equal to such Increasing
Lender’s Commitment as then in effect and the denominator of which is the
aggregate amount of the Commitments of all Increasing Lenders as then in effect;
and (ii) no New Lender shall be entitled to become a Lender hereunder pursuant
to Section 2.16(c) (and, accordingly, each New Lender shall have an Assumed
Commitment of zero).

(b) If the aggregate amount of the Proposed Additional Commitments of all of the
Increasing Lenders shall be less than or equal to the aggregate amount of the
Assigned Commitments, then: (i) the amount of the Assumed Commitment of each
Increasing Lender shall be equal to such Increasing Lender’s Proposed Additional
Commitment; and (ii) the excess, if any, of the aggregate amount of the Assigned
Commitments over the aggregate amount of the Proposed Additional Commitments
shall be allocated among New Lenders in such a manner as the Borrower and the
Administrative Agent may agree.

“New Lender” means an Eligible Assignee approved by the Administrative Agent
that the Borrower has requested to become a Lender hereunder pursuant to this
Section 2.16.

“Share” means, as to any Assignee, a fraction the numerator of which is equal to
such Assignee’s Assumed Commitment and the denominator of which is the aggregate
amount of the Assumed Commitments of all the Assignees.

(e) In the event that an extension is effected pursuant to this Section 2.16
(but subject to the provisions of Sections 2.05 and 2.06 and Article VII), the
aggregate principal amount of all Loans shall be repaid in full ratably to the
Lenders on the New Maturity Date. As of the Extension Date, any and all
references in this Agreement or any of the other Loan Documents to the “Initial
Maturity Date” or the “Maturity Date”, as applicable, shall refer to the New
Maturity Date.

(f) Notwithstanding anything to the contrary set forth herein, this Section 2.16
shall supersede any provisions in Section 2.11(c) and Section 9.08 to the
contrary.

 

   44    Choice Hotels – Credit Agreement (2018)



--------------------------------------------------------------------------------

SECTION 2.17 Changed Circumstances.

(a) Circumstances Affecting LIBO Rate, LIBOR Market Index Rate and Permitted
Alternative Currency Availability. (i) If with respect to any Interest Period
for any Floating Rate Loan or Eurocurrency Loan the Administrative Agent or
Required Lenders (after consultation with the Administrative Agent) shall
determine that (A) by reason of circumstances affecting the foreign exchange and
interbank markets generally, deposits in eurodollars or a Permitted Alternative
Currency in the applicable amounts are not being quoted via the Reuters Screen
LIBOR01 or the applicable Reuters Screen Page (the “Screen Rate”) or offered to
the Administrative Agent or such Lender for such Interest Period, (B) a
fundamental change has occurred in the foreign exchange or interbank markets
with respect to any Permitted Alternative Currency (including, without
limitation, changes in national or international financial, political or
economic conditions or currency exchange rates or exchange controls) or (C) it
has become otherwise materially impractical for the Administrative Agent or the
Lenders to make such Loan in a Permitted Alternative Currency, then the
Administrative Agent shall forthwith give notice thereof to the Borrower.
Thereafter, until the Administrative Agent notifies the Borrower that such
circumstances no longer exist, the obligation of the Lenders to make Floating
Rate Loans or Eurocurrency Loans, as applicable, and the right of the Borrower
to convert any Loan to or continue any Loan as a Floating Rate Loan or a
Eurocurrency Loan, as applicable, shall be suspended, and the Borrower shall
repay in full (or cause to be repaid in full) the then outstanding principal
amount of each such Floating Rate Loan or Eurocurrency Loan, as applicable,
together with accrued interest thereon, on the last day of the then current
Interest Period applicable to such Floating Rate Loan or Eurocurrency Loan, as
applicable, or convert the then outstanding principal amount of each such
Floating Rate Loan or Eurocurrency Loan, as applicable, to an ABR Loan in
Dollars as of the last day of such Interest Period.

(ii) Notwithstanding the foregoing clause (a)(i) of this Section 2.17 or any
other provision of this Agreement, if the Administrative Agent determines (which
determination shall be conclusive absent manifest error) or the Borrower
notifies the Administrative Agent that (A) the circumstances set forth in clause
(a)(i)(A) of this Section 2.17 have arisen, (B) the circumstances set forth in
such clause (a)(i)(A) have not arisen but the supervisor for the administrator
of the Screen Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the Screen Rate shall no longer be made available, or be used for
determining interest rates for loans in a Permitted Currency, (C) any Applicable
Reference Rate is no longer a widely recognized benchmark rate for newly
originated loans in a Permitted Currency or (D) syndicated loans currently being
executed, or that include language similar to that contained in this
Section 2.17(a), are being executed or amended (as applicable) to incorporate or
adopt a new benchmark interest rate to replace any Applicable Reference Rate,
then the Administrative Agent and the Borrower shall negotiate in good faith and
endeavor to establish an alternate rate of interest to the Screen Rate that
gives due consideration to the then prevailing market convention for determining
a rate of interest for syndicated loans denominated in the applicable Permitted
Currency at such time, and shall, notwithstanding anything to the contrary in
Section 9.08, enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes (including any
adjustments to the Applicable Percentage) to this Agreement as the
Administrative Agent and the Borrower may determine to be appropriate. Such
amendment shall become effective without any further action or consent of any
party to this Agreement other than the Administrative Agent and the Borrower so
long as the Administrative Agent shall not have received, within five Business
Days after the date that a copy of such amendment is provided to the Lenders, a
written notice from the Required Lenders stating that such Required Lenders
object to such amendment. Until an alternate rate of interest shall be
determined in accordance with this clause (a)(ii) (but, in the case of the
circumstances described in clause (B) above, only to the extent the Screen Rate
is not available or published at such time on a current basis), the interest
rate applicable to all outstanding Eurodollar Loans and Eurocurrency Loans shall
be determined in accordance with clause (a)(i) of this Section 2.17.
Notwithstanding the foregoing, if any alternate rate of interest established
pursuant to this clause (a)(ii) shall be negative, such rate shall be deemed to
be zero percent per annum (0.00%) for the purposes of this Agreement.

 

   45    Choice Hotels – Credit Agreement (2018)



--------------------------------------------------------------------------------

(b) Laws Affecting LIBO Rate, LIBOR Market Index Rate and Permitted Alternative
Currency Availability. If, after the date hereof, the introduction of, or any
change in, any Applicable Law or any change in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any of the Lenders (or any of their respective Lending Offices) with any
request or directive (whether or not having the force of law) of any such
Governmental Authority, central bank or comparable agency, shall make it
unlawful or impossible for any of the Lenders (or any of their respective
Lending Offices) to honor its obligations hereunder to make or maintain any
Floating Rate Loan or any Eurocurrency Loan, such Lender shall promptly give
notice thereof to the Administrative Agent and the Administrative Agent shall
promptly give notice to the Borrower and the other Lenders. Thereafter, until
the Administrative Agent notifies the Borrower that such circumstances no longer
exist, (i) the obligations of such Lender to make Floating Rate Loans or
Eurocurrency Loans, as applicable, and the right of the Borrower to convert or
continue any Loan made by such Lender as a Floating Rate Loan or a Eurocurrency
Loan, as applicable, shall be suspended, and (ii) if such Lender may not
lawfully continue to maintain a Floating Rate Loan or a Eurocurrency Loan, as
applicable, to the end of the then current Interest Period applicable thereto as
a Floating Rate Loan or Eurocurrency Loan, as applicable, the applicable
Floating Rate Loan or an Eurocurrency Loan, as applicable, shall immediately be
converted to an ABR Loan in Dollars for the remainder of such Interest Period.

(c) Increased Costs. If any Change in Law shall:

(i) except as provided in Section 2.20(e), subject any of the Lenders (or any of
their respective Lending Offices) to any tax, duty or other charge with respect
to any Loan or shall change the basis of taxation of payments to any of the
Lenders (or any of their respective Lending Offices) of the principal of or
interest on any Loan or any other amounts due under this Agreement in respect
thereof (except for any Taxes covered by Section 2.20(c) or Excluded Taxes);

(ii) impose, modify or deem applicable any reserve (including, without
limitation, any reserve imposed by the Board), special deposit, insurance or
capital or similar requirement against assets of, deposits with or for the
account of, or credit extended by any of the Lenders (or any of their respective
Lending Offices); or

(iii) impose on any Lender (or any of their respective Lending Offices) or the
London interbank market any other condition, cost or expense (other than Taxes)
affecting this Agreement or Loans made by such Lender,

and the result of any of the foregoing events described in clause (i), (ii) or
(iii) above is to increase the costs to any of the Lenders of maintaining any
Floating Rate Loan, Competitive Bid Loan or Eurocurrency Loan, as applicable, or
to reduce the yield or amount of any sum received or receivable by any of the
Lenders under this Agreement or under the Loans in respect of a Floating Rate
Loan, Competitive Bid Loan or a Eurocurrency Loan, as applicable, then, upon the
request of such Lender, the Borrower shall pay to such Lender such additional
amount or amounts as will compensate such Lender or Lenders for such increased
cost or reduction. The amount of such compensation shall be determined, in the
applicable Lender’s sole discretion, based upon the assumption that such Lender
funded its Pro Rata Percentage of the Floating Rate Loans, Competitive Bid Loans
or Eurocurrency Loans, as applicable, in the London interbank market and using
any attribution or averaging methods which such Lender reasonably deems
appropriate and practical. A certificate of such Lender setting forth in
reasonable detail the basis for determining such amount or amounts necessary to
compensate such Lender shall be forwarded to the Borrower through the
Administrative Agent and shall be conclusively presumed to be correct save for
manifest error.

(d) Exchange Indemnification and Increased Costs. The Borrower shall, upon
demand from the Administrative Agent, pay to the Administrative Agent or any
applicable Lender, the amount of (i) any loss or cost or increased cost incurred
by the Administrative Agent or any applicable Lender, (ii) any reduction in any
amount payable to or in the effective return on the capital to the
Administrative Agent or any applicable Lender, (iii) any interest or any other
return, including principal, foregone by the Administrative Agent or any
applicable Lender as a result of the introduction of, change over to or
operation of, the Euro, or (iv) any currency

 

   46    Choice Hotels – Credit Agreement (2018)



--------------------------------------------------------------------------------

exchange loss, that Administrative Agent or any Lender sustains as a result of
any payment being made by a Borrower in a currency other than that originally
extended to the Borrower or as a result of any other currency exchange loss
incurred by the Administrative Agent or any applicable Lender under this
Agreement. A certificate of the Administrative Agent setting forth the basis for
determining such additional amount or amounts necessary to compensate the
Administrative Agent or the applicable Lender shall be conclusively presumed to
be correct save for manifest error.

SECTION 2.18 Indemnity. The Borrower hereby indemnifies each of the Lenders
against any loss or expense (including, without limitation, any foreign exchange
costs, but excluding loss of anticipated profits) which may arise or be
attributable to each Lender’s obtaining, liquidating or employing deposits or
other funds acquired to effect, fund or maintain any Loan (a) as a consequence
of any failure by the Borrower to make any payment when due of any amount due
hereunder in connection with a Eurodollar Loan, Competitive Bid Loan or a
Eurocurrency Loan, (b) due to any failure of the Borrower to borrow, continue or
convert on a date specified therefor in a Notice of Borrowing, Competitive Bid
Request or Notice of Conversion/Continuation or (c) due to any payment,
prepayment or conversion of any Eurodollar Loan, Competitive Bid Loan or
Eurocurrency Loan on a date other than the last day of the Interest Period
therefor. The amount of such loss or expense shall be determined based upon the
assumption that such Lender funded its Pro Rata Percentage, as applicable, of
the Eurodollar Loan, Competitive Bid Loan or Eurocurrency Loan in the London
interbank market and using any reasonable attribution or averaging methods which
such Lender deems appropriate and practical. A certificate of such Lender
setting forth the basis for determining such amount or amounts necessary to
compensate such Lender shall be forwarded to the Borrower through the
Administrative Agent and shall be conclusively presumed to be correct save for
manifest error.

SECTION 2.19 Capital Requirements. If any Lender determines that any Change in
Law affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on the capital of, or has
affected or would affect the amount of capital or liquidity required to be
maintained by, any Lender or any corporation controlling such Lender as a
consequence of, or with reference to this Agreement, the Loans, the Commitments,
the Swingline Commitment and other commitments of this type, below the rate
which such Lender or such other corporation could have achieved but for such
Change in Law (taking into consideration such Lender’s policies and the policies
of such Lender’s holding company with respect to capital adequacy and
liquidity), then within five (5) Business Days after written demand by any such
Lender, the Borrower shall pay to such Lender from time to time as specified by
such Lender additional amounts sufficient to compensate such Lender or other
corporation for such reduction. A certificate submitted to the Borrower and the
Administrative Agent by such Lender setting forth in reasonable detail such
amounts, shall, in the absence of manifest error, be presumed to be correct and
binding for all purposes.

SECTION 2.20 Taxes.

(a) Payments Free and Clear. Except as otherwise provided in Section 2.20(e),
any and all payments by the Borrower hereunder or under the Loans shall be made
free and clear of and without deduction for any and all present or future taxes,
levies, imposts, deductions, charges or withholding, and all liabilities with
respect thereto excluding, (i) in the case of each Lender and the Administrative
Agent, income and franchise taxes imposed by the jurisdiction under the laws of
which such Lender or the Administrative Agent (as the case may be) is organized
or is or should be qualified to do business or any political subdivision
thereof, (ii) in the case of each Lender, income and franchise taxes imposed by
the jurisdiction of such Lender’s Lending Office or any political subdivision
thereof, (iii) in the case of a Foreign Lender (other than an assignee pursuant
to a request by the Borrower under Section 2.26), any withholding tax that is
imposed under any law in effect at the time such Foreign Lender becomes a party
hereto (or designates a new lending office), except to the extent that such
Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to this
Section 2.20(a), (iv) in the case of a Foreign Lender, is attributable to such
Foreign Lender’s failure or inability (other than as a result of the occurrence,
after the date of this Agreement, of any Change in Law) to

 

   47    Choice Hotels – Credit Agreement (2018)



--------------------------------------------------------------------------------

comply with Section 2.20(e) and (v) any U.S. federal withholding Taxes imposed
under FATCA (all such taxes, levies, imposts, deductions, charges, withholdings
and liabilities not excluded by items (i), (ii), (iii) or (iv) being hereinafter
referred to as “Taxes,” and all such excluded taxes, levies, imposts,
deductions, charges, withholdings and liabilities described in items (i), (ii),
(iii) or (iv) being hereinafter referred to as “Excluded Taxes”). If the
Borrower shall be required by law to deduct or withhold any Taxes from or in
respect of any sum payable hereunder or under any Loan to any Lender or the
Administrative Agent, (A) except as otherwise provided in Section 2.20(e), the
sum payable shall be increased as may be necessary so that after making all
required deductions or withholdings (including deductions or withholdings
applicable to additional sums payable under this Section 2.20) such Lender or
the Administrative Agent (as the case may be) receives an amount equal to the
amount such party would have received had no such deductions or withholdings
been made, (B) the Borrower shall make such deductions or withholdings, (C) the
Borrower shall pay the full amount deducted to the relevant taxing authority or
other authority in accordance with Applicable Law, and (D) the Borrower shall
deliver to the Administrative Agent and such Lender evidence of such payment to
the relevant taxing authority or other Governmental Authority in the manner
provided in Section 2.20(d).

(b) Stamp and Other Taxes. In addition, the Borrower shall pay any present or
future stamp, registration, recordation or documentary taxes or any other
similar fees or charges or excise or property taxes, levies of the United States
or any state or political subdivision thereof or any applicable foreign
jurisdiction which arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement, the
Loans or the other Loan Documents, or the perfection of any rights or security
interest in respect thereof (hereinafter referred to as “Other Taxes”).

(c) Indemnity. Except as otherwise provided in Section 2.20(e), the Borrower
shall indemnify each Lender and the Administrative Agent for the full amount of
Taxes and Other Taxes (including, without limitation, any Taxes and Other Taxes
imposed by any jurisdiction on amounts payable under this Section 2.20) paid by
such Lender or the Administrative Agent (as the case may be) and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto, whether or not such Taxes or Other Taxes were correctly or legally
asserted. Such indemnification shall be made within 30 days from the date such
Lender or the Administrative Agent (as the case may be) makes written demand
therefor. A certificate of the Administrative Agent or such Lender setting forth
in reasonable detail the basis for determining such indemnification shall be
forwarded to the Borrower through the Administrative Agent and shall be
conclusively presumed to be correct save for manifest error. Nothing contained
in this Section 2.20(c) shall prevent the Borrower from pursuing, at the sole
cost and expense of the Borrower, the refund of any such Taxes or Other Taxes
from the Foreign Lender which paid, or upon whose behalf the Borrower paid, such
Taxes or Other Taxes if the Borrower in good faith believes such taxes were
incorrectly or illegally asserted.

(d) Evidence of Payment. Within 30 days after the date of any payment of Taxes
or Other Taxes, the Borrower shall furnish to the Administrative Agent and the
applicable Lender, at its address referred to in Section 9.01, the original or a
certified copy of a receipt evidencing payment thereof or other evidence of
payment satisfactory to the Administrative Agent.

(e) Delivery of Tax Forms. To the extent required by Applicable Law to reduce or
eliminate withholding or payment of taxes, each Lender and the Administrative
Agent shall deliver to the Borrower, with a copy to the Administrative Agent, on
the Closing Date or concurrently with the delivery of the relevant Assignment
and Acceptance or any accession agreement executed and delivered in accordance
with Section 2.24 or 2.28(a), as applicable, two United States Internal Revenue
Service Forms W-9, Forms W-8ECI, Forms W-8BEN or Forms W-8BEN-E, as applicable
(or successor forms) properly completed and certifying in each case that such
Lender is entitled to a complete exemption from withholding or deduction for or
on account of any United States federal income taxes and backup withholding
taxes. Each such Lender further agrees to deliver to the Borrower, with a copy
to the Administrative Agent, as applicable, two Form W-9, Form W-8BEN, Form
W-8BEN-E or Form W-8ECI, or successor applicable forms or manner of
certification, as the case may be, on or before the date that any such form
expires or becomes obsolete or after the occurrence of any event requiring a
change in the most recent form previously delivered by it to the Borrower,
certifying in the case of a

 

   48    Choice Hotels – Credit Agreement (2018)



--------------------------------------------------------------------------------

Form W-9, Form W-8BEN, Form W-8BEN-E or Form W-8ECI (or successor forms) that
such Lender is entitled to receive payments under this Agreement without
deduction or withholding of any United States federal income taxes (unless in
any such case an event (including without limitation any change in treaty, law
or regulation) has occurred prior to the date on which any such delivery would
otherwise be required which renders such forms inapplicable or the exemption to
which such forms relate unavailable and such Lender notifies the Borrower and
the Administrative Agent that it is not entitled to receive payments without
deduction or withholding of United States federal income taxes) and, in the case
of a Form W-9, Form W-8BEN, Form W-8BEN-E or Form W-8ECI, establishing an
exemption from United States backup withholding tax. If a payment made to a
Lender under any Loan Document would be subject to U.S. federal withholding Tax
imposed by FATCA if such Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to the Borrower
and the Administrative Agent at the time or times prescribed by law and at such
time or times reasonably requested by the Borrower or the Administrative Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Notwithstanding anything in any Loan Document to the
contrary, the Borrower shall not be required to pay additional amounts to any
Lender or the Administrative Agent under Section 2.20 or Section 2.17(c), (i) if
such Lender or the Administrative Agent fails to comply with the requirements of
this Section 2.20(e), other than to the extent that such failure is due to a
Change in Law occurring after the date on which such Lender or the
Administrative Agent became a party to this Agreement or (ii) that are the
result of such Lender’s or the Administrative Agent’s gross negligence or
willful misconduct, as applicable.

(f) Survival. Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower and Lenders
contained in this Section 2.20 shall survive the payment in full of the
Obligations and the termination of the Commitments of all Lenders.

(g) Treatment of Certain Refunds. If the Administrative Agent or a Lender
determines, in its sole but reasonable discretion, that it has received a refund
of any Taxes or Other Taxes as to which it has been indemnified by the Borrower
or with respect to which the Borrower has paid additional amounts pursuant to
this Section, it shall pay to the Borrower an amount equal to such refund (but
only to the extent of indemnity payments made, or additional amounts paid, by
the Borrower under this Section with respect to the Taxes or Other Taxes giving
rise to such refund), net of all reasonable and documented out-of-pocket
expenses of the Administrative Agent or such Lender, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower, upon the
request of the Administrative Agent or such Lender, agrees to repay the amount
paid over to the Borrower (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Administrative Agent or such
Lender in the event the Administrative Agent or such Lender is required to repay
such refund to such Governmental Authority. This paragraph (g) shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its taxes which it deems
confidential) to the Borrower or any other Person.

(h) Indemnification by Lenders. Each Lender shall indemnify the Administrative
Agent within 10 days after demand therefor, for the full amount of any Excluded
Taxes attributable to such Lender that are payable or paid by the Administrative
Agent, and reasonable expenses arising therefrom or with respect thereto,
whether or not such Excluded Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document against any amount due to the
Administrative Agent under this paragraph (h). The agreements in this paragraph
(h) shall survive the resignation and/or replacement of the Administrative
Agent.

 

   49    Choice Hotels – Credit Agreement (2018)



--------------------------------------------------------------------------------

SECTION 2.21 Mitigation by Lenders. If any Lender requests compensation pursuant
to Section 2.17 or Section 2.19, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.20, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, solely in the judgment of such Lender, such
designation or assignment (a) would eliminate or reduce amounts payable pursuant
to Section 2.17, Section 2.19 or Section 2.20, as the case may be, in the future
and (b) would not subject such Lender to any unreimbursed cost or expense and
would not otherwise be practically disadvantageous to such Lender. Failure or
delay on the part of any Lender to demand compensation pursuant to Section 2.17
or Section 2.19 shall not constitute a waiver of such Lender’s right to demand
such compensation, provided that the Borrower shall not be required to
compensate a Lender pursuant to such Sections for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies the Borrower of the event giving rise to such increased costs or
reductions and of such Lender’s intention to claim compensation therefor (except
that if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180 day period referred to above shall be extended to
include the period of retroactive effect thereof).

SECTION 2.22 General Policy of Lenders. Notwithstanding anything in this
Agreement to the contrary, no Lender shall be entitled to compensation under
Section 2.17, Section 2.18, Section 2.19 or Section 2.20 if it shall not be the
general policy or practice of such Lender to demand such compensation in similar
circumstances and unless such demand is generally consistent with such Lender’s
treatment of comparable borrowers of such Lender with respect to similarly
affected commitments or loans; provided, however, that no Lender shall be
obligated to disclose confidential information relating to its other borrowers
to establish its general policies or practices with respect to such
compensation.

SECTION 2.23 Rounding and Other Consequential Changes. Subject to Section 1.03,
without prejudice and in addition to any method of conversion or rounding
prescribed by any EMU Legislation and without prejudice to the respective
obligations of the Borrower to the Administrative Agent and the Lenders and the
Administrative Agent and the Lenders to the Borrower under or pursuant to this
Agreement, except as expressly provided in this Agreement, each provision of
this Agreement, including, without limitation, the right to combine currencies
to effect a set-off, shall be subject to such reasonable changes of
interpretation as the Administrative Agent may from time to time specify to be
necessary or appropriate to reflect the introduction of or change over to the
Euro in Participating Member States.

SECTION 2.24 Increase in Commitments.

(a) After the Closing Date but prior to the Maturity Date, the Borrower shall
have the right to request from time to time additional Commitments
(collectively, the “Additional Commitments”) in an aggregate amount that, when
combined with all prior Incremental Term Loan Facilities, does not exceed
$250,000,000, each which request shall be made by the Borrower giving written
notice (the “Additional Commitment Notice”) to the Administrative Agent such
details with respect thereto as are reasonably requested by the Administrative
Agent. Each request for Additional Commitments shall request Additional
Commitments in an amount not less than $25,000,000 (or such lesser amount
approved by the Administrative Agent). Upon receipt of such request, the
Administrative Agent shall notify the existing Lenders of the requested
Additional Commitments and offer each such Lender an opportunity to participate
at its sole discretion in the Additional Commitments. Any existing Lender that
does not agree (in its sole discretion) to provide a portion of the proposed
Additional Commitments within 10 days after receipt from the Administrative
Agent of such notice shall be deemed to have declined participation in any
amount of such proposed Additional Commitments. Notwithstanding any existing
Lender’s rejection of any portion of the proposed Additional Commitments, each
existing Lender shall remain a Lender hereunder, subject to the terms and
conditions hereof. In addition, the Borrower and the Administrative Agent may
offer to additional proposed Lenders that qualify as Eligible Assignees
(including any required consent of the Administrative Agent and/or the Swingline
Lender, such consent not to be unreasonably withheld) the opportunity to accept
all or a portion of the amount of the proposed Additional Commitments. The
allocation of the Additional Commitments among the Lenders and Eligible

 

   50    Choice Hotels – Credit Agreement (2018)



--------------------------------------------------------------------------------

Assignees who agree to accept any portion thereof shall be made by the Borrower,
in consultation with the Administrative Agent. Upon the effectiveness of the
Additional Commitments, (i) each Eligible Assignee (that is not an existing
Lender) which has been allocated any portion of the Additional Commitments shall
execute an accession agreement to this Agreement, (ii) the Commitments of the
existing Lenders which have been allocated any portion of the Additional
Commitments shall be increased by such amount, (iii) the Pro Rata Percentages of
the Lenders (including the Eligible Assignees as the new Lenders) shall be
adjusted to reflect such allocations, (iv) if applicable, and subject to the
payment of applicable amounts pursuant to Section 2.18 in connection therewith,
the Borrower shall be deemed to have made such borrowings and repayments of the
Revolving Loans, and the Lenders shall make such adjustments of outstanding
Revolving Loans between and among them, as shall be necessary to effect the
reallocation of the Commitments such that, after giving effect thereto, the
Revolving Loans shall be held by the Lenders (including the Eligible Assignees
as the new Lenders) ratably in accordance with their Commitments and (v) other
changes shall be made to the Loan Documents as may be necessary to reflect the
aggregate amount, if any, by which Lenders (including the Eligible Assignees as
the new Lenders) have agreed to increase their respective Commitments or make
new Commitments in response to the Borrower’s request for an increase in the
aggregate Commitments pursuant to this Section 2.24 and which other changes do
not adversely affect the rights of those Lenders who do not elect to increase
their respective Commitments, in each case without the consent of the Lenders
other than those Lenders increasing their Commitments.

(b) Notwithstanding the foregoing, an increase in the aggregate amount of the
Commitments pursuant to Section 2.24(a) shall be effective only if (i) no
Default or Event of Default shall have occurred and be continuing on the date
such increase is to become effective; (ii) each of the representations and
warranties made by the Borrower in this Agreement and the other Loan Documents
shall be true and correct on and as of the date of the Additional Commitment
Notice and the date such increase is to become effective with the same force and
effect as if made on and as of such date (or, if any such representation or
warrant is expressly stated to have been made as of a specific date, as of such
specific date); and (iii) the Administrative Agent shall have received such
documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to the authorization of such increase.

SECTION 2.25 Special Provisions Regarding Revolving Loans.

(a) Upon the occurrence of a Sharing Event, automatically (and without the
taking of any action) (x) all then outstanding Eurocurrency Loans shall be
automatically converted into Eurodollar Loans denominated in Dollars (in an
amount equal to the Equivalent Dollar Amount of the aggregate principal amount
of the Eurocurrency Loans on the date such Sharing Event first occurred, which
Eurodollar Loans denominated in Dollars (i) shall thereafter be deemed to be ABR
Loans and (ii) unless the Sharing Event resulted solely from a termination of
the Commitments of all Lenders pursuant to clause (i) in the last paragraph of
Article VII, shall be immediately due and payable on the date such Sharing Event
has occurred) and (y) unless the Sharing Event resulted solely from a
termination of the Commitments of all Lenders, all accrued and unpaid interest
and other amounts owing with respect to such Eurocurrency Loans shall be
immediately due and payable in Dollars, taking the Equivalent Dollar Amount of
such accrued and unpaid interest and other amounts.

(b) Upon the occurrence of a Sharing Event (i) no further Revolving Loans or
Swingline Loans shall be made, (ii) all amounts from time to time accruing with
respect to, and all amounts from time to time payable on account of, any
outstanding Eurocurrency Loans (including, without limitation, any interest and
other amounts which were accrued but unpaid on the date of such purchase) shall
be payable in Dollars as if such Eurocurrency Loans had originally been made in
Dollars and shall be distributed by the relevant Lenders (or their affiliates)
to the Administrative Agent for the account of the Lenders which made such
Revolving Loans or are participating therein and (iii) the Commitments of the
Lenders and the Swingline Commitment of the Swingline Lender shall be
automatically terminated.

 

   51    Choice Hotels – Credit Agreement (2018)



--------------------------------------------------------------------------------

SECTION 2.26 Replacement of Certain Lenders. In the event any Lender (a) shall
have requested additional compensation from the Borrower under Section 2.17(c),
Section 2.19 or Section 2.20, (b) shall have given notice under Section 2.17 of
its inability to make or maintain as such any Eurocurrency Loan or Floating Rate
Loan, (c) is a Defaulting Lender hereunder, (d) shall have refused to make
Revolving Loans in requested Alternative Currencies under Section 1.05, (e) is a
Non-Consenting Lender, or (f) is a Designated Lender, the Borrower may, at its
sole expense and effort, require such Lender (each, a “Departing Lender”) to
transfer and assign, without recourse (in accordance with and subject to the
restrictions contained in, and the consents required by, Section 9.04) all its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such assigned obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided,
however, that (i) such assignment shall not conflict with any Applicable Law,
(ii) the Borrower shall have received a written consent of the Administrative
Agent in the case of an assignee that is not a Lender, which consent shall not
unreasonably be withheld, and (iii) the Borrower or such assignee shall have
paid to the Departing Lender in immediately available funds the principal of and
interest accrued to the date of such payment on the Loans made by it hereunder
and all other amounts owed to it hereunder. If such Departing Lender does not
execute and deliver to the Administrative Agent a duly completed Assignment and
Acceptance and/or any other documentation necessary to reflect such replacement
within a period of time deemed reasonable by the Administrative Agent after the
later of (x) the date on which the replacement Lender executes and delivers such
Assignment and Acceptance and/or such other documentation and (y) the date on
which the Departing Lender receives all payments described in clause (iii), then
such Departing Lender shall be deemed to have executed and delivered such
Assignment and Acceptance and/or such other documentation as of such date and
the Borrower shall be entitled (but not obligated) to execute and deliver such
Assignment and Acceptance and/or such other documentation on behalf of such
Departing Lender.

SECTION 2.27 Defaulting Lenders. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:

(a) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 9.08(b) and the definition of “Required
Lenders”.

(b) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, or otherwise, and including
any amounts made available to the Administrative Agent for the account of such
Defaulting Lender pursuant to Section 9.06), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Swingline Lender hereunder; third, if so
determined by the Administrative Agent or requested by the Swingline Lender, to
be held as cash collateral for future funding obligations of such Defaulting
Lender of any participation in any Swingline Loan; fourth, as the Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
pro rata in order to (x) satisfy obligations of such Defaulting Lender to fund
Loans under this Agreement and (y) be held as cash collateral for future funding
obligations of such Defaulting Lender of any participation in any Swingline
Loan; sixth, to the payment of any amounts owing to the Administrative Agent,
the Lenders or the Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by the Administrative Agent, any Lender or the
Swingline Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction, provided that if (i) such payment is a payment of the principal
amount of any Revolving Loans or of any funded participations in Swingline Loans
for which such Defaulting Lender has not fully funded its appropriate share and
(ii) such Revolving Loans or funded participations in Swingline Loans were made
at a time when the conditions set forth

 

   52    Choice Hotels – Credit Agreement (2018)



--------------------------------------------------------------------------------

in Section 4.01 were satisfied or waived, such payment shall be applied solely
to pay the Revolving Loans of, and funded participations in Swingline Loans owed
to, all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Revolving Loans of, or funded participations in Swingline Loans
owed to, such Defaulting Lender. Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender or to post cash collateral pursuant to this
Section 2.27(b) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(c) Reallocation of Pro Rata Percentages to Reduce Fronting Exposure. During any
period in which there is a Defaulting Lender, all or any part of such Defaulting
Lender’s obligation to acquire, refinance or fund participations in Swingline
Loans pursuant to Section 2.02(b) shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Pro Rata Percentages (computed
without giving effect to the Commitment of such Defaulting Lender), provided
that (i) each such reallocation shall be given effect only if, at the date the
applicable Lender becomes a Defaulting Lender, no Default or Event of Default
exists, (ii) the representations and warranties set forth in Article III hereof
shall be true and correct in all material respects on and as of the date of such
reallocation with the same effect as though made on and as of such date, except
to the extent such representations and warranties expressly relate to an earlier
date, and (iii) the aggregate obligation of each Non-Defaulting Lender to
acquire, refinance or fund participations in Swingline Loans shall not exceed
the positive difference, if any, of (A) the Commitment of that Non-Defaulting
Lender as decreased in connection with any outstanding Competitive Bid Loan in
accordance with Section 2.01(a) minus (B) the sum of (1) the aggregate
outstanding principal amount of the Revolving Loans of that Lender plus (2) such
Lender’s Pro Rata Percentage of outstanding Swingline Loans. No reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.

(d) Prepayment of Swingline Loans. Promptly on demand by the Swingline Lender or
the Administrative Agent from time to time, the Borrower shall prepay Swingline
Loans in an amount of all Fronting Exposure with respect to the Swingline Lender
(after giving effect to Section 2.27(c)).

(e) Certain Fees.

(i) No Defaulting Lender shall be entitled to receive a Facility Fee pursuant to
Section 2.07(a) for any period during which that Lender is a Defaulting Lender.

(ii) With respect to any fees not required to be paid to any Defaulting Lender
pursuant to clause (i) above, the Borrower shall (x) pay to each Non-Defaulting
Lender that portion of any such fees otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender’s participation in Swingline Loans that
has been reallocated to such Non-Defaulting Lender pursuant to Section 2.27(c),
(y) pay to the Swingline Lender the amount of any such fees otherwise payable to
such Defaulting Lender to the extent allocable to such Swingline Lender’s
Fronting Exposure to such Defaulting Lender, and (z) not be required to pay any
remaining amount of any such fees.

(f) Defaulting Lender Cure. If the Borrower, the Administrative Agent and the
Swingline Lender agree in writing in their sole discretion that a Defaulting
Lender should no longer be deemed to be a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the date specified in
such notice and subject to any conditions set forth therein (which may include
arrangements with respect to any cash collateral), that Lender will, to the
extent applicable, purchase at par that portion of outstanding Revolving Loans
and funded and unfunded participations in Swingline Loans of the other Lenders
or take such other actions as the Administrative Agent may determine to be
necessary to cause the Revolving Loans and funded and unfunded participations in
Swingline Loans to be held on a pro rata basis by the Lenders in accordance with
their Pro Rata Percentages (without giving effect to Section 2.27(c)), whereupon
such Lender will cease to be a Defaulting Lender, provided that no adjustments
will be made retroactively with respect to

 

   53    Choice Hotels – Credit Agreement (2018)



--------------------------------------------------------------------------------

fees accrued or payments made by or on behalf of the Borrower while such Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from such Lender’s having been a Defaulting Lender.

SECTION 2.28 Certain Permitted Amendments.

(a) The Borrower may, by written notice to the Administrative Agent from time to
time beginning on the date that is 18 months after the Closing Date, but not
more than three times during the term of this Agreement (and with no more than
one such offer outstanding at any one time), make one or more offers (each, a
“Loan Modification Offer”) to all the Lenders to make one or more Permitted
Amendments pursuant to procedures reasonably specified by the Administrative
Agent and reasonably acceptable to the Borrower. Such notice shall set forth
(i) the terms and conditions of the requested Permitted Amendment and (ii) the
date on which such Permitted Amendment is requested to become effective (which
shall not be less than 10 Business Days or more than 30 Business Days after the
date of such notice, unless otherwise agreed to by the Administrative Agent).
Notwithstanding anything to the contrary in Section 9.08, each Permitted
Amendment shall only require the consent of the Borrower, the Administrative
Agent and those Lenders that accept the applicable Loan Modification Offer (such
Lenders, the “Accepting Lenders”), and each Permitted Amendment shall become
effective only with respect to the Loans and Commitments of the Accepting
Lenders. In connection with any Loan Modification Offer, the Borrower may, at
its sole option, terminate the aggregate Commitments of one or more of the
Lenders that are not Accepting Lenders, and in connection therewith shall repay
in full all outstanding Loans, and accrued but unpaid interest and fees (along
with any amount owing pursuant to Section 2.18), at such time owing to such
terminated Lender, with such termination taking effect, and any related
repayment being made, upon the effectiveness of the Permitted Amendment.
Additionally, to the extent the Borrower has terminated the Commitments of such
Lenders, it may request any other Eligible Assignee (including any required
consent of the Administrative Agent and/or the Swingline Lender, such consent
not to be unreasonably withheld) to provide a commitment to make loans on the
terms set forth in such Loan Modification Offer in an amount not to exceed the
amount of the Commitments terminated pursuant to the preceding sentence,
provided that each Eligible Assignee (that is not an existing Lender) shall
execute an accession agreement to this Agreement. Upon the effectiveness of any
Permitted Amendment and any termination of any Lender’s Commitments (and any
related repayment of Loans and unpaid interest and fees) pursuant to this
section and any related commitment of an Eligible Assignee with respect to such
terminated Commitments, subject to the payment of applicable amounts pursuant to
Section 2.18 in connection therewith, the Borrower shall be deemed to have made
such borrowings and repayments of the Loans, and the Lenders shall make such
adjustments of outstanding Loans between and among them, as shall be necessary
to effect the reallocation of the Commitments such that, after giving effect
thereto, the Loans shall be held by the Lenders (including the Eligible
Assignees as the new Lenders) ratably in accordance with their Commitments.

(b) The Borrower and each Accepting Lender shall execute and deliver to the
Administrative Agent a Loan Modification Agreement and such other documentation
as the Administrative Agent shall reasonably specify to evidence the acceptance
of the Permitted Amendments and the terms and conditions thereof. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Loan Modification Agreement. Each of the parties hereto hereby agrees
that, upon the effectiveness of any Loan Modification Agreement, this Agreement
shall be deemed amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Permitted Amendment evidenced thereby and
only with respect to the Loans and Commitments of the Accepting Lenders,
including any amendments necessary to treat the applicable Loans and/or
Commitments of the Accepting Lenders as a new “Class” of loans and/or
commitments hereunder. Notwithstanding the foregoing, no Permitted Amendment
shall become effective unless the Administrative Agent, to the extent reasonably
requested by the Administrative Agent, shall have received legal opinions, board
resolutions, officer’s and secretary’s certificates and other documentation
consistent with those delivered on the Closing Date under this Agreement.

 

   54    Choice Hotels – Credit Agreement (2018)



--------------------------------------------------------------------------------

(c) “Permitted Amendments” means any or all of the following: (i) an extension
of the Maturity Date, (ii) an increase in the interest rate with respect to the
Loans and/or Commitments of the Accepting Lenders, (iii) the inclusion of
additional fees to be payable to the Accepting Lenders in connection with the
Permitted Amendment (including any upfront fees), (iv) such amendments to this
Agreement and the other Loan Documents as shall be appropriate, in the
reasonable judgment of the Administrative Agent, to provide the rights and
benefits of this Agreement and other Loan Documents to each new “Class” of loans
and/or commitments resulting therefrom, provided that (A) the allocation of the
participation exposure with respect to any then-existing or subsequently made
Swingline Loan as between the commitments of such new “Class” and the
Commitments of the then-existing Lenders shall be made on a pro rata basis as
between the commitments of such new “Class” and the Commitments of the
then-existing Lenders, (B) the Swingline Commitment may not be extended without
the prior written consent of the Swingline Lender, and only to the extent the
Swingline Commitment so extended does not exceed the aggregate Commitments
extended pursuant to clause (i) above, (C) payments of principal and interest on
Loans (including loans of Accepting Lenders) shall continue to be shared pro
rata in accordance with Section 2.11(c), except that notwithstanding
Section 2.11(c) the Loans and Commitments of the Lenders that are not Accepting
Lenders may be repaid and terminated on their applicable Maturity Date, without
any pro rata reduction of the Commitments and repayment of loans of Accepting
Lenders with a different Maturity Date, and (v) such other amendments to this
Agreement and the other Loan Documents as shall be appropriate, in the
reasonable judgment of the Administrative Agent, to give effect to the foregoing
Permitted Amendments.

(d) This Section 2.28 shall supersede any provision in Section 9.08 to the
contrary. Notwithstanding any reallocation into extending and non-extending
“Classes” in connection with a Permitted Amendment, all Loans to the Borrower
under this Agreement shall rank pari passu in right of payment.

SECTION 2.29 Reallocation of Lender Pro Rata Percentage; No Novation; Guarantor
Release. On the Closing Date, the Loans made under the Existing Agreement shall
be deemed to have been made under this Agreement, without the execution by the
Borrower or the Lenders of any other documentation, and all such Loans currently
outstanding shall be deemed to have been simultaneously reallocated among the
Lenders as follows:

(a) On the Effective Date, each Lender that will have a greater Pro Rata
Percentage of the Facility upon the Effective Date than its Pro Rata Percentage
(under and as defined in the Existing Agreement) of the Facility (under and as
defined in the Existing Agreement) immediately prior to the Effective Date
(each, a “Facility Purchasing Lender”), without executing an Assignment and
Acceptance, shall be deemed to have purchased assignments pro rata from each
Lender (under and as defined in the Existing Agreement) that will have a smaller
Pro Rata Percentage of the Facility upon the Effective Date than its Pro Rata
Percentage (under and as defined in the Existing Agreement) of the Facility
(under and as defined in the Existing Agreement) immediately prior to the
Effective Date (each, a “Facility Selling Lender”) in all such Facility Selling
Lender’s rights and obligations under this Agreement and the other Loan
Documents as a Lender (collectively, the “Facility Assigned Rights and
Obligations”) so that, after giving effect to such assignments, each Lender
shall have its respective Commitment as set forth in Schedule 2.01 hereto and a
corresponding Pro Rata Percentage of all Loans then outstanding under the
Facility. Each such purchase hereunder shall be for a purchase price equal to
the principal amount of the Loans at par and without recourse, representation or
warranty, except that each Facility Selling Lender shall be deemed to represent
and warrant to each Facility Purchasing Lender that the Facility Assigned Rights
and Obligations of such Facility Selling Lender are not subject to any Liens
created by that Facility Selling Lender. For the avoidance of doubt, in no event
shall the aggregate amount of each Lender’s Loans outstanding at any time exceed
its Commitment as set forth in Schedule 2.01 hereto.

(b) The Borrower shall, upon written demand by any Lender, with a copy of such
demand to the Administrative Agent, promptly compensate such Lender for and hold
such Lender harmless from any loss, cost or expense incurred by it as a result
of the reallocations set forth in Section 2.29(a) above in respect of Eurodollar
Loans or Eurocurrency Loans to the extent such reallocations take place on a day
other than the last day of the Interest Period for such Eurodollar Loans or
Eurocurrency Loans. The Borrower shall also, upon

 

   55    Choice Hotels – Credit Agreement (2018)



--------------------------------------------------------------------------------

written demand by any Facility Selling Lender that is transferring all of its
rights and obligations under this Agreement (with a copy of such demand to the
Administrative Agent), promptly compensate such Facility Selling Lender for and
hold such Facility Selling Lender harmless from any loss, cost or expense
incurred by it as a result of such reallocations to the extent the reallocations
set forth in Section 2.29(a) above in respect of Eurodollar Loans or
Eurocurrency Loans take place on a day other than the last day of the Interest
Period for such Eurodollar Loans or Eurocurrency Loans. Each such Facility
Selling Lender shall be a third party beneficiary of this Section 2.29(b).
Notwithstanding anything to the contrary contained in this Agreement, as of the
Effective Date, all Interest Periods (under and as defined in the Existing
Agreement) in respect of outstanding Loans (under and as defined in the Existing
Agreement) that are Eurodollar Loans or Eurocurrency Loans (under and as such
terms are defined in the Existing Agreement) shall end on and as of the
Effective Date and the Lenders (under and as defined in the Existing Agreement)
immediately prior to the Effective Date shall be entitled to payment from the
Borrower of all accrued interest on any such Eurodollar Loans or Eurocurrency
Loans (under and as such terms are defined in the Existing Agreement)
outstanding immediately prior the Effective Date on the Effective Date.

(c) The Administrative Agent shall calculate the net amount to be paid or
received by each Lender in connection with the assignments effected hereunder on
the Effective Date. Each Lender required to make a payment pursuant to this
Section shall make the net amount of its required payment available to the
Administrative Agent, in same day funds, at the office of the Administrative
Agent not later than 12:00 P.M. (New York time) on the Effective Date. The
Administrative Agent shall distribute on the Effective Date the proceeds of such
amounts to the Lenders entitled to receive payments pursuant to this Section,
pro rata in proportion to the amount each such Lender is entitled to receive at
the primary address set forth in Schedule 2.01 hereto or at such other address
as such Lender may request in writing to the Administrative Agent.

(d) Except as provided in Section 2.29(e) below, nothing in this Agreement shall
be construed as a discharge, extinguishment or novation of the Obligations of
the Loan Parties (under and as defined in the Existing Agreement) outstanding
under the Existing Agreement or the Loan Documents (under and as defined in the
Existing Agreement), which Obligations shall remain outstanding under this
Agreement after the date hereof as “Loans” except as expressly modified hereby
or by instruments executed concurrently with this Agreement.

(e) Each of the parties hereto agree that effective as of the date hereof, each
Guarantor (as defined under the Existing Agreement) is automatically and without
further action hereby released from all of its obligations under the Existing
Agreement, the Guarantee Agreement (as defined under the Existing Agreement) and
the other Loan Documents (as defined under the Existing Agreement) and the
Guarantee Agreement (as defined under the Existing Agreement) is hereby
terminated. The Administrative Agent shall execute such additional documentation
as the Borrower may reasonably request to evidence such release.

(f) On the Effective Date the Borrower shall pay to the Administrative Agent
(under and as defined in the Existing Agreement) for the benefit of each Lender
(under and as defined in the Existing Agreement) the Facility Fee (under and as
defined in the Existing Agreement) due and payable under the Existing Agreement
up to but not including the Effective Date.

SECTION 2.30 Designated Borrowers.

(a) The Company may, at any time or from time to time, upon not less than five
(5) Business Days’ notice to the Administrative Agent and the Lenders, designate
one or more Wholly Owned Subsidiaries as Borrowers hereunder by furnishing to
the Administrative Agent a letter (a “Designation Letter”) in duplicate, in
substantially the form of Exhibit A-9 hereto, duly completed and executed by the
Company and such Wholly Owned Subsidiary. Upon the effectiveness of any such
designation of a Wholly Owned Subsidiary as provided in Section 2.30(c), such
Subsidiary shall be a Designated Borrower and a Borrower entitled to borrow
Loans on and subject to the terms and conditions of this Agreement. The
Administrative Agent shall promptly notify each Lender of each Designation
Letter by the Company and the identity of each Wholly Owned Subsidiary
designated as a Borrower thereunder.

 

   56    Choice Hotels – Credit Agreement (2018)



--------------------------------------------------------------------------------

(b) Following the delivery of a Designation Letter pursuant to Section 2.30(a),
the Company shall, promptly upon the request of the Administrative Agent or any
Lender, supply such documentation and other evidence as is reasonably requested
by the Administrative Agent or any Lender in order for the Administrative Agent
and the Lender to carry out and be satisfied it has complied with the results of
all necessary “know your customer” or other similar checks under all applicable
laws and regulations. In addition, as soon as practicable, and in any event not
later than ten Business Days after the Company’s delivery of the Designation
Letter, any Lender that (i) has not determined that it is legally permitted and
operationally capable, without incurring material costs (to the extent not
reimbursed by the Company), directly or through assignment to an Affiliate of
such Lender pursuant to Section 9.04 (after such Lender’s use of reasonable
efforts to obtain such legal permission and operational capability without
incurring material costs (to the extent not reimbursed by the Company)), to lend
to, establish credit for the account of and/or do business with the proposed
Designated Borrower, (ii) has determined that the making of a Loan to the
proposed Designated Borrower would reasonably be expected to subject such Lender
to material adverse tax consequences, (iii) is required or has determined that
it is prudent to register or file in the jurisdiction of the proposed Designated
Borrower and does not wish to do so, (iv) is restricted by operational or
administrative procedures or other applicable internal policies from extending
credit under this Agreement to Persons in the jurisdiction in which the proposed
Designated Borrower is located or (v) is restricted by operational or
administrative procedures or other applicable internal policies from making a
Loan to the proposed Designated Borrower unless such Loan consists of a separate
tranche which has not been created (a “Designated Lender”) shall so notify the
Company and the Administrative Agent in writing. If a Designated Lender has so
notified the Company and the Administrative Agent, the Company may at its option
notify the Administrative Agent and such Designated Lender that the Commitments
of such Designated Lender shall be terminated, which termination shall not be
effective unless and until such Designated Lender shall have received payment in
same day funds of an amount equal to the outstanding principal amount of its
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder.

(c) A Designation Letter shall become effective on the later to occur of (i) the
twelfth Business Day following delivery thereof unless a Lender has identified
itself as a Designated Lender within the time period specified in
Section 2.30(b), in which case, the Designation Letter for such Wholly Owned
Subsidiary will not be effective unless and until either the Commitments of each
Designated Lender have been terminated in accordance with Section 2.30(b) or all
Lenders cease to be Designated Lenders with respect to such Designated Borrower
and (ii) the date upon which, to the extent required by the Administrative
Agent, (x) the Administrative Agent has received a Beneficial Ownership
Certification with respect to such proposed Designated Borrower(s) and (y) the
conditions set forth in clauses (a), (d), (f), (g), (h), (j), (m) and (n) of
Section 4.02 have been satisfied with respect to such proposed Designated
Borrower(s).

(d) So long as all principal of and interest on all Loans made to any Designated
Borrower have been paid in full, the Company may terminate the status of such
Borrower as a Borrower hereunder by furnishing to the Administrative Agent a
letter (a “Termination Letter”) in substantially the form of Exhibit A-10
hereto, duly completed and executed by the Company. Any Termination Letter
furnished hereunder shall be effective upon receipt by the Administrative Agent,
which shall promptly notify the Lenders, whereupon the Lenders shall promptly
deliver to the Company (through the Administrative Agent) the Notes, if any, of
such former Borrower. Notwithstanding the foregoing, the delivery of a
Termination Letter with respect to any Borrower shall not terminate (i) any
obligation of such Borrower that remains unpaid at the time of such delivery
(including without limitation any obligation arising thereafter in respect of
such Borrower under Section 2.20 or Section 2.17(c) or (ii) the obligations of
the Company under Article X with respect to any such unpaid obligations.

(e) The Obligations of the Company and each Designated Borrower that is a
Domestic Subsidiary shall be joint and several in nature and the Obligations of
all Designated Borrowers that are Foreign Subsidiaries shall be several in
nature.

 

   57    Choice Hotels – Credit Agreement (2018)



--------------------------------------------------------------------------------

SECTION 2.31 Incremental Term Loan Facility.

(a) The Borrower may, at any time, by written notice to the Administrative
Agent, request that a portion of the available Additional Commitments permitted
under Section 2.24 be designated as an incremental term loan (each, an
“Incremental Term Loan Facility”) to be made available by the existing Lenders
and/or Additional Incremental Term Loan Lenders, and to be effective as of the
date specified in such notice (the “Incremental Term Loan Date”) specified in
the related notice to Agent; provided, however, that in no event shall the
amount of any Incremental Term Loan Facility be less than $25,000,000 or, when
combined with any and all prior Incremental Term Loan Facilities and Additional
Commitments, exceed $250,000,000. In no event shall any Lender be required to
participate in any Incremental Term Loan Facility.

(b) The notice from the Borrower pursuant to this Section 2.31 shall set forth
the requested amount and proposed terms of each Incremental Term Loan Facility.
Each Incremental Term Loan Facility may be made by any existing Lender (it being
understood that no existing Lender shall have any obligation to commit to fund
any portion of an Incremental Term Loan Facility unless it shall otherwise agree
nor shall the Borrower be obligated to offer any such Lender the opportunity to
fund any portion of any Incremental Term Loan Facility) or by any other banks or
lending institutions that are reasonably acceptable to the Administrative Agent,
the Joint Lead Arrangers and the Borrower (any such other Person being called an
“Additional Incremental Term Loan Lender”).

(c) Commitments in respect of an Incremental Term Loan Facility shall become
Commitments under this Agreement pursuant to an amendment (each, an “Incremental
Term Loan Amendment”) to this Agreement and, as appropriate, the other Loan
Documents, executed by the Loan Parties, each Incremental Term Loan Lender and
the Administrative Agent. Each Incremental Term Loan Amendment may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of Administrative Agent and the Borrower, to effect the provisions of
this Section 2.31. Subject to the provisions of this Section 2.31 and
notwithstanding the provisions of Section 9.08, no approval from the Required
Lenders or all Lenders will be required in connection with the implementation of
an Incremental Term Loan Facility and the Administrative Agent and the
Incremental Term Loan Lenders providing an Incremental Term Loan Facility shall
be permitted to enter into such amendments to the Loan Documents as are
necessary to give effect to such Incremental Term Loan Facility.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to each of the Lenders that:

SECTION 3.01 Organization; Powers. Each of the Borrower and the Restricted
Subsidiaries (a) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, except, in the case of any
Restricted Subsidiary whose failure to be validly existing or in good standing
could not reasonably be expected to have a Material Adverse Effect, (b) has all
requisite power and authority to own its property and assets and to carry on its
business as now conducted and as proposed to be conducted, except where the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect, (c) is qualified to do business in every jurisdiction where such
qualification is required, except where the failure so to qualify could not
reasonably be expected to result in a Material Adverse Effect, and (d) in the
case of each Loan Party, has the power and authority to execute, deliver and
perform its obligations under each Loan Document to which it is party and each
other agreement or instrument contemplated thereby and in the case of the
Borrower, to borrow and incur other obligations hereunder.

 

   58    Choice Hotels – Credit Agreement (2018)



--------------------------------------------------------------------------------

SECTION 3.02 Authorization. The execution, delivery and performance by each Loan
Party of the Loan Documents to which it is to be a party and in the case of the
Borrower the borrowings of the Loans, the use of proceeds thereof (collectively,
the “Transactions”) (a) have been duly authorized by all requisite action,
including approval of such Loan Party’s Board of Directors (if applicable) and
if required, stockholder action on the part of such Loan Party, or, in the case
of the use of proceeds thereof, will be so authorized in the ordinary course
after the Closing Date, and (b) will not (i) violate (A) any provision of law,
statute, rule or regulation applicable to the Borrower or any Subsidiary if such
matter could reasonably be expected to have a Material Adverse Effect, or of the
certificate or articles of incorporation or other constitutive documents or
by-laws of the Borrower or any Subsidiary, (B) any order of any Governmental
Authority if such matter could reasonably be expected to have a Material Adverse
Effect or (C) any provision of any indenture, agreement or other instrument to
which the Borrower or any Subsidiary is a party or by which any of them or any
of their property is or may be bound if such matter could reasonably be expected
to have a Material Adverse Effect, (ii) be in conflict with, result in a breach
of or constitute (alone or with notice or lapse of time or both) a default under
any such indenture, agreement or other instrument if such matter could
reasonably be expected to have a Material Adverse Effect or (iii) result in the
creation or imposition of any Lien (other than pursuant to the Loan Documents or
the Indenture) upon or with respect to any property or assets now owned or
hereafter acquired by the Borrower or any Restricted Subsidiary.

SECTION 3.03 Enforceability. This Agreement has been duly executed and delivered
by the Borrower and constitutes, and each other Loan Document when executed and
delivered by the Loan Parties party thereto will constitute, a legal, valid and
binding obligation of the Borrower and the other Loan Parties enforceable
against the Borrower and the other Loan Parties in accordance with its terms,
except as may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium, or similar laws affecting the enforcement of creditors’ rights
generally and by general principles of equity.

SECTION 3.04 Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Transactions, except such as have
been made or obtained and are in full force and effect or will be made or
obtained in accordance with applicable laws, except when failure to obtain any
such consents or approvals could not reasonably be expected to cause a Material
Adverse Effect or jeopardize enforceability of any of the Loan Documents.

SECTION 3.05 Financial Statements. The Borrower has heretofore furnished to
Administrative Agent (i) the Consolidated balance sheets and statements of
income and cash flow of the Borrower and its Consolidated Subsidiaries as of and
for the fiscal year ended December 31, 2017, audited and accompanied by the
opinion of Ernst & Young LLP, independent public accountants and (ii) the
unaudited Consolidated balance sheets and statements of income and cash flow of
the Borrower and its Consolidated Subsidiaries as of and for the fiscal quarter
ended March 31, 2018 certified by the Financial Officer of the Borrower. Such
financial statements present fairly in all material respects the financial
condition and results of operations of the Borrower and its Consolidated
Subsidiaries as of such dates and for such periods. Such balance sheets and the
notes thereto disclose all material liabilities, direct or contingent, of the
Borrower and its Consolidated Subsidiaries as of the dates thereof. Such
financial statements were prepared in accordance with GAAP applied on a
consistent basis.

SECTION 3.06 No Material Adverse Change. As of the date hereof, there has been
no material adverse change in the business, assets, operations, property, or
financial condition of the Borrower, its Domestic Subsidiaries that are
Restricted Subsidiaries and its Foreign Subsidiaries, taken as a whole, since
December 31, 2017, not previously disclosed in writing to the Administrative
Agent or Lenders or disclosed in public filings of the Borrower made with the
Securities and Exchange Commission prior to the Closing Date and publicly
available electronically at www.sec.gov or www.choicehotels.com (it being
understood that changes in general economic conditions shall not be deemed to
constitute such a material adverse change).

 

   59    Choice Hotels – Credit Agreement (2018)



--------------------------------------------------------------------------------

SECTION 3.07 Title to Properties; Possession Under Leases.

(a) Each of the Borrower and the Restricted Subsidiaries has good and marketable
title to, or valid leasehold interests in, all its properties and assets, except
(i) for minor defects in title that do not interfere with its ability to conduct
its business as currently conducted or to utilize such properties and assets for
their intended purposes or (ii) where such failure would not otherwise,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. All such material properties and assets are free and clear of
Liens, other than Liens permitted by Section 6.02(a).

(b) Each of the Borrower and the Restricted Subsidiaries has complied with all
obligations under all leases to which it is a party and all such leases are in
full force and effect, except to the extent any failure to do so would not
reasonably be expected to have a Material Adverse Effect. Each of the Borrower
and the Subsidiaries enjoys peaceful and undisturbed possession under all such
material leases, except to the extent any failure to do so would not reasonably
be expected to have a Material Adverse Effect.

SECTION 3.08 [Reserved].

SECTION 3.09 Litigation; Compliance with Laws.

(a) There are not any actions, suits or proceedings at law or in equity or by or
before any Governmental Authority now pending or, to the knowledge of any
Responsible Officer of the Borrower, threatened against or affecting the
Borrower or any Restricted Subsidiary or any business, property or rights of any
such Person and to the knowledge of any Responsible Officer of the Borrower
there are not any investigations now pending or threatened against the Borrower
or any Restricted Subsidiary, in each case, (i) which involve any Loan Document
or the Transactions (excluding any such actions, suits or proceedings threatened
by the Lenders or the Administrative Agent) or (ii) as to which there is a
reasonable probability of an adverse determination and which, if such probable
adverse determination occurred, could, individually or in the aggregate,
reasonably be anticipated to result in a Material Adverse Effect.

(b) To the best knowledge of any Responsible Officer of the Borrower, neither
the Borrower nor any of the Subsidiaries is in violation of any law, rule or
regulation, or in default with respect to any judgment, writ, injunction or
decree of any Governmental Authority, where such violation or default could
reasonably be anticipated to result in a Material Adverse Effect.

SECTION 3.10 Agreements.

(a) Neither the Borrower nor any of the Subsidiaries is a party to any agreement
or instrument or subject to any corporate or other restriction that has resulted
or could reasonably be anticipated to result in a Material Adverse Effect.

(b) Neither the Borrower nor any of its Subsidiaries is in default in any manner
under any provision of any indenture or other agreement or instrument evidencing
Indebtedness, or any other material agreement or instrument to which it is a
party or by which it or any of its properties or assets are or may be bound,
where such default could reasonably be anticipated to result in a Material
Adverse Effect.

SECTION 3.11 Federal Reserve Regulations.

(a) Neither the Borrower nor any of the Subsidiaries is engaged principally, or
as one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying Margin Stock.

(b) Following application of the proceeds of each Loan, not more than
twenty-five percent (25%) of the value of the assets of the Borrower will be
Margin Stock. No part of the proceeds of any Loan has been used for any purpose
that violates the provisions of Regulations T, U or X.

 

   60    Choice Hotels – Credit Agreement (2018)



--------------------------------------------------------------------------------

SECTION 3.12 Investment Company Act. Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 3.13 Use of Proceeds. The Borrower will use the proceeds of the Loans in
accordance with Section 5.08.

SECTION 3.14 Tax Returns. Each of the Borrower and the Restricted Subsidiaries
has filed or caused to be filed all Federal, state, local and foreign tax
returns required to have been filed by it and has paid or caused to be paid all
taxes shown to be due and payable on such returns or on any assessments received
by it, except, in each case, (a) taxes that are being contested in good faith by
appropriate proceedings and for which the Borrower or such Subsidiary shall have
set aside on its books reserves as shall be required in conformity with GAAP or
(b) to the extent that the failure to do so would not reasonably be expected to
have a Material Adverse Effect.

SECTION 3.15 No Material Misstatements. No information, report, financial
statement, exhibit or schedule (other than information of a general economic or
industry nature) furnished by or on behalf of the Borrower to the Administrative
Agent or any Lender in connection with the negotiation of any Loan Document or
included therein or delivered pursuant thereto (as modified or supplemented by
other information so furnished) contained or contains any untrue statement of
material fact or omitted or omits to state any material fact necessary to make
the statements therein, in the light of the circumstances under which they were
or are made, not materially misleading, provided that notwithstanding the
foregoing with respect to financial projections, financial projections shall, to
the actual knowledge of the chief financial officer, represent good faith
estimates of the financial condition and operations of the Borrower and its
Subsidiaries (using assumptions that the chief financial officer believes in
good faith to be reasonable at the time prepared and made available, it being
recognized by the Administrative Agent and the Lenders that such projections are
not to be viewed as facts or guaranties of future performance, that actual
results during the period or periods covered by such projections may differ from
the projected results and that such differences may be material and that the
Borrower makes no representation that such projections will in fact be
realized).

SECTION 3.16 Employee Benefit Plans. Except as would not reasonably be expected
to have a Material Adverse Effect, with respect to each of the Plans, (i) each
of the Borrower and its ERISA Affiliates is in compliance in all material
respects with the applicable provisions of ERISA and the regulations and
published interpretations thereunder, (ii) no Reportable Event has occurred as
to which the Borrower or any ERISA Affiliate was required to file a report with
the PBGC, (iii) the present value of all benefit liabilities under each Plan
(based on those assumptions used to fund such Plan) did not, as of the last
annual valuation date applicable thereto, exceed the value of the assets of such
Plan, (iv) neither the Borrower nor any ERISA Affiliate has incurred any
Withdrawal Liability or any other liability under Title IV of ERISA (other than
premiums not yet due) that remains unpaid , (v) neither the Borrower nor any
ERISA Affiliate has received any notification that any Multiemployer Plan is in
reorganization or has been terminated within the meaning of Title IV of ERISA,
and to the best knowledge of any Responsible Officer of the Borrower no
Multiemployer Plan is reasonably expected to be in reorganization or to be
terminated, and (vi) neither the Borrower nor any ERISA Affiliate has received
any notice from the PBGC regarding the funded status of any Plan.

SECTION 3.17 Environmental Matters. Except with respect to matters that
individually or in the aggregate would not reasonably be expected to have a
Material Adverse Effect, the Borrower and each Restricted Subsidiary has
complied with all Federal, state, local and other statutes, ordinances, orders,
judgments, rulings and regulations relating to environmental pollution or to
environmental regulation or control or to employee health or safety. Except with
respect to matters that individually or in the aggregate would not reasonably be
expected to have a Material Adverse Effect, neither the Borrower nor any
Restricted Subsidiary has received notice of any failure so to comply. Except
with respect to matters that individually or in the aggregate would not
reasonably be expected to have a Material Adverse Effect, the Borrower’s and the
Subsidiaries facilities do not manage any hazardous wastes, hazardous
substances, hazardous materials, toxic substances, toxic pollutants or
substances similarly denominated, as those terms or similar terms are used in
the

 

   61    Choice Hotels – Credit Agreement (2018)



--------------------------------------------------------------------------------

Resource Conservation and Recovery Act, the Comprehensive Environmental Response
Compensation and Liability Act, the Hazardous Materials Transportation Act, the
Toxic Substance Control Act, the Clean Air Act, the Clean Water Act or any other
applicable law, in violation of any such law or any regulations promulgated
pursuant thereto.

SECTION 3.18 Solvency. As of the Effective Date, with respect to the Borrower
and the Restricted Subsidiaries, collectively, (a) the fair valuation of and the
present fair saleable value of their assets, measured on a going concern basis,
exceed the amount that will be required to be paid on or in respect of their
existing debts and other probable liabilities at a fair valuation (including
contingencies) as such debts and liabilities mature, as such value and such
liabilities are determined in accordance with Sections 101 of the Bankruptcy
Code or Sections 1 and 2 of the Uniform Fraudulent Transfer Act, (b) their
assets do not constitute unreasonably small capital for the Borrower and the
Restricted Subsidiaries to carry out their businesses as now conducted and as
proposed to be conducted and (c) they do not intend to incur debts or
liabilities beyond their ability to pay such debts and liabilities as they
mature.

SECTION 3.19 OFAC. No Loan Party is a Person that is, or is owned or controlled
by Persons that are (i) the subject of any Sanctions or (ii) located, organized
or resident in a country or territory that is, or whose government is, the
subject of Sanctions.

SECTION 3.20 Intellectual Property. Except as could not reasonably be expected
to have a Material Adverse Effect:

(a) The Borrower and each of its Restricted Subsidiaries owns or has the right
to use, under valid license agreements or otherwise, all material patents,
licenses, franchises, trademarks, trademark rights, trade names, trade name
rights, trade secrets and copyrights (collectively, “Intellectual Property”)
necessary to the conduct of their respective businesses as now conducted,
without known conflict with any patent, license, franchise, trademark, trade
secret, trade name, copyright, or other proprietary right of any other Person;

(b) The Borrower and each of its Restricted Subsidiaries have taken all such
steps as they deem reasonably necessary to protect their respective rights under
and with respect to such Intellectual Property;

(c) To the knowledge of any Responsible Officer of the Borrower, no claim has
been asserted in writing by any Person with respect to the use of any
Intellectual Property by the Borrower or any of its Restricted Subsidiaries, or
challenging or questioning the validity of any Intellectual Property; and

(d) The use of such Intellectual Property by the Borrower and each of its
Restricted Subsidiaries does not infringe on the rights of any Person, subject
to such claims and infringements as do not, in the aggregate, give rise to any
material liabilities on the part of the Borrower or any of its Restricted
Subsidiaries.

SECTION 3.21 Anti-Corruption Laws. The Borrower, the Guarantors, and all of
their respective Subsidiaries and, to the knowledge of any Responsible Officer
of the Borrower or any Guarantor, all directors, officers, employees, agents or
Affiliates thereof, are in compliance in all material respects with applicable
Sanctions and Anti-Corruption Laws, the Trading with the Enemy Act and the
Patriot Act.

SECTION 3.22 EEA Financial Institution. None of the Loan Parties or any their
respective Subsidiaries is an EEA Financial Institution.

SECTION 3.23 Beneficial Ownership. As of the Closing Date, the information
included in the Beneficial Ownership Certification delivered by the Borrower
prior to the Closing Date is true and correct in all respects.

 

   62    Choice Hotels – Credit Agreement (2018)



--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS OF LENDING

The effectiveness of this Agreement and the obligations of the Lenders to make
Loans hereunder are subject to the satisfaction of the following conditions:

SECTION 4.01 All Credit Events. On the date of the making of each Loan (each
such event being called a “Credit Event”):

(a) The Administrative Agent shall have received a notice of such Credit Event
as required by Section 2.03, Section 2.04, or Section 2.10, as the case may be.

(b) The representations and warranties set forth in Article III hereof shall be
true and correct in all material respects on and as of the date of such Credit
Event with the same effect as though made on and as of such date, unless
qualified as to materiality or Material Adverse Effect, in which case such
representations and warranties shall be true and correct in all respects and
except to the extent such representations and warranties expressly relate to an
earlier date, in which case such representations and warranties shall have been
true and correct on and as of such earlier date.

(c) No Default or Event of Default shall have occurred and be continuing. Each
Credit Event shall be deemed to constitute a representation and warranty by the
Borrower on the date of such Credit Event as to the matters specified in
paragraphs (b) and (c) of this Section 4.01.

SECTION 4.02 First Credit Event. On the Effective Date:

(a) The Administrative Agent shall have received (i) a copy of the certificate
or articles of incorporation (or analogous documents) and all amendments thereto
of each Loan Party certified as of a recent date by the Secretary of State (or
other appropriate Governmental Authority) of the state (or country) of its
organization or such other evidence as is reasonably satisfactory to the
Administrative Agent; (ii) a certificate as to the good standing (or other
analogous certification to the extent available) of each Loan Party as of a
recent date, from the appropriate Secretary of State (or other appropriate
Governmental Authority) or such other evidence as is reasonably satisfactory to
the Administrative Agent; (iii) a certificate of the Secretary or Assistant
Secretary of each Loan Party dated the Effective Date and certifying (A) that
attached thereto is a true and complete copy of the by-laws (or such other
analogous documents to the extent available) of such Loan Party as in effect on
the Effective Date and at all times since a date prior to the date of the
resolutions described in clause (B) below, (B) that attached thereto is a true
and complete copy of resolutions duly adopted by the Board of Directors of such
Loan Party authorizing the execution, delivery and performance of the Loan
Documents to which it is party, and in the case of the Borrower, the borrowings
hereunder, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect, (C) that the certificate or articles
of incorporation (or analogous documents) of such Loan Party have not been
amended since the date of the last amendment thereto shown on the certificate of
good standing (or other analogous certification or such other evidence
reasonably satisfactory to the Administrative Agent) furnished pursuant to
clause (i) or (ii) above, and (D) as to the incumbency and specimen signature of
each officer executing any Loan Document or any other document delivered in
connection herewith on behalf of such Loan Party; (iv) a certificate of another
officer as to the incumbency and specimen signature of the Secretary or
Assistant Secretary executing the certificate pursuant to (iii) above; and
(v) such other documents as the Administrative Agent or the Lenders may
reasonably request.

(b) The Administrative Agent shall have received a certificate of the Borrower,
dated the Effective Date and signed by a Financial Officer of the Borrower
confirming compliance with the conditions precedent set forth in paragraphs
(b) and (c) of Section 4.01.

 

   63    Choice Hotels – Credit Agreement (2018)



--------------------------------------------------------------------------------

(c) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date.

(d) The Administrative Agent shall have received a favorable written opinion of
Hogan Lovells US LLP, special counsel to the Borrower, dated the Effective Date
and addressed to the Administrative Agent and the Lenders, in form and substance
satisfactory to the Administrative Agent and the Lenders, and the Borrower
hereby instructs such counsel to deliver such opinion to the Administrative
Agent.

(e) Neither the Borrower nor any of its Restricted Subsidiaries shall have
outstanding any Indebtedness, other than (i) Indebtedness incurred under the
Loan Documents and (ii) other Indebtedness permitted under Section 6.01 and
outstanding on the Effective Date.

(f) No condition, circumstance, action, suit, investigation or proceeding is
pending or, to the knowledge of the Borrower, threatened in any court or before
any arbitrator or Governmental Authority that could be reasonably be expected to
have a Material Adverse Effect.

(g) The Administrative Agent shall have received counterparts of all Loan
Documents signed on behalf of each applicable Loan Party.

(h) The Administrative Agent shall have received an original Note duly executed
by the Borrower and payable to the order of each Lender that has requested the
same.

(i) [Reserved].

(j) The Loan Parties shall have received all material governmental, shareholder
and third party consents and approvals necessary (or any other material consents
as determined in the reasonable discretion of the Administrative Agent) in
connection with the transactions contemplated by this Agreement and the other
Loan Documents and the other transactions contemplated hereby and all applicable
waiting periods shall have expired without any action being taken by any Person
that could reasonably be expected to restrain, prevent or impose any material
adverse conditions on any of the Loan Parties or such other transactions or that
could seek or threaten any of the foregoing, and no law or regulation shall be
applicable which in the reasonable judgment of the Administrative Agent could
reasonably be expected to have such effect.

(k) No action, proceeding, investigation, regulation or legislation shall have
been instituted, threatened or proposed before any Governmental Authority to
enjoin, restrain, or prohibit, or to obtain substantial damages in respect of,
or which is related to or arises out of this Agreement or the other Loan
Documents or the consummation of the transactions contemplated hereby or
thereby, or which, in the Administrative Agent’s sole discretion, would make it
inadvisable to consummate the transactions contemplated by this Agreement or the
other Loan Documents or the consummation of the transactions contemplated hereby
or thereby.

(l) No material adverse change in the business, assets, operations, property,
liabilities (actual or contingent) or financial condition of the Borrower and
its Subsidiaries, taken as a whole, shall have occurred since December 31, 2017
except as disclosed in public filings of the Borrower made with the Securities
and Exchange Commission prior to the Closing Date and publicly available
electronically at www.sec.gov or www.choicehotels.com.

(m) (i) The Borrower and each Guarantor shall have provided to the
Administrative Agent and the Lenders the documentation and other information
requested by the Administrative Agent or any Lender to comply with its “know
your customer” requirements and to confirm compliance with all applicable
Sanctions, Anti-Corruption Laws, the Trading with the Enemy Act and the Patriot
Act, and (ii) if the Borrower qualifies as a “legal entity customer” within the
meaning of the Beneficial Ownership Regulation, a Beneficial Ownership
Certification for the Borrower; in each case delivered at least five Business
Days prior to the Closing Date.

 

   64    Choice Hotels – Credit Agreement (2018)



--------------------------------------------------------------------------------

(n) The Administrative Agent shall have received a Notice of Account Designation
in the form attached hereto as Exhibit A-2.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notices shall be conclusive and binding.

ARTICLE V

AFFIRMATIVE COVENANTS

The Borrower covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect or the principal of or interest on any Loan,
any fees or any other expenses or amounts payable under any Loan Document shall
be unpaid (other than contingent indemnification obligations to the extent no
claim giving rise thereto has been asserted), unless the Required Lenders shall
otherwise consent in writing, the Borrower shall, and shall cause each of the
Restricted Subsidiaries to:

SECTION 5.01 Existence; Businesses and Properties.

(a) Do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence, except as otherwise permitted under
Section 6.05, and except for inactive Restricted Subsidiaries that do not engage
in any business and except for Restricted Subsidiaries whose failure to maintain
legal existence would not reasonably be expected to have a Material Adverse
Effect.

(b) Do or cause to be done all things necessary to obtain, preserve, renew,
extend and keep in full force and effect the rights, licenses, permits,
franchises, authorizations, patents, copyrights, trademarks and trade names used
in the conduct of its business, except to the extent any failure to do so would
not reasonably be expected to have a Material Adverse Effect; comply with all
applicable laws, rules, regulations and orders of any Governmental Authority,
whether now in effect or hereafter enacted, except to the extent any failure to
do so would not reasonably be expected to have a Material Adverse Effect.

(c) Except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect, (i) maintain and operate its business in primarily the
manner in which it is presently conducted and operated; and (ii) at all times
maintain and preserve all property used in the conduct of such business and keep
such property in good repair, working order and condition and from time to time
make, or cause to be made, all needful and proper repairs, renewals, additions,
improvements and replacements thereto necessary in order that the business
carried on in connection therewith may be properly conducted at all times.

SECTION 5.02 Insurance. Keep its insurable properties adequately insured at all
times by financially sound and reputable insurers; maintain such other
insurance, to such extent and against such risks, including fire and other risks
insured against by extended coverage, as is customary with companies in the same
or similar businesses, including public liability insurance against claims for
personal injury or death or property damage occurring upon, in, about or in
connection with the use of any properties owned, occupied or controlled by it;
and maintain such other insurance as may be required by law.

SECTION 5.03 Taxes. Pay and discharge promptly when due all taxes, assessments
and governmental charges or levies imposed upon it or upon its income or profits
or in respect of its property, before the same shall become delinquent or in
default, as well as all lawful and valid claims for labor, materials and
supplies or otherwise which, if unpaid, would reasonably be expected to have a
Material Adverse Effect; provided, however, that such payment and discharge
shall not be required with respect to any such tax, assessment, charge, levy or
claim so long as the validity or amount thereof shall be contested in good faith
by appropriate proceedings and the Borrower or such Restricted Subsidiary shall
have set aside on its books reserves with respect thereto as shall be required
in conformity with GAAP.

 

   65    Choice Hotels – Credit Agreement (2018)



--------------------------------------------------------------------------------

SECTION 5.04 Financial Statements, Reports, etc. In the case of the Borrower,
furnish to the Administrative Agent (for further delivery by the Administrative
Agent to the Lenders in accordance with its customary practice):

(a) within 90 days after the end of each fiscal year, its audited Consolidated
balance sheets and related statements of income and cash flow, showing the
financial condition of the Borrower and its Consolidated Subsidiaries as of the
close of such fiscal year and the results of its operations and the operations
of such Subsidiaries during such year, all audited by Ernst & Young LLP or such
other independent public accountants of recognized national standing reasonably
acceptable to the Administrative Agent and accompanied by an opinion of such
accountants (which shall not be qualified in any material respect) to the effect
that such Consolidated financial statements fairly present in all material
respects the financial condition and results of operations of the Borrower on a
Consolidated basis in accordance with GAAP consistently applied;

(b) within 50 days after the end of each of the first three fiscal quarters of
each fiscal year, beginning with the fiscal quarter ending June 30, 2018, its
unaudited Consolidated balance sheets and related statements of income and cash
flow, showing the financial condition of the Borrower and its Consolidated
Subsidiaries as of the close of such fiscal quarter and the results of its
operations and the operations of such Subsidiaries during such fiscal quarter
and the then elapsed portion of the fiscal year, all certified by the Financial
Officer of the Borrower as fairly presenting in all material respects the
financial condition and results of operations of the Borrower on a Consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of the accounting firm or the Financial Officer of the
Borrower opining on or certifying such statements (which certificate, when
furnished by an accounting firm, may be limited to accounting matters and
disclaim responsibility for legal interpretations) and in any event will be
based on the actual knowledge after due inquiry of the Person giving the
certificate, and:

(i) certifying that no Event of Default or Default has occurred or, if such an
Event of Default or Default has occurred, specifying the nature and extent
thereof and any corrective action taken or proposed to be taken with respect
thereto;

(ii) setting forth computations in reasonable detail satisfactory to the
Administrative Agent demonstrating compliance with the covenants contained in
Sections 6.11 and 6.12 (except that the requirements set forth in this clause
(ii) shall not apply to the quarterly financial statements related to the fiscal
quarter ending on June 30, 2018); and

(iii) with respect to the computations delivered pursuant to
Section 5.04(c)(ii), the Financial Officer shall break out and separately
provide the financial information relating solely to Domestic Subsidiaries that
are Unrestricted Subsidiaries and certify the accuracy of such information;

(d) promptly after the same become publicly available, copies (which such
deliveries may be made by email) of all periodic and other reports, proxy
statements and other materials filed by it with the Securities and Exchange
Commission, or any Governmental Authority succeeding to any of or all the
functions of said Commission, or with any national securities exchange, or
distributed to its shareholders, as the case may be;

(e) promptly upon a Responsible Officer of the Borrower becoming aware of a
change in the Debt Rating (including the initial issuance of any Investment
Grade Rating or the failure to maintain any Investment Grade Rating);

 

   66    Choice Hotels – Credit Agreement (2018)



--------------------------------------------------------------------------------

(f) promptly following any change in beneficial ownership of the Company or a
Designated Borrower that would render any statement in an existing Beneficial
Ownership Certification untrue or inaccurate, an updated Beneficial Ownership
Certification (it being understood that no reporting shall be required pursuant
to this clause (f) with respect to the Company as long as it remains listed on
the New York Stock Exchange); and

(g) promptly from time to time, such other information regarding the operations,
business affairs and financial condition of the Company, a Designated Borrower
or any Restricted Subsidiary, or compliance with the terms of any Loan Document,
as the Administrative Agent or any Lender may reasonably request, including,
without limitation, any information that the Administrative Agent or any Lender
deems reasonably necessary from time to time in order to comply with its “know
your customer” requirements and to confirm compliance with all applicable
Sanctions, Anti-Corruption Laws, the Trading with the Enemy Act and the Patriot
Act.

Any of the deliveries required by this Section 5.04 may be made by email to the
Administrative Agent in accordance with Section 9.01, provided that the
financial statements required to be delivered pursuant to paragraphs (a) and (b)
above and the information required to be delivered pursuant to paragraph
(d) above shall be deemed to have been delivered on the earlier of (A) the date
on which the Borrower has posted such information on the Securities and Exchange
Commission’s website and (B) the date on which the Borrower has posted such
information, and has provided notice to the Administrative Agent of such posting
of, such information on the Borrower’s website and/or on the internet at the
website address provided in such notice, or at another website accessible by the
Lenders without charge.

The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on DebtDomain® or another similar electronic system (the
“Platform”) and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Borrower or its securities) (each, a “Public Lender”). The Borrower
hereby agrees that, if requested by the Administrative Agent, it will use
commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (i) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (ii) by marking Borrower Materials “PUBLIC,” the Borrower
shall be deemed to have authorized the Administrative Agent and the Lenders to
treat such Borrower Materials as not containing any material non-public
information (although it may be sensitive and proprietary) with respect to the
Borrower or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Proprietary Information, they shall be treated as set forth in
Section 9.15); (iii) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor;”
and (iv) the Administrative Agent shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor.” Notwithstanding the
foregoing, (x) the Borrower shall be under no Obligation to mark any Borrower
Materials “PUBLIC” and (y) each Public Lender shall designate to the
Administrative Agent one or more persons who are entitled to receive and view
Borrower Materials containing material non-public information to the same extent
as Lenders that are not Public Lenders.

SECTION 5.05 Litigation and Other Notices. Furnish to the Administrative Agent
written notice of the following promptly after a Responsible Officer of a Loan
Party learns of it (for further delivery by the Administrative Agent to the
Lenders in accordance with its customary practice):

(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) proposed to be taken with respect thereto;

(b) the filing or commencement of, or any written threat or notice of intention
of any Person to file or commence, any action, suit or proceeding, whether at
law or in equity or by or before any Governmental Authority, against the
Borrower or any Affiliate thereof as to which there is a reasonable probability
of an adverse determination and which, if such probable adverse determination
occurred, could reasonably be anticipated to result in a Material Adverse
Effect; and

 

   67    Choice Hotels – Credit Agreement (2018)



--------------------------------------------------------------------------------

(c) any development that has resulted in a Material Adverse Effect.

SECTION 5.06 ERISA. (a) Comply with the applicable provisions of ERISA, except
where the failure to comply could not reasonably be expected to have a Material
Adverse Effect and (b) furnish to the Administrative Agent and each Lender
(i) as soon as possible, and in any event within 30 days after any Responsible
Officer of the Borrower or any ERISA Affiliate either knows or has reason to
know that any Reportable Event has occurred that alone or together with any
other Reportable Event could reasonably be expected to result in a Material
Adverse Effect, a statement of a Financial Officer of the Borrower setting forth
details as to such Reportable Event and the action proposed to be taken with
respect thereto, together with a copy of the notice, if any, of such Reportable
Event given to the PBGC, (ii) promptly after receipt thereof, a copy of any
notice the Borrower or any ERISA Affiliate may receive from the PBGC relating to
the funded status of any Plan or to the intention of the PBGC to terminate any
Plan or Plans (other than a Plan maintained by an ERISA Affiliate which is
considered an ERISA Affiliate only pursuant to subsection (m) or (o) of
Section 414 of the Code) or to appoint a trustee to administer any Plan or
Plans, in each case, where such event could reasonably be expected to have a
Material Adverse Effect, (iii) within 10 days after the due date for filing with
the PBGC pursuant to Section 412(n) of the Code of a notice of failure to make a
required installment or other payment with respect to a Plan, in each case,
where such event could reasonably be expected to have a Material Adverse Effect,
a statement of a Financial Officer of the Borrower setting forth details as to
such failure and the action proposed to be taken with respect thereto, together
with a copy of such notice given to the PBGC and (iv) promptly and in any event
within 30 days after receipt thereof by the Borrower or any ERISA Affiliate from
the sponsor of a Multiemployer Plan, a copy of each notice received by the
Borrower or any ERISA Affiliate concerning (A) the imposition of Withdrawal
Liability or (B) a determination that a Multiemployer Plan is, or is expected to
be, terminated or in reorganization, in each case within the meaning of Title IV
of ERISA, in each case, that could reasonably be expected to have a Material
Adverse Effect.

SECTION 5.07 Maintaining Records; Access to Properties and Inspections. Maintain
all financial records in accordance with GAAP and upon reasonable notice by any
Lender permit any representatives designated by such Lender, subject to
Section 9.15, to visit and inspect the financial records and the properties of
the Borrower or any Restricted Subsidiary at reasonable times during normal
business hours and as often as requested and to make extracts from and copies of
such financial records, and permit any representatives designated by any Lender
to discuss the affairs, finances and condition of the Borrower or any Restricted
Subsidiary with the officers thereof and independent accountants therefor. So
long as no Event of Default exists, the Borrower shall not be required to
reimburse the Administrative Agent or any Lender for expenses incurred in
connection with any such inspection or examination.

SECTION 5.08 Use of Proceeds. Use the proceeds of the Loans only (a) to pay
certain existing Indebtedness of the Borrower and its Subsidiaries on the
Closing Date, (b) to pay fees and expenses in connection with the entering into
of this Agreement and the Facilities, and the related transactions, and (c) for
general corporate purposes of the Borrower and its Restricted Subsidiaries,
including, without limitation, working capital, investments, acquisitions,
payments of dividends, repurchasing outstanding capital stock and capital
expenditures (provided that such activities are permitted by any other
provisions of this Agreement and the other Loan Documents). In no event shall
(a) any part of the proceeds of the Loans be used by any Loan Party (i) to
purchase or carry margin stock or to extend credit to others for the purpose of
purchasing or carrying Margin Stock or (ii) fund any operations in, finance any
investments or activities in, or make any payments to, a Person in violation of
any Anti-Terrorism Law or any Anti-Corruption Laws, (b) the funds used to repay
the Facilities be derived from any unlawful activity in violation of any
Anti-Terrorism Law or any Anti-Corruption Laws (c) more than twenty-five percent
(25%) of the value of the assets of the Borrower and its Subsidiaries be Margin
Stock.

 

   68    Choice Hotels – Credit Agreement (2018)



--------------------------------------------------------------------------------

SECTION 5.09 Guarantors; Additional Subsidiaries; Principal Properties.

(a) Restricted Subsidiaries as Guarantors. No Restricted Subsidiary shall be
required to be a Guarantor hereunder unless and until such Restricted Subsidiary
becomes an obligor in respect of any Indebtedness under a Senior Financing
Transaction (other than any such Indebtedness incurred in connection with a
Permitted Corporate Transaction), in which event the Company shall be required
to cause such Restricted Subsidiary to deliver to the Administrative Agent,
within 15 days (or such longer period as may be agreed by the Administrative
Agent, in its sole discretion): (1) a duly executed Guarantee Agreement (or
Guarantee Joinder Agreement, as applicable) and (2) such other documents and
certificates as may be reasonably requested by the Administrative Agent with
respect to such Restricted Subsidiary and the Guarantee Agreement, all in form,
content and scope reasonably satisfactory to the Administrative Agent.

(b) Additional Domestic Subsidiary. If at any time after the Closing Date the
Company or any Subsidiary creates or acquires any Domestic Subsidiary that is to
be designated as an Unrestricted Subsidiary for the fiscal period in which it
was created or acquired, not later than the required date of delivery of the
certificate required by Section 5.04(c) for the fiscal period in which such
Domestic Subsidiary was formed or acquired (or such later date as may be agreed
by the Administrative Agent, in its discretion), the Company shall designate
such Domestic Subsidiary as an Unrestricted Subsidiary in accordance with
Section 5.09(c).

(c) Designation and Redesignation of Subsidiaries. So long as no Default or
Event of Default exists or would result from such designation or redesignation,
the Company may, at any time upon written notice to the Administrative Agent,
(1) redesignate any Restricted Subsidiary as an Unrestricted Subsidiary,
(2) redesignate any Domestic Subsidiary previously designated as an Unrestricted
Subsidiary as a Restricted Subsidiary, (3) designate any newly created or
acquired Domestic Subsidiary as an Unrestricted Subsidiary or (4) designate any
Subsidiary formed in connection with a Permitted Corporate Transaction as a
Restricted Subsidiary or an Unrestricted Subsidiary. Other than in connection
with a Permitted Corporate Transaction, no such designation of a new Subsidiary
as an Unrestricted Subsidiary or redesignation of a Restricted Subsidiary as an
Unrestricted Subsidiary under this subsection (c) shall be permitted unless, at
the time in question, the Company would have the right, without causing a
Default or Event of Default, to invest an amount of money equal to the value of
such Unrestricted Subsidiary’s assets directly or indirectly in the equity of
such Unrestricted Subsidiary in compliance with Section 6.04.

(d) Certain Releases.

(i) Within five (5) Business Days following the written request by any
Responsible Officer of the Company, the Administrative Agent, on behalf of the
Lenders, shall release a Guarantor from its obligations under the Guarantee
Agreement so long as: (x) there is no Event of Default under clauses (b) or (c)
of Article VII at the time of such request and no Default or Event of Default
will exist immediately following such release; and (y) a Responsible Officer of
the Company shall have delivered to the Administrative Agent a certificate in
form and substance reasonably satisfactory to the Administrative Agent stating
that such Guarantor has been released from its obligation as obligor under the
applicable Senior Financing Transaction and is not then required by the terms of
any Senior Financing Transaction to provide a Guarantee or be an obligor with
respect to any Senior Financing Transaction to which the Company is a party or
to which it is simultaneously (or substantially simultaneously) entering into (a
“Release Event”). In addition, following a Release Event, a Restricted
Subsidiary of the Company shall not be required to become a Guarantor hereunder
pursuant to Section 5.09(a) unless and until such Restricted Subsidiary
thereafter becomes an obligor in respect of any Indebtedness under a Senior
Financing Transaction.

(ii) Other than during the continuance of a Default or Event of Default, at the
request of the Company, the Administrative Agent shall release any Guarantor
from the Guarantee Agreement in connection with (x) the sale, transfer or other
disposition of such Guarantor, permitted by this Agreement (including, without
limitation, in connection with any transaction that results in such Guarantor
ceasing to be a Wholly Owned Domestic Subsidiary), of all or substantially all
of the assets owned by such Guarantor in an Asset Sale permitted by this
Agreement, or (y) a redesignation of such

 

   69    Choice Hotels – Credit Agreement (2018)



--------------------------------------------------------------------------------

Guarantor as an Unrestricted Subsidiary pursuant to Section 5.09(c); provided
that prior to any such release pursuant to clause (ii) of this subsection (d),
the Company shall deliver a certificate of the Financial Officer of the Company
setting forth in reasonable detail computations evidencing compliance with
Sections 6.11 and 6.12 on a pro forma basis after giving effect to such release
and certifying that no Default or Event of Default has occurred and is
continuing, or would occur after giving effect to such release

(e) Sanctions and Anti-Corruption Laws. The Borrower, the Guarantors, and all of
their respective Subsidiaries will maintain in effect policies and procedures
designed to promote compliance by the Borrower, the Guarantors, and their
respective Subsidiaries and their respective directors, officers, employees and
agents with applicable Sanctions and Anti-Corruption Laws, the Trading with the
Enemy Act and the Patriot Act.

ARTICLE VI

NEGATIVE COVENANTS

The Borrower covenants and agrees with each Lender and the Administrative Agent
that, so long as this Agreement shall remain in effect or the principal of or
interest on any Loan, any fees or any other expenses or amounts payable under
any Loan Document shall be unpaid (other than contingent indemnification
obligations to the extent no claim giving rise thereto has been asserted),
unless the Required Lenders shall otherwise consent in writing, the Borrower
shall not, and shall not cause or permit any of the Restricted Subsidiaries to:

SECTION 6.01 Indebtedness. Incur, create or assume any Indebtedness if a Default
or an Event of Default would exist after giving effect to the incurrence,
creation or assumption of such Indebtedness.

SECTION 6.02 Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including stock or other securities of any Person, including
any Restricted Subsidiary) now owned or hereafter acquired by it or on any
income or revenues or rights (excluding rights of first refusal) in respect of
any thereof, except Liens satisfying any of the following tests:

(a) Liens on property or assets of the Borrower and its Restricted Subsidiaries
existing on the date hereof and set forth in Schedule 6.02; provided, however,
that such Liens shall secure only those obligations which they secure on the
date hereof except as otherwise permitted hereunder;

(b) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Restricted Subsidiary; provided, however, that (i) such
Lien is not created in contemplation of or in connection with such acquisition
and (ii) such Lien does not apply to any other property or assets of the
Borrower or any Restricted Subsidiary;

(c) Liens for taxes, assessments or governmental or quasi-governmental charges
or levies not yet due or which are being contested in compliance with
Section 5.03;

(d) carriers’, warehousemen’s, mechanics, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business and securing obligations
that are not due or which are being contested in compliance with Section 5.03;

(e) statutory liens of landlords in respect of property leased by the Borrower
or any Restricted Subsidiary;

(f) pledges and deposits made in the ordinary course of business in compliance
with workmen’s compensation, unemployment insurance and other social security
laws or regulations;

 

   70    Choice Hotels – Credit Agreement (2018)



--------------------------------------------------------------------------------

(g) deposits and other Liens in scope consistent with industry practice to
secure the performance of bids, trade contracts (other than for Indebtedness),
leases (other than Capital Lease Obligations), statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature incurred
in the ordinary course of business;

(h) zoning restrictions, easements, rights-of-way, restrictions on use of real
property and other similar encumbrances incurred in the ordinary course of
business which, in the aggregate, are not substantial in amount and do not
materially detract from the value of the property subject thereto or interfere
with the ordinary conduct of the business of the Borrower and its Restricted
Subsidiaries taken as a whole;

(i) Liens created under the Loan Documents to secure the Obligations (and
refinancings thereof);

(j) other Liens to secure purchase-money Indebtedness (including Capital Lease
Obligations) of the Borrower or any Restricted Subsidiary; and refinancings,
renewals and replacements thereof, provided that (i) such Liens do not apply to
any property or assets of the Borrower or any Restricted Subsidiary consisting
of franchise brands (whether now owned or hereafter acquired) and related
Franchise Agreements and (ii) each such Lien is limited to the property and
assets acquired in connection with such purchase-money Indebtedness;

(k) other Liens to secure Non-Recourse Indebtedness of the Borrower or any
Restricted Subsidiary and refinancings, renewals and replacements thereof,
provided that such Liens do not apply to any property or assets of the Borrower
or any Restricted Subsidiary consisting of franchise brands (whether now owned
or hereafter acquired) and related Franchise Agreements;

(l) Liens to secure Recourse Indebtedness of the Borrower or any Restricted
Subsidiary and permitted refinancings thereof, provided that (i) such Lien does
not apply to any property or assets of the Borrower or such Restricted
Subsidiary consisting of franchise brands (whether now owned or hereafter
acquired) and related Franchise Agreements and (ii) the aggregate outstanding
principal amount of Recourse Indebtedness secured by Liens shall not at any time
exceed the greater of (A) $100,000,000 and (B) 15% of Consolidated Net Assets;

(m) Liens on the property of the Borrower or any of its Restricted Subsidiaries
in favor of landlords securing licenses, subleases or leases entered into in the
ordinary course of business and not materially interfering with the conduct of
the business of the Borrower and its Restricted Subsidiaries taken as a whole;

(n) Liens arising from precautionary UCC financing statement filings (or
equivalent filings, registrations or agreements in foreign jurisdictions)
regarding operating leases entered into by the Borrower or any of its Restricted
Subsidiaries in the ordinary course of business;

(o) Liens securing judgments which do not constitute an Event of Default or
Liens created by or existing from any litigation or legal proceeding that are
currently being contested in good faith by appropriate proceedings and with
respect to which adequate reserves are being maintained in accordance with GAAP;

(p) customary Liens in favor of a banks or other depository or financial
institutions arising as a matter of law and encumbering deposits or other funds
maintained with such financial institution (including rights of setoff);

(q) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

 

   71    Choice Hotels – Credit Agreement (2018)



--------------------------------------------------------------------------------

(r) Liens of a collecting bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection;

(s) Liens in the nature of good faith deposits required in connection with, or
escrow arrangements securing indemnification obligations associated with, any
investment transaction permitted under Section 6.04;

(t) Liens resulting from the refinancing, renewal or extension of obligations
secured by any Lien permitted by clause (a) or (b) of this Section 6.02, so long
as (x) the principal amount of the obligations secured thereby is not increased
as a result thereof (except to the extent Liens securing any such incremental
obligations are independently permitted under (and applied as a utilization of
the basket described in) Section 6.02(l) above) and (y) such renewals,
replacements and extensions do not result in Liens applying to any property or
assets which are not already subject to the Liens securing the respective
obligations being renewed, replaced or extended;

(u) Liens on the Securitization Assets arising in connection with a Qualified
Securitization Financing, including, to the extent consistent with customary
market practice for such financing, Liens on Capital Stock or other securities
issued by a Securitization Subsidiary securing obligations under such Qualified
Securitization Financing; and

(v) Liens on any Principal Property or the Capital Stock of any Principal
Property Subsidiary granted in favor of the trustee under the Indenture that are
pari passu with the Liens granted in favor of the Administrative Agent under the
Loan Documents.

SECTION 6.03 Sale and Lease-Back Transactions. Enter into any Sale and
Lease-Back Transaction unless immediately thereafter the value (determined as of
the time of sale in accordance with GAAP) of all property the subject of Sale
and Lease-Back Transactions, when added to the aggregate principal amount of
Indebtedness of the Borrower or any Restricted Subsidiary secured at such time
by Liens permitted only under Sections 6.02(j) and (k), does not exceed 15% of
Consolidated Total Assets at such time.

SECTION 6.04 Investments, Loans and Advances. Purchase, hold or acquire any
Capital Stock, comparable ownership interests, evidences of indebtedness or
other securities of, make or permit to exist any loans or advances to, or make
any investment or any other interest in, any other Person, except:

(a) (i) loans, advances, capital contributions, guarantees and other investments
existing on the date hereof and (ii) loans, advances, capital contributions,
guarantees and other investments by the Borrower or any Restricted Subsidiary in
the capital stock or comparable ownership interests of any Subsidiary (other
than with respect to Unrestricted Subsidiaries), including by means of
contributions by any Subsidiary of Hotel Properties;

(b) loans, advances, capital contributions, guarantees and other investments by
the Borrower to Restricted Subsidiaries or by Subsidiaries to the Borrower or
any Restricted Subsidiary, in each case to the extent no Default or Event of
Default would result after giving effect thereto;

(c) Permitted Liquid Investments;

(d) so long as no Default or Event of Default has occurred and is continuing,
loans and advances by the Borrower and its Restricted Subsidiaries to their
employees, officers, and directors in the ordinary course of business in an
aggregate amount outstanding at any time not in excess of $2,000,000;

(e) (i) other investments, capital contributions, guarantees, loans and advances
made in connection with hospitality-related business activities and ancillary
business activities reasonably related thereto (other than with respect to
Unrestricted Subsidiaries), (ii) loans, advances, capital contributions,
guarantees and

 

   72    Choice Hotels – Credit Agreement (2018)



--------------------------------------------------------------------------------

other investments by the Borrower or any Restricted Subsidiary in any
Unrestricted Subsidiary on an Arms-Length Basis, (iii) capital contributions to
Unrestricted Subsidiaries to the extent permitted by clause (b) of Section 6.07
and (iv) Permitted Non-Arms-Length Unrestricted Subsidiary Investments; provided
that, in each case of this clause (e), at the time that any such investment is
incurred, (x) no Default or Event of Default has occurred and is continuing, or
would exist after giving effect thereto and (y) the Borrower is in compliance
with Sections 6.11 and 6.12 (both immediately before and immediately after
giving effect thereto);

(f) so long as no Default or Event of Default has occurred and is continuing,
repurchases of the outstanding stock of the Borrower in accordance with
Section 6.10;

(g) other investments, capital contributions, guarantees, loans and advances not
otherwise permitted pursuant to this Section 6.04 in an aggregate amount
outstanding at any time not in excess of $50,000,000;

(h) subject to the satisfaction of the requirements of the definition of
“Qualified Securitization Financing”, (i) loans, advances, capital
contributions, guarantees and other investments in or relating to a
Securitization Subsidiary that, in the good faith determination of the Borrower
are necessary or advisable to effect any Qualified Securitization Financing
(including any contribution of replacement or substitute assets to such
subsidiary) or any repurchase obligation in connection therewith and
(ii) distributions or payments of Securitization Fees and purchases of
Securitization Assets in connection with a Qualified Securitization Financing;

(i) Hedging Agreements of the Borrower or any of its Restricted Subsidiaries
entered into by such Person in the ordinary course of business for
non-speculative purposes; and

(j) To the extent constituting an investment, obligations of the Company arising
under Article X hereof.

For purposes of Section 5.09(b) and clauses (d), (e)(iii) and (g) of this
Section 6.04, calculations shall be on the basis of amounts actually invested,
net of any return on investment or return of capital with respect to such
investments, and without regard to any write-up or write-down of the value of
such investments.

SECTION 6.05 Mergers and Consolidations. Merge into or consolidate with any
other Person, or permit any other Person to merge into or consolidate with it,
or sell, transfer, lease or otherwise dispose of (in one transaction or in a
series of transactions) all or substantially all its assets whether now owned or
hereafter acquired, including by an allocation of assets among newly divided
limited liability companies pursuant to a “plan of division” under the Delaware
Limited Liability Company Act, except that:

(a) (i) the Borrower may merge or consolidate with a Subsidiary or (ii) a
Subsidiary may merge or consolidate with the Borrower, in each case so long as
the Borrower is the surviving entity;

(b) any Subsidiary may merge or consolidate with another Subsidiary; provided
that if the surviving entity is a Domestic Subsidiary that is to constitute an
Unrestricted Subsidiary, the provisions of Section 5.09(b) shall apply.

(c) any Restricted Subsidiary may merge or consolidate with another Restricted
Subsidiary;

(d) the Borrower or any Subsidiary may merge or consolidate with another Person;
provided, however, that (i) the Borrower or such Subsidiary is the surviving
entity, or in the case of a Subsidiary, such merger or consolidation of such
Subsidiary into another Person is a disposition or Asset Sale permitted
hereunder and (ii) no Default or Event of Default has occurred and is
continuing, or would exist after giving effect to such merger or consolidation;
and

 

   73    Choice Hotels – Credit Agreement (2018)



--------------------------------------------------------------------------------

(e) the Borrower and any of its Restricted Subsidiaries may consummate
dispositions and Asset Sales permitted by Section 6.06.

SECTION 6.06 Asset Sales. Consummate any Asset Sale if (a) a Default or Event of
Default has occurred and is continuing, or would occur after giving effect
thereto or (b) such Asset Sale consists of any franchise brand (whether now
owned or hereafter acquired) and the Borrower would not be in pro forma
compliance with the covenants set forth in Sections 6.11 and 6.12 after giving
effect to such Asset Sale and any substantially simultaneous repayment of
Indebtedness with the proceeds thereof.

SECTION 6.07 Transactions with Affiliates. Other than (a) investments, loans,
advances, guarantees and other transactions permitted pursuant to Section 6.04,
Section 6.05 and Section 6.10, (b) capital contributions to Unrestricted
Subsidiaries that are Wholly Owned Subsidiaries, (c) transactions pursuant to
the reasonable requirements of the Borrower’s or a Restricted Subsidiary’s
business and consistent with the types of transactions entered into by the
Borrower or its Restricted Subsidiaries with Unrestricted Subsidiaries prior to
the Closing Date (as determined in good faith by the Borrower), (d) transactions
among the Borrower and its Restricted Subsidiaries and (e) in connection with a
Permitted Corporate Transaction, sell or transfer any property or assets to,
guarantee Indebtedness for the benefit of, make investments in or loans to, or
purchase or acquire any property or assets from, or otherwise enter into any
other transactions with, any of its Affiliates (other than the Borrower and its
Restricted Subsidiaries) that would be material in relation to the business,
operations, financial condition or properties of the Borrower and its Restricted
Subsidiaries, taken as a whole, unless such transaction is conducted on an
Arms-Length Basis.

SECTION 6.08 Certain Accounting Changes; Organizational Documents. (a) Change
its fiscal year end from December 31, or make any change in its accounting
treatment and reporting practices except as required or permitted by GAAP,
(b) amend, modify or change its articles of incorporation (or corporate charter
or other similar organizational documents) or amend, modify or change its bylaws
(or other similar documents) in any manner that is adverse in any material
respect to the rights or interests of the Lenders or (c)(i) with respect to the
Company, any Designated Borrower that is a Domestic Subsidiary and any
Designated Borrower that is a Foreign Subsidiary of the type described in clause
(ii) of the definition thereof, reorganize or reincorporate in a jurisdiction
(other than its then-existing jurisdiction of organization or incorporation or
another jurisdiction located in the United States) and (ii) with respect to any
Designated Borrower that is a Foreign Subsidiary of the type described in clause
(i) of the definition thereof, reorganize or reincorporate in a jurisdiction
(other than its then-existing jurisdiction of organization or incorporation).

SECTION 6.09 [Reserved].

SECTION 6.10 Restricted Payments. Declare or pay any dividends, purchase,
redeem, retire, defease or otherwise acquire for value any Capital Stock of the
Borrower now or hereafter outstanding, return any capital to stockholders of the
Borrower, or make any distribution of assets, Capital Stock, obligations or
securities to its stockholders (collectively, “Restricted Payments”); provided,
however, that the Borrower may take such actions only so long as no Event of
Default shall have occurred and be continuing or would result therefrom.

SECTION 6.11 Consolidated Leverage Ratio. As of the last day of each fiscal
quarter commencing with the fiscal quarter ending on September 30, 2018 and
thereafter, in the case of the Borrower, permit the Consolidated Leverage Ratio
to exceed 4.50:1.00; provided, however, that on up to two (2) nonconsecutive
occasions, the Consolidated Leverage Ratio may increase to a maximum of
5.50:1.00 for up to three (3) consecutive fiscal quarters commencing with the
fiscal quarter in which a Material Acquisition has occurred.

 

   74    Choice Hotels – Credit Agreement (2018)



--------------------------------------------------------------------------------

SECTION 6.12 Consolidated Fixed Charge Coverage Ratio. In the case of the
Borrower, permit the Consolidated Fixed Charge Coverage Ratio as of the last day
of each fiscal quarter commencing with the fiscal quarter ending on
September 30, 2018 to be less than 2.50:1.00; provided, that if the Borrower
shall have achieved an Investment Grade Rating, then for so long as the Borrower
maintains an Investment Grade Rating, the requirements of this Section 6.12
shall no longer apply for all purposes of this Agreement (including for purposes
of any other provision that references this Section 6.12).

SECTION 6.13 OFAC. The Borrower will not (A) knowingly engage in, or permit any
Subsidiary to engage in, any dealings or transactions with any Person, or in any
country or territory, that at the time of the dealing or transaction is, or
whose government is, the subject of Sanctions or (B) directly or indirectly use
the proceeds of the Loans, or lend, contribute or otherwise make available to
any Subsidiary, joint venture partner or other Person such extensions of credit
or proceeds, (i) to fund any activities or businesses of or with any Person, or
in any country or territory, that, at the time of such funding, is, or whose
government is, the subject of Sanctions, or (ii) in any other manner that would
result in a violation of Sanctions by any Person (including any Person
participating in the Facility, whether as underwriter, advisor, investor, or
otherwise) or any Anti-Corruption Laws.

ARTICLE VII

EVENTS OF DEFAULT

In case of the happening of any of the following events (“Events of Default’’):

(a) any representation or warranty made or deemed made (such representation or
warranty being deemed made as provided in Section 4.01) in or in connection with
any Loan Document or Loan hereunder, or any representation, warranty, statement
or information contained in any report, certificate, financial statement or
other instrument furnished in connection with or pursuant to any Loan Document,
shall prove to have been false or misleading in any material respect when so
made, deemed made or furnished;

(b) default shall be made in the payment of any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or by acceleration thereof or otherwise;

(c) default shall be made in the payment of any interest on any Loan or any fee
or any other amount (other than an amount referred to in clause (b) above) due
under any Loan Document, when and as the same shall become due and payable, and
such default shall continue unremedied for a period of five Business Days;

(d) default shall be made in the due observance or performance by the Borrower
of any covenant, condition or agreement contained in Section 5.01(a),
Section 5.09(a) or in Article VI;

(e) default shall be made in the due observance or performance by the Borrower
of any covenant, condition or agreement contained in any Loan Document (other
than those specified in clauses (b), (c) and (d) above) and such default shall
continue unremedied (i) for a period of 10 Business Days after notice thereof
from the Administrative Agent to the Borrower in the case of Sections 5.04(a),
5.04(b), 5.04(c) or 5.05(a) or (ii) for a period of 30 days after notice from
the Administrative Agent to the Borrower in all other cases;

(f) the Borrower or any other Loan Party shall (i) fail to pay any principal or
interest due in respect of any Indebtedness (other than in respect of the
Facility) in an aggregate principal amount (or, with respect to any Hedging
Agreement, the Termination Value) in excess of $50,000,000, when and as the same
shall become due and payable by the Borrower or such Loan Party, after taking
into account all applicable notice, grace or cure periods or (ii) fail to
observe or perform any other term, covenant, condition or agreement contained in
any agreement or instrument evidencing or governing any Indebtedness (other than
in respect of the Facility)

 

   75    Choice Hotels – Credit Agreement (2018)



--------------------------------------------------------------------------------

in an aggregate principal amount (or, with respect to any Hedging Agreement, the
Termination Value) in excess of $50,000,000, if the effect of such failure or
event referred to in this clause (ii) is to cause such Indebtedness to become
due prior to its stated maturity or, with respect to a Hedging Agreement, such
Hedging Agreement to be terminated;

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Borrower or any other Loan Party (other than an Insignificant
Subsidiary), or of a substantial part of the property or assets of the Borrower
or any other Loan Party (other than an Insignificant Subsidiary), under Title 11
of the United States Code, as now constituted or hereafter amended, or any other
Federal, state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any other Loan Party (other
than an Insignificant Subsidiary), or for a substantial part of the property or
assets of the Borrower or any other Loan Party (other than an Insignificant
Subsidiary), or (iii) the winding-up or liquidation of the Borrower or any other
Loan Party (other than an Insignificant Subsidiary); and such proceeding or
petition shall continue undismissed for 90 days or an order or decree approving
or ordering any of the foregoing shall be entered;

(h) the Borrower or any other Loan Party (other than an Insignificant
Subsidiary), shall (i) voluntarily commence any proceeding or file any petition
seeking relief under Title 11 of the United States Code, as now constituted or
hereafter amended, or any other Federal, state or foreign bankruptcy,
insolvency, receivership or similar law, (ii) consent to the institution of, or
fail to contest in a timely and appropriate manner, any proceeding or the filing
of any petition described in clause (g) above, (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any other Loan Party (other than an
Insignificant Subsidiary) or for a substantial part of the property or assets of
the Borrower or any other Loan Party (other than an Insignificant Subsidiary),
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors, (vi) become unable, admit in writing its inability or fail
generally to pay its debts as they become due or (vii) take any action for the
purpose of effecting any of the foregoing;

(i) one or more judgments for the payment of money in an aggregate amount (net
of any amounts paid or fully covered by independent third party insurance as to
which the relevant insurance company does not dispute coverage) in excess of
$50,000,000 shall be rendered against the Borrower, any other Loan Party or any
combination thereof and the same shall remain undischarged for a period of 90
consecutive days during which execution shall not be effectively stayed, or any
judgment creditor shall levy upon assets or properties of the Borrower or any
other Loan Party to enforce any such judgment and such levy has not been
effectively stayed within 10 days;

(j) a Reportable Event or Reportable Events, or a failure to make a required
installment or other payment (within the meaning of Section 430 of the Code),
shall have occurred with respect to any Plan or Plans that reasonably could be
expected to result in liability of the Borrower to the PBGC or to a Plan and,
within 30 days after the reporting of any such Reportable Event to the
Administrative Agent or after the receipt by the Administrative Agent of the
statement required pursuant to Section 5.06, the Administrative Agent shall have
notified the Borrower in writing that (i) the Required Lenders have made a
determination that, on the basis of such Reportable Event or Reportable Events
or the failure to make a required payment, there are reasonable grounds (A) for
the termination of such Plan or Plans by the PBGC, (B) for the appointment by
the appropriate United States District Court of a trustee to administer such
Plan or Plans or (C) for the imposition of a lien in favor of a Plan or the PBGC
and that such events or conditions, together with all other events or conditions
described in this clause (j), if any, could reasonably be expected to have a
Material Adverse Effect and (ii) as a result thereof an Event of Default exists
hereunder; or (x) a trustee shall be appointed by a United States District Court
to administer any such Plan or Plans or (y) the PBGC shall institute proceedings
to terminate any Plan or Plans, and in each case of this clause (j), such event,
together with all other such events or conditions described in this clause (j),
if any, could reasonably be expected to have a Material Adverse Effect;

 

   76    Choice Hotels – Credit Agreement (2018)



--------------------------------------------------------------------------------

(k) (i) the Borrower or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that it has incurred Withdrawal Liability to
such Multiemployer Plan and (ii) the Borrower or such ERISA Affiliate does not
have reasonable grounds for contesting such Withdrawal Liability or is not in
fact contesting such Withdrawal Liability in a timely and appropriate manner,
and in each case of this clause (k), such event or condition, together with all
other such events or conditions described in this clause (k), if any, could
reasonably be expected to have a Material Adverse Effect;

(l) the Borrower or any ERISA Affiliate shall have been notified by the sponsor
of a Multiemployer Plan that such Multiemployer Plan is in reorganization or is
being terminated, within the meaning of Title IV of ERISA, and in each case of
this clause (l), such event or condition, together with all other such events or
conditions described in this clause (l), if any, could reasonably be expected to
have a Material Adverse Effect;

(m) there shall have occurred a Change in Control; or

(n) Any material provision of any Loan Document after delivery thereof pursuant
to Section 5.09(a) shall for any reason (other than pursuant to the terms
thereof) cease to be valid and binding on or enforceable against any Loan Party
which is party to it, or any such Loan Party shall so state in writing;

then, and in every such event (other than an event with respect to the Borrower
described in clause (g) or (h) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, at the request of the
Required Lenders, shall, by notice to the Borrower, take any or all of the
following actions, at the same or different times: (i) terminate forthwith the
Commitments and (ii) declare the Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and any unpaid
accrued fees and all other liabilities of the Borrower accrued hereunder and
under any other Loan Document, shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrower, anything contained herein or in any
other Loan Document to the contrary notwithstanding; and in any event with
respect to the Borrower described in clause (g) or (h) above, the Commitments
shall automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and any unpaid accrued fees and all other
liabilities of the Borrower accrued hereunder and under any other Loan Document,
shall automatically become due and payable, without presentment, demand, protest
or any other notice of any kind, all of which are hereby expressly waived by the
Borrower, anything contained herein or in any other Loan Document to the
contrary notwithstanding.

ARTICLE VIII

THE AGENT

SECTION 8.01 Appointment. Each of the Lenders hereby irrevocably designates and
appoints the Administrative Agent named herein to act on its behalf as the
Administrative Agent of such Lender under this Agreement and the other Loan
Documents for the term hereof and each such Lender irrevocably authorizes the
Administrative Agent named herein, as Administrative Agent for such Lender, to
take such action on its behalf under the provisions of this Agreement and the
other Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to the Administrative Agent by the terms of this Agreement
and such other Loan Documents, together with such other powers as are reasonably
incidental thereto. Notwithstanding any provision to the contrary elsewhere in
this Agreement or such other Loan Documents, the Administrative Agent shall not
have any duties or responsibilities, except those expressly set forth herein and
therein, or any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or the other Loan Documents or otherwise exist
against the Administrative Agent. Any reference to the Administrative Agent in
this Article VIII shall be deemed to refer to the Administrative Agent solely in
its capacity as Administrative Agent and not in its capacity as a Lender.

 

   77    Choice Hotels – Credit Agreement (2018)



--------------------------------------------------------------------------------

SECTION 8.02 Delegation of Duties. The Administrative Agent may execute any of
its respective duties under this Agreement and the other Loan Documents by or
through agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by the Administrative Agent with reasonable care,
provided that this Section 8.02 shall not be construed to relieve such agents or
attorneys-in-fact from liability.

SECTION 8.03 Exculpatory Provisions. Neither the Administrative Agent nor any of
its officers, directors, employees, agents, attorneys-in-fact, subsidiaries or
Affiliates shall be (a) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or the
other Loan Documents (except for actions occasioned directly by its or such
Person’s own gross negligence or willful misconduct), or (b) responsible in any
manner to any of the Lenders for any recitals, statements, representations or
warranties made by the Borrower or any of the Loan Parties or any officer
thereof contained in this Agreement or the other Loan Documents or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or the other Loan Documents or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or the other Loan
Documents or for any failure of the Borrower or any of the Loan Parties to
perform its obligations hereunder or thereunder. The Administrative Agent shall
not be under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement, or to inspect the properties, books or records of the
Borrower or any of the Loan Parties.

SECTION 8.04 Reliance by the Administrative Agent.

(a) The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any note, writing, resolution, notice, consent,
certificate, affidavit, letter, cablegram, telegram, email, telecopy, telex or
teletype message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including,
without limitation, counsel to the Borrower), independent accountants and other
experts selected by the Administrative Agent. The Administrative Agent shall be
fully justified in failing or refusing to take any action under this Agreement
and the other Loan Documents unless it shall first receive such advice or
concurrence of the Required Lenders (or, when expressly required hereby or by
the relevant other Loan Documents, all the Lenders) as it deems appropriate or
it shall first be indemnified to its satisfaction by the Lenders against any and
all liability and expense which may be incurred by it by reason of taking or
continuing to take any such action except for its own gross negligence or
willful misconduct. The Administrative Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement in
accordance with a request of the Required Lenders (or, when expressly required
hereby, all the Lenders), and such request and any action taken or failure to
act pursuant thereto shall be binding upon all the Lenders.

(b) For purposes of determining compliance with the conditions specified in
Section 4.02, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

(c) The Administrative Agent shall not be required to take any action that, in
its opinion or the opinion of its counsel, may expose the Administrative Agent
to liability or that is contrary to any Loan Document or applicable law,
including for the avoidance of doubt, any action that may be in violation of the
automatic stay under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law or that may effect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any Federal,
state or foreign bankruptcy, insolvency, receivership or similar law.

 

   78    Choice Hotels – Credit Agreement (2018)



--------------------------------------------------------------------------------

SECTION 8.05 Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
unless it has received notice from a Lender or the Borrower referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default”. In the event that the Administrative Agent
receives such a notice, it shall promptly give notice thereof to the Swingline
Lender and the other Lenders (and if the notice comes from the Swingline Lender
or any other Lender, to the Borrower). The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders (or, when expressly required hereby, all the
Lenders), provided that unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders, except to the extent that other provisions of this
Agreement expressly require that any such action be taken or not be taken only
with the consent and authorization or the request of the Lenders or Required
Lenders, as applicable.

SECTION 8.06 Non-Reliance on the Administrative Agent and Other Lenders. Each
Lender expressly acknowledges that neither the Administrative Agent nor any of
its respective officers, directors, employees, agents, attorneys-in-fact,
subsidiaries or Affiliates has made any representations or warranties to it and
that no act by the Administrative Agent hereafter taken, including any review of
the affairs of the Borrower or any Loan Party, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender. Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Borrower and its
Subsidiaries and made its own decision to make its Loans and enter into this
Agreement. Each Lender also represents that it will, independently and without
reliance upon the Administrative Agent or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Borrower or any Loan Party. Except for notices, reports and other documents
expressly required to be furnished to the Lenders by the Administrative Agent
hereunder or by the other Loan Documents, the Administrative Agent shall not
have any duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, financial and other
condition or creditworthiness of the Borrower or any of the Loan Parties which
may come into the possession of the Administrative Agent or any of its
respective officers, directors, employees, agents, attorneys-in-fact,
subsidiaries or Affiliates. Nothing in this Agreement or any other Loan Document
shall require the Administrative Agent or any of its directors, officers, agents
or employees to carry out any “know your customer” or other checks in relation
to any Person on behalf of any Lender and each Lender confirms to the
Administrative Agent that it is solely responsible for any such checks it is
required to carry out and that it may not rely on any statement in relation to
such checks made by the Administrative Agent or any of its respective directors,
officers, agents or employees.

SECTION 8.07 Indemnification. The Lenders agree to indemnify the Administrative
Agent in its capacity as such and (to the extent not reimbursed by the Borrower
and without limiting the obligation of the Borrower to do so), ratably according
to the respective amounts of their Pro Rata Percentages from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind whatsoever which may at any
time (including, without limitation, at any time following the payment of the
Loans) be imposed on, incurred by or asserted against the Administrative Agent
in any way relating to or arising out of this Agreement or the other Loan
Documents, or any documents, reports or other information provided to the
Administrative Agent or any Lender or contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby or any action taken
or omitted by the Administrative Agent under or in connection with any of the
foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting solely from the
Administrative Agent’s bad faith, gross negligence or willful misconduct. The
agreements in this Section 8.07 shall survive the payment of the Obligations and
the termination of this Agreement.

 

   79    Choice Hotels – Credit Agreement (2018)



--------------------------------------------------------------------------------

SECTION 8.08 The Administrative Agent in Its Individual Capacity. The
Administrative Agent and its respective subsidiaries and Affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
the Borrower as though the Administrative Agent were not the Administrative
Agent hereunder. With respect to any Loans made or renewed by it, the
Administrative Agent shall have the same rights and powers under this Agreement
and the other Loan Documents as any Lender and may exercise the same as though
it were not the Administrative Agent, and the terms “Lender” and “Lenders” shall
include the Administrative Agent in its individual capacity. The relationship
between the Administrative Agent and the Lenders, and the relationship among the
Lenders, is not intended by the parties to create, and shall not create, any
trust, joint venture or partnership relation between them.

SECTION 8.09 Resignation of the Administrative Agent; Successor Administrative
Agent. Subject to the appointment and acceptance of a successor as provided
below, the Administrative Agent may resign as the Administrative Agent at any
time by giving notice thereof to the Lenders and the Borrower. Upon any such
resignation, the Required Lenders shall appoint from among the Lenders a
successor Administrative Agent for the Lenders, which successor Administrative
Agent shall be consented to by the Borrower at all times other than during the
existence of an Event of Default (which consent of the Borrower shall not be
unreasonably withheld or delayed). If no successor Administrative Agent shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the Administrative Agent’s giving of notice of
resignation, then the Administrative Agent may, on behalf of the Lenders,
appoint a successor Administrative Agent, which successor shall be a bank with
an office in the United States, or an Affiliate of any such bank with an office
in the United States, provided that if the Administrative Agent shall notify the
Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (i) the Administrative Agent shall be discharged
from its duties and obligations hereunder and under the other Loan Documents,
(ii) all payments, and communications provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly and
(iii) all determinations provided to be made by the Administrative Agent shall
instead be made by the Required Lenders, until such time as the Required Lenders
appoint a successor Administrative Agent as provided for above. Upon the
acceptance of any appointment as an Administrative Agent hereunder by a
successor Administrative Agent, such successor Administrative Agent shall
thereupon succeed to and become vested with all rights, powers, privileges and
duties of the retiring Administrative Agent and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder without any
other or further act or deed on the part of such retiring Administrative Agent
or any other Lender. After any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the provisions of this Article VIII and
Section 9.05 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was the Administrative Agent under this Agreement. If no
successor Administrative Agent has accepted appointment as Administrative Agent
by the date which is 30 days following a retiring Administrative Agent’s notice
of resignation, the retiring Administrative Agent’s resignation shall
nevertheless thereupon become effective and the Required Lenders shall perform
all of the duties of the Administrative Agent hereunder until such time, if any,
as the Required Lenders appoint a successor Administrative Agent as provided for
above.

SECTION 8.10 Other Agents, Arrangers and Managers. None of the Persons
identified on the facing page, in the preamble of this Agreement or on the
signature pages of this Agreement as a “co-syndication agent,” “co-documentation
agent,” “joint book-running manager” or “joint lead arranger” shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
in such capacity. Without limiting the foregoing, none of the Persons so
identified shall in such capacity have or be deemed to have any fiduciary
relationship with any Lender. Each Lender acknowledges that it has not relied,
and will not rely, on any of the Persons so identified in deciding to enter into
this Agreement or in taking or not taking action hereunder.

SECTION 8.11 [Reserved].

 

   80    Choice Hotels – Credit Agreement (2018)



--------------------------------------------------------------------------------

SECTION 8.12 Certain ERISA Matters. (a) Each Lender (x) represents and warrants,
as of the date such Person became a Lender party hereto, and (y) covenants, from
the date such Person became a Lender party hereto to the date such Person ceases
being a Lender party hereto, for the benefit of the Administrative Agent and
each Arranger and their respective Affiliates, and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans in connection with the
loans, advances or the Commitments,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the obligations of such Lender in respect of the loans, advances,
the Commitments and this Agreement, or

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the obligations of such
Lender in respect of the loans, advances, the Commitments and this Agreement,
(C) the entrance into, participation in, administration of and performance of
the obligations of such Lender in respect of the loans, advances, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the obligations of such Lender in respect of the loans,
advances, the Commitments and this Agreement.

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender, such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of the
Administrative Agent, the Arrangers and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Loan Party, that none of the Administrative Agent, Arrangers or their respective
Affiliates is a fiduciary with respect to the assets of such Lender involved in
the Loans, the Commitments and this Agreement (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related to hereto or thereto).

ARTICLE IX

MISCELLANEOUS

SECTION 9.01 Notices. Except as otherwise provided in this Agreement, all
notices and communications hereunder shall be in writing (for purposes hereof,
the term “writing” shall include information in electronic format such as
electronic mail, telecopy and internet web pages), or by telephone subsequently
confirmed in writing. Any notice shall be effective if delivered by hand
delivery or sent via electronic mail, posting on an internet web page, telecopy,
recognized overnight courier service or certified mail, return receipt
requested, and shall be presumed to be received by a party hereto (i) on the
date of delivery if delivered by hand or sent by electronic mail, posting on an
internet web page, telecopy, (ii) on the next Business Day if sent by recognized
overnight courier service and (iii) on the third Business Day following the date
sent by certified mail,

 

   81    Choice Hotels – Credit Agreement (2018)



--------------------------------------------------------------------------------

return receipt requested. A telephonic notice to the Administrative Agent as
understood by the Administrative Agent will be deemed to be the controlling and
proper notice in the event of a discrepancy with or failure to receive a
confirming written notice. Notices to any party shall be sent to it at the
following addresses, or any other address as to which all the other parties are
notified in writing:

(a) if to the Borrower or any Guarantor, at 1 Choice Hotels Circle, Suite 400,
Rockville, Maryland 20850, Attention of General Counsel at
simone.wu@choicehotels.com and contracts@choicehotels.com, with a copy to the
Chief Financial Officer of the Borrower at dominic.dragisich@choicehotels.com
and maria.uy@choicehotels.com;

(b) if to the Administrative Agent, to Deutsche Bank AG New York Branch, 60 Wall
Street, 2nd Floor, New York, New York 10005, Attention: Philip Tancorra, email:
Philip.tancorra@db.com and ldcm.loanmgmt@db.com, Phone No.: 212-250-6576; and

(c) if to a Lender, to it at its address (or facsimile number) set forth in
Schedule 2.01 or in the Assignment and Acceptance or accession agreement
executed and delivered in accordance with Section 2.24 or 2.28(a), as the case
may be, pursuant to which such Lender became a party hereto.

Except as otherwise provided in Section 9.14(c), all notices and other
communications given to any party hereto in accordance with the provisions of
this Agreement shall be deemed to have been given on the date of receipt, in
each case delivered, sent or mailed (properly addressed) to such party as
provided in this Section 9.01 or in accordance with the latest unrevoked
direction from such party given in accordance with this Section 9.01.

SECTION 9.02 Survival of Agreement. All covenants, agreements, representations
and warranties made by the Borrower herein and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this
Agreement or any other Loan Document shall be considered to have been relied
upon by the Administrative Agent and the Lenders and shall survive the making by
the Lenders of the Loans, regardless of any investigation made by the
Administrative Agent or the Lenders or on their behalf, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or any fee or any other amount payable under this Agreement or any other
Loan Document is outstanding (other than contingent indemnification obligations
to the extent no claim giving rise thereto has been asserted) and so long as the
Commitments have not been terminated.

SECTION 9.03 Binding Effect. This Agreement shall become effective when it shall
have been executed by the Borrower and the Administrative Agent and when the
Administrative Agent shall have received copies hereof which, when taken
together, bear the signatures of each Lender, and thereafter shall be binding
upon and inure to the benefit of the Borrower, the Administrative Agent and each
Lender and their respective successors and assigns, except that the Borrower may
not assign or delegate its rights or obligations hereunder or any interest
herein without the prior consent of all the Lenders.

SECTION 9.04 Successors and Assigns.

(a) Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the successors and assigns of such party;
and all covenants, promises and agreements by or on behalf of the Borrower, the
Administrative Agent or the Lenders that are contained in this Agreement shall
bind and inure to the benefit of their respective successors and assigns.

(b) Each Lender may assign to one or more Eligible Assignees all or a portion of
its interests, rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it); provided,
however, that (i) except in the case of an assignment to a Lender or a Lender
Affiliate, the Borrower (unless an Event of Default has occurred and is
continuing, in which case the Borrower’s consent to such assignment shall not be
required) and the Administrative Agent must give their prior

 

   82    Choice Hotels – Credit Agreement (2018)



--------------------------------------------------------------------------------

written consent to such assignment (which consent shall not be unreasonably
withheld or delayed), (ii) except in the case of an assignment to a Lender or a
Lender Affiliate or an assignment of all of a Lender’s Commitment, the amount of
the Commitment of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 and the amount of the Commitment of such Lender remaining after such
assignment shall not be less than $5,000,000 or shall be zero, (iii) the parties
to each such assignment shall execute and deliver to the Administrative Agent an
Assignment and Acceptance, together with a processing and recordation fee of
$3,500 for the account of the Administrative Agent (provided, however, that
(A) no such fee shall be payable in the case of an assignment to a Lender
Affiliate and (B) the Administrative Agent shall have the right to waive such
fee in its sole discretion) and (iv) the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire. Upon
acceptance and recording pursuant to Section 9.04(e), from and after the
effective date specified in each Assignment and Acceptance, which effective date
shall be at least five Business Days after the execution thereof, (A) the
assignee thereunder shall be a party hereto and, to the extent of the interest
assigned by such Assignment and Acceptance, have the rights and obligations of a
Lender under this Agreement and (B) the assigning Lender thereunder shall, to
the extent of the interest assigned by such Assignment and Acceptance, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all or the remaining portion of an assigning
Lenders rights and obligations under this Agreement, such Lender shall cease to
be a party hereto (but shall continue to be entitled to the benefits of Sections
2.17, 2.18, 2.19, 2.20 and 9.05, as well as to any fees accrued for its account
hereunder and not yet paid)). If the consent of the Borrower is required
pursuant to this Section 9.04, and the Borrower does not respond to the
Administrative Agent’s request for consent within five (5) Business Days of the
receipt of such request, the consent shall be deemed given. Notwithstanding the
foregoing, no such assignment will be made by any Lender to any Defaulting
Lender or any of their respective Subsidiaries, or any Person who, upon becoming
a Lender hereunder, would constitute any of the foregoing Persons described in
this sentence.

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Commitment, and the outstanding balances of its Loans, in each case without
giving effect to assignments thereof which have not become effective, are as set
forth in such Assignment and Acceptance, (ii) except as set forth in clause
(i) above, such assigning Lender makes no representation or warranty and assumes
no responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement,
any other Loan Document or any other instrument or document furnished pursuant
hereto or the financial condition of the Borrower or any Subsidiary or the
performance or observance by the Borrower or any Subsidiary of any of its
obligations under this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto; (iii) such assignee represents
and warrants that it is legally authorized to enter into such Assignment and
Acceptance; (iv) such assignee confirms that it has received a copy of this
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.04 and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into such Assignment and Acceptance; (v) such assignee will independently and
without reliance upon the Administrative Agent, such assigning Lender or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (vi) such assignee appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement as are delegated to the
Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto; and (vii) such assignee agrees that it will
perform in accordance with their terms all the obligations which by the terms of
this Agreement are required to be performed by it as a Lender.

 

   83    Choice Hotels – Credit Agreement (2018)



--------------------------------------------------------------------------------

(d) The Administrative Agent shall maintain at one of its offices a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount of the Loans owing to, each Lender pursuant to the terms hereof from time
to time (the “Register”). The entries in the Register shall be conclusive in the
absence of manifest error and the Borrower, the Administrative Agent and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement. The
Register shall be available for inspection by the Borrower and any Lender (with
respect to such Lender’s information), at any reasonable time and from time to
time upon reasonable prior notice.

(e) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee together with (i) an Administrative
Questionnaire completed in respect of the assignee (unless the assignee shall
already be a Lender hereunder), (ii) if applicable, the processing and
recordation fee referred to in Section 9.04(b) and (iii) if required, the
written consent of the Borrower and the Administrative Agent to such assignment,
the Administrative Agent shall (A) accept such Assignment and Acceptance,
(B) record the information contained therein in the Register and (C) give prompt
notice thereof to the Lenders.

(f) Each Lender may without the consent of or notice to the Borrower, the
Administrative Agent or any other Lender sell participations to one or more
banks or other entities (excluding any natural person, the Borrower or any
Affiliate or Subsidiary of the Borrower) in all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it) in a minimum gross amount of $5,000,000 per
participating bank or entity; provided, however, that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (iii) the participating banks or other entities shall be
entitled to the benefit of the cost protection provisions contained in Sections
2.17, 2.18, 2.19, 2.20 and 9.06 to the same extent as if they were Lenders but
not in excess of those cost protections to which the Lender from which it
purchased its participation would be entitled to under Sections 2.17, 2.18,
2.19, 2.20 and 9.06 and (iv) the Borrower, the Administrative Agent, and the
other Lenders shall continue to deal solely and directly with such Lender (and
shall not be required to deal with any participating bank or other entity,
notwithstanding any other provision contained herein) in connection with such
Lender’s rights and obligations under this Agreement, and such Lender shall
retain the sole right to enforce the obligations of the Borrower relating to the
Loans and to approve any amendment, modification or waiver of any provision of
this Agreement (other than amendments, modifications or waivers decreasing any
fees payable hereunder to such Lender, increasing the Commitment of such Lender
or decreasing the amount of principal of or the rate at which interest is
payable on the Loans of such Lender, extending any scheduled principal payment
date or date fixed for the payment of interest on the Loans of such Lender or
releasing any Loan Party from its Guarantee under the Guarantee Agreement
(except as provided in Section 5.09(d) or the Guarantee Agreement) or limiting
any Loan Party’s liability in respect of the Guarantee Agreement).

(g) Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 9.04, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrower furnished to such Lender by
or on behalf of the Borrower; provided, however, that, prior to any such
disclosure of information designated by the Borrower as confidential, each such
assignee or participant or proposed assignee or participant shall execute an
agreement whereby such assignee or participant shall agree to preserve the
confidentiality of such confidential information. It is understood that
confidential information relating to the Borrower would not ordinarily be
provided in connection with assignments or participations of Competitive Bid
Loans.

(h) Notwithstanding any other provision set forth in this Agreement, any Lender
may at any time create a security interest in all or any portion of its rights
under this Agreement, including in favor of the Federal Reserve Bank; provided,
however, that no such assignment shall release a Lender from any of its
obligations hereunder.

 

   84    Choice Hotels – Credit Agreement (2018)



--------------------------------------------------------------------------------

(i) Any Lender (each, a “Designating Lender”) may at any time designate one
Designated Bank to fund Competitive Bid Loans on behalf of such Designating
Lender subject to the terms of this Section 9.04(i), and the provisions in
9.04(b) and (f) shall not apply to such designation. No Lender may designate
more than one (1) Designated Bank. The parties to each such designation shall
execute and deliver to the Administrative Agent for its acceptance a Designation
Agreement. Upon such receipt of an appropriately completed Designation Agreement
executed by a Designating Lender and a designee representing that it is a
Designated Bank, the Administrative Agent will accept such Designation Agreement
and will give prompt notice thereof to the Borrower, whereupon, (i) if requested
by the Designated Bank, the Borrower shall execute and deliver to the Designated
Bank a Designated Bank Note payable to the order of the Designated Bank,
(ii) from and after the effective date specified in the Designation Agreement,
the Designated Bank shall become a party to this Agreement with a right to make
Competitive Bid Loans on behalf of its Designating Lender pursuant to
Section 2.04 after the Borrower has accepted a Competitive Bid Loan (or portion
thereof) of such Designating Lender, and (iii) the Designated Bank shall not be
required to make payments with respect to any obligations in this Agreement
except to the extent of excess cash flow of such Designated Bank which is not
otherwise required to repay obligations of such Designated Bank which are then
due and payable; provided, however, that regardless of such designation and
assumption by the Designated Bank, the Designating Lender shall be and remain
obligated to the Borrower, the Administrative Agent and the other Lenders for
each and every of the obligations of the Designating Lender and its related
Designated Bank with respect to this Agreement, including, without limitation,
any indemnification obligations hereunder and any sums otherwise payable to the
Borrower by the Designated Bank. Each Designating Lender shall serve as the
Administrative Agent of the Designated Bank and shall on behalf of, and to the
exclusion of, the Designated Bank: (i) receive any and all payments made for the
benefit of the Designated Bank and (ii) give and receive all communications and
notices and take all actions hereunder, including, without limitation, votes,
approvals, waivers, consents and amendments under or relating to this Agreement
and the other Loan Documents. Any such notice, communication, vote, approval,
waiver, consent or amendment shall be signed by the Designating Lender as
Administrative Agent for the Designated Bank and shall not be signed by the
Designated Bank on its own behalf but shall be binding on the Designated Bank to
the same extent as if actually signed by the Designated Bank. The Borrower, the
Administrative Agent and Lenders may rely thereon without any requirement that
the Designated Bank sign or acknowledge the same. No Designated Bank may assign
or transfer all or any portion of its interest hereunder or under any other Loan
Document, other than assignments to the Designating Lender which originally
designated such Designated Bank.

(j) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment will be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment make such additional payments to the Administrative Agent in
an aggregate amount sufficient, upon distribution thereof as appropriate (which
may be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent, the Swingline Lender and each
other Lender hereunder (and interest accrued thereon), and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and Swingline Loans in
accordance with its Pro Rata Percentage. Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder becomes effective under applicable law without compliance with the
provisions of this paragraph, then the assignee of such interest will be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

(k) Upon notice to the Borrower from the Administrative Agent or any Lender of
the loss, theft, destruction or mutilation of any Lender’s promissory note, the
Borrower will execute and deliver, in lieu of such original promissory note, a
replacement promissory note, identical in form and substance to, and dated as of
the same date as, the promissory note so lost, stolen or mutilated, subject to
delivery by such Lender to the Borrower of an affidavit of lost note and
indemnity in customary form. Upon the execution and delivery of the replacement
promissory note, all references herein or in any of the other Loan Documents to
the lost, stolen or mutilated promissory note shall be deemed references to the
replacement promissory note.

 

   85    Choice Hotels – Credit Agreement (2018)



--------------------------------------------------------------------------------

(l) In the event WFB ceases to be a Lender hereunder (other than in the capacity
as Swingline Lender) as a result of the operation of Section 2.16(c),
Section 2.26 or otherwise, WFB shall resign as Swingline Lender effective upon
the date upon WFB ceases to be a Lender hereunder (other than in the capacity as
Swingline Lender) (such date, the “Swingline Resignation Date”). It shall be the
responsibility of the Borrower and the Administrative Agent to appoint a
successor to the Swingline Lender which successor shall accept by assignment all
duties and obligations of the Swingline Lender. If no such successor shall have
been so appointed by the Swingline Resignation Date, then, whether or not a
successor has been appointed, such resignation shall nevertheless become
effective and the Borrower and the Lenders shall repay in full all obligations
owing to the Swingline Lender hereunder or under any other Loan Document as of
such Swingline Resignation Date, the Swingline Commitment of WFB shall be
terminated and WFB will have no further obligations or duties in its capacity as
Swingline Lender hereunder.

SECTION 9.05 Expenses; Indemnity.

(a) The Borrower agrees to pay all reasonable and documented out-of-pocket
expenses (i) incurred by each of the Administrative Agent, the Arrangers and
their Affiliates in connection with the preparation of this Agreement and the
other Loan Documents delivered on the Closing Date and the syndication of the
facilities provided for herein (whether or not the transactions hereby
contemplated shall be consummated), (ii) incurred by the Administrative Agent in
connection with any amendments, modifications or waivers of the provisions
hereof or thereof (whether or not the transactions thereby contemplated shall be
consummated), including without limitation, all costs related to electronic or
internet distribution of information hereunder or (iii) incurred by the
Administrative Agent or any Lender in connection with the enforcement or
protection of their rights (as such rights may relate to the Borrower or any
Restricted Subsidiary) in connection with this Agreement and the other Loan
Documents or in connection with the Loans made hereunder, in each case including
the reasonable and documented out-of-pocket fees and disbursements of the
Administrative Agent, and, in connection with any “work-out” or any enforcement
or protection of the rights of the Lenders or the Administrative Agent
hereunder, any other counsel for the Administrative Agent and counsel for any
Lender; provided, however, that in connection with any one such action or any
separate but substantially similar or related actions in the same jurisdiction,
the Borrower shall not be liable for the fees and expenses of more than one
counsel to the Administrative Agent (along with one local counsel in each
applicable jurisdiction) and one separate counsel to the Lenders (along with one
local counsel in each applicable jurisdiction), unless there shall exist an
actual conflict of interest among such Persons, and in such case, not more than
one additional counsel to the affected parties (along with one additional local
counsel in each applicable jurisdiction).

(b) The Borrower agrees to indemnify the Administrative Agent, the Swingline
Lender, each Lender, each Arranger, each Joint Book-Running Manager, each
Co-Syndication Agent, each Co-Documentation Agent and their respective
affiliates and the respective directors, officers, employees and agents of each
of the foregoing (each such Person, an “Indemnitee”) against, and to hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities,
obligations, actions or causes of action brought by a third party, settlement
payments and related expenses, including reasonable and documented out-of-pocket
counsel fees and expenses, incurred, suffered, sustained or required to be paid
by or asserted against any Indemnitee by reason of or resulting from or in
connection with any claim, litigation, investigation or proceeding (regardless
of whether any Indemnitee is a party thereto) in any way related to (i) the
execution or delivery of this Agreement or any other Loan Document or any
agreement or instrument contemplated thereby, the performance by the parties
thereto of their respective obligations thereunder or the consummation of the
Transactions or (ii) the use of the proceeds of the Loans; provided, however,
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from (1) the gross negligence or willful misconduct of
such Indemnitee or (2) the breach in bad faith by such Indemnitee of such
Indemnitee’s obligations under any Loan Document, (y) arise out of any claim or
action that does not involve an act or omission of the Borrower or any of its
Subsidiaries and that is brought by an Indemnitee against any other Indemnitee
(other than any claim or action against any Indemnitee in its capacity or in
fulfilling its role as the Administrative Agent, Swingline Lender or Arranger
under the Facility) or (z) constitute amounts in respect of

 

   86    Choice Hotels – Credit Agreement (2018)



--------------------------------------------------------------------------------

Excluded Taxes other than taxes arising from any non-tax claim. In the case of
any claim, litigation, investigation or proceeding to which the indemnity in
this Section 9.05(b) applies, such indemnity shall be effective whether or not
such investigation, litigation or proceeding is brought by any Loan Party, its
directors, shareholders or creditors or any Indemnitee (subject to the proviso
in the preceding sentence), whether or not any Indemnitee is otherwise a party
thereto and whether or not the transactions contemplated by the Loan Documents
are consummated. Promptly after receipt by an Indemnitee of notice of any
complaint or the commencement of any action or proceeding with respect to which
indemnification is being sought hereunder, such Person shall notify the Borrower
of such complaint or of the commencement of such action or proceeding, but
failure so to notify the Borrower will relieve the Borrower from any liability
which the Borrower may have hereunder only if and to the extent that such
failure results in the forfeiture by the Borrower of substantial rights and
defenses, and shall not in any event relieve the Borrower from any other
obligation or liability that the Borrower may have to any Indemnitee otherwise
than under this Agreement. If the Borrower so elects or is requested by such
Indemnitee, the Borrower shall assume the defense of such action or proceeding,
including the employment of counsel reasonably satisfactory to the Indemnitee
and the payment of the reasonable fees and disbursements of such counsel. In the
event, however, such Indemnitee reasonably determines in its judgment that
having common counsel would present such counsel with a conflict of interest or
if the defendant in, or targets of, any such action or proceeding include both
the Indemnitee and the Borrower, and such Indemnitee reasonably concludes that
there may be legal defenses available to it or other Indemnitees that are
different from or in addition to those available to the Borrower or if the
Borrower fails to assume the defense of the action or proceeding or to employ
counsel reasonably satisfactory to such Indemnitee, in either case in a timely
manner, then the Indemnitee may employ separate counsel to represent or defend
it in any such action or proceeding and the Borrower shall pay the reasonable
fees and disbursements of such counsel. In any action or proceeding the defense
of which the Borrower assumes, the Indemnitee shall have the right to
participate in such litigation and to retain its own counsel at the Indemnitee’s
own expense. The Borrower further agrees that it shall not, without the prior
written consent of the Indemnitee, settle or compromise or consent to the entry
of any judgment in any pending or threatened claim, action, suit or proceeding
in respect of which indemnification may be sought hereunder (whether or not an
Indemnitee is an actual or potential party to such claim, action, suit or
proceeding) unless such settlement, compromise or consent includes (i) an
unconditional release of each Indemnitee hereunder from all liability arising
out of such claim, action, suit or proceeding or (ii) a covenant not to sue each
Indemnitee, or another similar alternative which is consented to by each
Indemnitee party to such claim, action, suit or proceeding, which covenant not
to sue or other approved alternative has the effect of an unconditional release
of each Indemnitee hereunder from all liability arising out of such claim,
action, suit or proceeding.

(c) The provisions of this Section 9.05 shall remain operative and in full force
and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of the Administrative Agent, any Arranger or any Lender. All amounts due under
this Section 9.05 shall be payable upon written demand therefor.

SECTION 9.06 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender is hereby authorized at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, but
excluding trust accounts) at any time held and other indebtedness at any time
owing by such Lender to or for the credit or the account of the Borrower against
any of and all the Obligations held by such Lender which are then due and owing,
irrespective of whether or not such Lender shall have made any demand under this
Agreement and although such obligations may be unmatured. Each Lender agrees
promptly to notify the Borrower and the Administrative Agent after any such
setoff and application made by such Lender, but the failure to give such notice
shall not affect the validity of such setoff and application. The rights of each
Lender under this Section 9.06 are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have (it being assumed
for purposes of this Section 9.06 that such Lender shall convert any amount so
setoff into the relevant currency on the date of such setoff). Notwithstanding
the foregoing, if any Defaulting Lender exercises any such right of setoff,
(x) all amounts so set off will be paid over immediately to the Administrative
Agent for

 

   87    Choice Hotels – Credit Agreement (2018)



--------------------------------------------------------------------------------

further application in accordance with the provisions of Section 2.27(b) and,
pending such payment, will be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative
Agent, the Swingline Lender and the Lenders and (y) the Defaulting Lender will
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff.

SECTION 9.07 Applicable Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK. EACH LETTER OF CREDIT
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED IN ACCORDANCE WITH, THE LAWS OR
RULES DESIGNATED IN SUCH LETTER OF CREDIT, OR IF NO SUCH LAWS OR RULES ARE
DESIGNATED, THE UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS (2007
REVISION), INTERNATIONAL CHAMBER OF COMMERCE, PUBLICATION NO. 600 (THE “UNIFORM
CUSTOMS”) AND, AS TO MATTERS NOT GOVERNED BY THE UNIFORM CUSTOMS, THE LAWS OF
THE STATE OF NEW YORK.

SECTION 9.08 Waivers; Amendment.

(a) No failure or delay of the Administrative Agent or any Lender in exercising
any power or right hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies which they would otherwise have. No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
Section 9.08(b), and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. No notice or demand on
the Borrower in any case shall entitle the Borrower to any other or further
notice or demand in similar or other circumstances.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrower and the Required Lenders or, in the case of any other Loan Document,
pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, in each case with the consent of the Required Lenders; provided,
however, that (subject to Section 2.28 in the case of Permitted Amendments) no
such agreement shall (i) other than as provided in Section 2.17(a), decrease the
principal amount of, or extend (other than as contemplated in Section 2.16) the
maturity of or any scheduled principal payment date or date for the payment of
any interest on, any Loan or fees, or waive or excuse any such payment or any
part thereof, or decrease any fees or the rate of interest on any Loan (other
than (A) interest or fees arising in connection with the occurrence of an Event
of Default, (B) the fee described in Section 9.04(b) or (C) amendments to
Section 6.11 or the defined terms related to Section 6.11 which shall only
require the consent of the Required Lenders), without, in each case, the prior
written consent of each Lender affected thereby, (ii) increase any Commitment
without the prior written consent of the Lender holding such Commitment
(including pursuant to Section 2.24, if applicable) (it being understood that a
waiver of any Default or Event of Default shall not constitute such an
increase), (iii) release the Borrower from its obligations under the Loan
Documents or release all or substantially all of the value of the Guarantee
Agreement (except as permitted by Section 5.09(d) or as provided in the
Guarantee Agreement), without, in each case, the written consent of each Lender,
or (iv) amend or modify the provisions of Section 2.11(c), the provisions of
this Section 9.08(b), the definition of the “Required Lenders”, any other
provision of this Agreement that expressly provides that the consent of all
Lenders is required or any other provisions requiring payment to be made for the
ratable account of the Lenders, without, in each case, the prior written consent
of each affected Lender; provided further that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent or
the Swingline Lender hereunder without the prior written consent of the
Administrative Agent or such Swingline Lender, as applicable. Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder (and any
amendment, waiver or consent which by its terms requires the consent of all
Lenders or each affected Lender may be effected with the consent of the
applicable Lenders

 

   88    Choice Hotels – Credit Agreement (2018)



--------------------------------------------------------------------------------

other than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender more
adversely than other affected Lenders shall require the consent of such
Defaulting Lender.

(c) Notwithstanding the foregoing, no amendment, waiver or consent shall, unless
in writing and signed by the Designating Lender on behalf of its Designated Bank
affected thereby, (i) subject such Designated Bank to any additional
obligations, (ii) reduce the principal of, interest on, or other amounts due
with respect to, the Designated Bank Note made payable to such Designated Bank,
or (iii) postpone any date fixed for any payment of principal of, or interest
on, or other amounts due with respect to, the Designated Bank Note made payable
to the Designated Bank

(d) Anything herein to the contrary notwithstanding, but subject to
Section 2.17(a), if the Administrative Agent and the Borrower have jointly
identified an ambiguity, omission, mistake or defect in any provision of this
Agreement or the other Loan Documents or an inconsistency between a provision of
this Agreement and/or a provision of the other Loan Documents, the
Administrative Agent and the Borrower shall be permitted to amend such provision
to cure such ambiguity, omission, mistake, defect or inconsistency, and, in each
case, such amendment shall become effective without any further action or
consent of any other party to any Loan Document if the Required Lenders do not
provide the Administrative Agent with written notice of objection to such
amendment within ten Business Days following receipt of notice thereof.

(e) Notwithstanding anything to the contrary in this Section 9.08, the
Administrative Agent and the Borrower may, without the consent of any Lender,
(x) enter into amendments or modifications to this Agreement or any of the other
Loan Documents or (y) enter into additional Loan Documents, in each case, as the
Administrative Agent reasonably deems appropriate in order to effectuate the
terms of Section 2.17(a)(ii) in accordance with the terms of
Section 2.17(a)(ii).

SECTION 9.09 Entire Agreement. This Agreement and the other Loan Documents
constitute the entire contract between the parties relative to the subject
matter hereof. Any previous agreement among the parties with respect to the
subject matter hereof is superseded by this Agreement and the other Loan
Documents. Nothing in this Agreement or in the other Loan Documents, expressed
or implied, is intended to confer upon any party other than the parties hereto
and thereto any rights, remedies, obligations or liabilities under or by reason
of this Agreement or the other Loan Documents.

SECTION 9.10 Waiver of Jury Trial; Consequential and Punitive Damages. Each
party hereto hereby waives, to the fullest extent permitted by applicable law,
(a) any right it may have to a trial by jury in respect of any litigation
directly or indirectly arising out of, under or in connection with this
Agreement or any of the other Loan Documents and (b) any claims for punitive
damages (to the extent such claims arise from the use of proceeds of the Loans
for the purpose of acquisitions). Each party hereto (i) certifies that no
representative, agent or attorney of any other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce the foregoing waiver and (ii) acknowledges that it and the other
parties hereto have been induced to enter into this Agreement and the other Loan
Documents, as applicable, by, among other things, the mutual waivers and
certifications in this Section 9.10. Further, each Loan Party hereby agrees not
to assert any claim against any Indemnitee on any theory of liability, for
special, indirect, consequential or punitive damages arising out of or otherwise
relating to the Facilities, the actual or proposed use of the proceeds of the
Loans, the Loan Documents or any of the transactions contemplated by the Loan
Documents.

SECTION 9.11 Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

 

   89    Choice Hotels – Credit Agreement (2018)



--------------------------------------------------------------------------------

SECTION 9.12 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract, and shall become effective as
provided in Section 9.03. Delivery of an executed counterpart of a signature
page to this Agreement by facsimile or by email (with the executed counterpart
of the signature page attached to the email in PDF format or similar format)
shall be effective as delivery of an original executed counterpart of this
Agreement.

SECTION 9.13 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 9.14 Jurisdiction; Consent to Service of Process; Judgment Currency.

(a) Each of the Company (and each Designated Borrower, by its acceptance of the
proceeds of the Loan(s) made to it), the Lenders and the Administrative Agent
hereby irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of any New York State court or Federal court of the
United States of America sitting in the County and City of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or the other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto and each Designated
Borrower hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State court or, to the extent permitted by law, in such Federal court. Each
of the parties hereto and each Designated Borrower agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Agreement shall affect any right that the Administrative
Agent or any Lender may otherwise have to bring any action or proceeding
relating to this Agreement or the other Loan Documents against the Borrower or
its properties in the courts of any jurisdiction.

(b) Each of the Company, each Designated Borrower, the Lenders and the
Administrative Agent hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this agreement or the other Loan Documents in any
New York State or Federal court. Each of the parties hereto and each Designated
Borrower hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

(c) The Borrower, each Designated Borrower and each other party hereto consents
to service of process in the manner provided for notices in Section 9.01.
Nothing in this Agreement will affect the right of any party to this Agreement
to serve process in any other manner permitted by law.

(d) If for the purpose of obtaining judgment in any court it is necessary to
convert a sum due hereunder in one currency into another currency, the parties
hereto and each Designated Borrower agree, to the fullest extent that they may
effectively do so under applicable law, that the rate of exchange used shall be
the spot rate at which in accordance with normal banking procedures the first
currency could be purchased in New York City with such other currency by the
Person obtaining such judgment on the Business Day preceding that on which final
judgment is given.

(e) The parties hereto and each Designated Borrower agree, to the fullest extent
that they may effectively do so under applicable law, that the obligations of
the Borrower to make payments in any currency of the principal of and interest
on the Loans of the Borrower and any other amounts due from the Borrower
hereunder to the Administrative Agent as provided in Sections 2.05(a) (i) shall
not be discharged or satisfied by any tender, or any recovery pursuant to any
judgment, in any currency other than the relevant

 

   90    Choice Hotels – Credit Agreement (2018)



--------------------------------------------------------------------------------

currency, except to the extent that such tender or recovery shall result in the
actual receipt by the Administrative Agent at its relevant office on behalf of
the Lenders of the full amount of the relevant currency expressed to be payable
in respect of the principal of and interest on the Loans and all other amounts
due hereunder (it being assumed for purposes of this clause (i) that the
Administrative Agent will convert any amount tendered or recovered into the
relevant currency on the date of such tender or recovery), (ii) shall be
enforceable as an alternative or additional cause of action for the purpose of
recovering in the relevant currency the amount, if any, by which such actual
receipt shall fall short of the full amount of the relevant currency so
expressed to be payable and (iii) shall not be affected by an unrelated judgment
being obtained for any other sum due under this Agreement.

SECTION 9.15 Confidentiality. Unless otherwise agreed to in writing by the
Borrower, each of the Administrative Agent and the Lenders hereby agrees to keep
all Proprietary Information (as defined below) confidential and not to disclose
or reveal any Proprietary Information to any Person other than the
Administrative Agent’s, such Lender’s and their respective Affiliates’
directors, officers, employees, Affiliates, attorneys, accountants, consultants
and agents and to actual or potential assignees and participants (subject to
Section 9.04(g) in the case of disclosure to actual or potential assignees and
participants) and actual or potential counterparties (or Advisors) to any swap
or derivatives transaction, and then, in each case, only to such Persons who
need to know such Proprietary Information in connection with the transactions
contemplated hereby, if they are informed of the confidential nature of such
Proprietary Information and directed to observe the confidentiality obligations
of this paragraph as if they were parties hereto; provided, however, that the
Administrative Agent or any Lender may disclose Proprietary Information (a) as
required by law, rule, regulation or judicial process (in which case, such
disclosing party shall, to the extent permitted by law, inform the Borrower
promptly in advance thereof), (b) as requested or required by any state or
Federal or foreign authority or examiner regulating banks or banking,
(c) subject to appropriate confidentiality protections for the benefit of the
Borrower, in any legal proceedings between the Administrative Agent or such
Lender and the Borrower arising out of this Agreement, (d) on a confidential
basis to any rating agency in connection with rating the Borrower or its
Subsidiaries or the Facility or (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder. For purposes of this Agreement, the term
“Proprietary Information” shall include all information about the Borrower or
any of their Affiliates which has been furnished by or on behalf of the Borrower
or any of its Affiliates, whether furnished before or after the date hereof, and
regardless of the manner in which it is furnished; provided, however, that
Proprietary Information does not include information which (w) is independently
developed by a Lender or its Affiliate, (x) is or becomes generally available to
the public other than as a result of a disclosure by the Administrative Agent or
any Lender not permitted by this Agreement, (y) was obtained or otherwise became
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to its disclosure to the Administrative Agent or such Lender by the
Borrower or any of its Affiliates or (z) becomes available to the Administrative
Agent or any Lender on a nonconfidential basis from a Person other than the
Borrower or its Affiliates who, to the best knowledge of the Administrative
Agent or such Lender, as the case may be, is not otherwise bound by a
confidentiality agreement with the Borrower or any of its Affiliates, or is not
otherwise prohibited from transmitting the information to the Administrative
Agent or such Lender. In addition, the Administrative Agent and the Lenders may
disclose the existence of this Agreement and information about this Agreement to
market data collectors, similar service providers to the lending industry and
service providers to the Administrative Agent and the Lenders in connection with
the administration of this Agreement, the other Loan Documents, and the
Commitments. Notwithstanding any other provision in this Agreement or any other
Loan Document to the contrary, (x) the parties hereby agree that each party (and
each employee, representative, or other agent of each party) may each disclose
to any and all persons, without limitation of any kind, the United States tax
treatment and United States tax structure of the transaction and all materials
of any kind (including opinions or other tax analyses) that are provided to each
party relating to such United States tax treatment and United States tax
structure and (y) the Administrative Agent may disclose the identity of any
Defaulting Lender to the other Lenders and the Borrower if requested by any
Lender or the Borrower.

 

   91    Choice Hotels – Credit Agreement (2018)



--------------------------------------------------------------------------------

SECTION 9.16 Rights and Remedies Cumulative; Non-Waiver; etc. The enumeration of
the rights and remedies of the Administrative Agent and the Lenders set forth in
this Agreement is not intended to be exhaustive and the exercise by the
Administrative Agent and the Lenders of any right or remedy shall not preclude
the exercise of any other rights or remedies, all of which shall be cumulative,
and shall be in addition to any other right or remedy given hereunder or under
the other Loan Documents or that may now or hereafter exist at law or in equity
or by suit or otherwise. No delay or failure to take action on the part of the
Administrative Agent or any Lender in exercising any right, power or privilege
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right, power or privilege preclude any other or further exercise
thereof or the exercise of any other right, power or privilege or shall be
construed to be a waiver of any Event of Default. No course of dealing between
the Borrower, the Administrative Agent and the Lenders or their respective
agents or employees shall be effective to change, modify or discharge any
provision of this Agreement or any of the other Loan Documents or to constitute
a waiver of any Event of Default.

SECTION 9.17 USA Patriot Act. The Administrative Agent and each Lender hereby
notifies the Borrower that pursuant to the requirements of the PATRIOT Act, it
is required to obtain, verify and record information that identifies the
Company, each Designated Borrower and each Guarantor, which information includes
the name and address of the Company, each Designated Borrower and each Guarantor
and other information that will allow the Administrative Agent and each such
Lender to identify the Company, each Designated Borrower and each Guarantor in
accordance with the PATRIOT Act.

SECTION 9.18 No Fiduciary Duties. Each Loan Party agrees that nothing in the
Loan Documents or otherwise will be deemed to create an advisory, fiduciary or
agency relationship or fiduciary or other implied duty between the
Administrative Agent, any Lender or any Affiliate thereof, on the one hand, and
such Loan Party, its stockholders or its Affiliates, on the other. The Loan
Parties agree that the transactions contemplated by the Loan Documents
(including the exercise of rights and remedies hereunder and thereunder) are
arm’s-length commercial transactions. Each Loan Party agrees that it has
consulted its own legal and financial advisors to the extent it deemed
appropriate and that it is responsible for making its own independent judgment
with respect to such transactions and the process leading thereto. Each of the
Loan Parties acknowledges that the Administrative Agent, the Lenders and their
respective Affiliates may have interests in, or may be providing or may in the
future provide financial or other services to other parties with interests which
a Loan Party may regard as conflicting with its interests and may possess
information (whether or not material to the Loan Parties) other than as a result
of (x) the Administrative Agent acting as administrative agent hereunder or
(y) the Lenders acting as lenders hereunder, that the Administrative Agent or
any such Lender may not be entitled to share with any Loan Party. Without
prejudice to the foregoing, each of the Loan Parties agrees that the
Administrative Agent, the Lenders and their respective Affiliates may (a) deal
(whether for its own or its customers’ account) in, or advise on, securities of
any Person, and (b) accept deposits from, lend money to, act as trustee under
indentures of, accept investment banking engagements from and generally engage
in any kind of business with other Persons in each case, as if the
Administrative Agent were not the Administrative Agent and as if the Lenders
were not Lenders, and without any duty to account therefor to the Loan Parties.
Each of the Loan Parties hereby irrevocably waives, in favor of the
Administrative Agent, the Co-Syndication Agents, the Co-Documentation Agents,
the Lenders and the Arrangers, any conflict of interest which may arise by
virtue of the Administrative Agent, the Co-Syndication Agents, the
Co-Documentation Agents, the Arrangers and/or the Lenders acting in various
capacities under the Loan Documents or for other customers of the Administrative
Agent, any Arranger or any Lender as described in this Section 9.18.

SECTION 9.19 No Bankruptcy Proceedings. Each of the Company, each Designated
Borrower, the Administrative Agent, and each Lender hereby agrees that it will
not institute against any Designated Bank or join any other Person in
instituting against any Designated Bank any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceeding under any federal or state
bankruptcy or similar law, until the later to occur of (i) one year and one day
after the payment in full of the latest maturing commercial paper note issued by
such Designated Bank and (ii) the Maturity Date.

 

   92    Choice Hotels – Credit Agreement (2018)



--------------------------------------------------------------------------------

SECTION 9.20 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto and each Designated Borrower acknowledges that any liability
of any EEA Financial Institution arising under any Loan Document, to the extent
such liability is unsecured, may be subject to the Write-Down and Conversion
Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder or under any other Loan
Document which may be payable to it by any party hereto that is an EEA Financial
Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

ARTICLE X

GUARANTEE

SECTION 10.01 Guarantee. The Company hereby guarantees to each Lender and the
Administrative Agent and their respective successors and assigns the prompt
payment in full when due (whether at stated maturity, by acceleration, by
optional prepayment or otherwise) of all unpaid principal of and accrued and
unpaid interest (including interest accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding) on all Loans, all accrued and
unpaid fees and all expenses, reimbursements, indemnities and all other advances
to, debts, liabilities and Obligations of the Designated Borrowers to any
Lender, the Administrative Agent or any Indemnified Party arising under this
Agreement or any other Loan Document in respect of any Loan, whether direct or
indirect (including those acquired by assumption), absolute, contingent, due or
to become due, now existing or hereafter arising, in each case strictly in
accordance with the terms thereof (such obligations being herein collectively
called the “Guaranteed Obligations”). The Company hereby further agrees that if
any Designated Borrower shall fail to pay in full when due (whether at stated
maturity, by acceleration, by optional prepayment or otherwise) any of the
Guaranteed Obligations, the Company will promptly pay the same, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Guaranteed Obligations, the same will be
promptly paid in full when due (whether at extended maturity, by acceleration or
otherwise) in accordance with the terms of such extension or renewal.

SECTION 10.02 Obligations Unconditional.

(a) The obligations of the Company under this Article X are unconditional and
irrevocable irrespective of (i) the value, genuineness, validity, regularity or
enforceability of any of the Guaranteed Obligations, (ii) any modification,
amendment or variation in or addition to the terms of any of the Guaranteed
Obligations or any covenants in respect thereof or any security therefor,
(iii) any extension of time for performance or waiver of performance of any
covenant of any Designated Borrower or any failure or omission to enforce any
right with regard to any of the Guaranteed Obligations, (iv) any exchange,
surrender, release of

 

   93    Choice Hotels – Credit Agreement (2018)



--------------------------------------------------------------------------------

any other guaranty of or security for any of the Guaranteed Obligations, or
(v) any other circumstance with regard to any of the Guaranteed Obligations
which may or might in any manner constitute a legal or equitable discharge or
defense of a surety or guarantor, it being the intent hereof that the
obligations of the Company hereunder shall be absolute and unconditional under
any and all circumstances.

(b) The Company hereby expressly waives diligence, presentment, demand, protest,
and all notices whatsoever with regard to any of the Guaranteed Obligations and
any requirement that the Administrative Agent or any Lender exhaust any right,
power or remedy or proceed against any Designated Borrower hereunder or under
the Designation Letter of such Designated Borrower or any Note of such
Designated Borrower or any other guarantor of or any security for any of the
Guaranteed Obligations

SECTION 10.03 Reinstatement. The guarantee in this Article X shall be
automatically reinstated if and to the extent that for any reason any payment by
or on behalf of any Designated Borrower in respect of the Guaranteed Obligations
is rescinded or must be otherwise restored by any holder(s) of any of the
Guaranteed Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise

SECTION 10.04 Subrogation. Until the termination of the Commitments and the
payment in full of the principal of and interest on the Loans and all other
amounts payable to the Administrative Agent or any Lender hereunder, the Company
hereby irrevocably waives all rights of subrogation or contribution, whether
arising by operation of law (including, without limitation, any such right
arising under the Bankruptcy Code) or otherwise, by reason of any payment by it
pursuant to the provisions of this Article X.

SECTION 10.05 Remedies. The Company agrees that, as between the Company on the
one hand and the Lenders and the Administrative Agent on the other hand, the
obligations of any Designated Borrower guaranteed under this Agreement may be
declared to be forthwith due and payable, or may be deemed automatically to have
been accelerated, as provided in Article VII, for purposes of Section 10.01
hereof notwithstanding any stay, injunction or other prohibition (whether in a
bankruptcy proceeding affecting such Designated Borrower or otherwise)
preventing such declaration as against such Designated Borrower and that, in the
event of such declaration or automatic acceleration such obligations (whether or
not due and payable by such Designated Borrower) shall forthwith become due and
payable by the Company for purposes of said Section 10.01.

SECTION 10.06 Continuing Guarantee. The guarantee in this Article X is a
continuing guarantee and shall apply to all Guaranteed Obligations whenever
arising.

[Signature Pages Follow]

 

   94    Choice Hotels – Credit Agreement (2018)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower, the Administrative Agent and the Lenders have
caused this Agreement to be duly executed by their respective authorized
officers as of the day and year first above written.

 

BORROWER:

 

CHOICE HOTELS INTERNATIONAL, INC.,

a Delaware corporation

 

By:  

/s/ Scott E. Oaksmith

  Name: Scott E. Oaksmith   Title: Senior Vice President, Finance and Chief  
Accounting Officer

[Signature Page to A&R Credit Agreement]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND LENDER:

 

DEUTSCHE BANK AG NEW YORK BRANCH,

as Administrative Agent, Lender

 

By:  

/s/ Joanna Soliman

  Name: Joanna Soliman  

Title: Vice President

 

By:  

/s/ Virginia Cosenza

  Name: Virginia Cosenza   Title: Vice President

[Signature Page to A&R Credit Agreement]



--------------------------------------------------------------------------------

SWINGLINE LENDER AND LENDER:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Swingline Lender and Lender

 

By:  

/s/ David B. Strant

  Name: David B. Strant   Title: SVP

[Signature Page to A&R Credit Agreement]



--------------------------------------------------------------------------------

LENDER:

 

JPMORGAN CHASE BANK, N. A.,

as Lender

 

By:  

/s/ Joon Hur

  Name: Joon Hur   Title: Executive Director

[Signature Page to A&R Credit Agreement]



--------------------------------------------------------------------------------

LENDER:

 

Bank of America, N. A.,

as Lender

 

By:  

/s/ Kyle Pearson

  Name: Kyle Pearson   Title: Vice President

[Signature Page to A&R Credit Agreement]



--------------------------------------------------------------------------------

LENDER:

 

SUNTRUST BANK,

as Lender

 

By:  

/s/ Mary K. Lundin

  Name: Mary K. Lundin   Title: Director

[Signature Page to A&R Credit Agreement]



--------------------------------------------------------------------------------

LENDER:

 

BARCLAYS BANK PLC,

as Lender

 

By:  

/s/ Russell C. Johnson

  Name: Russell C. Johnson  

Title: Director

 

Executed in New York

[Signature Page to A&R Credit Agreement]



--------------------------------------------------------------------------------

 

LENDER:

 

CAPITAL ONE, NATIONAL ASSOCIATION,

as Lender

 

By:  

/s/ Benjamin M. Lucas

  Name: Benjamin M. Lucas   Title: Vice President

[Signature Page to A&R Credit Agreement]



--------------------------------------------------------------------------------

LENDER:

 

PNC BANK, NATIONAL ASSOCIATION,

a National Banking Association, as Lender

 

By:  

/s/ David Notaro

  Name: David Notaro   Title: SVP

[Signature Page to A&R Credit Agreement]



--------------------------------------------------------------------------------

LENDER: US BANK NATIONAL ASSOCIATION, as Lender By:   /s/ Jonathan F. Lindvall  
Name: Jonathan F. Lindvall   Title:   SVP

[Signature Page to A&R Credit Agreement]



--------------------------------------------------------------------------------

LENDER:

 

FIFTH THIRD BANK,

as Lender

 

By:  

/s/ Knight D. Kieffer

  Name: Knight D. Kieffer   Title: Managing Director

[Signature Page to A&R Credit Agreement]



--------------------------------------------------------------------------------

LENDER: GOLDMAN SACHS BANK USA,

as Lender

 

By:  

/s/ Annie Carr

  Name: Annie Carr   Title: Authorized Signatory

[Signature Page to A&R Credit Agreement]



--------------------------------------------------------------------------------

EXHIBIT A-1

to

Amended and Restated Senior Unsecured Credit Agreement

dated as of                             , 2018

by and among

Choice Hotels International, Inc.,

as Borrower,

the Lenders party thereto

and

Deutsche Bank AG New York Branch,

as Administrative Agent

FORM OF NOTICE OF BORROWING



--------------------------------------------------------------------------------

NOTICE OF BORROWING

Dated as of:                     

Deutsche Bank AG New York Branch

    as Administrative Agent

c/o Hanover Street Capital, LLC

48 Wall Street, 14th floor

New York, New York 10005

Attention: Amy Sinensky

Fax: (212) 380-9396

Email: amy.sinensky@hanoverstcap.com

c/o DB Services New Jersey, Inc.

Global Business Services

60 Wall Street

New York, New York 10005

Attention: Mark Kellam II

Fax: (904) 271-2469

Email: agency.transaction@db.com

c/o Deutsche Bank Securities Inc.

Commercial Real Estate

200 Crescent Court, Suite 550

Dallas, Texas 75201

Attention: Linda Davis

Email: Linda-x.davis@db.com

Ladies and Gentlemen:

This irrevocable Notice of Borrowing is delivered to you pursuant to
Section 2.03(a) of the Amended and Restated Senior Unsecured Credit Agreement
dated as of [                    ], 2018 (as amended, supplemented, restated or
otherwise modified from time to time, the “Credit Agreement”), by and among
Choice Hotels International, Inc., a Delaware corporation (the “Borrower”), the
Designated Borrowers party thereto from time to time, the Lenders and Deutsche
Bank AG New York Branch, as Administrative Agent.

1. The Borrower hereby requests that the [Lenders] [Swingline Lender] make a
[Revolving Loan] [Swingline Loan] denominated in [Dollars][Alternative Currency]
to [the Borrower][                    _, as a Designated Borrower] in the
aggregate principal amount of $                    .1

2. The Borrower hereby requests that the Loan requested herein be made on the
following Business Day:                                         .2

3. The Borrower hereby requests that the Loan bear interest at the following
interest rate, plus the Applicable Percentage, as set forth below:

 

1

Complete with a Permitted Currency and an amount in accordance with
Section 2.03(a). All Swingline Loans must be denominated in Dollars.

2

Complete with a Business Day in accordance with Section 2.03(a) of the Credit
Agreement for Revolving Loans or Swingline Loans.

 

EXH. A-1-1



--------------------------------------------------------------------------------

Component of Loan

  

Interest Rate3

  

Interest Period4

  

Termination
Interest (if
applicable)

  

Date
for
Period

4. The Borrower hereby directs the Administrative Agent to disburse the proceeds
of the Loan to the [Borrower’s Account [designated as such for
                    , as a Designated Borrower]][the account of the Swingline
Lender]5.

5. The principal amount of all Loans outstanding as of the date hereof
(including the requested Loan) does not exceed the maximum amount permitted to
be outstanding pursuant to the terms of the Credit Agreement.

6. All of the conditions applicable to the Loan requested herein as set forth in
the Credit Agreement have been satisfied as of the date hereof and will remain
satisfied to the date of such Loan.

7. Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

[Signature Page Follows]

 

3

Indicate Alternate Base Rate or Adjusted LIBO Rate for Loans denominated in
Dollars, Adjusted LIBO Rate for Loans denominated in Sterling, EURIBOR for Loans
dominated in Euros, CDOR Rate for Loans denominated in Canadian Dollars, BBSY
for Loans denominated in Australian Dollars, or LIBO Rate for Loans denominated
in any other Permitted Alternative Currency. All Swingline Loans must bear
interest at the LIBOR Market Index Rate.

4

Include for Adjusted LIBO Rate or LIBO Rate loans only. May be one, two, three
or six months.

5

Borrower to fill out as applicable, with the account of the Swingline Lender to
be used in cases where the requested advance is to be used to repay an
outstanding Swingline Loan.

 

EXH. A-1-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice of Borrowing as of
the             day of             ,             .

 

CHOICE HOTELS INTERNATIONAL, INC.

 

By:                                     
                                                            
Name:                                     
                                                      
Title:                                     
                                                        



--------------------------------------------------------------------------------

EXHIBIT A-2

to

Amended and Restated Senior Unsecured Credit Agreement

dated as of                             , 2018

by and among

Choice Hotels International, Inc.,

as Borrower,

the Lenders party thereto

and

Deutsche Bank AG New York Branch,

as Administrative Agent

FORM OF NOTICE OF ACCOUNT DESIGNATION



--------------------------------------------------------------------------------

NOTICE OF ACCOUNT DESIGNATION

Dated as of:                     _

Deutsche Bank AG New York Branch

    as Administrative Agent

c/o Hanover Street Capital, LLC

48 Wall Street, 14th floor

New York, New York 10005

Attention: Amy Sinensky

Fax: (212) 380-9396

Email: amy.sinensky@hanoverstcap.com

c/o DB Services New Jersey, Inc.

Global Business Services

60 Wall Street

New York, New York 10005

Attention: Mark Kellam II

Fax: (904) 271-2469

Email: agency.transaction@db.com

c/o Deutsche Bank Securities Inc.

Commercial Real Estate

200 Crescent Court, Suite 550

Dallas, Texas 75201

Attention: Linda Davis

Email: Linda-x.davis@db.com

Ladies and Gentlemen:

This Notice of Account Designation is delivered to you in connection with the
Amended and Restated Senior Unsecured Credit Agreement dated as of
[                    ], 2018 (as amended, supplemented, restated or otherwise
modified from time to time, the “Credit Agreement”), by and among Choice Hotels
International, Inc., a Delaware corporation (the “Borrower”), the Designated
Borrowers party thereto from time to time, the Lenders party thereto and
Deutsche Bank AG New York Branch, as Administrative Agent.

1. The Administrative Agent and, in the case of the making of any Swingline
Loan, the Swingline Lender, is hereby authorized to disburse all Loan proceeds
to the [Borrower][                    , as a Designated Borrower] into the
following account(s):

 

                                                         

ABA Routing Number:                     

Account Number:                     

2. This authorization shall remain in effect until revoked or until a subsequent
Notice of Account Designation is provided to the Administrative Agent.

[3. This Notice of Account Designation is hereby contingent upon
                    .]6

 

6

Include if disbursement of Loan proceeds is contingent on the consummation of an
anticipated transaction.



--------------------------------------------------------------------------------

[4.] Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.

[Signature Page Follows]

IN WITNESS WHEREOF, the undersigned has executed this Notice of Account
Designation as of the             day of             ,             .

 

CHOICE HOTELS INTERNATIONAL, INC.

 

By:                                     
                                                            
Name:                                     
                                                      
Title:                                     
                                                        



--------------------------------------------------------------------------------

EXHIBIT A-3

to

Amended and Restated Senior Unsecured Credit Agreement

dated as of                              , 2018

by and among

Choice Hotels International, Inc.,

as Borrower,

the Lenders party thereto

and

Deutsche Bank AG New York Branch,

as Administrative Agent

FORM OF NOTICE OF PREPAYMENT



--------------------------------------------------------------------------------

NOTICE OF PREPAYMENT

Dated as of:                     

Deutsche Bank AG New York Branch

    as Administrative Agent

c/o Hanover Street Capital, LLC

48 Wall Street, 14th floor

New York, New York 10005

Attention: Amy Sinensky

Fax: (212) 380-9396

Email: amy.sinensky@hanoverstcap.com

c/o DB Services New Jersey, Inc.

Global Business Services

60 Wall Street

New York, New York 10005

Attention: Mark Kellam II

Fax: (904) 271-2469

Email: agency.transaction@db.com

c/o Deutsche Bank Securities Inc.

Commercial Real Estate

200 Crescent Court, Suite 550

Dallas, Texas 75201

Attention: Linda Davis

Email: Linda-x.davis@db.com

Ladies and Gentlemen:

This Notice of Prepayment is delivered to you under Section 2.05(c) of the
Amended and Restated Senior Unsecured Credit Agreement dated as of
[                    ], 2018 (as amended, supplemented, restated or otherwise
modified from time to time, the “Credit Agreement”), by and among Choice Hotels
International, Inc., a Delaware corporation (the “Borrower”), the Designated
Borrowers party thereto from time to time, the Lenders party thereto, and
Deutsche Bank AG New York Branch, as Administrative Agent.

1. The Borrower hereby provides notice to the Administrative Agent that
[it][                    _, as a Designated Borrower] shall repay the following
[ABR Loans,][Eurocurrency Loans,][Eurodollar Loans,] [Competitive Bid Loans]
and/or [Swingline Loans]:                                         .7

2. The Loan to be prepaid is a:8

☐ Swingline Loan (                    )

☐ Revolving Loan (                    )

☐ Competitive Bid Loan (                    )

 

7

Complete with an amount in accordance with Section 2.05(c) of the Credit
Agreement.

8

Check each applicable box and indicate the amount of the prepayment allocable to
each.



--------------------------------------------------------------------------------

3. [The Borrower][                    , as a Designated Borrower] shall repay
the above-referenced Loans on the following Business Day:                     .9

[4. This Notice of Prepayment is hereby contingent upon                     .]10

[5]. Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.

[Signature Page Follows]

 

9

Complete with a Business Day that provides at least four (4) Business Days’
notice to the Administrative Agent with respect to Eurocurrency Loans, at least
three (3) Business Days’ notice to the Administrative Agent with respect to
Eurodollar Loans and Competitive Bid Loans and notice received no later than
2:00 P.M. Eastern Time on the proposed date of repayment with respect to ABR
Loans and Swingline Loans.

10

Include if prepayment is contingent on the consummation of an anticipated
transaction.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice of Prepayment as of
the              day of             ,         .

 

CHOICE HOTELS INTERNATIONAL, INC.

 

By:                                     
                                                            
Name:                                     
                                                      
Title:                                     
                                                        



--------------------------------------------------------------------------------

EXHIBIT A-4

to

Amended and Restated Senior Unsecured Credit Agreement

dated as of                    , 2018

by and among

Choice Hotels International, Inc.,

as Borrower,

the Lenders party thereto

and

Deutsche Bank AG New York Branch,

as Administrative Agent

FORM OF NOTICE OF CONVERSION/CONTINUATION



--------------------------------------------------------------------------------

NOTICE OF CONVERSION/CONTINUATION

Dated as of:                     

Deutsche Bank AG New York Branch

    as Administrative Agent

c/o Hanover Street Capital, LLC

48 Wall Street, 14th floor

New York, New York 10005

Attention: Amy Sinensky

Fax: (212) 380-9396

Email: amy.sinensky@hanoverstcap.com

c/o DB Services New Jersey, Inc.

Global Business Services

60 Wall Street

New York, New York 10005

Attention: Mark Kellam II

Fax: (904) 271-2469

Email: agency.transaction@db.com

c/o Deutsche Bank Securities Inc.

Commercial Real Estate

200 Crescent Court, Suite 550

Dallas, Texas 75201

Attention: Linda Davis

Email: Linda-x.davis@db.com

Ladies and Gentlemen:

This irrevocable Notice of Conversion/Continuation (the “Notice”) is delivered
to you under Section 2.10 of the Amended and Restated Senior Unsecured Credit
Agreement dated as of                     , 2018 (as amended, supplemented,
restated or otherwise modified from time to time, the “Credit Agreement”), by
and among Choice Hotels International, Inc., a Delaware corporation (the
“Borrower”), the Designated Borrowers party thereto from time to time, the
Lenders party thereto, and Deutsche Bank AG New York Branch, as Administrative
Agent.

1. The Loan to which this Notice relates is a [Revolving Loan] made to [the
Borrower][                    , as a Designated Borrower].

2. This Notice is submitted for the purpose of: (Check one and complete
applicable information in accordance with the Credit Agreement.)

☐ Converting all or a portion of an ABR Loan into a Eurodollar Loan (denominated
in dollars),

(a) The aggregate outstanding principal balance of such Loan is
$                    .

(b) The principal amount of such Loan to be converted is $                    ..

(c) The requested effective date of the conversion of such Loan is
                    .

(d) The requested Interest Period applicable to the converted Loan is
                    .

☐ Converting all or a portion of a Eurodollar Loan (denominated in dollars) into
an ABR Loan



--------------------------------------------------------------------------------

(a) The aggregate outstanding principal balance of such Loan is
$                    .

(b) The last day of the current Interest Period for such Loan is
                    .

(c) The principal amount of such Loan to be converted is $                    .

(d) The requested effective date of the conversion of such Loan is
                    .

☐ Continuing all or a portion of a Eurodollar Loan as a Eurodollar Loan

(a) The aggregate outstanding principal balance of such Loan is
$                    .

(b) The last day of the current Interest Period for such Loan is
                    .

(c) The principal amount of such Loan to be continued is $                    .

(d) The requested effective date of the continuation of such Loan is
                    .

(e) The requested Interest Period applicable to the continued Loan is
                    .

☐ Continuing all or a portion of a Eurocurrency Loan as a Eurocurrency Loan (in
the same Alternative Currency)

(a) Such Loan is denominated in                     .

(b) The aggregate outstanding principal balance of such Loan is
                    .

(c) The last day of the current Interest Period for such Loan is
                    .

(d) The principal amount of such Loan to be continued is                     .

(e) The requested effective date of the continuation of such Loan is
                    .

(f) The requested Interest Period applicable to the continued Loan is
                    .

3. The principal amount of all Loans outstanding as of the date hereof does not
exceed the maximum amount permitted to be outstanding pursuant to the terms of
the Credit Agreement.

4. All of the conditions applicable to the conversion or continuation of the
Loan requested herein as set forth in the Credit Agreement have been satisfied
or waived as of the date hereof and will remain satisfied or waived to the date
of such Loan.

5. Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice of
Conversion/Continuation as of the              day of             ,        .

 

 

CHOICE HOTELS INTERNATIONAL, INC. By:                                     
                                                            
Name:                                     
                                                      
Title:                                     
                                                        



--------------------------------------------------------------------------------

EXHIBIT A-5

to

Amended and Restated Senior Unsecured Credit Agreement

dated as of                              , 2018

by and among

Choice Hotels International, Inc.,

as Borrower,

the Lenders party thereto

and

Deutsche Bank AG New York Branch,

as Administrative Agent

FORM OF COMPETITIVE BID REQUEST



--------------------------------------------------------------------------------

COMPETITIVE BID REQUEST

Dated as of:                     

Deutsche Bank AG New York Branch

    as Administrative Agent

c/o Hanover Street Capital, LLC

48 Wall Street, 14th floor

New York, New York 10005

Attention: Amy Sinensky

Fax: (212) 380-9396

Email: amy.sinensky@hanoverstcap.com

c/o DB Services New Jersey, Inc.

Global Business Services

60 Wall Street

New York, New York 10005

Attention: Mark Kellam II

Fax: (904) 271-2469

Email: agency.transaction@db.com

c/o Deutsche Bank Securities Inc.

Commercial Real Estate

200 Crescent Court, Suite 550

Dallas, Texas 75201

Attention: Linda Davis

Email: Linda-x.davis@db.com

Ladies and Gentlemen:

This Competitive Bid Request is delivered to you under Section 2.04(a) of the
Amended and Restated Senior Unsecured Credit Agreement dated as of
[            ], 2018 (as amended, supplemented, restated or otherwise modified
from time to time, the “Credit Agreement”), by and among Choice Hotels
International, Inc. (the “Borrower”), the Designated Borrowers party thereto
from time to time, the Lenders party thereto, and Deutsche Bank AG New York
Branch, as Administrative Agent.

1. The Borrower hereby requests a Competitive Bid Loan under the Credit
Agreement, and in connection therewith sets forth below the terms on which such
Competitive Bid Loan is requested to be made:

 

(a)    Date of Competitive Bid Loan11                                          
                                         
                                         (b)    Principal Amount of Competitive
Bid Loan12                                          
                                         
                                         (c)    Competitive Bid Rate(s)13   
                                                                                
                                         (d)    Competitive Bid Interest
Period(s) and the last day thereof                                          
                                         
                                        

 

11

Complete with a Business Day in accordance with Section 2.04(a)(ii) of the
Credit Agreement.

12

The aggregate principal amount of such borrowing shall be in a minimum principal
amount of $1,000,000 or a whole multiple of $1,000,000 in excess thereof in
accordance with Section 2.04(a)(iii) of the Credit Agreement.

13

Specify whether the Competitive Bid Loan is to be a Eurodollar Competitive Bid
Loan or a Fixed Rate Loan.



--------------------------------------------------------------------------------

2. The principal amount of all Loans outstanding as of the date hereof
(including the requested Competitive Bid Loan) does not exceed the maximum
amount permitted to be outstanding pursuant to the terms of the Credit
Agreement.

3. All of the conditions applicable to the Competitive Bid Loan requested herein
as set forth in the Credit Agreement have been satisfied or waived as of the
date hereof and will remain satisfied to the date of such Competitive Bid Loan.

4. Capitalized terms used herein and not defined herein have the meanings
assigned thereto in the Credit Agreement.

[Signature Page Follows]

IN WITNESS WHEREOF, the undersigned has executed this Competitive Bid Request as
of the             day of             ,         .

 

CHOICE HOTELS INTERNATIONAL, INC.

 

By:                                     
                                                            
Name:                                     
                                                      
Title:                                     
                                                        



--------------------------------------------------------------------------------

EXHIBIT A-6

to

Amended and Restated Senior Unsecured Credit Agreement

dated as of                     , 2018

by and among

Choice Hotels International, Inc.,

as Borrower,

the Lenders party thereto

and

Deutsche Bank AG New York Branch,

as Administrative Agent

FORM OF INVITATION TO BID



--------------------------------------------------------------------------------

INVITATION TO BID

Dated as of:                     

 

[Complete       address       block] [with    contact        details    of    ]
[each Lender, as appropriate]         

Ladies and Gentlemen:

Reference is made to the Amended and Restated Senior Unsecured Credit Agreement
dated as of [            ], 2018 (as amended, supplemented, restated or
otherwise modified from time to time, the “Credit Agreement”), by and among
Choice Hotels International, Inc. (the “Borrower”), the Designated Borrowers
party thereto from time to time, the Lenders party thereto, and Deutsche Bank AG
New York Branch, as Administrative Agent. Capitalized terms used herein and not
defined herein have the meanings assigned thereto in the Credit Agreement.

1. The Borrower made a Competitive Bid Request on                     ,
            , pursuant to Section 2.04(a) of the Credit Agreement, and in
connection therewith you are invited to submit a Competitive Bid by
[Date]/[Time]. Your Competitive Bid must comply with Section 2.04 of the Credit
Agreement and the terms set forth below on which such Competitive Bid Loan is
requested to be made.

(a)    Date of Competitive Bid Loan                                          
                                         
                                         (b)    Principal amount of Competitive
Bid Loan                                          
                                         
                                         (c)    Competitive Bid Rate(s)   
                                                                                
                                         (d)    Competitive Bid Interest
Period(s) and the last day thereof                                          
                                         
                                        

[Signature Page Follows]



--------------------------------------------------------------------------------

 

Very truly yours,

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, as Administrative Agent

 

By:                                     
                                                            
Name:                                     
                                                      

Title:                                                                   
                          

 

By:                                     
                                                            
Name:                                     
                                                      
Title:                                     
                                                        



--------------------------------------------------------------------------------

EXHIBIT A-7

to

Amended and Restated Senior Unsecured Credit Agreement

dated as of                     , 2018

by and among

Choice Hotels International, Inc.,

as Borrower,

the Lenders party thereto

and

Deutsche Bank AG New York Branch,

as Administrative Agent

FORM OF COMPETITIVE BID



--------------------------------------------------------------------------------

COMPETITIVE BID

Dated as of:                     

Deutsche Bank AG New York Branch

as Administrative Agent

c/o Hanover Street Capital, LLC

48 Wall Street, 14th floor

New York, New York 10005

Attention: Amy Sinensky

Fax: (212) 380-9396

Email: amy.sinensky@hanoverstcap.com

c/o DB Services New Jersey, Inc.

Global Business Services

60 Wall Street

New York, New York 10005

Attention: Mark Kellam II

Fax: (904) 271-2469

Email: agency.transaction@db.com

c/o Deutsche Bank Securities Inc.

Commercial Real Estate

200 Crescent Court, Suite 550

Dallas, Texas 75201

Attention: Linda Davis

Email: Linda-x.davis@db.com

Ladies and Gentlemen:

The undersigned, [Name of Lender] refers to the Amended and Restated Senior
Unsecured Credit Agreement dated as of [                ], 2018 (as amended,
supplemented, restated or otherwise modified from time to time, the “Credit
Agreement”), by and among Choice Hotels International, Inc. (the “Borrower”),
the Designated Borrowers party thereto from time to time, the Lenders party
thereto, and Deutsche Bank AG New York Branch, as Administrative Agent.
Capitalized terms not defined herein shall have the meanings assigned thereto in
the Credit Agreement.

1. The undersigned hereby irrevocably makes a Competitive Bid pursuant to
Section 2.04(b) of the Credit Agreement, in response to the Competitive Bid
Request made by the Borrower on                     ,             , and in
connection therewith sets forth below the terms on which such Competitive Bid is
made:

 

(a)    Date of Competitive Bid Loan                                          
                                         
                                         (b)    Principal Amount of Competitive
Bid Loan14                                          
                                         
                                         (c)    Competitive Bid Rate(s)   
                                                                                
                                         (d)    Competitive Bid Interest
Period(s) and the last                                          
                                         
                                        

 

14

The amount shall be in a minimum of $1,000,000 or a whole multiple of $1,000,000
in excess thereof in accordance with Section 2.04(b) of the Credit Agreement.



--------------------------------------------------------------------------------

day thereof                                          
                                         
                                            

2. The undersigned hereby confirms that it is prepared, subject to the
conditions set forth in the Credit Agreement, to extend credit to the Borrower
upon acceptance by the Borrower of this bid in accordance with Section 2.04(c)
of the Credit Agreement.

[Signature Page Follows]

 

Very truly yours,

 

[NAME OF LENDER]

 

By:                                     
                                                            
Name:                                     
                                                     
Title:                                     
                                                        



--------------------------------------------------------------------------------

EXHIBIT A-8

to

Amended and Restated Senior Unsecured Credit Agreement

dated as of                     , 2018

by and among

Choice Hotels International, Inc.,

as Borrower,

the Lenders party thereto

and

Deutsche Bank AG New York Branch,

as Administrative Agent

FORM OF COMPETITIVE BID ACCEPT/REJECT LETTER



--------------------------------------------------------------------------------

COMPETITIVE BID ACCEPT/REJECT LETTER

Dated as of:                      

Deutsche Bank AG New York Branch

as Administrative Agent

c/o Hanover Street Capital, LLC

48 Wall Street, 14th floor

New York, New York 10005

Attention: Amy Sinensky

Fax: (212) 380-9396

Email: amy.sinensky@hanoverstcap.com

c/o DB Services New Jersey, Inc.

Global Business Services

60 Wall Street

New York, New York 10005

Attention: Mark Kellam II

Fax: (904) 271-2469

Email: agency.transaction@db.com

c/o Deutsche Bank Securities Inc.

Commercial Real Estate

200 Crescent Court, Suite 550

Dallas, Texas 75201

Attention: Linda Davis

Email: Linda-x.davis@db.com

Ladies and Gentlemen:

This Competitive Bid Accept/Reject Letter is delivered to you under
Section 2.04(c) of the Amended and Restated Senior Unsecured Credit Agreement
dated as of [            ], 2018 (as amended, supplemented, restated or
otherwise modified from time to time, the “Credit Agreement”), by and among
Choice Hotels International, Inc. (the “Borrower”), the Designated Borrowers
party thereto from time to time, the Lenders party thereto and Deutsche Bank AG
New York Branch, as Administrative Agent.

1. The Borrower has received a summary of bids in connection with our
Competitive Bid Request dated                     ,                 , and in
accordance with Section 2.04(c) of the Credit Agreement, the Borrower hereby
accepts the following:

(a)    Date of Competitive Bid Loan                                          
                                         
                                         (b)    Principal Amount of Competitive
Bid Loan                                          
                                         
                                         (c)    Competitive Bid Rate(s)   
                                                                                
                                         (d)    Competitive Bid Interest
Period(s)                                          
                                         
                                         (e)    Lender   
                                                                                
                                         2.    The Borrower hereby rejects the
following bids:    (a)    Date of Competitive Bid Loan   
                                                                                
                                        



--------------------------------------------------------------------------------

(b)    Principal Amount of Competitive Bid Loan   
                                                                                
                                         (c)    Competitive Bid Rate(s)   
                                                                                
                                         (d)    Competitive Bid Interest
Period(s)                                          
                                         
                                         (e)    Lender   
                                                                                
                                        

[Signature Page Follows]

IN WITNESS WHEREOF, the undersigned has executed this Competitive Bid
Accept/Reject Letter as of the              day of             ,         .

 

Very truly yours,

 

CHOICE HOTELS INTERNATIONAL, INC.

 

By:                                     
                                                            
Name:                                     
                                                      
Title:                                     
                                                        



--------------------------------------------------------------------------------

EXHIBIT A-9

FORM OF DESIGNATION LETTER

                    ,             

To Deutsche Bank AG New York Branch,

as Administrative Agent

Attention:

Ladies and Gentlemen:

We make reference to the Amended and Restated Senior Unsecured Credit Agreement
dated as of August [        ], 2018 (said agreement, as amended, amended and
restated, supplemented or otherwise modified from time to time, being the
“Credit Agreement”, the terms defined therein being used herein as therein
defined), among Choice Hotels International, Inc. (the “Company”), the
Designated Borrowers party thereto from time to time, Deutsche Bank AG New York
Branch, in its capacity as Administrative Agent, and certain Lenders parties
thereto. Terms defined in the Credit Agreement are used herein as defined
therein.

The Company hereby designates [                    ] (the “Designated
Borrower”), a Wholly-Owned Subsidiary of the Company and a corporation duly
incorporated under the laws of [                    ], as a Borrower in
accordance with Section 2.30 of the Credit Agreement until such designation is
terminated in accordance with said Section 2.30.

The Designated Borrower hereby accepts the above designation and hereby
expressly and unconditionally accepts the obligations of a Borrower under the
Credit Agreement, adheres to the Credit Agreement and agrees and confirms that,
upon your execution and return to the Company of the enclosed copy of this
letter, it shall be a Borrower for purposes of the Credit Agreement and agrees
to be bound by and perform and comply with the terms and provisions of the
Credit Agreement applicable to it as if it had originally executed the Credit
Agreement as a Borrower; provided that the Obligations of the Company and each
Designated Borrower (as defined in the Credit Agreement) that is a Domestic
Subsidiary shall be joint and several in nature and the Obligations of all
Designated Borrowers (as defined in the Credit Agreement) that are Foreign
Subsidiaries shall be several in nature. The Designated Borrower hereby
authorizes and empowers the Company to act as its representative and
attorney-in-fact for the purposes of signing documents and giving and receiving
notices (including Notices of Borrowing under the Credit Agreement) and other
communications in connection with the Credit Agreement and the transactions
contemplated thereby and for the purposes of modifying or amending any provision
of the Credit Agreement and further agrees that the Administrative Agent and
each Lender may conclusively rely on the foregoing authorization.

The Company hereby represents and warrants to the Administrative Agent and each
Lender that, before and after giving effect to this Designation Letter, (i) the
representations and warranties set forth in Article III of the Credit Agreement
are true and correct in all material respects on the date hereof as if made on
and as of the date hereof, unless qualified as to materiality or Material
Adverse Effect, in which case such representations and warranties shall be true
and correct in all respects and except to the extent such representations and
warranties expressly relate



--------------------------------------------------------------------------------

to an earlier date, in which case such representations and warranties shall have
been true and correct on and as of such earlier date and (ii) no Default has
occurred and is continuing. The Designated Borrower represents and warrants that
each of the representations and warranties set forth in Section 3.01,
Section 3.02, Section 3.03 and Section 3.04 of the Credit Agreement are true as
if each reference therein to the Company were a reference to the Designated
Borrower and as if each reference therein to the Loan Documents were a reference
to this Designation Letter and the Note executed by the Designated Borrower in
connection herewith.

The Designated Borrower hereby agrees that this Designation Letter, the Credit
Agreement and the Notes shall be governed by, and construed in accordance with,
the law of the State of New York. The Designated Borrower irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of any New York State court or Federal court of the United States
of America sitting in the County and City of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Designation Letter, the Credit Agreement or the other Loan Documents, or for
recognition or enforcement of any judgment, and the Designated Borrower hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State court
or, to the extent permitted by law, in such Federal court. The Designated
Borrower agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. The Designated Borrower irrevocably waives,
to the fullest extent permitted by law, any objection which it may now or
hereafter have to the laying of the venue of any such proceeding brought in such
a court and any claim that any such proceeding brought in such a court has been
brought in an inconvenient forum. The Designated Borrower further agrees that
service of process in any such action or proceeding brought in New York may be
made upon it by service upon the Company at the at the address of the Company
specified in Section 9.01 of the Credit Agreement.

THE DESIGNATED BORROWER IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THIS DESIGNATION LETTER, THE CREDIT AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED THEREBY.

 

CHOICE HOTELS INTERNATIONAL, INC.

 

By:                                     
                                                           

    Name:

    Title:

 

[NAME OF DESIGNATED BORROWER]

 

By:                                     
                                                           

    Name:

    Title:

ACCEPTED:



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH

as Administrative Agent

 

By:                                     
                                                     

    Name:

    Title:



--------------------------------------------------------------------------------

EXHIBIT A-10

FORM OF TERMINATION LETTER

                    ,             

To Deutsche Bank AG New York Branch,

as Administrative Agent

Attention:

Ladies and Gentlemen:

We make reference to the Amended and Restated Senior Unsecured Credit Agreement
dated as of August [        ], 2018 (said agreement, as amended, amended and
restated, supplemented or otherwise modified from time to time, being the
“Credit Agreement”, the terms defined therein being used herein as therein
defined), among the undersigned, the Designated Borrowers party thereto from
time to time, Deutsche Bank AG New York Branch, in its capacity as
Administrative Agent, and certain Lenders parties thereto. Terms defined in the
Credit Agreement are used herein as defined therein.

The Company hereby terminates the status as a Designated Borrower of
[                    ], a corporation incorporated under the laws of
[                    ], in accordance with Section 2.30(d) of the Credit
Agreement, effective as of the date of receipt of this notice by the
Administrative Agent. The undersigned hereby represents and warrants that all
principal and interest on any Loan of the above-referenced Designated Borrower
and all other amounts payable by such Designated Borrower pursuant to the Credit
Agreement have been paid in full on or prior to the date hereof. Notwithstanding
the foregoing, this Termination Letter shall not affect any obligation which by
the terms of the Credit Agreement survives termination thereof.

 

CHOICE HOTELS INTERNATIONAL, INC.

 

By                                      
                                                           

    Name:

    Title:



--------------------------------------------------------------------------------

EXHIBIT B

to

Amended and Restated Senior Unsecured Credit Agreement

dated as of                     , 2018

by and among

Choice Hotels International, Inc.,

as Borrower,

the Lenders party thereto

and

Deutsche Bank AG New York Branch,

as Administrative Agent

FORM OF ADMINISTRATIVE QUESTIONNAIRE



--------------------------------------------------------------------------------

Administrative detail reply form

Choice Hotels International, Inc.

 

Name of entity for signature page:

                   

Credit contact

  

Operations contact

  

Legal counsel

Name:

        

Title:

        

Address:

        

Telephone:

        

Facsimile #:

        

Email:

        

Payment Instructions:

 

Fed wire instructions

             (Name of Lender)       (Address)       (City/State/Zip)       (ABA
#)    (Account #)    (Attention)       Loan advance instructions    Operations
contact    Deutsche Bank AG New York Branch    Phelecia Parker    New York, New
York    Tel: 904-271-3583    ABA#    Fax: 866-240-3622    Credit to Commercial
Loan Division    Email: phelecia.parker@db.com    A/C #    Email: NA.
AgencyServicing@db.com    Reference: Choice Hotels   



--------------------------------------------------------------------------------

EXHIBIT C

to

Amended and Restated Senior Unsecured Credit Agreement

dated as of                     , 2018

by and among

Choice Hotels International, Inc.,

as Borrower,

the Lenders party thereto

and

Deutsche Bank AG New York Branch,

as Administrative Agent

FORM OF ASSIGNMENT AND ACCEPTANCE



--------------------------------------------------------------------------------

ASSIGNMENT AND ACCEPTANCE

Reference is made to the Amended and Restated Senior Unsecured Credit Agreement
dated as of [            ], 2018, by and among Choice Hotels International,
Inc., a Delaware corporation (the “Borrower”), the Designated Borrowers party
thereto from time to time, the Lenders party thereto and Deutsche Bank AG New
York Branch, as Administrative Agent (as amended, supplemented, restated or
otherwise modified from time to time, the “Credit Agreement”). Capitalized terms
not defined herein shall have the meaning assigned thereto in the Credit
Agreement.

1. The Assignor hereby sells and assigns, without recourse, to the Assignee, and
the Assignee hereby purchases and assumes, without recourse, from the Assignor,
effective as of the Effective Date set forth on the reverse hereof, the
interests set forth on the reverse hereof (the “Assigned Interest”) in the
Assignor’s rights and obligations under the Credit Agreement, including, without
limitation, the interests set forth on the reverse hereof in the Commitment of
the Assignor on the Effective Date and the Competitive Bid Loans owing to the
Assignor which are outstanding on the Effective Date. Each of the Assignor and
the Assignee hereby makes and agrees to be bound by all the representations,
warranties and agreements set forth in Section 9.04(c) of the Credit Agreement,
a copy of which is has been received by each such party. From and after the
Effective Date (i) the Assignee shall be a party to and be bound by the
provisions of the Credit Agreement and, to the extent of the interests assigned
by this Assignment and Acceptance, have the rights and obligations of a Lender
thereunder and under the Loan Documents and (ii) the Assignor shall, to the
extent of the interest assigned by this Assignment and Acceptance, relinquish
its rights and be released from its obligations under the Credit Agreement.

2. This Assignment and Acceptance is being delivered to the Administrative Agent
together with

(i) if the Assignee is organized under the laws of a jurisdiction outside the
United States, the forms specified in Section 2.20(e) of the Credit Agreement,
duly completed and executed by such Assignee, (ii) if the Assignee is not
already a Lender under the Credit Agreement, an Administrative Questionnaire in
the form of Exhibit B to the Credit Agreement and (iii) a processing and
recordation fee of $3,500 (unless such fee has otherwise been waived by the
Administrative Agent).

3. This Assignment and Acceptance shall be governed by and construed in
accordance with the laws of the State of New York without reference to its
conflicts of laws principles or provisions.

 

Date of Assignment:                                       
                                                      Legal Name of
Assignor:                                       
                                            Legal Name of
Assignee:                                       
                                            Assignee’s Address for
Notices:                                                                      

                                                                         

 

                                                                         

 

                                                                         

 



--------------------------------------------------------------------------------

Effective Date of Assignment

(may not be fewer than 5 Business

Days after the Date of Assignment):                         

 

Facility

  

Principal Amount Assigned

  

Percentage Assigned of Facility and
Commitment Thereunder (as set
forth, to at least 8 decimals, as a
percentage of the Facility and the
aggregate Commitments of all
Lenders thereunder)

     ABR Loans:          Eurodollar Loans:          Eurocurrency Loans:         
Eurodollar Competitive Loans          Bid Fixed Rate Competitive Loans         
Bid Swingline Loan Participations         



--------------------------------------------------------------------------------

The terms set forth above

are hereby agreed to:

 

                    , as Assignor

 

   By:                                     
                                        
                                                
Name:                                     
                                                                                
  

Title:                                                                   
                                                     

 

  

                    , as Assignee

 

   By:                                     
                                         
                                               
Name:                                     
                                                                                
  

Title:                                                                   
                                                     

 

  

Accepted:

 

  

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Administrative Agent

 

   By:                                     
                                         
                                               
Name:                                     
                                                                                
  

Title:                                                                   
                                                     

 

   By:                                     
                                         
                                               
Name:                                     
                                                                                
  

Title:                                                                   
                                                     

 

  

[CHOICE HOTELS INTERNATIONAL, INC.

 

   By:                                     
                                         
                                               
Name:                                     
                                                                                
   Title:                                     
                                         
                                            ]15

 

15

Include to the extent required under Section 9.04(b).



--------------------------------------------------------------------------------

EXHIBIT D

to

Amended and Restated Senior Unsecured Credit Agreement

dated as of                     , 2018

by and among

Choice Hotels International, Inc.,

as Borrower,

the Lenders party thereto

and

Deutsche Bank AG New York Branch,

as Administrative Agent

FORM OF GUARANTEE AGREEMENT FOR RESTRICTED SUBSIDIARIES

[See attached.]



--------------------------------------------------------------------------------

EXECUTION COPY

GUARANTEE AGREEMENT (as amended, restated, supplemented or otherwise modified
from time to time, this “Guaranty”), dated as of                 , 20        ,
is made by certain Restricted Subsidiaries of CHOICE HOTELS INTERNATIONAL, INC.,
a Delaware corporation (such Restricted Subsidiaries, collectively, the
“Guarantors”, each, a “Guarantor”), in favor of DEUTSCHE BANK AG NEW YORK
BRANCH, as administrative agent (in such capacity, the “Administrative Agent”)
for the ratable benefit of itself and the other Lender Parties from time to time
parties to the Amended and Restated Senior Unsecured Credit Agreement, dated of
[            ], 2018 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among the Borrower, the
Designated Borrowers party thereto from time to time, the Lenders, and the
Administrative Agent.

STATEMENT OF PURPOSE

Pursuant to the terms of the Credit Agreement, the Lender Parties have agreed to
make Loans to the Borrower upon the terms and subject to the conditions set
forth therein.

The Borrower and the Guarantors, though separate legal entities, comprise one
integrated financial enterprise, and all Loans made to the Borrower will inure,
directly or indirectly, to the benefit of each of the Guarantors.

NOW, THEREFORE, in consideration of the premises, in order to induce the Lender
Parties to make Loans under the Credit Agreement from time to time, and to
induce the holders of the Hedging Obligations to enter into Hedging Agreements
from time to time, and to induce the holders of the Cash Management Obligations
to enter into Cash Management Agreements from time to time, and for other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, each Guarantor hereby agrees with the Administrative Agent for the
ratable benefit of the Lender Parties as follows:

ARTICLE I

DEFINED TERMS

SECTION 1.1. Definitions. The following terms when used in this Guaranty shall
have the meanings assigned to them below:

“Additional Guarantor” means each Restricted Subsidiary of the Borrower which
hereafter becomes a Guarantor pursuant to Section 4.16 hereof and Section 5.09
of the Credit Agreement.

“Applicable Insolvency Laws” means all Applicable Laws governing bankruptcy,
reorganization, arrangement, adjustment of debts, relief of debtors,
dissolution, insolvency, fraudulent transfers or conveyances or other similar
laws (including, without limitation, 11 U.S.C. Sections 544, 547, 548 and 550
and other “avoidance” provisions of Title 11 of the United States Code, as
amended or supplemented).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“ECP” means an eligible contract participant as defined in the Commodity
Exchange Act.

“Guaranteed Obligations” has the meaning set forth in Section 2.1.

“Guaranty Agreement Supplement” means an instrument in the form of Exhibit A
hereto.

 

35



--------------------------------------------------------------------------------

“Lender Parties” shall mean the Administrative Agent, the Swingline Lender, the
Lenders, the holders of any Cash Management Obligations and the holders of any
Hedging Obligations.

“Paid in Full” means, with respect to any Guaranteed Obligations, (a) the
payment in full in cash of all such Guaranteed Obligations (other than
(i) contingent indemnification obligations to the extent no claim giving rise
thereto has been asserted and (ii) Hedging Obligations and Cash Management
Obligations that, at the time of determination, are allowed by the Person to
whom such Guaranteed Obligations are owing to remain outstanding or are not
required to be repaid or cash collateralized pursuant to the provisions of any
document governing the applicable Hedging Obligations or Cash Management
Obligations) and (b) the termination or expiration of all of the Commitments.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that has total assets exceeding $10,000,000 at the time such Swap
Obligation is incurred or such other Person as constitutes an ECP under the
Commodity Exchange Act or any regulations promulgated thereunder.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

SECTION 1.2. Other Definitional Provisions. Capitalized terms used and not
otherwise defined in this Guaranty including the preambles and recitals hereof
shall have the meanings ascribed to them in the Credit Agreement. In the event
of a conflict between capitalized terms defined herein and in the Credit
Agreement, the Credit Agreement shall control. The words “hereof,” “herein”,
“hereto” and “hereunder” and words of similar import when used in this Guaranty
shall refer to this Guaranty as a whole and not to any particular provision of
this Guaranty, and Section references are to this Guaranty unless otherwise
specified. The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

ARTICLE II

GUARANTY

SECTION 2.1. Guaranty. Each Guarantor hereby, jointly and severally with the
other Guarantors, unconditionally guarantees to the Administrative Agent for the
ratable benefit of itself and the other Lender Parties, and their respective
permitted successors, endorsees, transferees and assigns, the prompt payment and
performance of all Obligations of the Borrower, whether primary or secondary
(whether by way of endorsement or otherwise), whether now existing or hereafter
arising, whether or not from time to time reduced or extinguished (except by
payment thereof) or hereafter increased or incurred, whether enforceable or
unenforceable as against the Borrower, whether or not discharged, stayed or
otherwise affected by any Applicable Insolvency Law or proceeding thereunder,
whether created directly with the Administrative Agent or any other Lender Party
or acquired by the Administrative Agent or any other Lender Party through
assignment or endorsement or otherwise, whether matured or unmatured, whether
joint or several, as and when the same become due and payable (whether at
maturity or earlier, by reason of acceleration, mandatory repayment or
otherwise), in accordance with the terms of any such instruments evidencing any
such obligations, including all renewals, extensions or modifications thereof
(all Obligations of the Borrower, including all of the foregoing, but in each
case excluding all Excluded Swap Obligations, being hereafter collectively
referred to as the “Guaranteed Obligations”).

 

36



--------------------------------------------------------------------------------

SECTION 2.2. Bankruptcy Limitations on Guarantors. Notwithstanding anything to
the contrary contained in Section 2.1, it is the intention of each Guarantor,
the Administrative Agent and the other Lender Parties that, in any proceeding
involving the bankruptcy, reorganization, arrangement, adjustment of debts,
relief of debtors, dissolution or insolvency or any similar proceeding with
respect to any Guarantor or its assets, the amount of such Guarantor’s
obligations with respect to the Guaranteed Obligations (or any other obligations
of such Guarantor to the Administrative Agent and the other Lender Parties)
shall be equal to, but not in excess of, the maximum amount thereof not subject
to avoidance or recovery by operation of Applicable Insolvency Laws after giving
effect to Section 2.3. To that end, but only in the event and to the extent that
after giving effect to Section 2.3 such Guarantor’s obligations with respect to
the Guaranteed Obligations (or any other obligations of such Guarantor to the
Administrative Agent and the other Lender Parties) or any payment made pursuant
to such Guaranteed Obligations (or any other obligations of such Guarantor to
the Administrative Agent and the other Lender Parties) would, but for the
operation of the first sentence of this Section 2.2, be subject to avoidance or
recovery in any such proceeding under Applicable Insolvency Laws after giving
effect to Section 2.3, the amount of such Guarantor’s obligations with respect
to the Guaranteed Obligations (or any other obligations of such Guarantor to the
Administrative Agent and the other Lender Parties) shall be limited to the
largest amount which, after giving effect thereto, would not, under Applicable
Insolvency Laws, render such Guarantor’s obligations with respect to the
Guaranteed Obligations (or any other obligations of such Guarantor to the
Administrative Agent and the other Lender Parties) unenforceable or avoidable or
otherwise subject to recovery under Applicable Insolvency Laws. To the extent
any payment actually made pursuant to the Guaranteed Obligations exceeds the
limitation of the first sentence of this Section 2.2 and is otherwise subject to
avoidance and recovery in any such proceeding under Applicable Insolvency Laws,
the amount subject to avoidance shall in all events be limited to the amount by
which such actual payment exceeds such limitation and the Guaranteed Obligations
as limited by the first sentence of this Section 2.2 shall in all events remain
in full force and effect and be fully enforceable against such Guarantor. The
first sentence of this Section 2.2 is intended solely to preserve the rights of
the Administrative Agent hereunder against such Guarantor in such proceeding to
the maximum extent permitted by Applicable Insolvency Laws and neither such
Guarantor, the Borrower, any other Guarantor nor any other Person shall have any
right or claim under such sentence that would not otherwise be available under
Applicable Insolvency Laws in such proceeding.

SECTION 2.3. Agreements for Contribution

(a) To the extent any Guarantor is required, by reason of its obligations
hereunder, to pay to any Lender Party an amount greater than the amount of value
(as determined in accordance with Applicable Insolvency Laws) actually made
available to or for the benefit of such Guarantor on account of the Credit
Agreement, this Guaranty or any other Loan Document, such Guarantor shall have
an enforceable right of contribution against the remaining Guarantors, and the
remaining Guarantors shall be jointly and severally liable, for repayment of the
full amount of such excess payment. Subject only to the subordination provided
in subsection 2.3(d), such Guarantor further shall be subrogated to any and all
rights of the Lender Parties against the Borrower and the remaining Guarantors
to the extent of such excess payment.

(b) To the extent that any Guarantor would, but for the operation of this
Section 2.3 and by reason of its obligations hereunder or its obligations to
other Guarantors under this Section 2.3, be rendered insolvent for any purpose
under Applicable Insolvency Laws, each of the Guarantors hereby agrees to
indemnify such

Guarantor and commits to make a contribution to such Guarantor’s capital in an
amount at least equal to the amount necessary to prevent such Guarantor from
having been rendered insolvent by reason of the incurrence of any such
obligations.

(c) To the extent that any Guarantor would, but for the operation of this
Section 2.3 be rendered insolvent under any Applicable Insolvency Law by reason
of its incurring of obligations to any other Guarantor under the foregoing
subsections 2.3(a) and (b), such Guarantor shall, in turn, have rights of
contribution and indemnity, to the full extent provided in the foregoing
subsections 2.3(a) and (b), against the remaining Guarantors, such that all
obligations of all of the Guarantors hereunder and under this Section 2.3 shall
be allocated in a manner such that no Guarantor shall be rendered insolvent for
any purpose under Applicable Insolvency Law by reason of its incurrence of such
obligations.

 

37



--------------------------------------------------------------------------------

(d) Notwithstanding any payment or payments by any of the Guarantors hereunder,
or any set-off or application of funds of any of the Guarantors by the
Administrative Agent or any other Lender Party, or the receipt of any amounts by
the Administrative Agent or any other Lender Party with respect to any of the
Guaranteed Obligations, none of the Guarantors shall be entitled to be
subrogated to any of the rights of the Administrative Agent or any other Lender
Party against the Borrower or the other Guarantors for the payment of the
Guaranteed Obligations nor shall any of the Guarantors seek any reimbursement
from the Borrower or any of the other Guarantors in respect of payments made by
such Guarantor in connection with the Guaranteed Obligations, until all amounts
owing to the Administrative Agent and the other Lender Parties on account of the
Guaranteed Obligations are Paid in Full. If any amount shall be paid to any
Guarantor on account of such subrogation rights at any time when all of the
Guaranteed Obligations shall not have been Paid in Full, such amount shall be
held by such Guarantor in trust for the Administrative Agent, segregated from
other funds of such Guarantor, and shall, forthwith upon receipt by such
Guarantor, be turned over to the Administrative Agent in the exact form received
by such Guarantor (duly endorsed by such Guarantor to the Administrative Agent,
if required) to be applied against the Guaranteed Obligations, whether matured
or unmatured, in such order as set forth in the Credit Agreement.

SECTION 2.4. Nature of Guaranty.

(a) Each Guarantor agrees that this Guaranty is a continuing, unconditional
guaranty of payment and performance and not of collection, and that its
obligations under this Guaranty shall be primary, absolute and unconditional,
irrespective of, and unaffected by:

(i) the genuineness, validity, regularity, enforceability or any future
amendment of, or change in, the Credit Agreement, any other Loan Document, any
Hedging Agreement or any other agreement, document or instrument to which the
Borrower or any Subsidiary thereof is or may become a party;

(ii) the absence of any action to enforce this Guaranty, the Credit Agreement or
any other Loan Document, any Hedging Agreement or the waiver or consent by the
Administrative Agent or any other Lender Party with respect to any of the
provisions of this Guaranty, the Credit Agreement or any other Loan Document or
Hedging Agreement;

(iii) the existence, value or condition of, or failure to perfect its Lien
against, any security for or other guaranty of the Guaranteed Obligations or any
action, or the absence of any action, by the Administrative Agent or any other
Lender Party in respect of such security or guaranty (including, without
limitation, the release of any such security or guaranty);

(iv) any structural change in, restructuring of or other similar organizational
change of the Borrower or any Subsidiary thereof;

(v) any manner of application of collateral, or proceeds thereof, to all or any
of the Guaranteed Obligations, or any manner of sale or other disposition of any
collateral for all or any of the Guaranteed Obligations or any other Obligations
of any Loan Party under the Loan Documents or any other assets of any Loan Party
or any of its Subsidiaries;

(vi) any failure of any Lender Party to disclose to any Loan Party any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party now or
hereafter known to such Lender Party;

(vii) the failure of any other Person (other than, with respect to this
Guaranty, the Administrative Agent) to execute or deliver this Guaranty, any
Guaranty Agreement Supplement (as hereinafter defined) or any other guaranty or
agreement or the release or reduction of liability of any Guarantor or other
guarantor or surety with respect to the Guaranteed Obligations (other than any
release or reduction described in Section 4.15); or

 

38



--------------------------------------------------------------------------------

(viii) any other action or circumstances which might otherwise constitute a
legal or equitable discharge or defense of a surety or guarantor;

it being agreed by each Guarantor that, subject to the first sentence of
Section 2.2 and to Section 4.15, its obligations under this Guaranty shall not
be discharged until the final indefeasible payment and performance, in full, of
the Guaranteed Obligations (other than contingent indemnification obligations to
the extent no claim giving rise thereto has been asserted) and the termination
of the Commitments.

(b) Each Guarantor represents, warrants and agrees that the Guaranteed
Obligations and its obligations under this Guaranty are not and shall not be
subject to any counterclaims or offsets or defenses of any kind (other than the
defense of payment) against the Administrative Agent, the other Lender Parties
or the Borrower whether now existing or which may arise in the future.

(c) Each Guarantor hereby agrees and acknowledges that the Guaranteed
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon this Guaranty, and all dealings between the Borrower and any of the
Guarantors, on the one hand, and the Administrative Agent and the other Lender
Parties, on the other hand, likewise shall be conclusively presumed to have been
had or consummated in reliance upon this Guaranty.

SECTION 2.5. Waivers. To the extent permitted by Applicable Law, each Guarantor
expressly waives all of the following rights and defenses (and agrees not to
take advantage of or assert any such right or defense):

(a) any rights it may now or in the future have under any statute (including,
without limitation, any rights and defenses that are or may become available to
such Guarantor by reason of North Carolina General Statutes Section 26-7, et
seq., California Civil Code Sections 2787 through 2855, inclusive, 2899 and
3433, or any similar laws), or at law or in equity, or otherwise, to compel the
Administrative Agent or any other Lender Party to proceed in respect of the
Obligations against the Borrower or any other Person or against any security for
or other guaranty of the payment and performance of the Guaranteed Obligations
before proceeding against, or as a condition to proceeding against, such
Guarantor;

(b) any defense based upon the failure of the Administrative Agent or any other
Lender Party to commence an action in respect of the Guaranteed Obligations
against the Borrower, such Guarantor, any other guarantor or any other Person or
any security for the payment and performance of the Guaranteed Obligations;

(c) any right to insist upon, plead or in any manner whatever claim or take the
benefit or advantage of, any appraisal, valuation, stay, extension, marshalling
of assets or redemption laws, or exemption, whether now or at any time hereafter
in force, which may delay, prevent or otherwise affect the performance by such
Guarantor of its obligations under, or the enforcement by the Administrative
Agent or the other Lender Parties of this Guaranty;

(d) any right of diligence, presentment, demand, protest and notice (except as
specifically required herein or any other Loan Document) of whatever kind or
nature with respect to any of the Guaranteed Obligations and waives, to the
fullest extent permitted by Applicable Law, the benefit of all provisions of
Applicable Law which are or might be in conflict with the terms of this
Guaranty;

(e) any right to revoke this Guaranty;

(f) any defense arising by reason of any claim or defense based upon an election
of remedies by any Lender Party that in any manner impairs, reduces, releases or
otherwise adversely affects the subrogation, reimbursement, exoneration,
contribution or indemnification rights of such Guarantor or other rights of such
Guarantor to proceed against any of the other Loan Parties, any other guarantor
or any other Person;

 

39



--------------------------------------------------------------------------------

(g) any defense based on any right of set-off or counterclaim against or in
respect of the Obligations of such Guarantor hereunder;

(h) any duty on the part of any Lender Party to disclose to such Guarantor any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party or any
of its Subsidiaries now or hereafter known by such Lender Party; and

(i) any and all right to notice of the creation, renewal, extension or accrual
of any of the Obligations and notice of or proof of reliance by the
Administrative Agent or any other Lender Party upon, or acceptance of, this
Guaranty.

Each Guarantor agrees that any notice or directive given at any time to the
Administrative Agent or any other Lender Party which is inconsistent with any of
the foregoing waivers shall be null and void and may be ignored by the
Administrative Agent or such other Lender Party, and, in addition, may not be
pleaded or introduced as evidence in any litigation relating to this Guaranty
for the reason that such pleading or introduction would be at variance with the
written terms of this Guaranty, unless the Administrative Agent and the Required
Lenders have specifically agreed otherwise in writing. The foregoing waivers are
of the essence of the transaction contemplated by the Credit Agreement, the
other Loan Documents and the Hedging Agreements and, but for this Guaranty and
such waivers, the Administrative Agent and the other Lender Parties would
decline to enter into the Credit Agreement, the other Loan Documents and the
Hedging Agreements.

SECTION 2.6. Modification of Loan Documents, etc. Neither the Administrative
Agent nor any other Lender Party shall incur any liability to any Guarantor as a
result of any of the following, and none of the following shall impair or
release this Guaranty or any of the obligations of any Guarantor under this
Guaranty:

(a) any change or extension of the manner, place or terms of payment of, or
renewal or alteration of all or any portion of, the Guaranteed Obligations;

(b) any action under or in respect of the Credit Agreement, any other Loan
Document or any Hedging Agreement in the exercise of any remedy, power or
privilege contained therein or available to any of them at law, in equity or
otherwise, or waiver or refraining from exercising any such remedies, powers or
privileges;

(c) any amendment to or modification of, in any manner whatsoever, the Credit
Agreement, any other Loan Document or any Hedging Agreement;

(d) any extension or waiver of the time for performance by any Guarantor, any
other guarantor, the Borrower or any other Person of, or compliance with, any
term, covenant or agreement on its part to be performed or observed under the
Credit Agreement, any other Loan Document or any Hedging Agreement, or waiver of
such performance or compliance or consent to a failure of, or departure from,
such performance or compliance;

(e) any taking and holding of security or collateral for the payment of the
Guaranteed Obligations or the sale, exchange, release, disposal of, or other
dealing with, any property pledged, mortgaged or conveyed, or in which the
Administrative Agent or the other Lender Parties have been granted a Lien, to
secure any Indebtedness of any Guarantor, any other guarantor or the Borrower to
the Administrative Agent or the other Lender Parties;

(f) any release of anyone who may be liable in any manner for the payment of any
amounts owed by any Guarantor, any other guarantor or the Borrower to the
Administrative Agent or any other Lender Party;

 

 

40



--------------------------------------------------------------------------------

(g) any modification or termination of the terms of any intercreditor or
subordination agreement pursuant to which claims of other creditors of any
Guarantor, any other guarantor or the Borrower are subordinated to the claims of
the Administrative Agent or any other Lender Party; or

(h) any application of any sums by whomever paid or however realized to any
Guaranteed Obligations owing by any Guarantor, any other guarantor or the
Borrower to the Administrative Agent or any other Lender Party in such manner as
the Administrative Agent or any other Lender Party shall determine in its
reasonable discretion.

SECTION 2.7. Demand by the Administrative Agent. In addition to the terms set
forth in this Article II and in no manner imposing any limitation on such terms,
if all or any portion of the then outstanding Guaranteed Obligations are
declared to be immediately due and payable, then the Guarantors shall, upon
demand in writing therefor by the Administrative Agent to the Guarantors, pay
all or such portion of the outstanding Guaranteed Obligations due hereunder then
declared due and payable. Notwithstanding the foregoing, each Guarantor agrees
that, in the event of the dissolution or insolvency of the Borrower or any
Guarantor, or the inability or failure of the Borrower or any Guarantor to pay
debts as they become due, or an assignment by the Borrower or any Guarantor for
the benefit of creditors, or the commencement of any case or proceeding in
respect of the Borrower or any Guarantor under bankruptcy, insolvency or similar
laws, and if such event shall occur at a time when any of the Guaranteed
Obligations may not then be due and payable, each Guarantor will pay to the
Administrative Agent, for the ratable benefit of the Lender Parties and their
respective permitted successors, indorsees, transferees and assigns, forthwith
the full amount which would be payable hereunder by each Guarantor if all such
Guaranteed Obligations were then due and payable.

SECTION 2.8. Remedies. Upon the occurrence and during the continuance of any
Event of Default, with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, enforce against the Guarantors their respective obligations and
liabilities hereunder and exercise such other rights and remedies as may be
available to the Administrative Agent hereunder, under the Credit Agreement, the
other Loan Documents, the Hedging Agreements or otherwise.

SECTION 2.9. Benefits of Guaranty. The provisions of this Guaranty are for the
benefit of the Administrative Agent and the other Lender Parties and their
respective permitted successors, transferees, endorsees and assigns, and nothing
herein contained shall impair, as between the Borrower, the Administrative Agent
and the other Lender Parties, the obligations of the Borrower under the Loan
Documents or the Hedging Agreements. In the event all or any part of the
Guaranteed Obligations are transferred, endorsed or assigned by the
Administrative Agent or any other Lender Party to any Person or Persons as
permitted under the Credit Agreement, any reference to an “Administrative
Agent”, or “Lender Party” herein shall be deemed to refer equally to such Person
or Persons.

SECTION 2.10. Termination; Reinstatement.

(a) Subject to subsection (c) below, this Guaranty shall remain in full force
and effect until all the Guaranteed Obligations shall have been Paid in Full.

(b) No payment made by the Borrower, any Guarantor, any other guarantor or any
other Person received or collected by the Administrative Agent or any other
Lender Party from the Borrower, any Guarantor, any other guarantor or any other
Person by virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Guaranteed Obligations shall be deemed to modify, reduce, release or
otherwise affect the liability of any Guarantor hereunder which shall,
notwithstanding any such payment (other than any payment made by such Guarantor
in respect of the obligations of the Guarantors or any payment received or
collected from such Guarantor in respect of the obligations of the Guarantors),
remain liable for the obligations of the Guarantors up to the maximum liability
of such Guarantor hereunder until the Guaranteed Obligations shall have been
Paid in Full.

 

41



--------------------------------------------------------------------------------

(c) Each Guarantor agrees that, if any payment made by the Borrower or any other
Person applied to the Guaranteed Obligations is at any time avoided, annulled,
set aside, rescinded, invalidated, declared to be fraudulent or preferential or
otherwise required to be refunded or repaid or is repaid in whole or in part
pursuant to a good faith settlement of a pending or threatened avoidance claim,
or the proceeds of any collateral are required to be refunded by the
Administrative Agent or any other Lender Party to the Borrower, its estate,
trustee, receiver or any other Person, including, without limitation, any
Guarantor, under any Applicable Law or equitable cause, then, to the extent of
such payment or repayment, each Guarantor’s liability hereunder (and any Lien or
collateral securing such liability) shall be and remain in full force and
effect, as fully as if such payment had never been made, and, if prior thereto,
this Guaranty shall have been canceled or surrendered (and if any Lien or
collateral securing such Guarantor’s liability hereunder shall have been
released or terminated by virtue of such cancellation or surrender), this
Guaranty (and such Lien or collateral) shall be reinstated in full force and
effect, and such prior cancellation or surrender shall not diminish, release,
discharge, impair or otherwise affect the obligations of such Guarantor in
respect of the amount of such payment (or any Lien or collateral securing such
obligation).

SECTION 2.11. Payments. Payments by the Guarantors shall be made to the
Administrative Agent, to be credited and applied to the Guaranteed Obligations
in accordance with Section 2.12 of the Credit Agreement, in immediately
available dollars to an account designated by the Administrative Agent or at the
Administrative Agent’s address specified in Section 9.01 of the Credit Agreement
or at any other address that may be specified in writing from time to time by
the Administrative Agent.

SECTION 2.12. Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its Guaranteed Obligations in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Guaranty for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Guaranty, or otherwise in
respect of the Guaranteed Obligations, as it relates to such other Loan Party,
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The obligations of each Qualified ECP
Guarantor under this Guaranty shall remain in full force and effect until a
discharge of the Guaranteed Obligations. Each Qualified ECP Guarantor intends
that this Guaranty constitute, and this Guaranty shall be deemed to constitute,
a “keepwell, support, or other agreement” for the benefit of each other Loan
Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange
Act.

ARTICLE III

REPRESENTATIONS, WARRANTIES AND COVENANTS

To induce the Administrative Agent and the other Lender Parties to make any
Loans, each Guarantor hereby represents and warrants, and covenants and agrees
(as the context may require) that:

SECTION 3.1. Existence. Such Guarantor (a) is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its incorporation or
formation, except where the failure to be validly existing or in good standing
could not reasonably be expected to have a Material Adverse Effect, (b) has the
requisite power and authority to own, lease and operate its properties and to
carry on its business as now being and hereafter proposed to be conducted,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect and (c) is duly qualified and authorized to do business
in each jurisdiction in which the character of its properties or the nature of
its business requires such qualification and authorization other than in such
jurisdictions where failure to so qualify could not reasonably be expected to
have a Material Adverse Effect.

 

42



--------------------------------------------------------------------------------

SECTION 3.2. Authorization of Guaranty; Enforceability. Such Guarantor has the
right, power and authority to execute, deliver and perform this Guaranty and has
taken all necessary corporate, limited liability company or other organizational
action to authorize its execution, delivery and performance of this Guaranty.
This Guaranty has been duly executed and delivered by the duly authorized
officers of such Guarantor and this Guaranty constitutes the legal, valid and
binding obligation of such Guarantor enforceable in accordance with its terms,
except as such enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar state or federal debtor relief laws from
time to time in effect which affect the enforcement of creditors’ rights in
general and the availability of equitable remedies.

SECTION 3.3. No Conflict; Consents. The execution, delivery and performance by
such Guarantor of this Guaranty will not, by the passage of time, the giving of
notice or otherwise, (i) violate any provision of any Applicable Law or
contractual obligation of such Guarantor other than any violation that could not
reasonably be expected to have a Material Adverse Effect and (ii) will not
result in the creation or imposition of any Lien upon or with respect to any
property or revenues of such Guarantor other than Liens permitted under
Section 6.02 of the Credit Agreement. No consent or authorization of, filing
with, or other act by or in respect of, any arbitrator or Governmental Authority
and no consent of any other Person (including, without limitation, any
stockholder or creditor of such Guarantor), is required in connection with the
execution, delivery, performance, validity or enforceability of this Guaranty,
except such as have been made or obtained and are in full force and effect, and
except when failure to obtain any such consents or approvals, make any such
filing or do any other act could not reasonably be expected to have a Material
Adverse Effect.

SECTION 3.4. Litigation. No actions, suits or proceedings before any arbitrator
or Governmental Authority are pending or, to the knowledge of any Responsible
Officer of such Guarantor, threatened by or against such Guarantor or against
any of its properties with respect to this Guaranty or any of the transactions
contemplated hereby (i) which involve any Loan Document or the Transactions
(excluding any such actions, suits or proceedings threatened by the Lender
Parties or the Administrative Agent) or (ii) as to which there is a reasonable
probability of an adverse determination and which, if such probable adverse
determination occurred, could, individually or in the aggregate, reasonably be
anticipated to result in a Material Adverse Effect.

SECTION 3.5. Title to Assets. Such Guarantor has title to the real property
owned by it and a valid leasehold interest in the real property leased by it,
and has good and marketable title to all of its personal property, except
(i) for minor defects in title that do not interfere with its ability to conduct
its business as currently conducted or to utilize such properties and assets for
their intended purposes or (ii) where such failure would not otherwise,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. All such material properties and assets are free of any and all
Liens of any type whatsoever, except those permitted by Section 6.02 of the
Credit Agreement.

ARTICLE IV

MISCELLANEOUS

SECTION 4.1. Amendments, Waivers and Consents. None of the terms, covenants,
agreements or conditions of this Guaranty may be amended, supplemented or
otherwise modified, nor may they be waived, nor may any consent be given, except
in accordance with Section 9.08 of the Credit Agreement.

 

43



--------------------------------------------------------------------------------

SECTION 4.2. Notices. All notices and communications hereunder shall be given to
the addresses and otherwise made in accordance with Section 9.01 of the Credit
Agreement; provided that notices and communications to the Guarantors shall be
directed to the Guarantors, at the address of the Borrower set forth in
Section 9.01 of the Credit Agreement.

SECTION 4.3. Enforcement Expenses, Indemnification.

(a) Each Guarantor agrees to pay or reimburse the Administrative and each other
Lender Party for all its reasonable and documented out-of-pocket costs and
expenses incurred in connection with enforcing or preserving any rights under
this Guaranty and the other Loan Documents to which such Guarantor is a party,
including, without limitation, in connection with any workout, restructuring,
bankruptcy or other similar proceeding, in each case, to the extent the Borrower
would be required to do so pursuant to Section 9.05 of the Credit Agreement.
Such costs and expenses shall include, without limitation, the reasonable and
documented out-of-pocket fees and disbursements of counsel to each Lender Party
and of counsel to the Administrative Agent, in each case, to the extent the
Borrower would be required to do so pursuant to Section 9.05 of the Credit
Agreement.

(b) Each Guarantor agrees to pay, and to save the Administrative Agent and the
other Lender Parties harmless from, any and all liabilities with respect to, or
resulting from any delay in paying, any and all stamp, excise, sales or other
taxes which may be payable or determined to be payable with respect to any of
the collateral or in connection with any of the transactions contemplated by
this Guaranty.

(c) Each Guarantor agrees to pay, and to save the Administrative Agent and the
other Lender Parties harmless from any and all liabilities, obligations, losses,
damages, penalties, costs and expenses in connection with actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever with
respect to the execution, delivery, enforcement, performance and administration
of this Guaranty, in each case, to the extent the Borrower would be required to
do so pursuant to Section 9.05 of the Credit Agreement.

(d) The agreements in this Section 4.3 shall survive termination of the
Commitments and repayment of the Obligations and all other amounts payable under
the Credit Agreement and the other Loan Documents.

SECTION 4.4. Governing Law. This Guaranty shall be construed in accordance with
and governed by the laws of the State of New York.

SECTION 4.5. Consent to Jurisdiction and Venue; Judgment Currency.

(a) Each Guarantor, the Borrower and the Administrative Agent hereby irrevocably
and unconditionally submits, for itself and its property, to the exclusive
jurisdiction of any New York State court or Federal court of the United States
of America sitting in the County and City of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Guaranty or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State court or, to the extent permitted by
Applicable Law, in such Federal court. Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Guaranty or any other Loan Document shall
affect any right that the Administrative Agent or any other Lender Party may
otherwise have to bring any action or proceeding relating to this Guaranty or
any other Loan Document against the Borrower, any Guarantor or their respective
properties in the courts of any jurisdiction.

(b) Each Guarantor, the Borrower and the Administrative Agent hereby irrevocably
and unconditionally waives, to the fullest extent permitted by Applicable Law,
any objection that it may now or hereafter have to the laying of venue of any
suit, action or proceeding arising out of or relating to this Guaranty or any
other Loan Document in any New York State or Federal court referred to in
paragraph (a) of this Section 4.5. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by Applicable Law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

44



--------------------------------------------------------------------------------

(c) Each Guarantor and each other party hereto hereby consents to service of
process in the manner provided for notices in Section 9.01 of the Credit
Agreement. Nothing in this Guaranty will affect the right of any party to this
Guaranty to serve process in any other manner permitted by Applicable Law.

(d) If for the purpose of obtaining judgment in any court it is necessary to
convert a sum due under the Credit Agreement in one currency into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so under Applicable Law, that the rate of exchange used shall be
the spot rate at which in accordance with normal banking procedures the first
currency could be purchased in New York City with such other currency by the
Person obtaining such judgment on the Business Day preceding that on which final
judgment is given. Each Guarantor shall indemnify the Lender Parties and hold
each such Person harmless from and against all loss or damage resulting from any
change in exchange rates between the date any claim is reduced to judgment and
the date of payment thereof by any Guarantor.

SECTION 4.6. Waiver of Jury Trial; Waiver of Punitive Damages.

(a) Waiver of Jury Trial. Each party hereto hereby waives, to the fullest extent
permitted by Applicable Law any right it may have to a trial by jury in respect
of any litigation directly or indirectly arising out of, under or in connection
with this Guaranty or any of the other Loan Documents. Each party hereto
(i) certifies that no representative, agent or attorney of any other party has
represented, expressly or otherwise, that such other party would not, in the
event of litigation, seek to enforce the foregoing waiver and (ii) acknowledges
that it and the other parties hereto have been induced to enter into this
Guaranty and the other Loan Documents, as applicable, by, among other things,
the mutual waivers and certifications in this Section 4.6.

(b) No Punitive/Exemplary Damages. The Administrative Agent, the Borrower (on
behalf of itself and its Subsidiaries) and each Guarantor hereby agree that no
such Person shall have a remedy of punitive or exemplary damages against any
other party to this Guaranty or any other Loan Document and each such Person
hereby waives any right or claim to punitive or exemplary damages that they may
now have or may arise in the future.

SECTION 4.7. Rights and Remedies Cumulative; Non-Waiver; etc. The enumeration of
the rights and remedies of the Administrative Agent and the other Lender Parties
set forth in this Guaranty is not intended to be exhaustive and the exercise by
the Administrative Agent and the other Lender Parties of any right or remedy
shall not preclude the exercise of any other rights or remedies, all of which
shall be cumulative, and shall be in addition to any other right or remedy given
hereunder or under the other Loan Documents or that may now or hereafter exist
at law or in equity or by suit or otherwise. No delay or failure to take action
on the part of the Administrative Agent or any other Lender Party in exercising
any right, power or privilege hereunder shall operate as a waiver thereof. No
single or partial exercise of any such right, power or privilege shall preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. A waiver by the Administrative Agent or any other Lender Party of
any right or remedy hereunder on any one occasion shall not be construed as a
bar to any right or remedy which the Administrative Agent or such other Lender
Party would otherwise have on any future occasion. No course of dealing between
the Borrower, the Administrative Agent and the other Lender Parties or their
respective agents or employees shall be effective to change, modify or discharge
any provision of this Guaranty or any of the other Loan Documents or to
constitute a waiver of any Event of Default.

SECTION 4.8. Successors and Assigns. This Guaranty shall be binding upon each
Guarantor and its respective the successors and assigns and shall inure to the
benefit of each Guarantor (and shall bind all Persons who become bound as a
Guarantor under this Guaranty), the Administrative Agent and the other Lender
Parties and their successors and permitted assigns; provided that no Guarantor
may assign, transfer or delegate any of its rights or obligations under this
Guaranty without the prior written consent of the Administrative Agent (given in
accordance with Section 4.1).

 

45



--------------------------------------------------------------------------------

SECTION 4.9. Severability. In the event any one or more of the provisions
contained in this Guaranty or in any other Loan Document should be held invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

SECTION 4.10. Headings. Article and Section headings used herein are for
convenience of reference only, are not part of this Guaranty and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Guaranty.

SECTION 4.11. Counterparts. This Guaranty may be executed in any number of
counterparts, each of which shall be an original and all of which, when taken
together, shall constitute one agreement. This Guaranty may be delivered by
facsimile or other electronic transmission of the relevant signature pages
hereof.

SECTION 4.12. Set-Off. Each Guarantor hereby irrevocably authorizes the
Administrative Agent and each other Lender Party at any time and from time to
time upon the occurrence and during the continuation of an Event of Default and
in accordance with Section 9.06 of the Credit Agreement, without notice to such
Guarantor or any other Guarantor, any such notice being expressly waived by each
Guarantor, to set- off and appropriate and apply any and all deposits (general
or special, time or demand, provisional or final, but excluding trust accounts),
in any currency, and any other credits, indebtedness or claims, in any currency,
in each case, whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by the Administrative Agent or such other
Lender Party to or for the credit or the account of such Guarantor, or any part
thereof in such amounts as the Administrative Agent or such other Lender Party
may elect, against and on account of the obligations and liabilities of such
Guarantor to the Administrative Agent or such other Lender Party hereunder and
claims of every nature and description of the Administrative Agent or such other
Lender Party against such Guarantor, in any currency, whether arising hereunder,
under the Credit Agreement, any other Loan Document or otherwise, as the
Administrative Agent or such other Lender Party may elect, whether or not the
Administrative Agent or any other Lender Party has made any demand for payment
and although such obligations, liabilities and claims may be contingent or
unmatured. The Administrative Agent and each other Lender Party shall notify
such Guarantor promptly of any such set-off and the application made by the
Administrative Agent or such other Lender Party of the proceeds thereof;
provided that the failure to give such notice shall not affect the validity of
such set-off and application. The rights of the Administrative Agent and each
other Lender Party under this Section 4.12 are in addition to other rights and
remedies (including, without limitation, other rights of set-off) which the
Administrative Agent or such other Lender Party may have.

SECTION 4.13. Integration. This Guaranty and the other Loan Documents represent
the agreement of the Guarantors, the Administrative Agent and the other Lender
Parties with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any other Lender Party relative to subject matter hereof and thereof
not expressly set forth or referred to herein or in the other Loan Documents.

 

46



--------------------------------------------------------------------------------

SECTION 4.14. Acknowledgements. Each Guarantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Guaranty and the other Loan Documents to which it is a party;

(b) it has received a copy of the Credit Agreement and has reviewed and
understands the same;

(c) neither the Administrative Agent nor any other Lender Party has any
fiduciary relationship with or duty to any Guarantor arising out of or in
connection with this Guaranty or any of the other Loan Documents, and the
relationship between the Guarantors, on the one hand, and the Administrative
Agent and the other Lender Parties, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

(d) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby or thereby
among the Lender Parties or among the Guarantors and the Lender Parties.

SECTION 4.15. Releases.

(a) At such time as the Guaranteed Obligations shall have been Paid in Full,
this Guaranty and all obligations (other than those expressly stated to survive
such termination or as may be reinstated after such termination) of the
Administrative Agent and each Guarantor hereunder shall terminate, all without
delivery of any instrument or performance of any act by any party.

(b) Notwithstanding anything contained herein to the contrary, a Guarantor will
be automatically and unconditionally released from its obligations under this
Guaranty upon (i) the sale or disposition of such Guarantor (by merger,
consolidation, the sale of its Capital Stock or the sale of all or substantially
all of its assets (other than by lease)) and whether or not the Guarantor is the
surviving corporation in such transaction, to a Person which is not the Borrower
or a Restricted Subsidiary, so long as such transaction is not prohibited by the
Credit Agreement and would not result in a Default or Event of Default
thereunder, (ii) the redesignation of such Guarantor as an Unrestricted
Subsidiary pursuant to Section 5.09 of the Credit Agreement or (iii) the release
of such Guarantor as set forth in Section 9.20 of the Credit Agreement. Without
the consent or other agreement of any Lender, the Administrative Agent is
authorized to release a Guarantor, and shall release such Guarantor, upon the
delivery of an officer’s certificate certifying in writing to the Administrative
Agent that the conditions for such release described in this Section 4.15(b)
have been satisfied. To the extent the Administrative Agent is required to
execute any release documents in accordance with the immediately preceding
sentence, the Administrative Agent shall, at Borrower’s cost, do so promptly
upon requests of the Borrower or the relevant

Loan Party without the consent or further agreement of any Lender.

SECTION 4.16. Additional Guarantors. Each Restricted Subsidiary of the Borrower
that is required to become a party to this Guaranty pursuant to Section 5.09 of
the Credit Agreement shall become a Guarantor for all purposes of this Guaranty
upon execution and delivery by such Restricted Subsidiary of a Guaranty
Agreement Supplement.

[Signature Pages to Follow]

 

47



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Guarantors has executed and delivered this
Guaranty by their duly authorized officers, all as of the day and year first
above written.

 

[GUARANTOR], as Guarantor By: ________________________________
Name: ______________________________ Title: _______________________________
[GUARANTOR], as Guarantor By: ________________________________
Name: ______________________________ Title: _______________________________

[Signature Pages Continue]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,

as Administrative Agent

By: _____________________________________
Name: __________________________________
Title: ___________________________________
By: ____________________________________
Name: __________________________________
Title: ___________________________________



--------------------------------------------------------------------------------

Exhibit A

GUARANTEE AGREEMENT SUPPLEMENT

THIS GUARANTEE AGREEMENT SUPPLEMENT, dated as of                     , 20    ,
(this “Supplement”) is made by [                    ], a [                    ]
(the “New Subsidiary Guarantor”) in favor of DEUTSCHE BANK AG NEW YORK BRANCH,
as Administrative Agent for the Lender Parties party to the Credit Agreement (as
defined in the Guarantee Agreement referred to below).

1. Reference is hereby made to the Guarantee Agreement dated as of
[            ], 20    , made by certain Restricted Subsidiaries of Choice Hotels
International, Inc. party thereto, as guarantors, in favor of the Administrative
Agent (as amended, restated, supplemented or otherwise modified from time to
time, the “Guaranty”). This Supplement supplements the Guarantee Agreement,
forms a part thereof and is subject to the terms thereof. Capitalized terms used
and not defined herein shall have the meanings given thereto or referenced in
the Credit Agreement or the Guaranty, as applicable.

2. The New Subsidiary Guarantor hereby agrees to unconditionally guarantee to
the Administrative Agent for the ratable benefit of itself and the other Lender
Parties and their respective permitted successors, endorsees, transferees and
assigns, the prompt payment (whether at stated maturity, by acceleration or
otherwise) and performance of all Obligations of the Borrower (exclusive of all
Excluded Swap Obligations) to the same extent and upon the same terms and
conditions as are contained in the Guarantee Agreement.

3. The New Subsidiary Guarantor hereby agrees that by executing this Supplement
it is a Guarantor (as defined in the Guaranty) under the Guaranty as if a
signatory thereto on the Closing Date, and the New Subsidiary Guarantor shall
comply with, and be subject to, all of the terms, covenants, conditions and
agreements and hereby makes each representation and warranty, in each case set
forth therein. The New Subsidiary Guarantor agrees that the “Guarantee
Agreement”, “Guarantee” or “Guaranty” as used herein or in any other Loan
Documents shall mean the Guaranty as supplemented hereby.

4. The New Subsidiary Guarantor hereby acknowledges it has received a copy of
the Credit Agreement and the Guaranty and that it has read and understands the
terms thereof.

5. All notices and communications to the New Subsidiary Guarantor shall be given
to the addresses and otherwise made in accordance with Section 9.01 of the
Credit Agreement; provided that notices and communications to the New Subsidiary
Guarantor shall be directed to the New Subsidiary Guarantor at the address of
the Borrower set forth in Section 9.01 of the Credit Agreement.

6. The New Subsidiary Guarantor hereby waives acceptance by the Administrative
Agent and the other Lender Parties of the guaranty by the New Subsidiary
Guarantor under the Guaranty upon the execution of this Supplement by the New
Subsidiary Guarantor.

7. This Supplement may be executed in any number of counterparts, each of which
shall be an original and all of which, when taken together, shall constitute one
agreement. This Supplement may be delivered by facsimile or other electronic
transmission of the relevant signature pages hereof.

8. This Supplement shall be governed by and construed and interpreted in
accordance with the laws of the State of New York.

[Signature Page to Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned hereby causes this Guarantee Agreement
Supplement to be executed and delivered as of the date first above written.

 

[______________] By: _____________________________________
Name: __________________________________
Title: ___________________________________



--------------------------------------------------------------------------------

EXHIBIT E

to

Amended and Restated Senior Unsecured Credit Agreement

dated as of                     , 2018

by and among

Choice Hotels International, Inc.,

as Borrower,

the Lenders party thereto

and

Deutsche Bank AG New York Branch,

as Administrative Agent

FORM OF NOTE



--------------------------------------------------------------------------------

NOTE

 

$__________       Dated: __________, 20__ $__________       Dated: __________,
20__

FOR VALUE RECEIVED, the undersigned, CHOICE HOTELS INTERNATIONAL, INC. a
Delaware corporation (the “Borrower”), HEREBY PROMISES TO PAY
                     (the “Lender”) on the Maturity Date the aggregate principal
amount of the Revolving Credit Advances and the Swingline Advances (each as
defined below) owing to the Lender by the Borrower pursuant to the Amended and
Restated Senior Unsecured Credit Agreement dated as of [            ], 2018 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”; terms defined therein, unless otherwise defined
herein, being used herein as therein defined) among the Borrower, the Designated
Borrowers party thereto from time to time, the Lender and certain other lender
parties party thereto, and Deutsche Bank AG New York Branch, as Administrative
Agent for the Lender and such other lender parties.

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Advance and Swingline Advance from the date of such Revolving
Credit Advance or Swingline Advance, as the case may be, until such principal
amount is paid in full, at such interest rates, and payable at such times, as
are specified in the Credit Agreement.

Both principal and interest are payable in the applicable Permitted Currency in
which each Revolving Loan was initially funded to Deutsche Bank AG New York
Branch, as Administrative Agent, at 60 Wall Street, New York, New York 10005, in
same day funds. Each Revolving Credit Advance and Swingline Advance owing to the
Lender by the Borrower, and all payments made on account of principal thereof,
shall be recorded by the Lender and, prior to any transfer hereof, endorsed on
the grid attached hereto, which is part of this Promissory Note; provided,
however, that the failure of the Lender to make any such recordation or
endorsement shall not affect the Obligations of the Borrower under this
Promissory Note.

This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement. The Credit Agreement, among other things,
(i) provides for the making of advances (variously, the “Revolving Credit
Advances” or the “Swingline Advances”) by the Lender to or for the benefit of
the Borrower from time to time in an aggregate amount not to exceed at any time
outstanding the U.S. dollar amount first above mentioned, the indebtedness of
the Borrower resulting from each such Revolving Credit Advance and Swingline
Advance being evidenced by this Promissory Note, and (ii) contains provisions
for acceleration of the maturity hereof upon the happening of certain stated
events and also for prepayments on account of principal hereof prior to the
maturity hereof upon the terms and conditions therein specified. If any conflict
or inconsistency exists between this Note and the Credit Agreement, the Credit
Agreement shall control and govern to the extent of such conflict or
inconsistency.

[Signature Page Follows]



--------------------------------------------------------------------------------

CHOICE HOTELS INTERNATIONAL, INC. a Delaware corporation
By: ____________________________________ Name: Title:



--------------------------------------------------------------------------------

ADVANCES AND PAYMENTS OF PRINCIPAL

 

Date

   Amount of
Advance      Amount of
Principal Paid
or Prepaid      Unpaid
Principal
Balance      Notation
Made By                                                                       
                                                  

 



--------------------------------------------------------------------------------

EXHIBIT F

to

Amended and Restated Senior Unsecured Credit Agreement

dated as of                     , 2018

by and among

Choice Hotels International, Inc.,

as Borrower,

the Lenders party thereto

and

Deutsche Bank AG New York Branch,

as Administrative Agent

FORM OF DESIGNATED BANK NOTE



--------------------------------------------------------------------------------

FORM OF DESIGNATED BANK NOTE

 

$ _____________       _________, 20__

FOR VALUE RECEIVED, Choice Hotels International, Inc., a Delaware corporation
(the “Borrower”), promises to pay to                                         
(the “Lender”) the unpaid principal amount of each Competitive Bid Loan made by
the Lender to the Borrower pursuant to the Credit Agreement referred to below on
the dates specified therein. The Borrower promises to pay interest on the unpaid
principal amount of each such Competitive Bid Loan on the dates and at the rate
or rates provided for in the Credit Agreement. All such payments of principal
and interest shall be made in lawful money of the United States in immediately
available funds at the office of the Administrative Agent.

All Competitive Bid Loans made by the Lender, the respective types and
maturities thereof and all repayments of the principal thereof shall be recorded
by the Lender and, if the Lender so elects in connection with any transfer or
enforcement hereof, appropriate notations to evidence the foregoing information
with respect to each such Competitive Bid Loan then outstanding may be endorsed
by the Lender on the schedule attached hereto, or on a continuation of such
schedule attached to and made a part hereof, provided that the failure of the
Lender to make any such recordation or endorsement shall not affect the
obligations of the Borrower hereunder or under the Credit Agreement.

This promissory note is one of the Designated Bank Notes referred to in the
Amended and Restated Senior Unsecured Credit Agreement, dated as of
[                ], 2018, by and among the Borrower, the Designated Borrowers
party thereto from time to time, the institutions from time to time party
thereto, and Deutsche Bank AG New York Branch, as Administrative Agent (as
amended, supplemented, restated, or otherwise modified from time to time, the
“Credit Agreement”). Capitalized terms used herein and not defined herein shall
have the meanings assigned thereto in the Credit Agreement. Reference is made to
the Credit Agreement for provisions for the prepayment hereof, the acceleration
of the maturity hereof upon the happening of certain events and certain waivers
by the Borrower.

THIS PROMISSORY NOTE SHALL BE INTERPRETED, AND THE RIGHTS AND LIABILITIES OF THE
PARTIES HERETO DETERMINED, IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
NEW YORK.

 

BORROWER: CHOICE HOTELS INTERNATIONAL, INC.
By:    _________________________________ Name: Title:



--------------------------------------------------------------------------------

LOANS AND PAYMENTS OF PRINCIPAL

 

Date

   Amount of
Loan      Type of
Loan      Amount of
Principal
Repaid      Maturity
Date      Notation
Made By                                                                       
                                                                                
              



--------------------------------------------------------------------------------

EXHIBIT G

to

Amended and Restated Senior Unsecured Credit Agreement

dated as of                     , 2018

by and among

Choice Hotels International, Inc.,

as Borrower,

the Lenders party thereto

and

Deutsche Bank AG New York Branch,

as Administrative Agent

FORM OF DESIGNATION AGREEMENT

 

EXH. G-59



--------------------------------------------------------------------------------

FORM OF DESIGNATION AGREEMENT

Dated __________ ______, 20___

Reference is made to the Amended and Restated Senior Unsecured Credit Agreement
dated as of [                    ], 2018 (as amended, supplemented, restated or
otherwise modified from time to time, the “Credit Agreement”), among Choice
Hotels International, Inc., a Delaware corporation (the “Borrower”), the
Designated Borrowers party thereto from time to time, the Lenders named therein,
and Deutsche Bank AG New York Branch, as Administrative Agent. Capitalized terms
used herein and not defined herein shall have the meanings assigned thereto in
the Credit Agreement.

[NAME OF DESIGNOR] (the “Designor”), [NAME OF DESIGNEE] (the “Designee”), and
the Administrative Agent agree as follows:

1. The Designor hereby designates the Designee, and the Designee hereby accepts
such designation, to have a right to make Competitive Bid Loans pursuant to
Article II of the Credit Agreement. Any assignment by the Designor to the
Designee of its rights to make a Competitive Bid Loan pursuant to such Article
II shall be effective at the time of the funding of such Competitive Bid Loan
and not before such time.

2. Except as set forth in Section 7 below, the Designor makes no representation
or warranty and assumes no responsibility pursuant to this Designation Agreement
with respect to (a) any statements, warranties or representations made in or in
connection with any Loan Document or any other instrument or document furnished
pursuant thereto or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of any Loan Document or any other instrument
and document furnished pursuant thereto and (b) the financial condition of the
Borrower or the performance or observance by the Borrower of any of its
obligations under any Loan Document or any other instrument or document
furnished pursuant thereto.

3. The Designee (a) confirms that it has received a copy of each Loan Document,
together with copies of the financial statements referred to in the Credit
Agreement and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Designation
Agreement; (b) agrees that it will independently and without reliance upon the
Administrative Agent, the Designor or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under any Loan
Document; (c) confirms that it is a Designated Bank; (d) appoints and authorizes
the Administrative Agent to take such action as agent on its behalf and to
exercise such powers and discretion under any Loan Document as are delegated to
the Administrative Agent by the terms thereof, together with such powers and
discretion as are reasonably incidental thereto; and (e) agrees to be bound by
each and every provision of each Loan Document and further agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of any Loan Document are required to be performed by it as a Designated Bank,
including any and all obligations set forth in Section 9.04(i) of the Credit
Agreement.

4. The Designee hereby appoints the Designor as the Designee’s agent and
attorney in fact, and grants to the Designor an irrevocable power of attorney,
to receive payments made for the benefit of the Designee under the Credit
Agreement, to deliver and receive all communications and notices under the
Credit Agreement and other Loan Documents and to exercise on the Designee’s
behalf all rights to vote and to grant and make approvals, waivers, consents or
amendments to or under the Credit Agreement or other Loan Documents. Any
document executed by the Designor on the Designee’s behalf in connection with
the Credit Agreement or other Loan Documents shall be binding on the Designee to
the same extent as if actually signed by the Designee. The Borrower, the
Administrative Agent and each of the other Lenders may rely on and are
beneficiaries of the preceding provisions.



--------------------------------------------------------------------------------

5. Following the execution of this Designation Agreement by the Designor and the
Designee, it will be delivered to the Administrative Agent for acceptance by the
Administrative Agent. The effective date for this Designation Agreement (the
“Effective Date”) shall be the date of acceptance hereof by the Administrative
Agent, unless otherwise specified on the signature page hereto.

6. The Designor unconditionally agrees to pay or reimburse the Designee for, and
save the Designee harmless against, all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may be imposed or asserted by any of the
parties to the Loan Documents against the Designee, in its capacity as such, in
any way relating to or arising out of this Designation Agreement or any other
Loan Documents or any action taken or omitted by the Designee hereunder or
thereunder.

7. Upon such acceptance by the Administrative Agent, as of the Effective Date,
the Designee shall be a party to the Credit Agreement with a right to make
Competitive Bid Loans as a Lender pursuant to Sections 2.03 and 2.04 of the
Credit Agreement and the rights and obligations of a Lender related thereto.
Notwithstanding the foregoing, the Designor, as agent for the Designee, shall be
and remain obligated to the Borrower and the other Lenders for each and every
one of the obligations of the Designee and the Designor with respect to the
Credit Agreement and any sums otherwise payable to the Borrower by the Designee.

8. This Designation Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York.

9. This Designation Agreement may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Designation Agreement by facsimile transmission shall be
effective as delivery of a manually executed counterpart of this Designation
Agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Designor and the Designee, intending to be legally
bound, have caused this Designation Agreement to be executed by their officers
thereunto duly authorized as of the date first above written.

 

Effective Date:   _____________ ________, 20___   [NAME OF DESIGNOR], as  
Designor   By:    _______________________________   Name:   Title:   [NAME OF
DESIGNEE], as   Designee   By:    _______________________________   Name:  
Title:   Applicable Lending Office (and address for notices):   [ADDRESS]

 

Accepted this ________ day

of _____________, 20___

DEUTSCHE BANK AG NEW YORK BRANCH,

as Administrative Agent

By:      ______________________________ Name: Title:
By:      ______________________________ Name: Title:



--------------------------------------------------------------------------------

Schedule 2.01

Commitments

 

Lender Name and Address

   Commitment      Pro Rata
Percentage  

Deutsche Bank AG New York Branch

   $ 75,000,000.00        12.5 % 

c/o DB Services New Jersey, Inc.

5022 Gate Parkway, Suite 400

     

Jacksonville, Florida 32256

     

Attention: Phelecia Parker

     

JPMorgan Chase Bank, N.A.

   $ 75,000,000.00        12.5 % 

10 South Deaborn L2

     

Chicago, Illinois 60603

     

Facsimile: (214) 307-6874

     

Attention: Jitesh Chaurasia, Deal Administrator

     

Wells Fargo Bank, N.A.

   $ 75,000,000.00        12.5 % 

7711 Plantation Road

     

Roanoke, Virginia 24019

     

Facsimile: (866) 270-7214

     

Attention: Wholesale Loan Servicing, Roanoke

     

Loan Center

     

Bank of America, N.A.

   $ 60,000,000.00        10.00 % 

101 N Tryon Street

     

Charlotte, North Carolina 28255

     

Facsimile: (312) 453-4750

     

Attention: Kavitha Thakur, Credit Service

     

Representative

     

Barclays Bank PLC

   $ 60,000,000.00        10.00 % 

c/o Barclays Loan Operations

10, South Colonnade

     

London, United Kingdom E14 4PU

     

Facsimile: +44 (0) 20 7516 3867

     

 

For ABR and Swingline Loans only:

     

Barclays Bank PLC London

c/o Barclays Capital Services LLC

     

Global Services Unit as US Dollar Funding

     

Administrator 700 Prides Crossing

     

Newark, Delaware 19713

     

Facsimile: (201) 510-8101

     

SunTrust Bank

   $ 60,000,000.00        10.00 % 

211 Perimeter Center Parkway

     

Atlanta, Georgia 30346

     

Facsimile: (801) 567-6267

     

Attention: Charlene Conley, Operations Analyst

     

 

Sch. 2.01 - 1



--------------------------------------------------------------------------------

Lender Name and Address

   Commitment      Pro Rata
Percentage  

US Bank, National Association

   $ 50,000,000.00        8.34 % 

401 City Center

     

Oshkosh, Wisconsin 54901

     

Facsimile: (920) 237-7993

     

Attention: CLS Syndication Services

     

Fifth Third Bank

   $ 36,250,000.00        6.04 % 

5050 Kingsley Drive

     

Cincinnati, Ohio 45227

     

Facsimile: (513) 358-3480

     

Attention: Joyce Elam, Commercial Participation

     

Analyst

     

Capital One, National Association

   $ 36,250,000.00        6.04 % 

6200 Chevy Chase Drive

     

Laurel, Maryland 20707

     

Facsimile: (855) 267-0849

     

Attention: Richard Fath, Sr. Ops Coordinator

     

Goldman Sachs Bank USA

   $ 36,250,000.00        6.04 % 

200 West Street

     

New York, NY 10282

     

Facisimile: (212) 902 1099

     

Attention: Loan Operations

     

PNC Bank, National Association

   $ 36,250,000.00        6.04 % 

249 Fifth Avenue

     

One PNC Plaza

     

Pittsburgh, Pennsylvania 15222

     

Facsimile: (866) 641-2751

     

Attention: Derrell Groce

        

 

 

    

 

 

 

TOTAL:

   $ 600,000,000.00        100 %    

 

 

    

 

 

 



--------------------------------------------------------------------------------

Schedule 6.02

Existing Liens

None.

 

Sch. 6.02 – 1